AN ACT TO RATIFY THE CONCESSION AGREEMENT
AMONG THE GOVERNMENT OF THE
REPUBLIC OF LIBERIA, WESTERN CLUSTER LIMITED,
SESA GOA LIMITED, BLOOM FOUNTAIN LIMITED AND
ELENILTO MINERALS AND MINING LLC.

APPROVED: AUGUST 22, 2011

PUBLISHED BY AUTHORITY
MINISTRY OF FOREIGN AFFAIRS
MONROVIA, LIBERIA

AUGUST 22, 2011

MINERAL DEVELOPMENT AGREEMENT

Among
THE GOVERNMENT OF
THE REPUBLIC OF LIBERIA,
WESTERN CLUSTER LIMITED,
SESA GOA LIMITED,
BLOOM FOUNTAIN LIMITED
AND

ELENILTO MINERALS & MINING LLC

Dated as of August 3, 2011
AN ACT TO RATIFY THE CONCESSION AGREEMENT AMONG THE
GOVERNMENT OF THE REPUBLIC OF LIBERIA, WESTERN CLUSTER LIMITED,
SESA GOA LIMITED, BLOOM FOUNTAIN LIMITED AND ELENILTO MINERALS
AND MINING LLC

It is enacted by the Senate and House of Representatives of the Republic of Liberia
in Legislature assembled;

SECTION I:

That from and immediately upon the passage of this Act, “AN ACT TO RATIFY
THE CONCESSION ‘AGREEMENT AMONG THE GOVERNMENT OF THE
REPUBLIC OF LIBERIA, WESTERN CLUSTER LYMITED, SESA GOA LIMITED,
BLOOM FOUNTAIN LIMITED AND ELENILTO MINERALS AND MINING LLC” as
herein recited below word for word in the authentic English Version be, and the
same is hereby ratified.

SECTION II: SHORT TITLE:
This ACT TO RATIFY THE CONCESSION AGREEMENT AMONG THE GOVERNMENT
OF THE REPUBLIC OF LIBERIA, WESTERN CLUSTER LIMITED, SESA GOA LIMITED.
BLOOM FOUNTAIN LIMITED AND ELENILTO MINERALS AND MINING LLC shall
also be cited as the WESTERN CLUSTER CONCESSION AGREEMENT.

SECTION Hil:

That any and all obligations, covenants, terms and conditions as contained in the
above mentioned ACT TO RATIFY THE CONCESSION AGREEMENT AMONG THE
GOVERNMENT OF THE REPUBLIC OF LIBERIA, WESTERN CLUSTER LIMITED,
SESA GOA LIMITED, BLOOM FOUNTAIN LIMITED AND ELENILTO MINERALS
AND MINING LLC ALONG WITH ITS ADDENDUMACT TO RATIFY THE
CONCESSION AGREEMENT AMONG THE GOVERNMENT OF THE REPUBLIC OF
LIBERIA, WESTERN CLUSTER LIMITED, SESA GOA LIMITED, BLOOM
FOUNTAIN LIMITED AND ELENILTO MINERALS AND MINING LLC shall be:
carried to full completion unless otherwise modified, amended or repealed.

SECTION IV:
This Act shall take effect immediately upon the publication into handbill.

ANY LAW TO THE CONTRARY NOTWITHSTANDING.

=
ak
Section

of Coniegin

SECTION 4 EXPLORATION LICENSE; INTERIM EXPLORATION

RIGHTS; PRE

41
4.2
4.3
44

45
46

SECTION 5 MINING LICENS

Sul

5.10
5.11

SECTION 6 CONSTRUCTION AND OPERATIONS

6.1
6,2
63
64
65
6.6
6.7
6.8
6.9
6.10
6.11

EASIBILITY STUDY voces csecssseeeesnseee 21
Exploration Licenses.
Exploration Rights, ..
Retained Production Arez

Phird Party Rights in the Exploration Area.
Pre-Feasibility Report.

Designation of Propose
a Mining License...
The Feasibility Report.....
Extension Of The Due D
Report...
Postponement of Feasibility Report.
Mining License. occ
Components of the Feasibility Report.
The Environmental Impact Assessment Study Report and the
Environmental Management Ptan....
Social Impact Assessment and Social Action Plan.
Approval of the Feasibilfty Report and Grant of Mi
License.
Term of Mining License
Additional Capital Investment or Material Changes in

Operations. ....ccceecccccsecessssssssnessssssnisucsisesscssassranuessecnsesasesstussssseesessasenneees 43

ing

Capital Expenditures; Constructio
Completion..........
Mining Term Operations
Recovery Shortfalls....
Increasing Liberia-Based Value-Added Production C
Concerning Road Construction and Renovations........
Concerning Railroad and Port Construction and Operations.
Company Reporting Requirements
Books and Records.
Inspection...
Insurance. ooo. eeeeeecceeeeecessecacsecencareeneease
SECTION 7 LAS AND FACILITIE,
71 Surface Rights. .....,
72 Limitation on Exploration and Productior
7.3 Acquisition of Land Use Rights Outside a Production Ar
74 Costs of Acquisition of Land Use Rights; Termination of

SECTION 8 COMMUNITY RESOURCES oo...
8.1 Community Responsibility. ....
8.2 Community Funding Obligation.

SECTION 9 PUBLIC HEALTH AND SAFETY...
91 Safety Procedures and Notification:
9.2 Security...
9.3 Employee Housin)
9.4 Sanitation. ....
9.5 Water Supp’
9.6 Size of House

SECTION 10 MEDICAL CAREL.w.csesccsscccsssessssssssssssivstseiirissesritaneuessessarinaetecenseasel 63

SECTION 1} EMPLOYMENT, TRAINING AND EDUCATION
1.1 Employment.
1,2 Training of Liberians.
{1.3 General Education Funding.
1.4 Scientific Research Fund
1.5 Audit Rights

SECTION 1!2 USE OF LIBERIAN GOODS AND SERVICES \...csessssssssssrseseseenreeeer 68

3.1 The Company’s Duty..
13.2 Environmental Reports and Audits.
3.3. Government Environmental Inspections
3.4 Updating the EJA and the EMP...
13.5 Scope of Duty to Cease Operations during Remedi
13.6 No Liability for Previous Negative Environmental Impact

SECTION 14 TAXATION -
4.1 Law of General Applicab
14.2 Fiscal Regime.

VALUE, EXPORT SALES PRIC
5.1 Royalties. 0.0.0...
5.2 Fair Market Valuc, the Sales Price:
ACOME,... ec
5.3 The Pricing Agreement...

SECTION 16 OTHER PAYMENTS TO THE GOVERNM
6.i Processing and Delay Fees...

i) AN

Uk

16.2
16.3
16.4
16.5
16.6
16.7

SECTION 17 FINANCIAL REPORTING AND CURRENCY.

17.1
17.2
17.3
17.4
17.5

SECTION 18 INCIDENTAL RIGHTS AND OTHER MATTERS

18.1
18.2
18.3
18.4

SECTION 19 ADDITIONAL UNDERTAKINGS OF TH

19.1
19.2
19.3
19.4
19.5
19.6
19.7
19.8

19.9

19.10

SECTION 20 OTHER UNDERTAKINGS OF THE COMPANY...

20.1
20.2
20.3
20.4
20.5
20.6
20.7
20.8

ECOWAS Trade Levy.
Inspection Fees.........
Regulatory Fees. wo ceseeee

Mineral Development and Research Fund
Water Use Levy. :
Up-Front Payments.

Accounting and Tax Matter:
Exchange Control......
Currency of Payments to the Government.
Financial Statements and Audit. .
Compliance with LEITI. we. ecsesssssesscssssssseusessveseseeessssecessstsesateseseseeseecee 79

Imports. .
faxes on-Resale of Imported Items. .......

Right to Export Mincrals and Other Rights.
Dealership Licenses. ..00..0.cccc

Access to [Information .....c.ccssececrssees

Electricity Generation and Transmission.
Communications Facilities, Systems and Frequencies
Right to Water...
Peaceful Enjoyment
Expropriation and Non-Discrimination. ..
Use of Existing Public Utilities and Facilitic
Company Infrastructure.
Further Undertakings. ....
Status of this Agreement.

ration with

Indemnification of the Governtnent by the Compan:
Books and Records. ......cccsesesssesstessesssessenes
Subsidiaries; Investments.
Adequate Capital.
Provision of Funds and Technical Capability
Guarantees. ceecuessseecseesevencene:
Transactions with Related Persons.
The Company.

SECTION 21 REPRESENTATIONS AND WARRANTIES. ..-ccccccscsscscssssssessssssessossenees

21.1
21.2
21.3

SECTION 22 CONFIDENTIALITY vcsessscsssccsessssssssssssessasasessssssassivesvensasansesee

22.1

Representations and Warranties of the Company...
Representations and Warranties of the Government.
Representations, Warranties, and Undertakings of the

Shareholders. .....s..cccssesessssesnvessuneeseesecsecsossssavsversssessasassssssseasesseesssessssssiavees 93

The Agreement...

22.2

SECTION 23 ASSIGNMENTS, TRANSFERS AND CHANGES OF

CONTROL

, 23.1
L 23.2
233

23.4

23.5

23.6

23,7

23.8
23.9
23.10
23.11

SECTION 24 SUSPENSION

24.1
24.2
243
244
24.5

Other Information,

General Transfer Rule.
Permitted Transfer to an Affiliate
ermitted Transfer to a Person not an Affiliate
General Change of Control Rul
Permitted Changes uf Control. .
Right to Encumber, and Related Transfers and Changes of
Control. .... tienes
Reissue of Mining License in Name of Transferee; Mining
License Invalid unless Reissue Request Timely Received.
ermitted Transferee.
Responsibility of Licensee.
Disclosure; Consents; Exceptions; Fees.
Terms used in Section 23.0000...

Power of Minister to Suspend Work.
Order Suspending Work. «00...
Compliance with Suspension Order.
Resumption of Work.
Suspension Order Incorrectly Given.

SECTION 25 EVENTS OF DEFAULT; TERMINATION ..... cece cesses

25.1
25.2
25.3
25.4
25.5

25.6
25.7

SECTION 26 DISPOSITION OF ASSETS

26.1
26.2

26.3
26.4

26.5
26.6

26.7
26.8
26.9

SECTION 27 MEDIATION; ARBITRATION

27.1

()

Government Events of Default.
Company Events of Default
Disputed Payments
Nature of Notice of Default.
Notice of Termination; Termination When a Mortgage Exists
Arbitration of Disputes as to Existence of Event of Default
Automatic Termination.
Winding-up Commission.

General Provision.
Disposition of Assets on Termination by the Government or
Expiration of the Term.
Special Provisions for Public Use Infrastructure.
Certain Insurance and Maintenance Obligations of the
Company...
Determination of Movable Asset Fair Market Value. ......
Disposition of Mining Plant and Infrastructure on Termination

by the COMPANY. ccc cas rssecseseeseceesceaceee ceescateeasseeateesitesseceneneeaeeee
Miscellaneou:
Liens.........
Intellectual Property.,

Mediation

27.2
27.3
27.4
27.5
27.6
27.7
27.8
27.9

28.1
28.2
28.3
28.4
28.5

SECTION 29 FORCE MAJEURE w...ccccccsssessceccssessssseeeseeees

29.1
29.2
29,3
29.4

SECTION 30 GOVERNING LAW.

Submission to UNCITRAL Arbitration......
Seat of Arbitration
Single Arbitrator.

Single Claim; No Concurrent Proceedings.
Special Provisions..
Exclusive Remedy
Severability
Shareholder Benefit

and Appointment and Government

Acknowledgement. ....ccccccceccsscscssssessssssssssensarenes

Change of Addre:
Quantities, ec ceeeeeceene

Application.
Definition.
No Required Settlement.
Termination As a Result of Force

30.1... Applicability of Liberian Law. .
30.2 Construction and Interpretation
SECTION 31 PERIODIC REVIEW, 23
31.1 Profound Change in Circumstance: 23
31.2 Other Consultation... ccscccessssssecaeesscsessssccsssessavssesascesseessesecesessessesssesaee 123
SECTION 32 WAIVER OF SOVEREIGN IMMUNITY ucceccsccsessssecsesssscssssssssavereevecrece 123
SECTION 33 MISCELLANEOUS .. 123
33.1 Where Payments to Government are Made. 123
33.2. Entire Agreement 124
33.3. Amendment and Interpretations. 124
33.4 Limitation of Liability.. 124
33.5. Non-Waiver of Right 2124
33.6 Third Party Beneficiary... 125
33.7 Assignment and Succession, A2S
33.8 Survival... 125
33.9 Severability. .
33.10 Publication.
33.11 Counterparts

Schedule ]
Schedule 2
Schedule 3

Exhibit 1A
Exhibit 1B
Exhibit 2A
Exhibit 2B
ibit 2C
ibit 3

ibit 4

ibit 5
hibit 6
Exhibit 7
Exhibit 8
Exhibit 9

Exhibit 10A
Exhibit 10B

Exhibit L1A
Exhibit 11B

co

SCHEDULES AND EXHIBITS

Description of Exploration Area
Description of Pre-Feasibility Study Activities
Shareholders, Affiliates and Related Matters

Form of Mining License

Form of Mineral Exploration License
Parent Guarantee

Form of Exploration Guarantee

Form of Mining Guarantee

Other Approved Fiscal Provisions

The Pricing Agreement (To be attached after Effective Date
pursuant to Section 15,3(c))

RESERVED}

Principles Relating to Community Funding
nlermediate Inputs and Consumables
Form of Deed of Adherence

Port Lease (including map of leased area in Port) (To be
provided after Effective Date when Port Lease is negotiated
and executed. See Section 6.74)

Map of Railroad Corridor to Monrovia Port

Map of Road Corridor to Monrovia Port (To be be prepared
by the MOPW and attached to this Agreement as an exhibit
when it has been approved by the MOPW pursuant to
Section 6.7(b)) ©

Form of Escrow Release Notice

Form of Document Release Notice
}

i
|
|
|
{

2RAL DEVELOPMENT AGREEMENT
This Ming Agreement (as hereinafter defined, the “Agreement”) is made
the 3rd of and among:

‘RNMENT OF THE REPUBLIC OF LIBERIA

aie of Lands, Mines and Energy, the Minister of Finance, and the
hairman Investment Commission, and attested to by the Minister of

Justice,

WESTERN CLUSTER LIMITED

a corporat: under the laws of Liberia (as hereinafter defined, the

“Company®
SESA GOA LIMITED

a publicly liincorporated under the laws of India (“Sesa Goa”),

BLOOM FOUNTAIN LIMITED

4 cotporationder the laws of Mauritius (as hereinafter defined, “Bloom”),

and
INILTO MINERALS & MINING LLC,
a limited Niaby organized under the laws of Delaware (as hereinatier defined,

alized te this Agreement without other definition have the respective

Capit

Meanings assiy in Section |.

WITNESSET,

A. Every Nhe surface of the ground or in the soil or sub-soil, rivers, water
f of Liberia is the property and

courses: waters and continental she
national Liberia and all rights re
exploitaerals belong exclusively to L

ated to the exploration for and
iberia.

B. The Gorgsires to encourage the further exploration and development of
Minerals, and wishes to promote and facilitate the operation of mining

companisction therewith.
companies, to
itating growth

C. The Goriiso desires, through the operation of mining
benefit rovhich Minerals are developed, including faci

centers ation for sustainable regional development, to create more
levelop local business and ensure

cmploymtunities, to encourage and
that skillsow and technology are transferred to citizens of Liberia, to
acquire basic data regarding and related to the country’s Mineral resources and to
preserve and rehabilitate the natural environment for further development of
Liberia.

On November, 28" 2008, the Government issued a general solicitation for bid
proposals for the exploration and mining of iron ore in the “Western Cluster Iron
Ore Deposits” of Liberia, (“Western Cluster Project”) as described in Tender
Documents dated December 15, 2008.

On May 15" 2009, Elenifto Minerals & Mining Ltd, a company registered under
the laws of Anguilla (“Elenilto Anguilla”), submitted a bid in response to the
Western Cluster Invitation to Bid as set forth in the Bid Proposal of May 15, 2009
and subsequently in the Clarifications to bid proposals submitted on November
30, 2009;

in December 2009, the Government notified Elenilto Minerals & Mining Ltd that
its bid had been accepted by the Government and that Elenilto Minerals & Mining
Ltd was determined to be the “Provisional Winner” of the Tender for the
Rehabilitation and Development of the Western Cluster Iron Ore Project;

In order to carry out the Western Cluster Iron Ore Project, Elenilio Minerals &
Mining Lid formed Western Cluster Limited, a Liberian corporation, as a wholly
owned subsidiary;

Subsequently, Scesa Goa sought to acquire, directly or indirectly, a majority
interest in the issued and outstanding share capital of the Company from Elenilto
Minerals & Mining Ltd, and the Government approved the acquisition of such
interest by Sesa Goa (or its wholly owned subsidiary);

On June 7, 2011, Elenilto Anguilla filed a certificate of conversion with the
Secretary of State of the State of Delaware converting from an Anguillan
company to a Delaware limited liability company undey the name “Elenilto
Minerals & Mining LLC”;

On July 25, 2011, Elenilto, Sesa Goa, the Company, and Bloom Fountain Limited,
a company formed under the laws of Mauritius (“Bloom”) and a wholly-owned
subsidiary of Sesa Goa, have entered into a Share Purchase and Operation
Agreement pursuant to which Bloom has acquired title to 51% of the outstanding
shares of capital stock of the Company and has agreed to have control over the
management and operations of the business of the Company and the Project;

in compliance with the laws of Liberia, Elenilto shall pay all applicable taxes,
including withholding tax as provided herein, on the proceeds received in
connection with the acquisition by Bloom of a majority interest in the issued and
outstanding share capital of the Company, and Bloom shall withhold from its
payment to Elenilto, and remit to the Government, the amount of withholding tax
required by this Agreement;

Elenilto, Bloom, and Sesa Goa, as the shareholders or parent thereof, of the
Company, shall be jointly and severally liable for all obligations of the Company;
win the objective oi the invitation to bid and the fender Documents
published by the Government i in December of 2008, the Government, Elenilto,
Sesa Goa, Bloom, and the Company have entered into this Agreement for the
purpose of confirming the terms and conditions under which the Government is
willing to grant the Company Exploration Licenses for the Bomi Hills, Bea
Mountain and Mano River iron ore deposits and confirming the terms and
conditions that will govern the Company’s transition to Class A Mining Licenses
covering the Bomi Hills, Bea Mountain and Mano River iron ore deposits and its
operations under such Class A mining licenses.

N. The Government is willing to grant the Company’s rights with respect to Mineral
exploration and mining in connection with the referenced deposits on the terms
and conditions set forth herein, and the Company is willing to accept such rights
on the terms and conditions set forth herein.

NOW, THEREFORE, the parties hereby agree as follows:
SECTION 1 DEFINITIONS, TERMINOLOGY AND INTERPRETATION

fhe following terms wherever used in this Agreement shail have the respective meanings
set forth below:

“Acceptable ‘Third Party Financial Institution” means a third party financial institution
with a long-term credit rating of at least A (or its equivalent) from at least two
internationally recognized credit- rating agencies.

“Affiliate” of any Person means any other Person that, directly or indirectly, Controis or
is Controlled by or is under common Control with, such Person,

“Agreed Revenue Code” has the meaning given in Section 14.2(a).

Agreement” means this Mineral Development Agrecment as well as all schedules and
exhibits annexed to it, as they may from time to time be amended,

“Annual Social Contribution” has the meaning given in Section 8.2(a).
“APMT” has the meaning given in Section 6.74d).

“Big Four Firm” has the meaning given in Scction 20.7.

“Bloom” has the meaning given in the preamble to this Agreement.

“Business Day” means any day other than a Saturday or Sunday or a holiday declared by
the Government.

“Chairperson of the Winding Up Commission” means the person designated as the
Chairperson of the Winding Up Commission in accordance with Section 25. 7(a).

“Chairperson of the National Investment Commission” means the Chairperson of the
National Investment Commission of the Republic of Liberia.

LY \ S¥

“Change of Control” means any assigurneut, sale, or transfer of interest of any type which
results in a change in possession of the power to Control the Company, whether such
power is vested in a single Person or a Group. A Change of Control of a shareholder
(including any Shareholder), member, partner or joint venturer of the Company or of a
Group made up of such Persons will constitute a Change of Control of the Company if
such shareholder, member, partner, joint venturer or Group can Control the Company.

“CIM Code” has the meaning given in the definition of Selected CRIRSCO Code.

“Commission” has the meaning given in Section 25.7(a).

“Communication” has the meaning given in Section 28.1.
“Company” has the meaning given in the preamble to this Agreement.
“Company Event of Default” has the meaning given in Section 25.2.

“Competent Person” has the meaning assigned in the Selected CRIRSCO Code, provided
that for three years from the Effective Date the term “Competent Person” shall also
include a geologist who is a citizen and resident of Liberia with a graduate degree in
mineral geology from an internationally recognized geology program who lacks the
professional membership requirements imposed for qualification as a Competent Person
under the Selected CRIRSCO Code but who otherwise has a minimum.of five years post-
graduate experience in non-governmental employment relevant to the style of
mineralization and type of deposit or class of deposit under consideration and to the
activity which that person is undertaking, provided that (a) if such person is estimating or
supervising the estimation of Mineral Resources, the relevant experience shall be in the
estimation, assessment and evaluation of Mineral Resources, (b) if such person is
estimating, or supervising the estimation of Mineral Reserves, the relevant experience
shall be in the estimation, assessment, evaluation and assessment of the economic
extraction of Mineral Reserves, dnd (c) such person has certified to the Minister that he
has the requisite professional competence in the commodity, type of deposit and situation
under consideration.

“Control” (including the terms “Controlled by” and “under common Control with” and
“Controls”) means the possession, directly or indirectly, of the power to direct or cause
the direction of (or to block action by) the management of a Person. Without limiting the
generality of the preceding sentence, the ability to control a Person is presumed to exist if
a second Person or Group holds or can direct the exercise of at least 25% of the
Management Rights with respect to such first Person and no third Person or Group holds
or can direct the exercise of a percentage of the Management Rights with respect to such
first Person that exceeds the percentage of the Management Rights held by such second
Person or Group.

“Controlling Person” has the meaning given in Section 23.11.
“Deflator” means the GDP Implicit Price Deflator as published and revised from time to
time by the U.S. Departmen! of Commerce Bureau of Economic Analysis. If such index
is no longer published, the parties shall agree upon a functionally and substantively
similar replacement reference or otherwise agree upon adjustments that will substantially
preserve the economic impact and timing of the periodic adjustments contemplated by
Sections 8.2(b), 11.3(b) and 11.4.

“Development” means all preparation for the removal and recovery of Minerals,
including the construction and installation of all Mining Plant, Infrastructure and other
equipment to be used in connection with the mining, handling, milling, beneficiation or
other processing or transportation of Minerals.

velopment Plan” has the meaning given in Section 5.6(a){iv).
“Disapproval Notice” has the meaning given in Section 5.9(e).

“Disapproved Feasibility Report” has the meaning given in Section 5.9(e).

“Dispute” has the meaning given in Section 27. i(a),

[Rota and “U means the lawful currency of the United States of America.
“ECOWAS” means the Economic Community of West African States.
“Effective Date” has the meaning given in Section 2.

“ELA” has the meaning given in Section 5.6(b).

“Elenilto” has the meaning given in the preamble to this Agreement.

“EMP” has the meaning given in Section 5.6(b).

“Environmental Restoration Obligations” has the meaning given in Section 5.7C).,

“Environmental Restoration Obligations Funding Agreement” has the meaning given in
Section 5.7(c). :

“Environmental Restoration Obligations Guarantee” has the meaning given in Section
5.71lc).

“EPA” means the Environmental Protection Agency of Liberia and any other ministry,
department or agency of Liberia that succceds to its environmental protection functions.

ent_of Default” means a Government Event of Default or a Company Event of
Default.

Exploration” and “Explore” have the respective meanings assigned in the Exploration
Regulations.

“Exploration Area” means each of the areas described in Schedule | to this Agreement as
such area may be modified by Section 3.2 of the Exploration Regulations.

“Exploration Guarantee” has the meaning given in Section 20.6(c).

“Exploration Guarantor” has the meaning given in Section 20.6(c).

“Exploration Guarantor Net Worth Requirements” has the meaning given in Section
20.6(c).

“Exploration License” means the “License” for purposes of the Exploration Regulations,
issued to Company with respect to the Exploration Area.

“Exploration Period” means the term of an Exploration License issued pursuant to this
Agreement, including as modified or extended from time to time.

“Exploration Period Project Linkages Plan” has the meaning given in Section 4.2(e).

“Exploration Regulations” means the Regulation Governing Exploration Under a Mineral
Exploration License of the Republic of Liberia which became effective on and after
March 2010, as from time io time amended, supplemented or modified.

“Peasibility Consultant” has the meaning given in Section 5.2(a)(i).
“Final Closure Plan” has the meaning given in Section 26.2(i).

“Financial Year’? means January 1 through December 31, or such other period of twelve
calendar months ending on March 31, June 30.or-October31 as may be agreed.by the
parties.

“Force Majeure” has the meaning given in Section 29.2.

“Freeport Concession Agreement” has the meaning given in Section 6.7(d).

“Freeport of Monrovia” means the area located at latitude of 6°20°31” North and longitude
of 19P47"45” West on the coast of Liberia.

“GAAP” has the meaning given in Section 17.4{a).

“Government” means the Government of Liberia, includmg all of the branches, divisions,
instrumentalities and agencies of its government.

“Government Event of Default” has the meaning given in Section 25.1.

“Group” means two or more Persons who are acting together for the purpose of acquiring,
holding, voting or disposing of Management Rights of a Person. The parties to a
shareholders agreement with respect to a corporation that establishes how directors of the
corporation are to be chosen or how the parties must vote their shares in certain cases, and
the parties to any similar agreement with respect to any other business entity, are in each
case members of a Group.

“Guarantor” means either the Exploration Guarantor or the Mining Guarantor, as
applicable.

“Guaraitcr Net Worl hequirements” means either the Lxploration Guarantor Net Worth
Requirements or the Mining Guarantor Net Worth Requirements, as applicable.

“IFRS” has the meaning given in Section 17.4(a).

“Immovable” means, when referring to tangible property, ail improvements to the Land,
such as roads, dams, and canals, and all items of tangible property that are securely
aifixed and attached to the Land or to buildings or other structures on the Land. All other
items of tangible property are “Movable”.

“Indebtedness” has the meaning given in Section 20.4(c).

“Indicated Mineral Resource” has the meaning given in and is to be determined as
prescribed in the Selected CRIRSCO Code.

“Jnferred Mineral Resource” has the meaning given in and is to be determined as
prescribed in the Selected CRIRSCO Code.

“In ructure” includes all facilities and, to the extent provided below, equipment,
constructed or acquired by purchase, lease or otherwise by the Company (other than
Mining Plant) and used by the Company in connection with Operations (other than ia
Exploration), including (by way of example):

(a) Immovable transportation and communication facilities {including roads,
ridges, railroads, airports, landing strips and landing pads for aircraft,
hangars and other airport facilities, garages, channels, tramways, pipelines
and Immovable installations for radio, - ‘telephone, telegraph,
telecommunications, and electronic or other forms of communications).

(b) mmovable port facilities {including docks, harbors, piers, jetties,
breakwaters, terminal facilities and warehouses, and loading and unloading
facilities).

Fa
{e) mmovable power, water and sewerage facilities (including electrical
generating plants and transmission fines, dams, water drains, water supply
systems and systems for disposing of tailings, plant waste and sewage).

(d) Immovable public welfare facilities (including schools, clinics and public
alls).

{e) Miscellaneous Immovable facilities used primarily in connection with the
operation of any of the foregoing (including offices, machine shops,
foundries, repair shops, employees? housing and warehouses).

(63) Movable equipment used as an integral part of the Immovable facilities
described above.

“{nternational Mining Standards” means such practices, methods and acts as are in
accordance with good standards of skill, diligence, judgment, prudence and foresight
practiced by prudent professionals employed by leading international firms in the
international mining industry (for example, firms that are members of the International
Council on Minerals and Metals), provided that the Government may by Law designate a

particular .uesrnationai Mining Standard as being generally applicabie to all holders of
Class A mining licenses or exploration licenses issued under the Mining Law.

“Investor Parties” has the meaning given in Section 27.1 (a).

“lron Ore” means Minerals of which the principal economic value is its iron content,
“JORC Code” has the meaning given in the definition of Selected CRIRSCO Code.

“Land” means any land in Liberia including any creeks, streams, rivers or bodies of water
{and their residue) contained on or within al] such land.

“Landowner” has the meaning given in the Mining Law.

“Law” means any constitution, treaty obligation, law, statute, decree, rule, regulation,
judicial act or decision, judgment, order, proclamation, directive, executive order or other
sovereign act of the Government other than this Agreement.

“LCIA” means the London Court of International Arbitration, ,
“Legislature” has the meaning given in Section 2.

“Liberian Currency” means any cutrency, except Dollars, that is legal tender in Liberia,

or circulates freely in any part of Liberia by virtue of any Law or authority as a medium
of exchange for the purchase or sale of goods and services.

“Lien” means any mortgage, lien, pledge, charge, security interest or other encumbrance
On any property or asset, or any interest or title of any vendor, jessor, lender or other
secured party in or to any property or asset under any conditional sale or other title
retention agreement.

“Major Contractor” has the meaning given in Section 12,

“Management Rights” means, with respect to a Person, the right to participate in the
direction of the management and policies of such Person, through such means (by way of
example and not limitation) as (i) the power to direct the vote of shares entitled to
participate in the election of directors of such Person, (ii) any other right to participate in
the designation of the directors of such Person, (iii) the power to act as, or to direct the
vote of a voting partner of. any such Person that is a partnership, or (iv) the contractual
right to act as a manager or operator of any such Person that is a limited liability company
or similar entity, or to participate in the direction of such manager or operator.

“Material Adverse Effect” means any material adverse effect on (i) Operations or (ii} the
ability of the Company to exercise its rights or perform its respective obligations under
this Agreement, any Exploration License or any Mining License.

“Mine” when used as a verb, means to intentionally extract or win Minerals and includes
any Operations directly or indirectly incidental thereto. “Mining”, when used as a verb,
has a corresponding meaning. “Mine”, when used as a noun, refers to the tangible shafts,
cuttings, excavations and diggings from which or through which Minerals are extracted
from the earth.

yt Nid
“Mineral” or “Minerals” means a naturally occurring element or compound having an
orderly internal structure and characteristic chemical composition, crystal form, and
physical properties, formed by or subject to a geological process but not ‘including
hydrocarbons.

“Mineral Development Fund” means the Mineral Development Fund established by the
Mining Law.

“Mineral Reserves” has the meaning given in, and is to be determined as prescribed in,
the Selected CRIRSCO Code.

“Mineral Resources” has the meaning given in, and is to be determined as prescribed in,
the Selected CRIRSCO Code.

“Mining Guarantee” has the meaning given in Section 20.6(d).

“Mining Guarantor” has the meaning given in Section 20.6(d).

ining Guarantor Net Worth Requirements” has the meaning given in Section 20.6(d).

“Mining Law” means the Minerals and Mining Law 2000 Part I of Title 23 of the
Liberian Code of Law Revised, as from time to time amended, supplemented or modified.

“Mining License” means a Class A mining license granted by the Government to the
Company under the Mining Law and Section 5 of this Agreement to Mine and produce
specific Minerals in a specified area in Liberia, which shall be substantially in the form of
Exhibit 1 hereto or as the parties may. ctherwise agree.

“Mining Plant” means all facilities and equipment constructed or acquired by purchase,
lease or otherwise by the Company that are directly used in the extraction, milling,
beneficiation or other processing of Minerals into the form in which they are marketed by
the Company, including both Immovable items and Movable items. For the avoidance of
doubt, facilities and gquipment used to transport Minerals after extraction and through the
final stage of processing by the Company (including direct Mineral load-out facilities
integrated into the final processing facility and transport from the final processing facility
to adjacent storage areas) constitute Mining Plant, while such things as facilities and
equipment used to load and transport Minerals onward from the point of final processing
constitute Infrastructure.

Mining Term” has the meaning given in Section 5. 10(a).

“Minister” has the meaning given in the Mining Law.

“Minister of Finance” means the Minister of Finance of the Republic of Liberia.

“Minister of Justice” means the Minister of Justice of the Republic of Liberia.

“Ministry” means the Ministry of Lands, Mines and Energy of Liberia and any other
ministry, department or agency of Liberia that succeeds to its responsibilities of

supervising the undertaking of Mineral exploration and mining activities in Liberia.

“Ministry of Finance” means the Ministry of Finance of the Republic of Liberia.

7
“Ministry of Justice” means the Ministry of Justice of the Republic of Liberia.

“Ministry of Public Works” means the Ministry of Public Works of the Republic of
Liberia.

“Mortgage” has the meaning given in Section 23.6.
“Mortgaged Property” has the meaning given in Section 23.6.
“Movable” has the meaning given in the definition of “Immovable” above,

“National Investment Commission” means the National Investment Commission of the
Republic of Liberia,

“Net Worth” means, as to any corporate Person, at any relevant time:

(a) the total assets of such Person which would be shown as assets on a
balance sheet of such Person as of such time prepared in accordance with
GAAP or IFRS, as applicable; minus

(b) the total liabilities of such Person which would be shown as liabilities on a
balance sheet of such Person as of such time prepared in accordance with
GAAP or IFRS, as applicable.

“Qccupant of Land” has the meaning given in the Mining Law.
“Official” has the meaning given in Section 21.1(i).
“Operations” means all activities and transactions conducted by or on behalf of the
Company with respect to, under or incidental to this Agreement including Exploration,
Development, Production and restoration or remediation.
“Operations Plan” has the meaning given in Section 5.6(a)(v).
“Parent Guarantee” has the meaning given in Section 20.6(b).
is :
“Parent Guarantor” has the meaning given in Section 20.6(b).

“Parent Guarantor Net Worth Requirements” has the meaning given in Section 20.6(b).

“party” means either the Government or the Company or, solely for the purposes of
Sections 21.3, 27 and 28.3, any Shareholder or Sesa Goa, and, in the plural form, both the
Goverment and the Company and, solely for the purposes of Sections 21.3, 27 and 28.3,
any Shareholder or Sesa Goa.

“Payment Notice” has the meaning given in Section 25.3.

ermitted Subsidiaries” means the Company’s wholly-owned Liberian Subsidiaries
working exclusively with the Company in relation solely to the Operations.

“Permitted Transferec” has the meaning given in Section 23.8.

(D \

Sitio ay iatural person und uny partnership, joint venture, corporation,
limited liability company, trust, estate or other organization or entity, and any branch,
division, political sub-division, instrumentality, authority or agency of any government or
state,

“Port” means the NIOC and LMC Iron Ore piers in the Freeport of Monrovia, Liberia and
the other integrated infrastructure marked on the map included in Exhibit 9 hereto.

“Port Lease” means a lease agreement to be entered into between the Company and the
National Ports Authority on mutually acceptable terms relating to land for use by the
Company in connection with the Company’s Iron Ore Operations that require use of
facilities at the Port. The Port Lease shall include a detailed map relating to the portions
of the Port where the Company is permitted to conduct Iron Ore Operations, which map,
at such time as the Port Lease is attached to this Agreement, shall be deemed to be
Exhibit 9 hereto.

“Power Plant” has the meaning given in clause (7) of Section 5.6(a)Civ).

“Pr

ty Report” has the meaning given in Section 4.6.

“Prevailing Market Rate of Exchange” means the predominant rate, expressed in Dollars,
at which willing sellers and willing buyers, acting at arms-length and in the ordinary
course of business, are, on the day that the transaction takes place (or, if that day is not a
business day, the preceding business day), prepared to purchase or sell (as appropriate for
the applicable transaction} any currency issued by authority of the Central Bank of
Liberia or any sticcessor governmental agency of Liberia or any relevant currency of
another jurisdiction (as the case may be) in London, United Kingdom and “business day”
for purposes of this definition means a day on which banks are open for normal banking
business in London, United Kingdom.

“Previous Negative Environmental Impact” has the meaning given in Section 13.6(a).
“Pricing Agreement” has the meaning given in Section 15.3(a).

“Probable Mineral Reserve” has the meaning. given in and is to be determined as
prescribed in the Selected CRIRSCO Code.

“Product(s)” means any product or products produced by the Company under the
authority of a Mining License, be it ore, mill concentrates, pellets or any other product the
principal economic value of which is its iron content.

“Production” means the commercial exploitation of Minerals found in the Exploration
Area and authorized to be exploited under a Mining License and all other activities
incidental thereto including the design, construction, installation, fabrication, operation,
maintenance and repair of Mining Plant, Infrastructure and any other equipment, and the
Mining, processing, stockpiling, transportation, export and sale of such Minerals.

“Production Arca” means any of the areas in the Exploration Area designated by the
Company as a “Proposed Production Area” pursuant to Section 5.1 for which the
Government has granted a Mining License to the Company pursuant to Section 5.5,
including, for the avoidance of doubt, Retained Production Areas.!

Wb .

19

=
“Production Operating Period” means the period of time during which the Mining Plant is
being operated, maintained and repaired and the Mining, processing, stockpiling,
transportation, export and sale of Minerals is occurring.

“Profound Changes in Circumstances” means such changes, since the relevant base
period under Section 31.1, in the economic conditions of the mineral and mining indusiry
worldwide or in Liberia, or such changes in the economic, political c~ ‘social
circumstances existing in Liberia specifically or elsewhere in the world at large as to
result in such a material and fundamental alteration of the conditions, assamptions and
bases relied upon by the parties at such base period that the overall balance of equities
and benefits reasonably anticipated by them will no longer as a practical matter be
achievable.

“Project” means the Mine, Mining Plant and Infrastructure relating to a Production Area
ora Proposed Production Area (as applicable).

“Property List” has the meaning given in Section 26.2(a).

“Proposed Production Area” means an area or area designated as such by the Company
pursuant to and in accordance with the requirements of Section 5.t.

“Proven Mineral Reserve” has the meaning given in and is to be determined as prescribed
in the Selected CRIRSCO Code.

“Railroad” has the meaning given in Section 6.7(a).
“KAP” has the meaning specified in Section 5.8(b).

“Regulations” means the regulations at the time in effect issued by the Minister pursuant
to Chapter 21 of the Mining Law.

“Related Person” has the meaning set forth in Section 208 of the Revenue Code.
“Relinquished Area” has the meaning given in Section 4.4.
“Restricted Payment” has the meaning given in Section 20.4(d).

“Revenue Code” means the Revenue Code of Liberia 2000 of Liberia, as from time to
time amended, supplemented or modified, or any successor revenue code of Liberia.
References in this Agreement to the Revenue Code shall be deemed to include the
modifications set forth in Exhibit 3, as if such modifications were in force and constituted
applicable Law for the purpose of determining the liabilities of the Company under the
Revenue Code.

“Review Period” has the meaning given in Section 5.9{a).

“Road” has the meaning given in Section 6.6.

h J

te .

Royalty” has the meaning given in Section 15.1{a).
“Royalty Rate” has the meaning given in Section 15.1 (a).

“SAMREC Code” has the meaning given in the definition of Selected CRIRSCO Code,

“Selected CRIRSCO Codec” means a Committee for Mineral Reserves International
Reporting Standards (CRIRSCO) recognized mineral evaluation code such as the Joint
Ore Reserves Committee of the Australasian Institute of Mining and Metallurgy,
Australian Institute of Geoscientists and Minerals Council of Africa Coded for Reporting
of Exploration Results, Mineral Resources and Ore Reserves, as in effect from time to
time (the “JORC Code”), the Canadian Institute of Mining, Metallurgy and Petroicum
Definition Standards on Mineral Resources or Mineral Reserves, as in effect from time to
time (the “CIM Code”), or the South African Mineral Resource Code for the Reporting of
Exploration Results, Mineral Resources and Mineral Reserves, as in effect from time to
time (the “ Code”), as elected by the Company from time to time. Initially, the
Selected C. -Q Code is the SAMREC Code. If the Selected CRIRSCO Code is no
longer in effect or no longer defines a term defined herein by reference to it, the Company
will select a CRIRSCO-compliant replacement code or if none exists a functionally and
substantively similar replacement code and promptly notify the Government thereof.

“Sesa Goa” has the meaning given in the preamble to this Agreement.

“Shareholder(s)” means Elenilto; Bloom, and any other Person that acquires an interest
in the Company in accordance with this Agreement.

“SIA” has the meaning given in Section 5.6(c).

“Start of Commercial Production” has the meaning given to the commencement of
“commercial production” in Section 700 (e) of the Revenue Code.

“Subsidiary” means, as to any Person, any other Person in which such first Person or one
or more of its Subsidiaries or such first Person and one or more of its Subsidiaries owns
sufficient equity or voting interests to enable it or them (as a group) ordinarily, in the
absence of contingencies, to elect a majority of the directors (or Persons performing
similar functions) of such second Person, and any partnership or joint venture if more
than a 50% interest in the profits or capital thereof is owned by suc’ first Person and/or
one or more of its Subsidiaries.

“Taxes and Duties” means any and all direct and indirect income, profit, excess profit,
additional profit, gains, capital gains, corporation, dividend, interest, financing, net worth,
sales, transaction, payroll, import, export, customs, consul, inspection, value added,
consumption, supply, use, turnover, severance, stumpage, cash flow, rental, land rental,
surface rental, property, stamp, withholding and other taxes, duties, fees, levies, excises,
rates, charges, imposts, surcharges, royalties and other Government imposed revenue
payments of whatever nature and however called and whether paid to the Government or
to any other Person at its directive or pursuant to Law.
“Term” means the term of this Agreement set forth in Section 3, as it may from time to
time be extended in accordance with the provisions of this Agreement.

“Termination Notice” has the meaning given in Section 25.5(a).
“Third Party Company Claim” has the meaning given in Section 13.6(b}{i).
“Third Party Government Claim” has the meaning given in Section 20.1(a)(i).

“Transfer” means and includes a sale, assignment, pledge or other transfer of property, by
operation of law or otherwise.

“Transfer Pricing Study” has the meaning given in Section 20.7.

“UNCITRAL Rules” means the arbitration rules of United Nations Commission on
International Trade Law.

“Up-Front Payment” has the meaning given in Section 16.7.

“Up-Front Payment Guarantee” means the certain guarantee of the Company’s payment
of the Up-Front Payment, dated as of the 25'" of July 2011 and issued by the Standard
Chartered Bank in favor of the Government.

“Work” means all activities undertaken by or on behalf of the Company undet this
Agreement, including continuing Exploration under its Exploration License, if any, the
design and construction of all Mines, Mining Plant and Infrastructure and the acquisition
of related equipment, the operation of all Mines, Mining Plant, Infrastructure arid related
equipment, the shutdown and demobilization of all Mines, Mining Plant and
Infrastructure, all environmental protection, restoration and remediation activities
required by this Agreement or by the EPA, and any other activities required to be
undertaken by the Company pursuant to this Agreement.

This Agreement shall be read with such changes in gender or number as the context shal!
require. Headings to the clauses and sections of this Agreement are inserted for
convenience only and shall not affect its construction. Unless otherwise specifically
provided for in this Agreement, all references in this Agreement to Law or to any specific
laws or regulations of Liberia, including a specific section thereof, shall mean such laws,
regulations and/or section, including any successor law, regulation and/or section to any
law, regulation and/or section specifically cited in this Agreement as are at the time in
effect. All references in this Agreement to Law shall include, with respect to any statute,
any regulations promulgated thereunder. References to “Sections,” “Appendices,”
“Schedules” and “Exhibits” without other attribution are references to Sections,
Appendices, Schedules and Exhibits forming part of this Agreement.

Any reference to a Person includes such Person’s successors by operation of Jaw and any
reference to a party also includes such party’s permitted assigns or any transferee
pursuant to Section 23.

Uniess otherwise stated, a reference to “hereof,” “hereunder,” “herein,” or words of
similar meaning, means this Agreement. The words “and” and “or” will include the
conjunctive and disjunctive, as the context may require or permit. The word “include”
(and any variation of that word), without other qualification, means “including but not

a |
limited io.” The Government, the Company and Elenilto have jointly participated in the
negotiation and drafting of this Agreement and it shall not be construed against any party
as the drafting party.

SECTION 2 EFFECTIVE DATE
24 Effective Date.

This Agreement, after having first been signed on behalf of the parties as provided on the
signature pages of this Agreement, shall become effective and be binding on them on the
date (the “Effective Date”) on which the last of the following conditions have been
satisfied: ({) attestation of this Agreement by the Minister of Justice, (ii) approval of this
Agreement by the President of the Republic of Liberia, (iii) ratification of this Agreement
by the National Legislature of the Republic of Liberia (the “Legislature”), and (iv)
ublication of this Agreement in handbills (at which point this Agreement shall take
effect as Law). The Ministry and the Ministry of Finarice shall provide the Company with
a certificate signed by representatives of the Ministry of Finance and the Ministry
certifying that the events described in clauses (i) through (iv) of the foregoing sentence
ave occurred,

2.2 Acquisition of Shares.

According to the terms of the Stock Purchaser and Operation Agreement executed
etween Sesa Goa, Elenilto, Bloom and the Company, Bloom has acquired legal and
beneficial ownership of 51% of the outstanding shares of capital stock of the Company
and simultaneously therewith, Bloom has transferred an amount of $90,000,000 (Ninety
Million United States Dollars only} to an escrow account opened with JP Morgan,
London Branch according to the terms of a cash escrow agreement executed between
Bloom, Elenilto and JP Morgan. In parallel, Bloom and Elenilto have also executed a
document escrow agreement under which, Bloom and Efenilto have deposited certain
documents, including the Up-Front Payment Guarantee that was deposited by Bloom.

mmediately and in any event within 2 (two) days after ratification and prior to the
Effective Date, the Government shall, through the Minister of Justice, issue the valid
release notices under the above two escrow agreements. Forms of the valid release notices
are attached hereto as Exhibits 11A and 11B.

SECTION 3 ‘TERM OF THE AGREEMENT

The term of this Agreement commences on the Effective Date. The initial term of this
Agreement is 25 years, subject to earlier termination as provided in this Agreement, and
will be automatically extended to match any extension under Section 5.10(a) of the term
of any Mining License.

SECTION 4 EXPLORATION LICENSE; INTERIM EXPLORATION
RIGHTS; PRE-FEASIBILITY STUDY

4.1 Exploration Licenses,

Not later than ninety (90) days after the Effective Date, the Company shall be
granted Exploration Licenses for each of the Exploration Areas (as specified

4.2

herein or in accordance with the Exploration Regulations). ‘The terms of the
respective Exploration Licenses (the “Exploration Period” under the Exploration
Regulations) shall terminate as scheduled below.

(a) The Exploration License for the Bomi Deposit shall terminate on the
third (3°) anniversary of the Effective Date.

(b) The Exploration License for the Mano River Deposit shall terminate on
the fifth 6") anniversary of the Effective Date; and

(c) The Exploration License for the Bea Mountain Deposit shall terminate
on the seventh 7") anniversary of the Effective Date.

All of the above Exploration Licenses may be extended in accordance with the

Mining Law or the Exploration Regulations.

Exploration Rights. -

(a)

(b}

(c)

(d)

{e)

During the Exploration Period, the Company shall have exclusive right to
conduct Exploration for Iron Ore within the Exploration Area.

The Company shall conduct Exploration within the Exploration Area in
compliance with the Exploration Regulations, including Section 7 thereof,
and this Agreement, notwithstanding any conflicting provisions of the
Exploration License. Unless expressly otherwise. provided’ in this
Agreement, if there is a conflict.between the terms of the Exploration
Regulations and the terms of this Agreement, the terms of this Agreement
shall control.

The rights of the Company to conduct Exploration under this Agreement
are limited to exploration for Iron Ore.

During the Expl6ration Period the Company may conduct only such
Exploration as does not require the filing with or application to, or the
obtaining of any consent, approval, license or permit from, the EPA unless
such filing or application has duly occurred and any such consent,
approval, license or permit has been duly obtained; provided that if EPA
fails to act timely, the Minister upon notice by the Company of such
failure may permit continued Exploration until such time as the EPA does
act. A copy of each such consent, approval, license or permit obtained by
the Company from the EPA shall be promptly filed with the Minister. For
clarity, the Company may commence Exploration in the Exploration Area
following issuance of the Exploration License, provided that the Company
has complied with the Exploration Regulations.

Within no more than 120 days following the Effective Date, and no later
than the date of submission of the Company’s Exploration Program, the
Company shall provide the Government a project linkages plan which (i)
identifies the potentials for local suppliers, contractors and service
providers to service the Project, (ii) identifies key interventions to grow the

Q input industrial sector, and (iii) sets out a project local purchase
4.3

4.4

plan with clear milestones identified in terms of an increasing percentage
of local purchases of goods and services, and providing for bidding
preferences for local suppliers, contractors and service providers (provided
that such Persons offer quality, terms, delivery, service, quantity and price
at least comparable to those obtainable from other sources) (the
“Exploration Period Project Linkages Plan”). The Company shall update
the Exploration Period Project Linkages Plan once every 12 months during
the Exploration Period.

Retained Production Ar

In addition to designation of Proposed Production Arcas in accordance with
Section 5.{a), prior to the expiry of the Exploration Period, the Company may
also nominate an area of Land for the purposes of access to and from the Proposed
Production Areas, the development and operation of Infrastructure, or as
reasonably required in connection with existing and future Operations, including
reasonable buffer zones around Proposed Production Areas (“Retained Production
Areas”), Any such Retained Production Areas shall be deemed to be part of the
applicable Proposed Production Area and shall be subject to the rights and
obligations set out under this Agreement (other than the Company’s right to
conduct Exploration in such Retained Production Areas).

Termination of Exploration Rights and Lapse of Exploration Area,

Except as provided in Section 5.1(d) with respect to Exploration conducted in a
Proposed Production Arca timely designated in compliance with the requirements
of Sections 3.1(a) and 5.1(b), from and after the expiration of the Exploration
Period the Company shall have no further rights under this Agreement or any
prior agreement with or license or permit from the Government with respect to
any portion of the Exploration Area other than that encompassed by Proposed
Production Areas timely designated in compliance with the requirements of
Sections 5.1(a) and 5.1(b) (such portion(s) in which the Company no longer has
rights, the “Relinquished Area”). Unless otherwise permitted by the Government,
the Company shall, within a reasdnable period, but not to exceed 180 days after
the expiration of the Exploration Period, cause the removal and proper disposal of
any property used by the Company or any of its contractors that is located on the
Relinquished Area.

‘Third Party Rights in the Exploration Area.

The Company acknowledges that the Government may grant rights to one or more
third parties to Explore for gold and other Minerals (but not, for the avoidance of
doubt, Tron Ore) in the Exploration Area, subject to the Company and each such
third party working in good faith to reach agreement with respect io the conduct of
their respective activities in the Exploration Area. The Company agrees that it
will engage in negotiations with any third party secking such Exploration rights
regarding the conduct of their respective activities in the Exploration Area and
shall conduct such negotiations in good faith with the goal of reaching an
agreement that is reasonably acceptable to the Company and such third party. The
Company agrecs that, if the Company and such third party fail to reach such an
46

we

agreement, the Company will submit to an independent dispute resolution process
with such third party, which process shall be reasonable in light of the
circumstances, including the financial resources of the third party. “ihe Company
acknowledges that the Government shal] have no obligation to intervene on behalf
of the Company in any dispute between the Company and such third party,
whether in connection with such negotiations or otherwise, but may intervene to
help resolve such dispute.

Pre-F

sibility Report.

The Company agrees that i( will prepare, in good faith and in accordance with
Internationa) Mining Standards, a study in accordance with the requirements set
forth below and in Schedule 2 attached hereto (the “Pre-Feasibility Report”) to be
submitted together with its notice designating a Proposed Production Area
pursuant to Section 5.1. The Pre-Feasibility Report will include (i) preliminary
engineering studies and financial analysis regarding the route selection, design,
investment requirements and other relevant factors to permit the construction of
the Railroad and the rehabilitation of the leased areas in the Port, as described in
Section 6.7(c), (ii) an evaluation of the feasibility, from technical and financial
standpoints, of different power generation alternatives that will enable the
Company to comply with its obligations under Section 19.3, and (iii) an
evaluation, from technical and financial standpoints, of downstream processing
alternatives, such evaluation to include pelletisation and iron-making. For the
purposes hereof, “preliminary” means (i) with respect to any resource estimate
that will comprise part of the Pre-Feasibility Report, the CRIRSCO Indicated
Resource standard and (ii) with respect to all other engineering studies in the Pre-
Feasibility Report, the Association for the Advancement of Cost Engineering Inc.
(AACE) Class 3 estimate standards or equivalent, specifically accuracy range of
+20%, with 5-15% of engineering completed, and 15-20% contingency. The Pre-
Feasibility Report for the Bomi and Mano River Deposits will be completed, anda
copy thereof will be provided to the Government no later than the second
anniversary of the Effective Date, while the Pre-Feasibility Report for the Bea
Mountain Deposit will be completed and a copy provided to the Government no
later than the third anniversary of the Effective Date, it being understood the Pre-
Feasibility Report will be provided for informational purposes only and not
subject to approval by the Government. The parties shalf discuss in good faith
which of any of the power gencration alternatives described in clause (ii) of the
second sentence of this Section 4.6 indicated in the Pre-Feasibility Report as
feasible will be evaluated further as part of the Feasibility Report and select one of
such alternatives for such further evaluation.

SECTION 5 MINING LICENSES

Designation of Proposed Production Areas and Application for a Mining License.

(a) If the Company identifies potentially exploitable Iron Ore deposits in the
Exploration Area of a type covered by its Exploration License with respect
to such Exploration Area that constitute Indicated Mineral Resources, it
may designate by notice to the Minister that all or one or more portions of
the Exploration Area are proposed production areas (each, a “Proposed
Production Arca”). The Company may give more than one notice under

(b)

led that, except as perit ai. fo Sections
5.3(a) and 5.4, no such notice may be given with respect to any portion of
the Exploration Area at any time following the expiration of the
Exploration Period of the Exploration License. Each such notice shall set
forth:

{i) the proposed boundaries of each Proposed Production Area
covered by such notice,

(ii) the nature, location and estimated quality of the Iron Ore
constituting the Indicated Mineral Resource in such Proposed
Production Area and

(ii) the form in which the Product(s) of the lron Ore are expected to be
marketed by the Company.

Each notice with respect to a Proposed Production Area shall be
accompanied by (y) the report of a Competent Person setting forth his or
her conclusion that the deposit(s) constitute Indicated Mineral Resources,
and the basis for such conclusion, in the form required by the selected
CRIRSCO Code for the public reporting of Mineral Resources, and setting
forth the scope of any Iron Ore constituting Inferred Mineral Resources
ocated within the Proposed Production Area, and (z) evidence of payment
of the processing fee required by Section 16.1(a).

Except as provided in Section 5.3(a), if no notice designating a Proposed
roduction Area in compliance with the requiremenits of this Séction 5.1(a)
and Section 5.1(b) is delivered to the Minister on or before the expiration
of the Exploration Period of the Exploration License, then such
Exploration License shall automatically terminate without requirement of
action by the Minister or the Government. For the avoidance of doubt, the
termination of any single Exploration License shall not affect the
Company's right to carry on Exploration and Operations in connection
with the remaining Exploration Areas or Production Areas, as the case
may be, that are not covered by the Exploration License so terminated. If
all of the Exploration Licenses have been terminated pursuant to this
Section 5.1, then this Agreement shall automatically terminate without
requirement of action by the Minister or the Government.

Each Proposed Production Area (i) shall consist of such part of the
Exploration Area as in the light of International Mining Standards is
reasonable, taking into account the extent and nature of the Iron Ore or
other Mineral constituting Mineral Resources, for the mining and recovery
of such Mineral Resources, including the Retained Production Areas, and
(i) shall form a compact block as much as possible, with the borders
aligned to the true north-south and east-west. A Proposed Production Area
may not include Land (i) located within the boundaries of any cities,
commonwealth districts, municipal districts, cemeteries, transportation or
communication facilities, aqueducts, military base, port, Poro or Sande
grounds, and other grounds reserved for public purposes, except with the
consent of the officials authorized to administer or control the affairs of

5.2

©)

(4)

> conditions

suc sntifies, and subject te such special terms 2
as may be prescribed for the protection of surface users, (ii) the use of
which for Mining operations would violate Section 10.1 of the Mining
Law; or (iii) as otherwise reasonably agreed by the parties. A Proposed
Production Area may not include surface areas other than the surface
above the Iron Ore constituting Indicated and Inferred Mineral Resources
and any additional Land reasonably required for the extraction from the
earth of such resources. [f other land is required to facilitate the
processing of extracted Iron Ore, the disposition of waste materials or
other activities not constituting actual extraction, the Company may
acquire that land as provided in Section 7.3.

‘The Company shall submit to the Government, within 60 days following
the notice given under Section 5.I(a), detailed maps for each Proposed
Production Area covered by such notice, based on actual surveys using the
most current technology, that, with respect to a Proposed Production Area,
set forth the boundaries and coordinates of the area containing the deposits
rom which Iron Ore is expected to be Mined. The maps shall be of such
scale and contain such detail, including geographical and topographical
information, (x) as may reasonably be necessary to identify accurately the
oundaries of the Iron Ore constituting Indicated and Inferred Mineral
Resources within such Proposed Production Area and (y) as may otherwise
reasonably be required by the Liberian Geological Survey for the mapping
of such Proposed Production Area.

{£ the Company wishes to carry out additional Exploration within a
Proposed Production Area it may do so, provided that the work is covered
by an exploration work program that has been approved under the terms of
the Exploration Regulations, No budget or annual expenditure
requirements apply to such work, but all other provisions of the
Exploration Regulations as to the manner of carrying ou: such work and as
to reporting the results of such work remain applicable.

The Feasibility Report

(a)

Unless the Company has complied with Sections 5.4(a) and (b)
(implementing the “marginal deposit” provisions of Section 5.3(1) of the
Mining Law), the Company shall within 58 months of the date of
designation of an area as a Proposed Production Area, file with the
Minister, the following:

69) a plan for the design, production and operation of efficient and
economic Mining, processing, rail transport, port loading, shipping
and marketing of Products from such Proposed Production Area
prepared by an_ internationally recognized mine engineering
consulting firm not affiliated with the Company or any of its
principal direct or indirect shareholders (the “Feasibility
Consultant”) substantially complying with Scctions 5.6 through 5.8
(such plan, together with any and al! amendments thereto, the

“Feasibility Report”), and

Ch \ Oo
a r

(d)

0) \s

(hi an application lor a Class A mining qendinent to an
apphcation for a Class A mining license or an amendment to a
Mining License, as the case may be, to permit the mining of such
deposits in the form required by the Mining Law and such
Regulations as are then in effect; and

(iit) a certificate of the chief’ executive officer of the Company dated the
date of submission to the effect that (x) the Company has complied
through the date of such certificate in all material respects with its
obligations under this Agreement (except as to such defaults in the
performance by the Company of any of such obligations that have
been cured to the reasonable satisfaction of, o: waived by, the
Minister), and (y) the Company is prepared to develop the Mine,
Mining Plant and Infrastructure in the manner set forth in the
Feasibility Report (other than as may reasonabiy be required to
respond to facts and circumstances not known to the Company at
the tinse the Feasibility Report was filed), and setting forth the
manner in which the Company proposes to finance the construction
and acquisition of the Mine, the Mining Plant, the Infrastructure
and the related equipment (including the proposed proximate and
ultimate sources of such funds).

Except as otherwise provided in Section 5.3(a), the Company’s tights in
any Proposed Production Area timely designated under and in compliance
with the requirements of Section 5-1(a) and (b) expire if the Company does
not timely file the maps required by Section 5.1(c) or does not timely file
the Feasibility Report and related materials as provided in this Section
5.2(a) and in Section 5.2(b).

The Feasibility Report required by Section 5 2(a) shall be accompanied
by evidence of the payment by the Company of the processing fee
required by Section 16.1(b).

lf the Company proposes to produce Products from two or more separate
sites using similar extraction techniques and shared processing or
beneficiation facilities, a single Feasibitity Report shal! be required and a
single Mining License shall be issued covering all such sites, subject to
the approval of the Minister of Finance for the treatment of such
operations and facilities as a single “mining project” under the Revenue
Code. If the Company proposes to use materially different extraction
techniques or substantially independent processing or beneficiation
facilities for separate mining sites, separate Mining Licenses and
Feasibility Reports shall be required for each site. Notwithstanding the
foregoing, nothing in this section 5.2 (c) shall require the approval of the
Minister of Finance for the treatment of any operations and facilities as a
single “mining project” where such operations and facilities are treated
as a single “mining project” pursuant to Section 5.2(d).

Provided that the Company is using “shared infrastructure facilities” for
their operations, all operations covered and facilities shared by one or
more Mining Licenses granted in respect of the MDA shall be treated as

a7 s
5.3

5.4

> ingle * ing pioject” for the purposes of the Revenue Code. As
used herein, the Company shall be deemed to be using “shared
infrastructure facilities” for operations covered by more than one Mining
License if such operations under the applicable Mining Licenses share
the use of significant components of the {nfrastructare, including shared
use of rail. port, or processing plant Infrastructure.

(e) If multiple Mining Licenses are required by Scetion 5.2(c), and the
Company is not using shared infrastructure facilities for their operations,
the Ministry will notify the Ministry of Finance of the applications of the
Company, and the Minister of Finance is entitled to impose such
conditions upon such Mining Licenses as the Minister of Finance
reasonably deems necessary to comply with Revenue Code requirements
of separating the costs and expenses of separate “mining projects”. The
Minister of Finance reserves the right to require that a separate company
be formed to hold each Mining License and related assets if it determines
that to be the most appropriate means of separating the costs and
expenses of separate “mining projects”.

Extension Of The Due Dates For Filing Notices And Feasibility Report

{a) The Company may extend for a period of six months cither but not both of

(63) the time for designating Proposed Production Areas in compliance
with Sections 5.!(a) and (b) or

(ii) the time for filing the Feasibility Report and the related materials
required by Sections 5.2(a) and (b)

by payment, at least 30 days prior to the expiration of the time period
otherwise applicable, of the extension fee provided for in Section 16.1(c)
or (d), respectively, provided that the Company may not utilize for any
Proposed Production Area both the postponement provided for in clause
(ii) of this Section 5.3(a) and thé postponement provided for in Section
5.4,

{b) f, as contemplated by Section 5.1(a), the Company has timely designated
more than one Proposed Production Area within a single Exploration Area,
but believes that development of one or more of such areas should be
postponed as provided in Section 5.4, it may file a Feasibility Report with
respect to the areas initially to be developed and postpone the filing of a
‘easibility Report for the other areas by complying as to those areas with
the provisions of Section 5.4.

Postponement of Feasibility Report.

(a) f the Company believes that the “marginal deposit” provisions of Section
5.30) of the Mining Law are applicable to the Iron Ore resources
contained in a Proposed Production Area, and has not theretofore obtained
an extension under clause (ii) of Section 5.3(a), it may apply to the
(b)

()

(d)

(e)

Minis wor ha nee with Section 5.30) ef tie Mining Law within 12
months of the date of designation of such Proposed Production Area under
Section 5.1(a) for postponement of the obligation to deliver a Feasibility
Report and related materials under Sections 5.2(a) and (b) for up to two

years. The application shall be accompanied by

(i} a certificate of a Competent Person to the effect that in his or her
reasonable judgment sufficient information is available about the
Mineral Resource involved to conclude that it is not exploitable
under current technical and economic conditions, and the
production from such deposit cannot reasonably be expected to be
sold on commercially viable terms for a period of at least two years
(plus a reasonable period for Mine and Mining Plant construction)
from the date on which the Feasibility Report is otherwise required
to be filed under Section 5.2(a), and

(ii) a certificate of the chief executive officer of the Company to the
effect that the Company has given the Competent Person referred
to in clause (i) of this Section 5.4(a) all information available to the
Company relating to a determination as to the scope and other
characteristics of the Mineral Resources included in the such
Proposed Production Arca.

The Minister shall approve the application unless the Company is at the
time in default in the performance of its obligations under this Agreement
in a material respect. Any such delay period, if approved, will operate to
extend the due date of the Feasibility Report to be filed under Section
5.2(a) for a period of two years from the date originally due under Section
5.2(a) or such lesser period of time as is requested by the Company.

Not more than 180 and not less than 90 days prior to the end of the initial
delay period, the Company may apply for a second delay period of up to
two years upon complying in full with the requirements of Section 5.4(a)
as though they were applicable by their terms to a second delay period.

In order to retain its rights in a Proposed Production Area following an
approval by the Minister of a delay period, the Company:

0) shall pay (in addition to the surface rent payable with respect to
such Proposed Production Area as provided in the Revenue Code)
an annual postponement fee for each year of the delay, as
etermined in Section 16.1(d), and

ai) shall file the Feasibility Report, and related materials required by
Sections 5.2(a) and (b) applicable to such Proposed Production
Area prior to the end of the delay period (or the second delay
period, if applicable).

Ey

{fa payment due under Section $.4(d)(i) is not made when due, or if a
Feasibility Report, and related materials complying with Sections 5.2(a)
and (b) and applicable to such Proposed Production Area are not filed

(2 7 \e

5.5

(p)

when Jue pursuan! to Section $.4Gd}(ii), and suck defaul is not cured
within the applicable cure period provided in Section 25.2, all rights of the
Company to such Proposed Production Area shall terminate.

If the Company elects to develop one or more of the areas as to which
development has been postponed as provided in this Section 5.4, it shall
timely file a new Feasibility Report encompassing its entire operation and
otherwise complying with the requirements of this Agreement governing
the filing and approval of Feasibility Reports. This requirement is to
ensure that the financial and technical capacity of the Company and the
environmental, social and other impacts of the proposed enlarged
operation are considered in their entirety and not on a piecemeal basis.
The new Feasibility Report shall reflect the actual state of facts as of its
date with respect to the development contemplated by the original
Feasibility Report, and may not merely incorporate the relevant provisions
of the initial Feasibility Report. If the new Feasibility Report is filed
before the original Feasibility Report is approved, it shall be deemed to
replace the original Feasibility Report. If it is filed at a later date, it shall
be deemed an amendment of the original Feasibility Report.

Mining License.

The Mi

nister will grant the Company a Class A mining license for the Mining of

the Iron Ore proposed to be extracted from each Proposed Production Area subject
to the satisfaction of the following requirements:

(a)

(b)

(d)

©)

The Company timely complied with the requirements of Sections 5.1(a)
through (c).

The Company has not been notified by the Government that it is in default
in any material respect in the performance of its obligations under this
Agreement or under the Exploration Regulations except as to such defaults
as have been cured to the reasonable satisfaction of, or waived by, the
Government.

The Company has timely submitted a Feasibility Report, in accordance
with Sections 5.2(a) and (b) that complies with the requirements of
Sections 5.6 through 5.8, and the Feasibility Report has been approved by
the Minister pursuant to Section 5,9.

The Company and the Government have entered into an Environmental
Restoration Obligations Funding Agreement or the Company has furnished
the Environmental Restoration Obligations Guarantee.

The Company has furnished the Mining Guarantee.

If the Company elected to postpone in accordance with Section 5.4 the submission
of a Feasibility Report, for one or more but less than all of such Proposed
Production Areas as contemplated by Section 5.3(b), on approval of the amended

Feasibi
Mining

Oy

lity Report as contemplated by Section 5.4(f), the Minister shall amend the
License issued in connection with the original Feasibility Report (Gf

i

previously issued) if the foregoing clauses (b) through (d) have been complied

with as applicable to the expanded project contemplated by the amended,

Feasibility Report.

Any Mining License issued pursuant to this Agreement shall recite that it is issued
subject to the terms and conditions contained in such Mining License and this
Agreement, and that it is not assignable or transferable in any way other than as
permitted by the terms of this Agreement.

Any failure by the Government to give notice in accordance with Section 5.5(b)
shall not affect the Government’s rights and remedies under this Agreement to the
extent the Company was in default in a material respect in the performance of its
obligations or the discharge of its liabilities under this Agreement or under the
Exploration Regulations which have not been cured to the reasonable satisfaction
of, or waived by, the Government.

Components of the Feasibility Report.

(a) The Feasibility Report for a Proposed Production Area shall comply with
applicable Law and International Mining Standards, shall include the basic
technical and financial components described in this Section 5.6(a) and

shall also include the additional components set forth in Sections 5.6(b) ;

through (g):

@ a description of the Iron Ore to be Mined, the Mining and
processing methods proposed to be used, and the quality of the
Product(s) to’ be marketed:

(ii) a statement of the expected Production rates for the Iron Ore to be
Mined over the term of the Mining License and for the output of
the expected Product(s);

(iti) a report of a Competent Person setting forth his or her conclusion
as to the amount of Iron Ore constituting (he Proven Mineral
Reserves and Probable. Mineral Reserves in the Proposed
Preduction Area, and the basis for such conclusion, and at the
election of the Company, in the form required by the selected
CRIRSCO Code for the public reporting of Mineral Resources;

(iv) a development plan setting forth the basic design and operating
specifications for each proposed Mine and related Mining Plant,
Infrastructure and equipment (the “Development Plan”), which
shall, among other things,

qd) implement the requirements of Sections 6.6, 6.7 and 19.3;

(2) include maps at the scale required by the Ministry setting
forth the proposed location of each proposed Mine and
related Mining Plant and Infrastructure, and any other
activities or improvements described in Section 6.7(e) or
11.6 of the Mining Law and, in the case of cach activity

3] ~
referred to in Section 6.7(e) or Section 11.6(c), (e) or (f) of
the Mining Law, setting forth the capacity expected to be
available for public utilization, provided that activities
described in Section 11.6(a) or 11.6(b) of the Mining Law
shall be limited to those reasonably necessary for the
implementation of the Development Plan;

G3) include a capital development plan (in reasonable detail),

(4) include the capacity demonstration measures required by
clause (ix) of this Section 5.6(a);

(5) include a construction (or acquisition), completion and
commencement of operations schedule for each proposed
Mine and all related Mining Plant, Infrastructure and
equipment proposed in the Development Plan

(6) include a timetable for development as follows: Bomi -
completion of construction and acquisition no later than
September 30, 2016 and commencement of production no
later than October 30, 2016; Mano - completion of
construction and acquisition no later than September 30,
2018 and commencement of production no later than
October 30, 2018; and Bea - completion of construction
and acquisition no later than September 30, 2021 and
commencement of production no later than October 30,
2021;

(7) include final engineering studies and financial analysis
regarding the route selection, design, investment
requirements and other relevant factors to permit the
expansion of the Railroad and the Port as described in
Section 6.7 (for the purposes hereof, “final” means AACE
Class 2 estimates or equivalent, specifically +10%
accuracy, 30-35% “of engineering completed, 10-15%
contingency); and

(8) include a construction, completion, and commencement of
operations schedule for the power generation alternative
selected by the parties pursuant to Section 4.6 (the “Power
Plant”);

(vy) a plan for Operations (an “Operations Plan”) that sets forth the
Company’s plan for operating each proposed Mine and related
Mining Plant, Infrastructure and equipment, including expected
staffing requirements and implements the requirements of Sections
6.6 and 6.7,

(vi) a plan for marketing and selling the Products (including projected
principal customers and projected means of transporting Product(s)
from Liberia to such customers) for the Mining Term.

(1) Sas
(b)

(c)

(d)

(e)

plan as described in Section

KoH

(vill) a financing plan, setting forth the manner in which the Company

(ix)

(x)

The

proposes to fund the Development Plan and the methods the
Company proposes to use to fund the EMP, the SIA and the SAP:
and

a program for capacity verification and testing to demonstrate that
the principal components of each proposed Mine and related
Mining Plant, Infrastructure and equipment have substantially the
operating capacities set forth in the Development Plan, which shall
demonstrate that the completed facilitics have the capacity to
perform as specified in the Feasibility Report.

If the Mine, Mining Plant and Infrastructure are designed so that
any portion of the facilities for transporting ore to the port or the
facilities at the port will be used for less than the entire output of
the Mine, then the Feasibility Report shall include provision for
comparable testing of such portions of such facilities based on their
intended capacities. Thus, if the Feasibility Report and the
Development Plan provide for a two-stage development, with
transport and port facilities initially being sized for one Mine and
are later to be expanded to provide for a second (or expanded)
Mine, the capacity demonstration tests for the transport and port
facilities shall be conducted once at the Jower capacity levels and,
upon completion of any expansion, at the higher capacity levels.

Feasibility Report shall include an Environmental Impact Assessment

Study Report (“EIA”) and an Environmental Management Plan (“EMP”)
complying with Section 5.7 and applicable Law, prepared by an
internationally recognized independent environmental consultant not

affi

iated with the Company or any of its principle direct or indirect

shareholders, as filed by the Company with and approved by the EPA.

The
and
app!

The

Feasibility Report shall include a Social mpact Assessment (“SIA”)
Social Action Plan (“SAP”) complying with Section 5.8 and

icable Law,

Feasibility Report shall include (j) final engineering studies and

financial analysis regarding the route selection, design, investment
requirements and other relevant factors to permit the expansion of the
Railroad and the Port as described in Section 6.7; and (i) a mineral value
added study that assesses possible further value addition within Liberia to

Tron

Ore Mined by the Company, including pelletization of such Iron Ore

and identifies the critical conditions for realization of such downstream
investments.
The Feasibility Report shall include a project linkages plan that (i)

identifies the potentials for focal suppliers, contractors and service
providers to service the project, (ii) identifies key interventions to grow the
minerals input industrial sector, and (iii) sets out a project local purchase

i
J

ua
®

(2)

plier vath o tillestones é wcreasing percentage
of local purchases of goods and services, "and providing for bidding
preferences for local suppliers, contractors and service providers (provided
that such Persons offer quality, terms, delivery, service, quantity and price
at least comparable to those obtainable from other sources);

The Feasibility Report shall include a skills and technology development
plan that contains an annual projection of the Company’s commitments to
the development of focal human resources and planned expenditure on
research and development within Liberia and the region indicating how the
Company proposes to discharge its obligations under Section 11, including
detaited plans and programs for the recruitment and training of citizens of
Liberia, including timetables and schedules, in connection with the
construction and operation of the proposed Mines, Mining Plant and
Infrastructure.

The Feasibility Report shal! mclude a confirmation from the Feasibility
Consultant substantially to the effect that:

@ the Company has the design, procurement and construction
management capacity necessary to implement the proposed
Development Plan, or has identified contractors with which it wil
contract for the design, procurement and production of each
proposed Mine and related Mining Plant, Infrastructure an
equipment that have the capacity to carry out Stich activities;

Gi) the Company has the management capacity to operate each
proposed Mine and related Mining Plant, Infrastructure an
equipment in accordance with the proposed Operations Plan;

(iii) each proposed Mine and related Mining Plant, as designed, will if
construgied in accordance with the designs and maintained in
accordance with good maintenance practices, support the planne
operating levels of such Mine as set out in the Feasibility Report;

(iv) the Railroad, Port and Power Plant, as designed, will, if constructed
in accordance with the designs and maintained in accordance with
good operating practices, (A) support the transport and loadout of
the projected production capacity of each proposed Mine for the
term of this Agreement assuming each such proposed Mine and its
related Mining Plant are operating at the design levels specified in
the proposed Development Plan; (B) will have at least the excess
capacity required by the terms of this Agreement and (C) will have
such additional useful life following the termination of this
Agreement as set forth in the proposed Development Plan;

(v) the geotechnical survey work done in connection with locating all
proposed Mining Plant and Infrastructure is sufficient to support
the conclusion that the sites of such proposed Mining Plant and
Infrastructure are suitable for the construction and operation of
those facilities,

Oh \ | Cy
(vi)

(vii)

(viii)

(ix)

(x)

the EIA done in connection with the proposed siting of, and the
subsequent operations of, each proposed Mine and related Mining
Plant, Infrastructure and equipment was conducted in a matter
consistent with the World Bank “Environmental Health and Safety
Guidelines for Mining” and otherwise complics with the
requirements of Section 5.7;

the design of each proposed Mine and related Mining Plant,
Infrastructure and equipment is in accordance with contemporary
best practice for the design of mines and related facilities of similar
size and type and is appropriate for the climate and geography of
Liberia, and the Company has under license from the Government
or has otherwise acquired rights to sufficient Land (x) to
accommodate in an environmentally sound manner in accordance
with International Mining Standards and applicable Law all Mining
Plant and Infrastructure expected to be necessary for the Mining
and ail proposed processing of Iron Ore in accordance with the
proposed Development Plan, (y) reasonably to insulate surrounding
areas in accordance with International Mining Standards from
possible adverse impacts of Operations, and (z) to provide for all
activities proposed to be undertaken as part of its ongoing
environmental protection plan;

the completion verification procedures set forth in Section 6.1 and
the capacity demonstration procedures set forth in the proposed
Development Plan are sufficient reasonably to demonstrate that
each proposed Mine and all related Mining Plant and Infrastructure
have been completed in accordance with the proposed
Development Plan and can reasonably be expected to have the
operating capacity specified in the proposed Development Plan;

the EMP, if implemented as proposed, will limit the likely amount
of environmental damage to limits established in the World Bank
“Environmental Health and Safety Guidelines for Mining”, the
Company’s mine closing plan meets the standards established by
World Bank “Environmental Health and Safety Guidelines for
Mining” and the estimated cost for such plan (valued in current
dollars) is reasonable, and such plan otherwise complies with the
requirements of Section 5.7; and

the mineral value added study referred to in Section 5.6(d) fairly
assesses the costs of possible adding further value in Liberia to the
output of each proposed Mine and identifies and reasonably
quantifies the critical conditions for the realization of such
downstream investments.

if the Company’s Feasibility Consultant is unwilling to provide a
confirmation with respect to any matter set forth in any of the foregoing
clauses of this Section 5.6(g), the Company shall arrange for such
confirmation to be provided by a separate internationally recognized

O)

35 Xt we

wv
th)

mining engineering or other firm with appropriate expertise not affiliated
with the Company or any of its principal direct or indirect shareholders.

Any amendment to a Feasibility Report shall be permitted only if it results
in such Feasibility Report, as so amended, complying with the
requirements of Sections 5.6 through 5.8.

Management Plan.

(a)

(b)

{c)

The EIA and the EMP shall comply with applicable requirements imposed
by the EPA and with this Section 5.7. The EIA shall at a minimum
identify pre-existing environmental conditions and sei forth the potential
adverse impact of the construction and operation of the Mining Plant and
the Infrastructure proposed in the Feasibility Report shall take into account
all activities or improvements to be undertaken by the Company and

- referred to in Section 6.7(d), 6.7(e) or 11.6 of the Mining Law, and shall

otherwise comply with applicable Law. The EMP shall at a minimum set
forth detailed plans consistent with the EIA for the mitigation of
environmental harm attributable to, and the restoration or remediation of
the environment to the extent affected by, the implementation of the
Development Plan and subsequent Operations, including the actions to be
taken by the Company to comply with Sections 8.1 ‘through 8.3 of the
Mining Law, International Mining-Standards..and other applicable Law,
and shall in any event’ comply with applicable EPA requirements and
Section 5.7(b).

The EMP must include a closure management plan and a closure
management budget designed to ensure that upon closure (i) each proposed
Mining Plant and Infrastructure shall not present any health or safety
issues (including provision for the control of acid drainage and other long-
term environmental hazards) and (ii) each Proposed Production Area and
the surroundings of any Mining Plant or Infrastructure not located in such
Proposed Production Area shall be restored to productive use or reforested
or where restoration is impractical, suitably remediated. The closure
management plan must include a list and assessment of risk and any
uncertainties associated with the preferred closure option, address the
social aspects of closure and rehabilitation, and provide a process for
articipation by the community and other stakeholders in closure
management and monitoring. The closure management budget shall
provide a realistic initial estimate of the expected closure cost, broken
down by principal activities. Notwithstanding any other provision of this
Agreement or applicable law, the Government acknowledges that the
Bomi and Mano River Deposits have been mined in the past by third
partics, and that nothing in this Agreement shall impose on Company, its
Shareholders or any of their affiliates or subcontractors any such closure or
other responsibilities or obligations with regard to or emanating from work
performed in such sites by third parties.

The EMP must also set forth the means by which the Company proposes
to ensure the availability of funds to finance its environmental restoration
5.8

(d)

and remediation obligations under Sections 8.2 and 8.3 of the Mining Law
(the “Environmental Restoration Obligations”) so that the cost of closure
will be borne by the Company and not the public or the Government. The
Company shall, at its election, (i) agree in writing with the Government to
a “pay-as-you-go” funding scheme (such agreement, an “FE: ronmental
Restoration Obligations Funding Agreement”) or (ii) provide financial
support (an “Environmental Restoration Obligations Guarantee”) for such
obligations in the form of a letter of credit in form and content reasonably
acceptable to the Minister of Finance and the Minister issued on behalf of
the Company from a third party financial institution with a long-term
credit rating of at least A (or its equivalent) from at least two
internationally recognized credit-rating agencies and providing for
redetermination of estimated closure costs at least once every three years
and corresponding adjustments in the amount of the letter of credit in
amount reasonably acceptable to the Minister of Finance and the Minister.
{n the case of third party credit support, if the party supplying the letter of
credit no longer has a long-term credit rating of at least A (or its
equivalent) from at least two internationally recognized credit-rating
agencies, the letter of credit must provide that if the Company does not
within 90 days thereafter secure a substitute letter of credil from another
third party financial institution satisfying the requirements of this section,
the letter of credit may be called upon for the maximum amount then
available thereunder, subject to the requirement that such amount be
deposited in a trust account from which it may be withdrawn only for the
purposes of financing the Company’s environmental restoration and
remediation obligations. Nothing in this section shall be deemed to limit
the Company’s obligations or lability for environmental restoration and
remediation under applicable Law.

The Company shall have held public hearings on the EIA and the EMP at
Jeast in Monrovia, in the county seat of each county in which a Proposed
Production Area is located and in the county seat of each county in which
the Railroad, Port, Power Plant or any road described in Section 6.6 is
located or to be located, and shall have included as part of the Feasibility
Report a statement of the means taken to publicize the hearings, an
indication of the numbers of persons who attended such hearings and their
alfiliates, a summary of the issues raised at such hearings, and a discussion
of the actions taken by the Company in response to such hearings. The
Ministry may set forth by regulation additional standards consistent with
accepted practice in OECD countries for the location of, notification of
and conduct of such hearings.

Social Impact Assessment and Social Action Plan

(a)

\

The SIA shall set forth the potential adverse impact of the construction and
operation of each proposed Mine, and the related Mining Plant and
Infrastructure on the individuals and communities resident in and around
(i) each Proposed Production Area and any Mining Plant or Infrastructure
not located within a Proposed Production Area, or (ji) areas affected by the
proposed processing or transport of Product whether using Company-

(b)

(c)

provided Infrastructure or equipment or facilities or equipment provided
by the Government or third parties.

The SAP shall set forth reasonable measures, in light of the costs involved,
or the mitigation of the adverse impact referred to in Section 5.8(a) above,
as well as making provision for the continuing economic and social
viability of centers of population that have formed and which may form as
a result of Operations during the term of this Agreement. The SAP shall
inchide a Resettlement Action Plan (“RAP”) component if communes
ocated in or adjacent to each Proposed Production Area or to Mining Plant
or Infrastructure not located in the Proposed Production Area should under
nternational Mining Standards be resettled for health or safety reasons.
The RAP shall provide for (but not be limited to) suitable area(s) of
resettlement to be undertaken at Company expense with key emphasis on
shelter and livelihood continuity.

The Company shall have held public hearings on the SIA and the SAP at
least in Monrovia, in the county seat of each county in which a Proposed
Production Area is located and in the county seat of each county in which
the Railroad, Port, Power Plant or any road described in Section 6.6 is
jocated or to be located, and shail include as part of the Feasibility Report
a statement of the means taken to publicize the hearings, an indication of
the numbers of persons who attended such hearings and, to the extent
known to the Company, the names of the organizations such persons
represent, a summary of the issues raised at such hearings, and a
iscussion of the actions taken by the Company in response to such
hearings. The Ministry may set forth by regulation additional standards
consistent with accepted practice in OECD countries for the location of,
notification of and conduct of such hearings, and may establish generally
applicable requirements for third party review of the SIA and the SAP
comparable to the technical review of the Development Plan and
Operations Plan undertaken by the Feasibility Consultant.

5.9 Approval of the Feasibility Report and Grant of Mining License.

(a)

(b)

The Minister may, within 90 days of receipt of the Feasibility Report (the
“Review Period”), (i) appoint independent consultants and/or bankers, at
the Government’s own cost, to assist in its review of ihe Feasibility
Report, (ii) reasonably request additional information with respect to any
aspect of the Feasibility necessary to satisfy applicable requirements of
this Agreement and upon the provision of such additional information by
the Company, the Review Period shall recommence unless otherwise
agreed with the Minister, and (ili) recommend reasonable changes in any
component of the Development Plan to the extent the Minister deems the
changes necessary to satisfy applicable Law on the requirements of this
Agreement. In the absence of notice from the Minister that the Feasibility
Report is incomplete, the Feasibility Report shall be deemed to be
complete as to form and content at the end of the Review Period.

Unless the Government has notified the Company that (i) the design or
Operation of each proposed Mine and related Mining Plant, Infrastructure

a ary PR,
and cquipment in accordance with the Development Plan would violate
any provision of applicable Law; or (ii) the Company is in default in any
material respect in the performance of its obligations or the discharge of its
liabilities under this Agreement or under the Exploration Regulations (as
modified by this Agreement) which have not been cured to the reasonable
satisfaction of, or waived by, the Government, and provided that
immediately following the issue of a Class A mining license pursuant to
Section 5.9(g) the Company shall comply with Section 20.4, the Minister
shall approve the Feasibility Report, or the Feasibility Report as amended,
as the case may be, ift

@

(ii)

{iii}

(iv)

(vy)

the Feasibility Report and its specific components comply with the
provisions of the Mining Law and the terms of this Agreement;

the EPA has approved the EMP and the EIA as complying with the
requirements of this Agreement, International Mining Standards
and applicable Law, and

each of the EMP, the EIA, the SIA, the SAP, the Project Linkages
Plan and the Skills and Technology Development Plan have been
generally made available to the public for at least 60 days prior to
the date of approval of the Feasibility Report, including by way of
(A) posting thereof on-line on a Government provided website,
(B) making available copies thereof for examination at the relevant
ministries during normal -business hours, (C) publishing notice of
such posting and availability in one or more newspapers of wide
circulation in Monrovia and (D) publishing a summary thereof in
one or more of such newspapers provided that to the extent the
Government does not effect (A) or (B) above within 45 days of
being provided the relevant documents by the Company for such
purpose, the Company shall not be required to have complied with
those provisions.

the capital expenditure plan shows that the Company’s debt/equity
ratio taking into’ account initial working capital at the
commencement of regular commercial operations shal! not exceed
3:1,

the Company has provided an opinion of an internationally
recognized investment banking firm to the effect that it has
reviewed the Company’s plan to finance the construction,
equipping, start-up and entry into commercial production of each
proposed Mine and all related Mining Plant and Infrastructure, and
that, in its professional judgment, it is reasonable to conclude that
the Company has available to it the financial resources necessary to
carry out all such activities in keeping with the schedule and other
terms of the Feasibility Report, the Feasibility Report as amended,
as the case may be, and this Agreement (such report to specify the
bases for its conclusion), provided that to the extent the conclusion
of such investment banking firm is based on funding to be provided
by or through the Company's shareholders or their related Persons,
SIN
29 \

ed
()

(d)

(e)

©

such sharcholders or related Persons shall have agreed with the
Government te be jointly and severally liable to provide funding to
the Company, and

(vi) Section 6.8 of this Agreement has been amended to reflect all
modifications thereof reasonably requested by the Government so
that the reporting obligations set forth therein are appropriately
tailored to the specific type of Mine(s) covered by the
Development Plan .

Any failure by the Government to give notice to the Company in
accordance with Section 5.9(b) shall not affect the Government’s rights
and remedies under this Agreement to the extent the Company was in
default in a material respect in the performance of its obligations or the
discharge of its liabilities under this Agreement or under the Exploration
Regulations (as modified by this Agreement), which have not been cured
to the reasonable satisfaction of, or waived by, the Government.

The Minister shall be deemed to have approved the Feasibility Report
unless the Minister has notified the Company in writing of the reasons for
disapproval not later than 60 days after the end of the Review Period.
Following any such disapproval and the resubmission by the Company of
an amended, modified or supplemented application for a Class A mining
license or Feasibility Report, the Minister shall be deemed to have
approved the Feasibility Report unless within 60 days of such amendment,
modification or supplement the Minister has notified the Company in
writing of the reasons for disapproval.

In the event the Minister has given the Company timely notice of its
disapproval of the Feasibility Report (a “Disapproval Notice,” and such
disapproved Feasibility Report, a “Disapproved Feasibilit Report”), the
Company and the Ministry shall discuss in good faith (2) what, if any,
amendments, modifications or supplements to the Disapproved Feasibility
Report would make the Feasibility Report acceptable to the Ministry and
(ii) what would constitute a reasonable period of time for the Company to
submit to the Ministry for approval a Feasibility Report as so amended,
modified or supplemented. In the event that the parties fail to reach
agreement with respect to the matters described in the foregoing sentence
within 180 days of the date of the Disapproval Notice the parties shall
Jointly appoint an expert who is a mining industry professional with
substantial working experience in the conduct of feasibility or related
studies who shall determine: (i) what, if any, amendments, modifications
or supplements to the Disapproved Feasibility Report should be made such
that the amended Feasibility Report should be approved pursuant to this
Agreement; and (ii) what would constitute a reasonable period of time for
the Company to submit to the Ministry for approval a Feasibility Report as
so amended, modified or supplemented.

If the Company fails to submit to the Ministry for approval an amended,
modified or supplemented Feasibility Report within the time period ()
agreed by the parties, and has failed to cure such default within the

(i
appucuble cure peried provided in Section 25.2, or (il) determined by the
expert in accordance with Section 5.9(e) (to the extent the expert
determines that such amendment, modification or supplement to the
Disapproved Feasibility Report is required), all rights of the Company to
the Proposed Production Areas covered by the Disapproved Feasibility
Report may be terminated by the Government upon prior written notice to
the Company and all right, title and interest in the Disapproved Feasibility
Report shall automatically vest in the Govemment subject to the Company
continuing to be able to use such information in connection with other
projects in Liberia. The provisions of Section 5.9(e) or (f) do not impose
any obligation upon the Minister to approve any amended, modified or
supplemented Feasibility Report, it being understood that all requirements
of this Section 5.9 shall apply thereto.

No later than five Business Days following the latest to occur of the
conditions set forth in Section 5.5{a) through (e), the Minister shall grant
the Company a Mining License covering each Proposed Production Area
covered by the approved Feasibility Report. In the case af the approval of
a Feasibility Report filed as contemplated by Section $.4(f) that proposes
to add additional Proposed Production Ateas to Production Areas for
which a Mining License has already been issued, the Minister shall amend
the Mining License to include the additional Proposed Production Areas.
Each Production Area so covered by a Mining License is an “approved
Production Area” for the. purposes. of this Agreement. Unless expressly
otherwise provided in this Agreement, if there is a conflict between the
terms of any Regulations and the terms of this Agreement, the-ierms of this
Agreement shall prevail,

5.10 Term of Mining Licenses,

f@)

The term of any Mining License granted to the Company under this
Agreement shall commence on the date such license is issued and shall end
on the earlier of (i) the date the Mining License is retinquished pursuant to
Section 5.10(c) or (ii) the date the Mining License is terminated pursuant
to Section 25 (the “Mining Term”). The Company is entitled to renew any
Mining License for consecutive additional terms not to exceed 25 years
each if the Company has complied with all of its payment obligations
under this Agreement and under the Revenue Code, and the Government
has not notified the Company that it is in default in any material respect
with its other obligations under this Agreement or the Mining Law, other
than any defaults which have been waived by, or cured to the reasonable
satisfaction of, the Government, if:

(i) the Company demonstrates that there continues to exist in one or
more approved Production Areas Proven Mineral Reserves of [ron
Ore in sufficient quantities to support continued mining for at least
80% of the renewal term requested by the Company (assuming no
interruptions to production),

{ti} if the continued operations will involve significant additional
investnent or significant changes in production processes (i¢. a

J 0%
41 Xi v
(b)

(c)

fundamental change in the technology or operation of any major
component of its Operations) the Company has delivered an
updated Feasibility Report setting forth the Company’s
development and operations plans for the extended term and which
otherwise complies with the requirements of Section 5.6 through
Section 5.8, and

(ili) the Company satisfies such other conditions as are required by
applicable Law.

The Comipany may apply for renewal of a Mining License not more than
three years and not less than one year prior to the date of expiration of the
current Mining License.

Any failure by the Government to give notice to the Company in
accordance with Section 5.10(a) shall not affect the Government’s rights
and remedies under this Agreement to the extent the Company was in
default in a material respect in the performance of its obligations or the
discharge of its liabilities under this Agreement or under the Mining Law
(as modified by this Agreement), which have not been cured to the
reasonable satisfaction of, or waived by, the Government.

At any time following the issuance of the Mining License, the Company
may file a request with the Government to relinquish the Mining License
as of a date specified therein. Such request shall be filed at least 180 days
prior to the desired relinquishment date and shall include the Company’s
confirmation of its obligation to, and willingness to carry out, the approved
closure management plan applicable to the Operations carried out under
the Mining License and payment of the processing fee described in Section
16.1(f). The Government shall approve such request if

@ on or prior to the date of such notice and on or prior to the date of
the issuance of the Government’s response to such request, the
Government shall not have notified the Company that the
Company is in default in any material respect in the performance of
its obligations or the discharge of its liabilities under this
Agrecment, which defaults have not been cured to the reasonable
satisfaction of, or waived by, the Government, and

(id) the Minister, the Minister of Finance and the head of the EPA have
reasonably determined that the arrangements made by the
Company for funding the performance of its approved closure
management plan are sufficient to secure such performance,

(iii) the Exploration Guarantee (if applicable) has not been revoked and
the Exploration Guarantor satisfies the Exploration Guarantor Net
Worth Requirements,

(iv) the Environmental Restoration Obligations Guarantee (if
applicable) has not been revoked and the guarantor thereunder
remains an Acceptable Third Party Financial Institution, and

(a \

5.1

6.1

{v) the Mining Guarantec has not been revoked and the Mining
Guarantor satisfies the Mining Guarantor Net Worth
Requirements,.

The Government shall notify the Company of its decision no later than 120
days following the date of filing of such request. If the Government grants
such request, the Mining License shall be relinquished as of the date
requested by the Company, provided, that, on such date, there is no
payment default and no other material default unwaived by the
Government in the performance by the Company of its obligations under
this Agreement. Upon relinquishment of the Mining License this
Agreement shall terminate and al! provisions hereof telating to
termination, including Section 26, shall apply.

(d) Notwithstanding the relinquishment of a Mining License pursuant to
Section 5.10(c), the Company shail remain liable to the Government for all
obligations and [abilities that accrued prior to the date set as the effective
date of relinquishment and have not been waived by the Government.
Upon relinquishment of a Mining License, ail right, title and interest in the
Feasibility Reports or portions thereof covered by such Mining License
shall automatically vest in the Government subject to the Company
continuing to be able to use such information in. connection with other
projects in Liberia.

Additional Capita} Investment or Material Changes in Operations.

if the Company proposes additional investment relating to changes in Mine
operating technology or procedures, which investment (i} exceeds 20% of the
investment amount provided for in the initial Feasibility Report or (ii} which
investment constitutes 2 fundamental change in the technology or operation of any
major component of its Operations or a substantial expansion of the output of the
Mine, it may not make such investment until it has delivered and the Minister has
approved in the manner provided in Section 5.9 an updated Feasibility Report
setting forth the Company’s development and operations plans and otherwise
complying with the requirements of Section 5.6 through Scction 5.8. If the
Company proposes to make substantial changes in its methods of Operations that
would materially affect employment or could materially affect the environment or
the social structures of the communities in the area affected by such changes, it
may not do so until it has updated its BLA, EMP, SIA and SMP, and the plans
referred to in Sections 5.6(e) and 5.6(D to reflect the consequences of such
proposed changes, such plans have been made available for public comment for at
least 60 days in the manner required by clause (iii) of Section 5.9(b), and the
Minister (the EPA im the case of the EIA and the EMP) has approved such plans,
such approvals not to be unreasonably withheld or delayed.

SECTION 6 CONSTRUCTION AND OPERATIONS

Capital Expenditures: Construction.

(a) Upon the issuance to the Company of a Mining License pursuant to
Section 5, the Company shall incur capital expenditures and commence,

Ye.

ae
(b)

(c)

continue and cause to be completed construction, acquisition and
installation of each proposed Mine and alt related Mining Plant,
Infrastructure and equipment, all in accordance in all material respects
with the schedule set forth in the Development Plan contained in the
approved Feasibility Report relating to such Mining License, and shall
cause the capacity demonstration tests provided for in Section 6.2 to occur
within the period of time provided in Section 6.2. The Company may not
make material changes in the Development Plan unless it applies for and
receives the approval of the Minister to appropriate amendments to such
plans, and to the extent applicable, the Feasibility Report and the related
plans, reports and studies provided for in Sections 5.6 through 5.8, which
approval shall not be unreasonably withheld. Any such application shall
be accompanied by the processing fee required by Section 16.1(e) or (A, as
applicable.

Prior to undertaking any required first stage capacity demonstration test set
forth in Section 6.2, the Company shall deliver to the Ministér:

G) a certificate of the Feasibility Consultant to the effect that

(A) such firm has reviewed the approved [’easibility Report, the
Development Plan and the records of the Company
pertaining to the construction, acquisition and installation of
the installations, plant and equipment covered by such
capacity test and has inspected the same, and

(B) based on such review and inspection such firm believes that
the construction, acquisition and installation of such
installations, plant and equipment have been completed in
accordance in all material respects with the designs, plans
and specifications contained in the Development Plan or
otherwise forming the basis sof the approved Feasibility
Report (except to the extent not scheduled for completion
until after the commencement of production of marketable
Iron Ore in the commercial volumes contemplated by the
Feasibility Report), and

(ii) a certificate of the chief executive officer of the Company to the
effect that the construction, acquisition and installation of such
installations, plant and equipment have been completed in
accordance in all material respects with the designs, plans and
specifications contained in the Development Plan or otherwise
forming the basis of the approved Feasibility Report (except to the
extent any portion thereof is not scheduled for completion until
aftcr the commencement of production of marketable [ron Ore in
the commercial volumes contemplated by the Feasibility Report).

Prior to undertaking any second stage capacity demonstration tests set
forth in Section 6.2, the Company shail deliver to the Minister:

(i) a certificate of the Feasibility Consultant to the effect that

aN Xa SS
such firn has reviewed the approved Feasibility Report, the
Development Plan and the records of the Company
pertaining to the construction, acquisition and installation of
all Mines and al} related Mining Plant, Infrastructure and
equipment provided for in the approved Feasibility Report
and has inspected the same, and
(B) based on such review and inspection such firm believes that
the construction, acquisition and installation of all Mines
and all related Mining Plant, Infrastructure and equipment
have been completed in accordance in all material respects
with the designs, pians and specifications forming the basis
of the approved Feasibility Report, and

(it) a certificate of the chief executive officer of the Company to the
effect that the construction, acquisition and installation of all Mines
and all Mining Plant, Infrastructure and equipment have been
completed in accordance in all material respects with the designs,
plaos and specifications forming the basis of the approved
Feasibility Report.

6.2 Completion.

(a) With respect to each proposed Mine, within 180 days of the scheduled

completion date thereof set forth in t
on account of force majeure), the

he Development Plan (subject to delay
Company shall demonstrate, through

performance of the proposed capacity demonstration tesling program set

forth in the Feasibility Study, that

e Mine and all related Mining Plant,

Infrastructure and equipment have substantially the operating capacities set
forth in the Development Plan. As noted in Section 5.6(a), required
extended capacity demonstration covering major components of the Mine,

Mining Plant and Infrastructure may be conducted separately. Thus, if the

Feasibility Report and the Deve
development, with the initial stage

lopment Plan call for a two-stage
being completion of a Mine, with the

initial ron Ore processing facilities and railroad and port facilities tailored
to the capacity of that Mine, followed by a second stage encompassing the

development of a second (or expan

led) Mine and upgrade of the Iron Ore

processing facilities, railroad and port, each capacity demonstration test for

the first stage Mine, Mining Plant,

afrastructure and equipment shall be

completed within 180 days of the stage one scheduled completion date for
the components covered by that test, and each capacity demonstration test
for the second stage shall be completed within 180 days of the stage two
scheduled completion date for the components covered by that test.

(b) The Company shail give the Ministry notice of, and the opportunity to
have representatives witness, all testing required by the Development Plan
and shall evidence the satisfaction of each component of the required
capacity demonstrations by the timely delivery to the Minister of a
certificate of the Feasibility Consultant io the effect that the Company has
successfully completed such component of the capacity demonstration
program and has demonstrated the capacities required by such conrponent

v a

\Y
6.3

(setting out the requirements and time period covered by the
demonstrations and certifying specifically as to the actual results of the
demonstrations).

(c) The Company shall pay mimimum Royalties under this Agreement based
on the greater of actual Iron Ore shipments and assumed shipments equal
to 80% of design capacity as set forth in the approved Feasibility Report
from the outside day set forth in the first sentence of Section 6.2(a) for the
capacity demonstrations required by Section 5.6(a)(ix) until the date on
which such capacity demonstrations have been certified as required by this
Section 6.2. So long as the Company complies with the preceding
sentence there are no other consequences for the failure of the Company to
satisly the capacity demonstration requirements.

Mining Term Operations.

(a) All Mining, processing or-4reatment of Iron Ore by the Company shall be
conducted in accordance with International Mining Standards and
applicable Law. The Company undertakes to use all reasonable efforts in
accordance with such standards and law to maintain the production of
marketable Iron Ore of the quality and in the quantity contemplated by the
Feasibility Report, provided it is economically and technically feasible to

0 So.

{b) The Company may not undertake any activity referted to in Section 6.7 or
11.6 of the Mining Law except to the extent expressly covered in the
Company's EIA and approved in the context of the Company’s EMP and,
then only within a Production Area or an area in which the Company is
otherwise entitled by Law and by agreement with any relevant Landowner
to carry on such activities. The preceding sentence does not authorize the
Company to take any action that would violate Section 10.1 of the Mining
law. The Gompany may not transfer to any Person timber removed from
the I.and pursuant to Section 6.7(d)(4) or 11.6(a) of the Mining Law
without the consent of the Forestry Development Authority The Company
shal! not deprive any Person of a constant and reasonable supply of usable
water from or pollute a previously utilized traditional source without
providing an alternative source of substantially the same quality and
quantity, nor shall the Company, without the Minister’s consent and at
least 30 days prior notice to the affected community, interfere with any
water rights enjoyed by any user under any agreement with the
Government made prior to the date of execution of this Agreement, it
being understood that the Government shall be responsible for the removal
of the water bottling plant operated by the Liberia Bottling and Beverage
Company situated in Bomi County, at the sole expense of the Government,
The Company’s use of water under this Agreement will be subject to
charges as provided in applicable Law or in the absence of applicable Law,
as provided in Section 16.6.

(c) The Company shall cause all Mines, Mining Plant, Infrastructure and
equipment constructed, renovated or acquired by it to be maintained

ay |

(a)

(e)

(f)

throughout the Mining ‘Term in a safe and sound condiion in accordance
with International Mining Standards and the requirements of insurers.

The Company shall construct and operate all Mines, Mining Plant, and
Infrastructure and equipment m accordance with the Development Plan
and the Operations Plan set forth in the approved Feasibility Report. The
Company may not make material changes in the Development Plan or the
Operations Plan unless it applies for and receives the approval of the
Minister, which approval may not be unreasonably .withheld, to
appropriale amendments to such plans, and to the extent applicable, the
Feasibility Report and the related plans, reports and studies provided for in
Sections 5.6 through 5.8. Any such application shall be accompanied by
the processing fee required by Section 16.1(e} or (f), as applicable.

In the event of any loss ar damage to (i) the property of the Company,
including any property leased or deemed to be leased from the
Government or a third party; (ii) any property used in Operations title to.
which is retained by the Government or shail automatically revert to the
Government upon termination of this Agreement (whether under Section
26 or otherwise); or (iii) any property which constitutes social
infrastructure (¢.g., schools or medical facilities) which is constructed by,
ot on behalf of, the Company, the Company shall promptly proceed to
restore such property:

) in the case of property described in the foregoing clause (i) or (ii),
to the extent necessary to begin or resume Operations . as
contemplated by the Feasibility Report, and

Gi) in the case of property described in the foregoing clause (iti), to the
extent necessary to allow the Company to fulfill its obligations
under this Agreement for which such property is utilized.

The Company may contract the operation of all or any portion of a
completed Mine, Mining Plant or Infrastructure to any Person organized
under the Laws of Liberia who tias the technical expertise and financial
ability to conduct such operation and who is not a shareholder of the
Company or an Affiliate of a shareholder of the Company. If the
Company contracts any operation in accordance with the foregoing
sentence, the Company is responsible to the Government for the
compliance by such third party with ali requirements of this Agreement
applicable to the operations undertaken by such contractor as though such
operations were undertaken by the Company. The requirements of Section
11.1 shall apply to the operations of any such contractor(s). Material
operating contracts shall be disclosed in each annual operating report of
the Company under Section 6.8(e).

Recovery Shortfalls.

(a)

If in the reasonable opinion of the Government, the Company is failing
without good cause to produce, transport and ship marketable Tron Ore at
not less than 80% of the rate indicated in the approved Feasibility Report,

47
(b}

(c)

(qd)

it may give notice in writing to the Company. Within three months of the
receipt of this notice the Company shall

(i) commence work to improve its operations to the reasonable
satisfaction of the Government, provided that the Company shall in
no event be obliged to conduct Mining, processing or treatment
activities otherwise than is economically and technically feasible at
the time, and

(ii) submit to the Government evidence that the steps it is taking will
lead to compliance with Section 6.3(a).

H the Government remains unsatisfied with the Company’s response to
such notice, the Government may commission an independent technical
study to determine a fair average recovery and/or shipmemt rate taking into
account the nature of the reserves then being mined, the nature of the
Mines, Mining Plant, Infrastructure and other equipment (assuming they
are of the design and quality set forth in the Feasibility Report and have
been prudently maintained and operated), and the economic and technical
feasibility of achieving increased recovery and/or shipment of Product(s)
by the Company in accordance with the standards set forth in Section
6.3(a). Such study shall be carried out by an internationally recognized
independent mining engineering consultant appointed by the Government
from a list of three. such consultants, none of whom shall be affiliated with
the Company or any of its principal direct or indirect. shareholders
(including any Shareholder or Sesa Goa), named by the Company on the
request of the Government. Each of the Government and the Company
may submit information to the consultant. The fees and expenses of such
consultant shall be borne by the Company, but unless the consultant
concludes the performance of the Company’s Production is at least 10%
less than the fair average recovery rate referred to in the first sentence of
this Section 6.4(b), the Company shall be entitled to offset the fees and
expenses of such consultant against Royalties subsequently payable by the
Company under Section 15.1 of this Agreement.

If following the completion of such study, the Company fails within a
reasonable period to achieve the fair average recovery rate indicated by
such study, the Government may increase the Royalty applicable to such
Products under Section 15.1 in proportion to the extent that recovery of
such Products by the Company is tess than 90% of the fair average rate
indicated by such studies. But at no time shall the payment of such
increased Royalty free the Company from its obligation to satisfy Section
6.3(a).

In no event shall recovery shortfalls caused by a suspension order
incorrectly given in accordance with Scction 24 hereof shail fall within the
scope of this Section 6.4 and shall not give any rights to the Government
in accordance with this Section 6.4.

6.5

(6)

(c)

(d)

(a) The Company wili work towards and assist t

Incxse Liberia-Based Value-Added Production Capacity,

he Government in achieving
the policy of the establishment or expansion of downstream metals
processing facilities in Liberia in relation to pelletization or other further
beneficiation, refining and/or metals manufacturing and fabricating (to the
extent not already carried out by the Company pursuant to an approved
Feasibility Report) if, in light of tecognized economic, technical and
scientific standards, the Iron Ore mined by the Company is amenable to
such additional activities and provided it is economically and practically
feasible to do so.

At any time if the Company wishes to establish its own bencficiation,
pelletisation, refining or manufacturing facilities in Liberia, it may do so
Pursuant to applicable Law, provided that any such facilitics shall be
deemed additional Mining Plant to be incorporated in an amended
Feasibility Report satisfying the requirements of Sections 5.6 through 5.8.

The Company shall submit to the Minister copies of any studies relating to
the feasibility of establishing in Liberia the facilities as described in
Section 6.5(a) prepared by or at the direction of the Company.

In the event that pelletisation facilities are proposed to be established in
Liberia by an entity other than an Affiliate of the Company for the further
processing of Products of the type produced by the Company, the
Company shall agree to make its Product(s) available to that entity for
further processing on conditions not less favorable tha the conditions that
can be obtained by the Company for sale of such products outside of
Liberia. This obligation of the Company is subject and subordinate to any
beneficiation, pelletisation, refining, manufacturing or marketing contracts
with third parties entered into by the Company prior to the Company’s
receipt of a request to commit Product(s) to such facilities, but in the case
of any such contract, only? for such period of time as the Company has no
right to terminate (or to decline to renew or extend) such contract,

(e) Within five years of first production the Company must finance a pre-

(

49 \

feasibility study for the establishment in Liberia of a facility for the next
value added step in the transformation of Iron Ore into steel. “Value
added” means at a minimum both an increase in value and an increase in
purity (grade) of the Product(s) of the Company’s Mine(s). If at the time
of the study the parties cannot agree on the appropriate next value
addition step or steps, the parties will select an intemational expert in
iron and steel production to define the appropriate focus of the pre-
feasibility study, with the costs of such expert lo be shared equally by the
Government and the Company.

The pre-feasibility study shall be conducted for the Government by an
internationally recognized independent consulting firm with significant
experience in the design of Tron Ore Processing facilities and the
production of iron and steel selected by the Company from a list of such
firms provided by the Government. Unless within 360 days of receipt of
6.6

6.7

the completed pre-feasibility study the Company undertakes to establish
(directly, with appropriate partners or by agreement with a third party}
such a value added facility, the Government shall be entitled to utilize the
pre-feasibility study for any purpose, including the establishment of such a
value added facility itself (directly or with partners) or 10 permit third
patties to utilize such pre-feasibility study to solicit third parties to
establish such a value added facility and, as between it and the Company,
shall retain all right, title and interest therein. If the Company fails to
notify the Government of its interest in establishing such a value add
facility within 90 days of its receipt of a copy thereof, it shall be deemed to
have declined to establish such a value add facility.

Concerning Road Construction and Renovations.

The Company will build a two-lane asphalt paved all-westher road from
Tubmanburg to Mano River (Kongo) for general public use with capacity for
handling heavy traffic (the “Road”), Not later than the second (2™) anniversary of
the Effective Date, the Company will begin preliminary work on the Road,
including a feasibility study (which shall include route, design and construction
specifications, completion milestones and such other provisions reasonably
required by the Ministry of Public Works), survey, and completion of the tender
process for construction. Prior to such time, the Ministry of Public Works will
develop the standards for the design, construction and paving of the Road.
Construction of the Road. shall begin within not more than one (1) year of the
Government’s approval of the feasibility study referenced in this Section 6.6. The
Road shall be completed to the satisfaction of the Ministry of Public Works as
soon as possible thereafter, but in any case within not more than two (2) years of
the Government’s approval of the feasibility study referenced in this Section 6.6.
Completion and conformity of the Road with agreed standards shall be certified
by an inlernationally recognized road engineering consulting firm.

Concerning Railroad and Port Construction and Operations and Ore
Transportation.

(a) The Development Plan shalj provide for the construction by the Company
or another entity that is mutually acceptable to the Company and the
Government of a railroad (the “Railroad”) from the Mines to that certain
portion of the Port as designated and marked on the map attached as
Exhibit 10A, with the capacity to move from the Mines to the Pert on a
continuing basis the maximum sustained output of Products contemplated
by the Feasibility Report. The Railroad shall be designed so that it can be
expanded on a commercially feasible basis to carry on a continuing basis
twice as much traffic as is contemplated by the preceding sentence but the
Company shall not be under any obligation to build such additional
capacity except as it may elect pursuant to this Section 6.7. The
Government or any third-party may elect to have the capacity of the
Railroad expanded to service the requirements of the Government or such
third-party with the costs of such expansion to be borne by the
Government or such third party, as applicable. The Government shal]
retain title to the fixed assets of the Railroad.

(> Na! 7

()

Awiwilistanding ihe loregoing commitment lo develop and construct the
Railroad pursuant to the foregoing paragraph, the Company shall be
entitled, working in conjunction with the Ministry of Public Works
(MOPW), to develop new roads and/or rehabilitate existing roads from its
mining sites to the Port, along the corridor designated in Exhibit 10B
hereto (which exhibit shall be prepared by the MOPW and attached to this
Agreement as an exhibit when it has been approved by the MOPW), as
may be reasonably required by the Company, subject to compliance with
applicable Laws, including the receipt of all necessary approvals and
permits, in connection with such development or rehabilitation. As a
condition to the use by the Company of new or existing roads to transport
Tron Ore to the Port, the Company shall conduct a short-form feasibility
study in accordance with terms of reference and other criteria specified by
the Government. Subject to approval by the Government of such
feasibility study, for a period of three (3) years following the approval of
such feasibility study, the Company shall be allowed to transport Iron Ore
to the Port via such roads by trucks in the manner specified in and in
accordance with such feasibility study. As soon as the Railroad becomes
operational and can be used to transport the iron Ore to the Port, the
Company shall cease transporting the Iron Ore by trucks and shall only
transport it by the Railroad. The Company shall be responsible, at the
direction of the MOPW, for performing and paying for repair of any
damages and abnormal wear to roads and other infrastructure caused by its
use of public roads to transport Iron Ore... The Government shall retain title
to any such roads constructed by the Company.

The Development Plan shall provide (i) for the rehabilitation by the
Company of the Port and, (ii) provided the Government and the Company
agree, in the event the Feasibility Report contains a finding that the
Freeport of Monrovia cannot reasonably support the Iron Ore exporting
volume anticipated for the Company’s Operations throughout the term of
this Agrecment after opportunities for expansion of the Freeport of
Monrovia have been exhausted, for the construction by the Company or
another entity that is mutually acceptable to the Company and the
Government of a new port or jetty (and related logistic areas) as required
to support its operations which shall be suitable and at a reasonable
distance from the Company’s mining sites. The Government shall provide
Marine Services and retain legal title to the leased areas of the Port and
shall receive title to any fixed assets of the Port as built by the Company,
while the Company shall have priority rights to possession and use of such
assets subject to the terms and conditions of this Agreement, including
those with respect to the rights of third parties to utilize such assets
described in Section 6.7(d). Immediately upon the expiration of the Term
or any extensions thereof or earlier termination of this Agreement, all
rights of possession, control, and use shall revert to the Government. For
the avoidance of doubt, the Company shall at no time be exempt from
complying with ali applicable Laws, including in particular all Laws with
Tespect to environmental contamination and remediation, in respect of its
activitics relating to the Port or the transportation of ore by railroad or
toads, The Government shall, in consultation with the Company, and on

» as
Ne ,

(d)

(e)

(f)

snable notice to the Company, authorize third purty use of excess
capacity of the Port, provided that the Company or the Government
confirms that excess capacity exists and third party use of such excess
capacity does not unreasonably interfere with the efficient and economic
conduct of the Operations. The technical and commercial terms for such
third party use of the excess capacity shall be mutually agreed to in good
faith among the Government, the Company, and such third parties in
accordance with acceptable international industrial standards. A formula
to share the revenue fees from such third-party use shall be agreed upon in
good faith between the Government and the Company. Such third party
access and use shall be at no cost to the Company, and all related costs
shall be borne by the third party. The Company is not authorized to
rovide port operational services to any such third party users of the leased
areas of the Port or any new port that the Company may be authorized to
construct hereunder.

The Company has priority use of the NIGC and LMC Iron Ore piers
ocaied in the Port during the Exploration and Production Operating
Periods and any extensions thereof, subject to all applicable Laws, the
terms of the Port Lease, and rights of third parties relating to the Port,
including the rights of APMT Terminals Liberia, Ltd. (“APMT™”) as set
forth in the Act to Ratify the Concession Agreement Between the National
Port Authority and APM Terminals Liberia, Ltd., ratified September 17,
2010 (the “Freeport Concession Agreement”), and APMT’s rights to use
the LMC Pier during the “Construction Phase” (as such term is defined in
Section 1.01 and Appendix 4 of the Freeport Concession Agreement) as
set forth in Sections 4.04 and 7.06 of the Freeport Concession Agreement.
The Company shall use its best efforts to reach a separate writien
agreement with APMT as to mutual use of and access to the LMC Pier
during the “Construction Phase” (as such term is defined in Section 1.01
and Appendix 4 of the Freeport Concession Agreement), or until such
earlier time as APMT no longer has need to use the LMC Pier. Any such
agreement with APMT shall, to the extent possible, minimize any material
adverse effects on the ability of APMT to perform its operations or
complete construction as contemplated by the Freeport Concession
Agreement and, in particular, Section 4.04(b) thereof.

in accordance with applicable Law, and subject to a feasibility study at the
sole expense of the Company to determine commercial viability to be
approved by the Company and the Government, the Company shall make
provision for additional passenger service and the transportation of non-
bulk cargo on the Railroad.

If the Government or one or more third parties wish to use the Railroad to
move bulk cargo, the Company shall permit such usage subject to the
negotiation by the Company and the Government or such third party of
commercially reasonable rates for such usage. The costs of all required
additions to rolling stock and motive power to accommodate such usage
shall be borne by the Government or such third party, as applicable. If
accommodation of the requested additional usage would materially

( Ny Af ~
(g)

@)

@

oF ability of the Company to move iron Ore io the Fort or
handie iron Ore trains at the Port, the Government or such third party shall
bear the cost of the additional investment needed to enhance the Railroad
to avoid such material adverse effect.

If the Government or one or more third parties wish to use the Railroad to
carry bulk cargo, the Company may continue to operate the Railroad itself
and carry out the operation of all trains on the Railroad, or the Company
may transfer operational responsibility for the Railroad to an operating
company owned by the Company and each other entity that has
contributed to the capital investment (exclusive of motive power and
rolling stock) in the railway, and such operating company may either
operate the Railroad and all trains, or may be responsible solely for the
operation and maintenance of the fixed rail facilities and allow all persons
that meet non-discriminatory operating standards to operate their own bulk
cargo trains on the fixed rail facilities, Whcther the operator is the
Company or such new operating company, the Railroad shall be operated
in a way that does not discriminate against the shipments of any Person.

During the Exploration Period, the Company shall develop preliminary
studies estimating the cost of constructing, respectively, each of the
Railroad and the Port, based on the Company’s estimate at the time of the
respective required rail and port capacity, the additional works and
equipment that would be required to double the capacity of the Railroad as

~ coritemplated by Section 6.7(a) and to rehabilitate and expand the Port or
construct a new port or jetty ag contemplated by Section 6.7(c), and the
estimated cost of such additional works and equipment. The capital
development plan required by Section 5.6(a)(iv)(3) to be included in the
Feasibility Study shall set forth the estimated costs of constructing,
respectively, each of the Railroad and the Port, shall identify with
reasonable specificity the additional works and equipment required to
double the respective capacity of the Railroad as contemplated by Section
6.7(a), and shall set forth the cost of such additional works and equipment
(if performed or provided immediately after the respective completion of
the initial railroad). The additional equipment referred to in this Section
6.7(h) does not include the motive power and rolling stock required to
increase the capacity of the Railroad.

If the Government or a third party wishes to provide for expansion of the
Railroad’s capacity as contemplated by Sections 6.7(a) and (f), the
Company may elect to, but is not required to, itself carry out or contract
for the additional work required. If it does so clect, it shall agree to
complete the expansion within a commercially reasonable period of time,
assuming that the necessary funding is timely received and subject to force
majeure (it being understood that the Company is not obligated to incur
binding commitments until funding for those commitments is in hand). If
it does not so elect, the third party responsible for the expansion work shall
submit the expansion designs and work plan to the Company for approval,
which shail not be withheld unless such designs and works plans would
unreasonably interfere with Operations.

) on

“
wey
@

(k)

0)

(m)

*

Ai the request of the Coraneny, the Nationel Foris Authority shall use
reasonable efforts to provide land to be leased to the Company on mutually
acceptable terms for use by the Company in connection with the
Company’s Iron Ore Operations that require use of facilities at the Port.
Such land will be leased under a separate lease agreement between the
National Ports Authority and the Company. Such lease agreement
(including a detailed map of the area in the Freeport of Monrovia that is
subject to the Port Lease) shall be affixed as Exhibit 9 to this Agreement
following execution of such lease agreement by the parties thereto.

If there is a dispute with the Company as to any matter arising under
Sections 6.7(f}, (g) or (i) that is not resolved within 60 days after it is
identified by any party to such dispute by notice to the other parties as a
“senior management dispute”, each party to such dispute shall promptly
lesignate a senior member of the management of its ultimate controlling
entity fo participate in discussions to determine whether such dispute can
be resolved. ff the Government is a party to the dispute, the President shall
esignate a minister of cabinet rank to participate on behalf of the
Government.

Ifa resolution of any such dispute cannot be reached within 105 days after
designation pursuant to the preceding paragraph as a “senior management
ispute,” the Company, the Government or a third party that is a party to
the dispute may demand that the dispute..be. submitted toa technical
ispute resolution committee.: The Company shall designate two persons
to participate- in such committee, and the other parties to the dispute
(which may be the Government, the Government and one or more third
parties, or one or more third parties) shall also designate two persons to
participate in such committee. One person designated by each side shall
have experience in cither railroad or port operations, as the case may be,
and shail not be regularly employed or retained by any person party to or
having an interest in the outcome of the dispute. The four persons so
selected shall] not be regularly employed or retained by any person party to
or having an interest in the outcome of the dispute and shall not be a
citizen of Liberia or of any country whose nationals have a material
interest in the dispute. The four persons so selected shall choose a fifth
person who shall have experience in railroad operations, and shall not be
regularly employed or retained by any person party to or having an interest
in the outcome of the dispute and who shall chair the committee. The
recommendations of the committee as to the resolution of the dispute shall
be binding on the parties to the dispute except that if the recommendations
of the committee depend upon a determination of the legal meaning of any
provision of this Agreement, the Company or the Government may seek
arbitration under the terms of this Agreement as to the correctness of such
determination.

Disputes among third parties or between one or more third parties and the
Government are not subject to the terms of the two preceding paragraphs.

6.8

Company Reporting Requirements.

The Company shall submit to the Minister (and the Minister of Finance, in the
case of Section 6.8(f)) the following Production and financial reports, in addition
to the financial statements required by Section 17.4:

{a) prior to the grant of a Mining License, those reports required by Section 6
of the Exploration Regulations;

(b) following the grant of a Mining License but prior to satisfaction of the
capacity demonstration requirement set forth in Section 6.2, a six-monthly
report on the progress of construction of the Mining Plant and
Infrastructure provided for in the approved Feasibility Report, indicating
progress and expenditures to date, and estimated date of satisfaction of the
capacity demonstration requirement;

{c) a quarterly statistical report (which shal! be delivered for every quarter,
including months ending an annual reporting period) beginning with the
calendar quarter in which commencement of the Production Operating
Period occurred, setting forth (i) the amounts of Iron Ore Mined, the
amounts of Iron Ore processed at the Mine, the amounts of Product(s)
shipped to the port, the amounts of Product(s) exported, the amounts of
Product(s) otherwise disposed of and the stocks of mined Iron Ore and
Product(s) at the end of the period at the Mine and at the port (Product(s)
in transit being deemed located at the port), (ii) the number and location of
the workings on which work was performed during the preceding quarter,
(iii) the number of workers employed thereon at the end of the quarter, and
(iy) a brief description of the work in progress at the end of the quarter and
of the work contemplated during the following quarter;

(d) a quarterly operating report, beginning with the calendar quarter in which
the commencement of the Production Operating Period occurred,
concerning the progress of its operations in the Production Areas that are
the subject of a Mining License issued pursuant to this Agreement,
specifying in full: :

(i) those workings in which technically exploitable Minerals are
considered to have been found, regardless of whether the deposits
of such Minerals are deemed to be commercial or not (together
with all data relative to the estimated volumes and the kind or kinds
of such technically exploitable Minerals encountered and the
analyses of such data), the number and description of workings
which have been placed in commercial production and full
particulars concerning the disposition of such production, the
number of workers employed on each of such workings, the work
in progress at the end of the quarter in question, and the work
contemplated during the ensuing quarter; and

(ii) the work accomplished during the quarter in question with respect
to all installations and facilities directly or indirectly related to its
exploitation program, together with the work contemplated for the

L&
(e}

(6

an annual operating report, beginning with the Financial Year in which the
commencement of the Production Operating Period occurred, which shal
include:

@

Gi)

(iii)

(iv)

(vy)

ensuing quarter with respect to the same installations and facilities
and indicating both actual and estimated investment in such
installations and facilities made, committed or to be committed
with respect to such installations and facilities;

the number and description of the workings which were in progress
at the end of the Financial Year preceding the Financial Year in
question (with a showing as to which were then in commercia
production), the number and description of workings abandoned
during the Financial Year in question; the production of each of the
workings, regardless of whether in commercial production or not,
with a full description of the kind and quality and analyses o:
Products produced from each working, and the number of workings
on which activities are continuing at the end of the Financial Year
in question, but which have not gone into commercial production;

the total volume of Products, kind-by-kind, broken down into
volumes Mined, volumes transported from the Mines and their
corresponding destination, volumes stockpiled at the Mines or
elsewhere in. Liberia, volumes sold or committed for export
(whether actually shipped..from Liberia or not), and volumes
actually shipped from Liberia. (with full details as to purchaser,
destination and terms of sale);

work accomplished and work in progress at the end of the year in
question with respect to al] of the installations and facilities related
to the production program, together with a full description of all
work programmed for the ensuing Financial Year with respect to
such installations and facilities including a detailed report of all
investment actually made or committed during the year in question
and all investment committed for the ensuing Financial Year or
Financial Years;

a report on all other Production and activities fer that Financial
Year; _ oe sor oo ene

as a supplement, a report describing in reasonable detail the actions
the Company has taken during the reporting year to comply with
the requirements of each of Sections 8 through 12;

an annual financial report, beginning with the Financial Year in which the
commencement of the Production Operating Period occurred, setting forth
the quantity of Product(s) produced and shipped from Liberia or
Transferred to a third party in Liberia during the Financial Year and the
computation of the Royalties or any other Taxes and Duties imposed with
respect to the quantity of Product(s) so shipped or so Transferred, in each
case paid or remaining to be paid on such shipments or Transfers;

ay
6.9

6.11

Y Operating reports that it reg

it

(h) on request from the Government from time to time, evidence of the
Company’s compliance with Section 6.3fa).

The Company shall also provide such additional information as is necessary to
keep the Government fully informed of al! operations and activities, wherever
conducted in Liberia, and of its plans in respect thereof. All monthly and
quarterly reports required under this Section 6.8 shall be submitted within 30 days
of the end of the quarter in question, and all annual reports required under this
Section 6.8 shall be submitted within 60 days of the end of the Financial Year in
question. Each report referred to in Sections 6.8(a), 6.8(b), 6.8(c), 6.8(d) and
6.8(e) shall be certified as true and correct by the chief executive officer and the
chief operating officer of the Company. The report referred to in Section 6.8(f)
shall be certified as true and correct by the chief executive officer and the chief
financial officer of the Company.

Books and Records.

The Company shall maintain at its principal office in Liberia, or at such other
offices as the Minister may approve, copies of all maps, geological, mining or
other earth science reports and mineral analyses (together with al! field data which
Support such reports or data), production records, marketing and financial reports
and other data obtained or compiled by the Company as a result of Operations.
The Government shail have full access to inspect on site all'such information, data
and material, following teceipt by the Company of at least two Business Days’
prior written notice provided that such access does not unreasonably interfere with
Operations.

Inspection,

The Ministry and other agencies of the Government having jurisdictions (such as
the EPA and any governmental entity al the time responsible for employee safety
and welfare) shall have the right to monitor Operations (including inspecting
relevant documents) from time to time and may, without prior notice but at
teasonable times of day and without materially interfering with the normal
conduct of the Company’s business, visit and inspect any of the facilities and
Operations of the Company in Liberia, provided that nothing herein shall limit the
right of the Government to access or inspect facilities and Operations of the
Company in order to investigate criminal, security, employee health and safety or
environmental matters, which inspections may, for the avoidance of doubt, be
conducted at any time.

Insurance.

(a) At all times during the Term (including during the construction period) the
Company will maintain, with financially sound and reputable insurers,
insurance with respect to its properties, including any properties leased or
deemed to be leased from the Government or a third party, any other
property used in Operations title to which is retained by the Government or

ap
\e J
7A

(b)

small aularaicioaiy revert to the ¢ ont apo teramnation of the
Agreement (whe pursuant to Section 26 or otherwise), and any
property which constitutes social infrastructure (e.g., schools or medical
facilities) which is constructed by, or on behalf of, the Company, against
such casualties and contingencies, of such types, on such terms and in such
amounts (including deductibles, co-insurance and self-insurance, if
adequate reserves are maintained with respect thereto) as is customary in
the case of entities of established reputations engaged in the same or a
similar business. Such insurance shall include protection against loss or
damage to such property, third-party liability insurance and, to the extent
commercially available on reasonable terms, business interruption
insurance (as to which the Government shall be an additional named
insured or loss payee as its interest so appears). The Company shall
provide the Government at least annually with evidence as to the existence
of such insurance.

Where an event occurs which gives rise to an ability to make a claim
against the insurance maintained by the Company pursuant to Section
6.11(a), unless the Government consents otherwise, the Company shall
promptly file a claim with the relevant insurance company and, in the case
of third party liability insurance, the Government shall be entitled to file a
claim. Unless the Government consents otherwise, the Company shall
be obligated to re-invest the proceeds of insurance covering joss or
damage to any property which constitutes social infrastructure which is
constructed by, or on behalf of the Company or title to which is retained
by the Government or shall automatically revert to the Government upon
termination of this Agreement (whether pursuant to Section 26 or
otherwise) for the restoration or replacement of such property. In respect
of any other insurance coverage for loss or damage to property, the
Company shall be entitled to re-invest or retain the insurance proceeds as it
shall determine in its sole discretion, provided, that if the Company does
not re-invest the proceeds and as result thereof there is no material
production or processing in a Production Area, then in respect of that
Production Area the Company shall relinquish the Mining License
applicable to such Production Area.

SECTION 7 LAND AND FACILITIES

Surface Rights.

Subject to Section 6.3(b), the Company shall have the right, subject to the
requirements of applicable Law, to enter upon and utilize Land included in (i) the
Exploration Area, (ii) as otherwise specified in Sections 5.1(b) of this Agreement,
and, (iii) following the issue of a Mining License, in a Production Area for
purposes of and incidental to Operations; subject to the payment of reasonable
compensation to the Landowners or Occupants of Land so utilized for loss of or
diminution in the value of such Land or the products thereof attributable to
Operations.
7.2

73

74

Limitation on Exploration and Production,

This Agreement may not be construed to permit the Company to Explore for Iron
Ore or any other Minerals outside of the Exploration Area or, following the end of
the Exploration Period, other than Exploration for Iron Ore in a Proposed or actual
Production Area, or to produce any Minerals from outside an approved Production

Area.

Acquisition of Land Use Rights Outside a Production Area.

(a)

(b)

To the extent otherwise permitted by applicable Law and not already
provided for in this Agreement, the Company is permitted to acquire
surface land use rights in respect of Land which is not included in the
Production Area sufficient to entitle it to construct, install and operate
Mining Plant or Infrastructure. If following the approval of a Feasibility
Report the Company cannot reasonably obtain sufficient land use rights to
enable il to construct, instal] and operate Mining Plant or Infrastructure
provided for in the approved Feasibility Report, the Government will make
available to the Company for such purposes Land owned by the
Government and not subject to a valid leasehold or other third party
interest and not otherwise required for the achievement of other
Government programs, If the Government cannot make available to the
Company sufficient surface rights in such Land and the Company is
unable to acquire sufficient rights from relevant third parties on reasonable
terms and conditions, the Government shall assist the Company in
acquiring sufficient rights for such purposes, including providing
assistance for the purposes of clarifying the nature and extent of any title
to Land. If no other surface rights are reasonably available to the
Company for such purposes the Government will use its powers of
eminent domain to obtain such rights from an unwilling third party.

Surface rights made available by the Government from Land owned by the
Government shall be subject to applicable provisions of the Revenue
Code, including any obligation to pay surface rental.

Costs of Acquisition of Land Use Rights; Termination of Rights.

@)

(b)

All costs incurred by the Company or by the Government at the request of
the Company in connection with the acquisition by the Company from
parties other than the Government of rights in Land for activities provided
for in an approved Feasibility Report, including costs incurred by the
Government pursuant to its exercise of its powers of eminent domain, shall
be borne by the Company. Payment shall be due within 30 days following
receipt by the Company of a statement from thc Government setting forth
the amounts for which reimbursement is sought.

The Company’s right to occupy such Land shall terminate at the end of the
Term, or, if earlier, at such time as it is no longer used in the Company’s
business if other use can be made of such Land without danger to the
Occupants of Land or other users of the relevant areas or interference with
the Company’s business.

8.1

8.2

SECTION & CONIMUANILY RESOURCES

Community Responsibility.

It is the policy of the Government and the obligation of the Company to develop

programs for the development and maintenance of the economic and

social

viability of the centers of population that have formed and that may form as a
result of Operations during the term of this Agreement. Upon the reasonable
request of the Government at any time the Company shall work with the
Government and the local communities affected by Operations to establish plans

and programs for the implementation of this objective, and therea:

fter the

Company shall in good faith cooperate with the Government with regard to its

efforts concerning the realization of such plans and programs, provided
Company shall be under no obligation to provide financial assistance or ot
commit resources for the purpose of achieving such plans and programs ot

that the
herwise
er than

as specified in this Agreement.

Community Funding Obligation

(a)

(b)

(c)

ay

The Company shall provide the annual social contribution set forth below
{the “Annual Social Contribution”), as provided in this Section 8.2(a).
Commencing on the Effective Date and thereafter on each anniversary of
the Effective Date until the end of the year prior to the year in which the
Start of Commercial Production occurs with respect to the first Production
Area, the Company shall pay Two Million Dollars (US$2,000,000) within
ten (10) days of the Effective Date’ for the first year of the Term; Two and
a Hal illion Dollars (LIS$2,500,000) on each anniversary of the
Effective Date until the year in which the Start of Commercial Production
occurs and on each anniversary of the Effective Date. Thereafter, the
Company shall pay an Annual Social Contribution of Three MilHon and
One Hundred Thousand Dollars (US$3,100,000) (adjusted annually for
inflation in the manner provided for in Section 8.2(b)). The Annual Social
Contribution shall be deposited and held as provided in Exhibit 6. The
Annual Social Contribution shall be in lieu of any obligation of the
Company pursuant to Section 9.3(b) of the Exploration Regulations.

The amount payable pursuant to Section 8.2 (a) shall be adjusted annually
for inflation for each payment after the initial payment in proportion to the
change in Deflator over the year ending on the fast day of the month
immediately prior to the due date of each payment. The Government’s
determination of such amount shall be final, absent manifest error.

The Annual Social Contribution and utilization of such funds for specific
projects shal] be managed by a dedicated committee (the “Committee”) in
accordance with the structures established by the Government in
consultation with the Committee from time to time, provided that in al
cases (1) the Company shall at all times have at least one representative on
the Committee; (ii) structures and processes will be established to provide
for the participation (in a decision-making or advisory capacily as the
Government shall determine from time to time) of officials, businesses and
residents from the affected counties in the identification and selection of

OL

9.2

projects to be supported with fds from the Annual Social Contribution;
(iti) no funds shall be disbursed from the Annual Social Contribution, if, in
the Company’s view, the disbursement of the funds or the project
supported by the funds would cause.the Company to be in violation of
applicable Law, including any applicable anti-corruption Jaws; (iv) funds
from the Annual Social Contribution may be disbursed (A) only for direct
delivery of services and community Infrastructure improvements, and not
to fund the general work programs of administrative offices or officials
save funding of customary and reasonable compensation and benefits for
the Commitiee’s administrative assistant and of reasonable amount for
basic office supplies, and (B) except as provided in Exhibit 6, only for the
benefit of Liberian communities in the affected counties, provided, that
residents of Bomi County, Grand Cape Mount County, and Gbarpolu
County and any other County identified in the Pre-Feasibility Report or the
Feasibility Report as being directly impacted by Operations shall be the
primary beneficiaries. Projects supported with funds from the Annual
Social Contribution and the actual‘Gisbursements from the Annual Social
Contributions shall be publicly disclosed and shall be subject to the same
audit procedures provided for expenditures by the Government of Liberia
and as may be further provided by Law. Periodic reports and audit reports
shall be made available to the Company and to the public and the
Company shall have the right to independently audit (at its own expense)
any disbursement or expenditure made or project supported with funds
from the Annual Social Contribution and for this purpose shall be provided
with and have access to all relevant documentation and information.

SECTION 9 PUBLIC HEALTH AND SAFETY

Safety Procedures and Notifications.

In connection with Operations, the Company shall install, maintain and use such
modern health and safety devices, work gears and equipment, and shall practice
such modern health and safety procedures and precautions (including regular
safety training instruction for its employees) as are in accordance with applicable
Law and International Mining Standards. The Company shall notify the
Government promptly of any death of or serious injury to any employee of the
Company or any of its contractors or any other persons that occurs as a result of
Operations. For the purposes of this Section 9, a serious injury means an injury
that is likely to cause the injured Person to Jose five or more working days.

Security.

(a) The Company may, directly or by contract with a responsible provider of
security services, establish, manage and maintain its own asset and
employee security and protection service for the purpose of maintaining
law, order and security in the Exploration Area, in each Proposed
Production Area or in each Production Area and in the immediate vicinity
of other locations at which Company has or maintains property and assets
through its own security force and to do so always being subject to
applicable Law (including all Laws relating to apprehension and detention
and human rights) and the “Voluntary Principles on Security and Human

ON

Al ANY i
(by

(c}

Rights” (as of October 2009 located at:
http://www. voluntaryprinciples.org), provided that if at any time during
the Term the foregoing principles are no longer published on the Internet,
the last available published form shal! apply to this Section 9.2(a) unless
and until the parties agreed upon an alternative set of principles to be
applied. Those members of the Company’s (or such contractor’s) security
services as being certified by the Ministry of Justice as being literate, as
having received training in police and law enforcement procedures given
by an outside contractor (which contractor has been certified by the
Ministry of Justice) and as having been provided with operating manuals
approved by the Ministry of Justice shall have enforcement powers within
the arcas described in the preceding sentence, always being subject to
applicable Law.

The Company’s security services wil] have (i) the power of apprehension
and detention in accordance with applicable Law, and (ii) the power, to the
extent permitted by applicable Law, to search and exclude or evict
unauthorized Persons from the areas described in Section 9.2(a). If any
person is detained by the Company’s security services, the appropriate
Government authority shail be notified immediately, and the person
detained shall be handed over to such authority as soon as practical and in
no case later than the earlier of 24 hours from the time of detention and
when requested by Liberian National Police. The Company’s security
services may not use unreasonable force in detaining, excluding or
evicting persons, whatever the nature of their intrusion, and any detention
facilities shall be adequately ventilated, reasonably clean and with access
to sanitary toilet facilities. In addition to the foregoing requirements, any
security services provided by the Company in the Port or any new port,
whether directly or through a contractor, shall comply with the
International Code for the Security of Ships and Port Facilities (the “ISPS
Code”) and any port facility security plan adopted thereunder with respect
to the Port or any new port at which the Company conducts its Operations.
In accordance therewith, the Company shall immediately notify the port
police of any security incident (within the meaning of the ISPS) and turn
over to the port police any person suspected of engaging in or threatening
to engage in a security incident who is detained by the Company or its
security services.

The Company shall coordinate the activities of the Company security
services, or to the extent that a contractor provides such security services
to the Company, the Company shall procure that such contractor shall
coordinate with the Government’s police and law enforcement authorities
and report (or procure that the relevant contractor reports) quarterly to the
Minister of Justice (with a copy to the Minister) on the activities of the
Company’s or its contractor’s security services (as applicable), including
numbers of persons detained and excluded or evicted, the reason for, the
place of and the period of any detention, and the disposition of each
detained person, provided that where the Company’s or its contractor’s
security services have detained any person, the Company or its contractor
(as applicable) shall report to the Minister of Justice (with a copy to the

(Wn } CIN
9.3

9.4

9.6

Minister) as soon as practicable and in any event within a month of the
relevant detention. Each such report shall be certified by the chief
executive officer of the Company (or by the equivalent person within the
contractor, as applicable) as being true and correct.

(d) The Company is and shalj be fully responsible for the compliance of the
members of its security force, whether its employees or the employees of a
contractor, with all requirements of this Section 9.2 and for all
consequences of any breach of those requirements.

Employee Housing.

The Company shail, either directly or indirectly, ensure access to housing for the
employees of the Company and their resident spouses and resident dependent
children (up to the age of 21) and shail ensure that such housing conforms to
minimum standards as agreed between the Government and the Company
including ensuring those requirements set out in Sections 9.4 to 9.6.

Sanitation.
Access to housing under Section 9.3, will include provision for bathroom facilities
with a toilet, sink and shower located in each house. ‘(he Company shall also

provide clean and accessible toilet (and, where the nature of the work makes it
appropriate shower) facilities at its workplaces.

Water Supply: Clean and Safe Drinking Water.

Access to housing under Section 9.3, will include provision for a clean and safe
pipe-borne water system for all houses. In addition, the Company shall construct
hand pumps or other sources of water at its workplaces that ensure a convenient
and uninterrupted supply of clean and safe drinking water. All drinking water
shall meet or exceed the approved Government standards for drinking water
quality.

Size of Houses.
Each family house will have separate bedrooms for parents and children, and, in
addition separate bedrooms for male children and female children, i.e. a minimum

of 2 or 3 bedrooms.

SECTION 10 MEDICAL CARE

Upon the commencement of construction of any Mine, Mining Plant or Infrastructure, the
Company shall construct or cause to be constructed, and during the period that a Mining
License is in effect under this Agreement the Company shal] maintain and operate or
cause to be operated, health facilities to ensure the availability in each Production Area of
medical treatment, care and attention in accordance with applicable Law, and such other
improved standards as may be agreed between the parties. Al! such facilities shall be
staffed with qualified medical personnel and shall be properly equipped and supplied for
the level of service required in accordance with international medical standards. No later
than the commencement of Production, the Company shall have constructed or caused to
be constructed and shall maintain, at (he Company’s primary Mining location, a hospital
facility providing a wide range of curative and preventative services supported by a small
laboratory and mecting all standards under applicable Law. Such treatment, care and
attention shall be free of charge for the Company’s employees and their resident spouses
and resident dependent children up to the age of 21. Government officials and/or
employees assigned to and regularly employed in the Production Area in an official
capacity, and resident in or adjacent to the Production Area, and their resident spouses
and resident dependent children (up to the age of 21), shall, during the time of such
assignment, employment and residence, also be entitled to receive medical care on the
same basis as Company employees, provided that the Government agency which
represents each such Government official or employee shall, at the time of the assignment
or regular employment, certify to the Company the names and full identification of the
Government official or employee, the resident spouses and resident dependent children
(up to the age of 21). The Company shall also provide reasonable access to such health
facilities to members of local communities for ambulatory or emergency care. It is
understeod that “reasonable access” may include the imposition of fees that are
reasonable in light of the economic level of such communities, it being also understood
that such fees are unlikely to cover the cost of service.

SECTION 11 EMPLOYMENT, TRAINING AND EDUCATION

tL. Employment.

(a)

(b)

(c}

(d)

[i

Employment practices of the Company shall conform to applicable labor -
practices law and other applicable Law and the Company will require any
contractors or sub-contractors to comply with this:provision with respect to
their own employment practices.

None of the Company nor any other contractor or sub-contractor may hire
individuals who are not citizens of Liberia for unskilled labor positions.

‘The Company shall (and the Company will require any other contractors
or sub-contractors to) employ and give preference to the employment of
qualified citizens of Liberia for financial, accounting, technical,
administrative, supervisory, managerial and executive positions and other
skilled positions as and when such positions become available unless and
to the extent that such competent and suitably qualified citizens are not
available for such positions, it being the objective of the parties as soon as
is practicable that the Operations under this Agreement should be
conducted and managed primarily by citizens of Liberia.

In furtherance of the obligations under Section 11.1(c), the Government
and the Company shall agree prior to the approval of the Feasibility Report
on progressive implementation of an employment schedule with the
objective of citizens of Liberia holding at least 30% of all management
positions including 30% of its ten most senior positions within five years
of the initial grant to the Company of a Mining License under this
Agreement, and at least 70% of all management positions including 70%
of its ten most senior positions within ten years of such date. Appointment
of a citizen of Liberia to a particular position does not preclude subsequent
employment of a citizen of another country in such position and it shall, at

cB
(a)

(b)

(c)

LuWey, de is the Company’ reasonable judgineni as to whether a Person
is suitably qualified for a particular position, having regard to alt relevant
criteria, including such Person’s skills and training and any health and
safety considerations.

Subject to the above, the Company may at al! times choose its employees
and shall be free to employ such Persons who are not citizens of Liberia as
are required for the efficient conduct of Operations in Liberia. Where
applicable Law stipulates minimum. technical qualifications and/ or
minimum levels of competence for any technical post, the Government
undertakes to recognize equivalent technical qualifications and/or
certificates of competency held by Persons who are not citizens of Liberia,
provided that such qualifications and/or certificates of competency shall
have been issued by a recognized institution or statutory authority in any
other country having a substantial mining industry or internationally
recognized mining education institution.

ing of Liber

ns.

Following the grant to the Company of a Mining License under this
Agreement, the Company shall provide on a continuing basis for the
training of citizens of Liberia in order to qualify them for financial,
accounting, supervisory, managerial, executive positions and other skilled
positions, and as required by Operations provide on-the-job training,
operate vocational training facilities, and utilize whatever other measures
are’necessary and reasonable to transfer to other citizen employees the
ability to work in skilled trades and to supervise other tradesmen and
laborers.

The Company shall facilitate the qualification of a Liberian geologist
under international resource reporting codes but shall not be required to
guarantee employment after training. The Government shall provide the
Company with a list of potential candidates for iron ore Competent Person
(CP) status accreditation under CRIRSCO guidelines. The Company shail
continue to hire and train Liberian geologists, including funding their
CRIRSCO accreditation as and when they qualify. The Company shall
furthermore facilitate applications by its own Liberian geologist employees
for accreditation and subsequent registration under CRIRSCO guidelines
as iron ore Competent Persons.

The Company shall also provide for the following:

(i) Training of a high-calibre Liberian technical professional to
assume the role of Company Site Manager within 5 years from the
Effective Date;

{ii) Training of a high-calibre Liberian catercr or chef to assume the

role of Company Catering Manager al the Site within 5 years from
the Effective Date;

Or.

o
Cr
11.3

(ii) Kngagement of an international security services consultant to
rovide training to the Company’s Liberian security contractor in
security risk evaluation and mitigation, and the preparation of
emergency plans;

{iv) Engagement of an international medical services provider to train a
Liberian nurse employed by the Company at its first ald post
ealth;

{v) Training of Liberians from surrounding villages in various
exploration support infrastructure functions; and

(vi) Regular training in defensive driving techniques for Company
drivers, who will also benefit from regular first aid training from
the Company’s internationat medical services provider.

General Education Funding,

@)

The Company shall, commencing on the Effective Date until the award of
a Mining License, contribute annually on the anniversary of the Effective
Date through a Company administered program a total of Two Hundred
Thousand Dollars (US$200,000) (adjusted annually for inflation in the
manner provided for in Section 11.3(6)) to education funding to be
allocated as follows: (i) US$80,000 (Eighty Thousand. Dollars) per year (as
adjusted for inflation) towards geology or mining engineering scholarships
at the University of Liberia and technical apprenticeships at the University
of Liberia educational establishments, with such scholarships and
apprenticeships preferably awarded to students from Bomi, Grand Cape
Mount, and Gbarpolu Counties, (ii) US$40,000 (Forty Thousand Dollars)
per year (as adjusted for inflation) towards the creation and operation of a
Mining and Geology Institute at the University of Liberia for students
rpajoring in mining engineering and geology, (iii) US$20,000 (Twenty
Thousand Dollars) per year (as adjusted for inflation) towards the
promotion of graduate training programs in Geology and Mining
Engineering or other related disciplines at the University of Liberia or such
other state operated higher education institutions, and (iv) US$60,000
(Sixty Thousand Dollars} per year (as adjusted for inflation) towards the
facilitation of graduate training of and sponsor exchange programs for
students majoring in mining engineering and geology, with preference for
students from Bomi, Grand Cape Mount, and Gbarpolu Counties, in
universities in other parts of the world (it being understood that such
programs should be structured to provide reasonable incentive for such
employees to return to Liberia on completion of their training). Following
the grant of a Mining License to the Company under this Agreement, the
Company shall increase the total annual contribution to the inflation
adjusted equivalent of US$500,000 (Five Hundred Thousand Dollars),
which shall be payable on the anniversary of the Effective Date for the
remainder of the Term and shall be allocated for the purposes described in
the foregoing sentence in the same proportions provided therein. The
inflation adjustment shali account for the change in the Deflator between
the Effective Date and the date of issuance of the Mining License. This

14

11.5

(b)

(d)

Scient

amount wifi in turn be adjusted annually for inflation in the manner
provided for in Section 11.3(b)).

The amounts payable pursuant to Section 11.3 {a) shall be adjusted
annually for inflation for each payment after the initial payment in
proportion to the change in Deflator over the year ending on the last day of
the month immediately prior to the due date of each payment. The
Government’s determination of such amount shall be final, absent manifest
error.

The amount referred to in clause (ii) of Section 1 1.3(a) shall be paid to the
general revenue account of the Government and earmarked for the
University of Liberia. The Company's obligations under clause (iv) of
Section 11.3(a) shall include, but are not limited to, the funding up to the
amount provided in clause (iv) in each year (commencing in the year the
first Mining License is granted) of the expenses of at least one Liberian
citizen in a recognized graduate school for a master’s degree or the
equivalent in geology, mining engineering, or a related field. The
Company may condition such funding on an agreement of the student to
work for the Company, an Affiliate of the Company or an Affiliate of a
shareholder of the Company upon graduation.

The Company will, directly or indirectly in conjunction with the Ministry
of Education, ensure that there is available free primary and secondary
education (K-12) to the resident dependent children (up to the age of 21)
of the Company’s employeés and of Government officials ‘and/or
employees assigned to and regularly employed in a Production Area in an
official capacity and who are resident in or adjacent to such Production
Area.

Research Fund.

The Company shall also make an annual contribution t6 the Scientific Research
Fund of One Hundred Thousand Dollars (US $100,000 (adjusted annually for
inflation in the manner provided for ‘in Section 1.3(b)), commencing on the
Effective Date and payable thereafter on the anniversary of the Effective Date,
through the Term. Such amount shall be adjusted annually for inflation in the
manner provided in Section 11.3(b) and shall be paid into the general revenue
account of the Government for the Scientific Research Fund.

Audit Rights.

The Company shall have the right to independently audit (at its own expense) the

use of

any contributions made pursuant to Sections 11.3(a) and (c) or Section 11.4

and for this purpose shall be provided with and have access to all relevant
documentation and information. The Company shall not be required to make any
contribution under Sections 11.3 and 11.4 that, in its view, would cause the
Company to be in violation of applicable Law including applicable anti-corruption

laws.

Ne

\'
SECTION 12 USE OF LIBERIAN GOODS AND SERVICES

When purchasing goods and services related to Operations, the Company shal}, and shail
cause its Major Contractors, and will use reasonable efforts to encourage its other
contractors, to, (i) organize their procurement practices to give meaningful opportunities
to bid for contracts to those entitled to preference pursuant to clause (ii) of this sentence,
and (ii) give preference to the maximum extent possible to materials and goods produced
in Liberia and services provided by natural persons who are citizens of Liberia resident in
Liberia or entities incorporated or formed in Liberia where natural persons who are
citizens of Liberia resident in Liberia are entitled to receive 60% or more of all profits
from such entitics, unless such materials or goods are not provided in Liberia or such
services are not provided by Liberian persons. Subject to the foregoing, the Company
and its contractors may freely contract with any Person. The Company must report to the
Minister within 60 days following the end of each Financial Year on the extent to which
the Company and its Major Contractors acquired during such year materials, goods and
services from the preferred sources described in the first sentence of this Section 12; A
“Major Contractor” is a contractor or a subcontractor who received more than
US$200,000 directly or indirectly from the Company in the relevant Financial Year and
who had significant operations in Liberia in that Financial Year. Merely maintaining a
representative office, or the mere presence of supervisory personnel to inspect or direct
work performed by other contractors, do not constitute “significant operations” for the
purposes of this Section }2.

fc]

SECTION 13 ENVIRONMENTAL PROTECTION AND MANAGEMENT

13.1 The Company’s Duty.

The environmental responsibilities of the Company during Exploration are as set
forth in the Exploration Regulations (as modified by this Agreement). Following
the grant of a Mining License to the Company, the Company shal! conduct its
Operations in accordance with Sections 8.1 through 8.3 of the Mining Law,
applicable Law, the World Bank/IFC Environmental Health and Safety Guidelines
for Mining, the IFC Performance Standards on Environmental and Social
Sustainability, the approved EMP and this Agreement. The Company shall in any
event take appropriate preventive measures to protect all streams and water bodies
within or bordering Liberia, all dry land surfaces, and the atmosphere from
pollution, contamination or damage resulting from Operations. I[f Operations
violate any requirement referred to in the two previous sentences or otherwise
have material adverse impact on the environment, the Company shall proceed
diligently to restore the environment as much as possible to its original and natural
state (or to remediate the negative impact where restoration is impractical) and
shall take appropriate preventive measures to avoid further material adverse
impact on the environment.

13.2. Environmental Reports and Audits,

(a) The Company shall deliver to the Minister, within 60 days after each
anniversary of the date of the issue of the Mining License, an
environmental report prepared by the Company which shal! include an
assessment of the Production Areas under such license plus all areas

Cd :

13.3

13.4

(b)

outside of the Production Areas in which the Company conducts
Operations.

The Company shail deliver to the Minister (i) once every two years
commencing with the second anniversary of the submission of the first
environmental report pursuant to Section [3.2(a) and (ii) on the last day of
the Mining Term, an environmental audit and assessment of the
Production Areas under such license plus all areas outside of the
Production Areas in which the Company conducts Operations. The audit
shall be performed or supervised by an environmental consultant who is
not a regular employee of the Company or an Affiliate of the Company
and who is a registered engineer or scientist with al least ten years of
experience in making environmental compliance assessments and audits in
the mining industry, the identity of whom is agreed with the Minister. The
audit and assessment are for the purpose of determining whether
Operations since the beginning of the relevant period that is the subject of
the audit are being conducted ia. conformity with applicable environmental
Law and the other requirements of this Agreement and the Company’s
approved EMP. Such audit and assessment will also include an
assessment of the status of the Company’s provision for restoration or
remediation of the Production Areas and such other areas in which the
Company conducts or has conducted Operations and its conformity with
the requirements of the approved EMP. The audit and assessment wilt
also include a full accounting for all changes during such relevant period
in the balance of any account established pursuant to thé approved EMP to
fund such restoration and remediation. If any.such audit and assessment
for any relevant period identifies any failure to comply with the
requirements of Section 13.1 or the EMP, the Company shall promptly
remedy such situation at its own expense.

Government Environmental Inspections.

The Minister or the EPA may conduct, al its own expense, periodic inspections of
Exploration Areas, Production Areas and other areas in which the Company
conducts Operations following receipt by the Company of at least two Business
Days’ prior written notice of such inspection, provided that no prior written notice

is required where the inspection relates to a concern regar

ing employee health

and safety or a negative environmental impact. As a condition to permitting such

inspection, the Company may require (i) receipt of a copy o:

f written instructions

to conduct such inspection from an official senior to the official purporting to

conduct the inspection, manually and legibly signed on t

¢ letterhead of the

relevant ministry or Government agency, and (ii) viewing and copying the

identification of the persons claiming the right to conduct suc!

Updating the ELA and the EMP.

h inspection.

(a) the Company shail periodically (not less frequently t

an every four years,

or as may otherwise be required by applicable Law) update the EIA and
the EMP to reflect the actual status of Operations at the time and updated
risk assessments generally applicable with respect to Operations or Mine

69 \W
13.5

Gosure, and updated estimates of the cost of carrying out the closure
management plan.

{b) The Company shall also update the EIA and the EMP as a condition to
making any material changes in Operations, or any Mine, Mining Plant or
Infrastructure. The updated EJA and EMP (including an updated closure
management plan and budget) are to be submitted to and are subject to the
review and approval of the EPA in accordance with then-applicable
environmental Law, such approval not to be unreasonably withheld or
delayed. As a condition of approval, the Minister or the EPA may require
additional funding to be provided or secured in accordance with the agreed
funding scheme pursuant to Section 5.7(c) if such action is required to
assure adequate and secure funding of estimated closure costs. The
Company shall in any event comply with its undertakings contained in the
most recently approved EIA and EMP.

Scope of Duty to Cease Operations during Remediation,

Any environmental remediation required by applicable Law or this Agreement to
occur during the Mining Term shalt not require the Company to cease Operations
during the restoration or remediation period (except to the extent necessary to
carry out such restoration or remediation) so long as the Company is proceeding
diligently to undertake the required restoration or remediation and has ceased any
activities that constituted a violation of applicable Law or a breach of the
obligations of the Company under Section 13.1. This Section does not limit the
right of the Minister to suspend Operations under Section 24 when Operations are
causing a material adverse impact on the environment.

No Liability for Previous Negative Environmental Impact.

(a) The Company shall assume no liability for and shall have no liability to
any third party for any negative environmental impact within any part of
an Exploration Area, Production Area or any other area in which the
Company is conducting Operations in existence prior to commencement of
any Exploration or other Operations or resulting from the acts or omissions
by parties other than the Company or its Affiliates prior to commencement
of any Exploration or other Operations (“Previous Negative Environmental

Impact”).

(b) The Government shall indemnify and hold harmless the Company from
any losses and liability incurred by it resulting from any claims made
against.the Company by third parties which have arisen in connection with
Previous Negative Environmental Impact in respect of Land owned by the
Government which it has made available to the Company for the purposes
of Operations (excluding any Land that is made available to the Company
pursuant to the exercise by the Government of its powers of eminent
domain pursuant to Section 7.3), provided that:

@ the Company shall nolify the Minister of Justice promptly of any
suil, action, proceedings, claims, investigations and negotiations

-
eae
we
14,]

14.2

made against the Company in respect of this Section 13.6 (a “Third
Party Company Claim”);

(ii) the Company shall have the right to conduct all suits, actions,
proceedings, claims, investigations and negotiations relating to any
matter referred to in this Section 13.6; and

(ii) in the conduct of any Third Party Company Claim, the Company
shall:

(A) _ if so required by the Government, take all such steps or
proceedings as the Government may reasonably require
including steps to avoid, dispute, resist, mitigate,
compromise, defend or appeal against any such Third Party
Company Claim (provided that such steps or proceedings
shall be taken at the Government's cost and expense);

(B) provide the Government with all such information and
reports concerning any such Third Party Company Claim
and any steps or proceedings taken by the Company as the
Government may from time to time reasonably request; and

(C) not agree to settle and/or settle any such Third Party
Company Claim without prior written consent of the
Government’ (such consent not to be “unreasonably
withheld).

SECTION 14 TAXATION

Law of General Applicability.

The Company shall pay all Taxes and Duties and conform to all procedures
pursuant to applicable Law except as may otherwise be provided in_ this
Agreement.

Fiscal Regime.

(a) Exhibit 3 to this Agreement sets forth certain modifications to the Revenue
Code, The modifications set out in Exhibit 3 shall be read in conjunction
with the Revenue Code as if such modifications were in force and
constituted applicable Law for the purpose of determining the liabilities of
the Company under the Revenue Code. The Revenue Code as it would
read were such modifications in force and constituted applicable Law is
herein called the “Agreed Revenue Code”. The Agreed Revenue Code
shal] apply to the Operations during the Term and the Company shail be
bound by all the provisions thereof, except to the extent that the provisions
of this Agreement vary the provisions of the Agreed Revenuc Code.

(b) The Government hereby agrees that with respect to those items set out in
Section 17 of the Agreed Revenue Code and subject to the limitations
therein, the applicable Taxes and Duties shall be stabilized as of the

\e oes
71 \
()

(d)

Etfective Date for the period equal to the lesser of the Term or 15 years
provided that such Taxes and Duties may be subject to adjustment as a
result of periodic review of those items every five years, if the Company
and the Government mutually agree on any such adjustments as provided
in Section 31.2. After the Effective date, should the Government reduce
the applicable Taxes and Duties below those applicable to the Company
then the Company will become entitled to such reductions upon
providing notice to the Minister of Finance.

From the Effective Date until the expiry of two (2) years following Start
of Commercial Production with respect to the Production Area related to
cach Mining License, the Company shall be exempt from all import
duties, and excise charges, but shall be subject to the payment of a
Customs User Fee, on all modules, plants, equipment, construction
material, machinery, and heavy vehicles, capital spare parts, raw
materials (other than gasoline and gas oil), and intermediate inputs, all of
which are specified in Exhibit 7, for use ina Production Area as to which
such period shall not have expired.

The Company shalt pay a Customs User Fee not exceeding 1.5 percent
(1.5%) of the CIF Liberian Port value of imported goods or
US$10,000.00 per item, which ever is less, in accordance with the
Agreed Revenue Code, in respect of all items that are exempted from the
import duty as provided for in Section 14.2(c), all of which items are
specified on Exhibit 7 hereto. For the avoidance of doubt, the Company
shall not pay any Customs User Fee in respect of any goods which are
subject to import duty but will be subject to inspection fees in
accordance with Section 16.3, The Company shall not be required to pay
any Customs User Fee in respect of any goods on expert of such goods
but will be subject to inspection fees, where applicable, in accordance
with Section 16.3.

Sections 14.2 (c) and (d) shall apply to the Company’s contractors and
their subcontractors to the extent that such contractors and
subcontractors are exclusively rendering goods or services to the
Company in relation to its Operations or importing goods in connection
with the Operations; provided that any such goods or services are
identified as goods or services exclusively relating to the Operations.

14.3 Withholding Tax.

(a)

(6)

In the case of a transfer of an interest in the Company, the Company or
any transferor of such interest shall pay a withholding tax to the
Government of fifteen 15 percent of the value of all cash and other
consideration received directly or indirectly by the transferor or any
other entity with respect to such transfer in accordance with the Law of
general application within ten (10) days after the last day of the calendar
month in which such transfer shall have occurred,

The payment of withhotding tax referred to in paragraph (a) above shall
be accompanied by documentation of all amounts and the value of any

x pos
(c)

(4)

(b)

consideration paid with respect to such transfer and such other
reasonable documentation as the Ministry of Finance may require. Such
documentation shall be certified as true, correct, and complete by the
chief executive officer and the chief financial officer of each of the
transterors and transferees of any interest.

The Shareholders and Sesa Goa acknowledge that the sale of an equity
interest in Western Cluster to Bloom on or prior to the date hereof, and
the payment therefor on or prior to the Effective Date, shall require
payment of withholding tax to the Government in accordance with this
Section 14.3. Bloom agrees that it shall withhold 15% of the
consideration payable to Elenilto in the amount of US$13,500,000
(Thirteen Million Five Hundred Thousand Dollars) for the purchase of
51% of the outstanding shares of capital stock of the Company, which is
US$90,000,000 (Ninety Million Dollars), and remit such amount to the
Government directly from the escrow account by JPMorgan in
accordance with applicable procedures and accompanied by the
applicable documentation provided above and by applicable Law,
promptly following certification by the Minister of Justice that this
Agrecment has been ratified by the National Legislature. Following the
issuance of the release notices (Exhibits —-11A and 1£B), sent by the
Minister of Justice to JPMorgan London, the withholding tax of
US$13,500,000 (Thirteen Million Five Hundred Thousand United States
Dollars). shal! be transferred directly to the general revenue account of
the Government of Liberia. Elenilto and Sesa Goa shall be liable to pay
such withholding tax to the extént Bloom does not withhold such amount
and remit it to the Government.

No transfer of any interest shall be effective until such documents have
been delivered and such withholding tax is paid; provided that the
transfer of shares in Western Cluster to Bloom described in Section
14.3(c) shall be deemed to be effective at such time as the necessary
withholding tax and applicable documents are deposited with an escrow
agent to be held and applied in accordance with instructions acceptable
to the Government.

SECTION 15 ROYALTIES, DETERMINATION OF FAIR MARKET

VALUE, EXPORT SALES PRICE

Royalties.

(a)

The Company shall pay the Government a royalty of 4.5 percent (the
“Royalty Rate”) multiplied by the fair market value determined in
accordance with Section 703 the Revenue Code, (such payment
collectively, the “Royalty”).

The Royalty shall be paid to the general revenue account of the
Government in Dollars on the date of shipment in respect of which
payment of a Royalty is to be made. At the time of making such payment,

ai
15.2

the Company shall provide the Ministry of Finance with a statement
showing the manner of computation of the Royalties due in such detail as
the Ministry of Finance may require by regulation or otherwise.

Fair Market Value, the Sales Price; Computation of Gross Income,

The fair market value f.0.b. Liberia for purposes of Section 703 of the Revenue
Code and the sales price for computing gross revenue for purposes of Section 201
of the Revenue Code shall be:

(a)

(b)

in the case of a sale to a non-Affiliate £.0.b. Liberia, the actual sales price
paid or payable f.0.b. Liberia, and

in the case of a sale to an Affiliate f.0.b. Liberia in connection with a back-
to-back sale by the Affiliate to a non-Affiliate f0.b. Liberia, the actual
sales price paid or payable fo.b. Liberia to the Affiliate by the non-
Affiliate.

In all other cases the fair market value for purposes of Section 703 of the Revenue
Code and the transfer price for transactions between Related Persons provided for
in Section 713 of the Revenue Code (such transfer price to be used for computing
gross revenue for purposes of Section 201 of the Revenue Code) shall be
determined in accordance with the Pricing Agreement provided for in Section

15,3.

The Pricing Agreement.

(a)

(b)

1)

Prior to the approval of the Feasibility Report, the Government and the
Company shall enter into an agreement (the “Pricing Agreement”) which
shall set out the method for determining (i) the fair market value of each
Product consistent with the requirements of Section 703 of the Revenue
Code and (ii) the transfer price for each Product consistent with the
requirements of Section 713 of the Revenue Code. ,

Upon request from the Government, the Company shall deliver to the
Government:

@) such documentation and information as may be required, pursuant
to the Revenue Code, of a taxpayer in connection with the
calculation of any Royalties payable; and

(ii) such other information requested by the Government that is
reasonably reievant to the determination of the fair market value or
transfer price for each Product.

If either party in good faith believes that the values for the fair market
value or the transfer price of any Product determined pursuant to the
Pricing Agreement are no longer consistent with the requirements of
Sections 703 and 713, respectively of the Revenue Code, the parties will
seek lo agree upon a revised Pricing Agreement.

. va
16.1

16.2

uj Fuiling ayreement between the parties on a vricing Agreement for
determining the fair market value or the transfer price or any revisions
thereto, such matters shall be determined by a single arbitrator as provided
by Section 27.5, such arbitrator to be a recognized expert in the pricing of
Iron Ore, The Pricing Agreement and any decision by an arbitrator if such
is required shail be public and shall be posted by the Government
electronically or through such other means as may be provided by
regulation and shall be attached to this Agreement as Exhibit 4.

SECTION 16 OTHER PAYMENTS TO THE GOVERNMENT
Processing and Delay Fees.

All tees in connection with Exploration shall be in the amount and paid as
provided in the Exploration Regulations. The following additional processing
fees apply under this Agreement. No action will be taken with respect to any
filing or application referred to in any Section of this Agreement requiring the
payment of a processing fee with the application until the Minister receives
confirmation that the relevant fee has been paid. No approval or consent requiring
the payment of a fee upon the granting of such approval or consent will be
effective until the Minister receives confirmation that the relevant fee has been
paid,

The processing fee for the filing of a notice designating one or more Proposed
Production Areas and the accompanying Mining License application is
US$10,000 per Proposed Production Area, payable on filing of the notice.

(a) The processing fee for the filing of a Feasibility Report is US$10,000,
payable on filing of the Feasibility Report.

(b) The fee for a six month cxtension of the time to designate Proposed
Production Areas pursuant to clause (i) of Section 5.3(a) is US$15,000,
payable on filing of the notice of extension.

(c) The fee for a six month.extension of the time to file a Feasibility Report
pursuant to clause (ii) of Section 5.3(a) is US$100,000, payable on filing
of the notice of extension,

(d) The processing fee for an application to postpone development under
Section 5.4 is US$500,000, payable on filing of the application.

(2) The processing fee for an application to modify or amend a Feasibility
Report is US$10,000, payable on filing of the application.
60) The processing fee in connection with an application for a consent

required under Section 23 is US$10,000, payable on filing of the request
for consent.

ECOWAS Trade Levy.

Notwithstanding any general exemption from import duties applicable to the
Company under the Revenue Code or this Agreement, the Company shall be

() » ON

16.3

16.4

16.6

16.7

subject to the ECOWAS ‘Trade Levy on ali goods from non-ECOWAS states
which it imports into Liberia at the rate established by applicable Law.

Inspection Fees.

The Company shall be subject to inspection on all imports and exports. If at any
time the Government does not itself provide inspection services, the Company
shall utilize the services of the inspection entities approved by the Minister of
Finance at rates to be negotiated between the Company and the designated
inspection agency. Where the Government does provide such inspection services,
the Company shall pay such inspection fees to the Government as are in effect
from time to time under applicable Law.

Regulatory Fees.

The Company shall pay such Taxes and Duties as are generally applicable under
Law in Liberia with respect to driver’s licenses, vehicle registrations, corporate
registration, residency and work permits and other license, registrations and
permits incidental to doing business or conducting activities in Liberia.

Mineral Development and Research Fund.

Pursuant to Section 18.4 of the Mining Law, the Company shall make a one-time
contribution of US $50,000 to the Mineral Development Fund, payable on the
Effective Date. Such amount shall be paid into the general account: of the
Ministry of Finance for the Mineral Devélopment Fund.

Water Use Levy.

The Company shall be liable to the payment of a water use levy to be negotiated
between the parties in light of the requirements of the Company as set forth in the
Feasibility Report submitted pursuant to Section 5.6 and prior to the grant of a
Mining License under Section 5.

Up-Front Payments.

The Company shall pay to the Government a fee of US$25,000,000 (the “Up-
Front Payment”), payable according to the following schedule:

10) US$12.5 million within ten (10) days after the Effective Date; and

(if) US$12.5 million within ninety (90) days after the first payment;

Such amounts shall be paid into the general revenue account of the Government.
SECTION 17 FINANCIAL REPORTING AND CURRENCY

Accounting and Tax Matters.

All of the Company's accounting under this Agreement shall be in Dollars and all
amounts paid or received, and obligations incurred or transactions carried out, in
currency that is Liberian Currency or in any other currency other than Dollars
17.3

shall be converted io Dollars in accordance with and pursuant to the financial
reporting standard adopted by the Company pursuant to the requirements of
Section 17.4 based upon the Prevailing Market Rate of Exchange of Dollars and
any such currency at the date of the applicable transaction.

Exchange Control,

The Company shall at all times have the right, without restriction or penalty,
directly or indirectly, to obtain, hold, deal with, remit, receive and disburse funds
in such manner, currencies and places as it chooses in direct connection with its
Operations. Without prejudice to the generality of the foregoing, the Company
shali have the unrestricted and unencumbered right to sell and reccive payment for
Product(s) in any currency and all proceeds therefrom may be deposited in bank
accounts outside of Liberia and held there or remitted therefrom to anywhere in
the world, in any currency. Notwithstanding the foregoing, the Company shail
maintain at least one account with a bank or financial institution in Liberia. The
Company shall also have the right to acquire from, and sell to, any Person
currency that is legal tender in Liberia at the Prevailing Market Rate of Exchange
in direct connection with Operations.

Currency of Payments to the Government,

Except as otherwise expressly provided in this Agreement, payment of the
Company’s obligations to the Government under this Agreement, including
obligations for Taxes and Duties payable as a consequence of Operations, shall be
in Dollars. Any obligation originally stated in Liberian Currency shall be
converted to Dollars at the Prevailing Market Rate of Exchange. The Company
shall make payments of sums it collects on behalf of the Government, including,
but not limited to, Taxes withheld from the salaries or wages of its employees, and
any other sums payable to other Persons from which a portion is required by
applicable Law (as modified by this Agreement) to be withheld or retained by it
on behalf of the Government, in the currency in which such salaries or wages or
such other sums are paid. For the purposes of determining compliance by the
Company of required payments in Liberian Currency under any applicable Law
(including any Law determining minimum wages) the amount of any payment by
the Company made in Dollars shall be converted to Liberian Currency at the
Prevailing Market Rate of Exchange as of the date of payment.

Financial Statements and Audit.

(a) The Company shall deliver to the Government within 90 days after the end
of each Financial Year of the Company:

Gi) a balance sheet of the Company as at the end of such year, and

(ii) statements of income, changes in shareholders? equity and cash
Rows of the Company for such year,

setting forth in each case in comparative form the figures for the previous
fiscal year, all in reasonable detail, and certified by the chief financial
officer of the Company as having been prepared in accordance with

|

WW
(b)

(c)

(d)

©)

“

generally accepted accounting principies in the United States (“GAAP”) or
generally accepted accounting principles as reflected in Intemational
Financial Reporting Standards as in effect from time to time in the
European Union (“IFRS”), consistently applied except as otherwise noted.

Such financial statements shall be accompanied by an opinion thereon of
independent public accountants of recognized international standing,
which opinion shall state that such financial statements present fairly, in afl
material respects, the financial position of the companies being reported
upon and their results of operations and cash flows and have been prepared
in conformity with GAAP or IFRS, consistently applied except as
otherwise noted, that the examination of such accountants in connection
with such financial statements has been made in accordance with generally
accepted auditing standards, and that such audit provides a reasonable
basis for such opinion in the circumstances.

Each year’s financial statements shall be accompanied by a certificate of
the chief financial officer of the Company to the effect that during the
Financial Year then ended the Company was in compliance with
(@) Scetion 26.3, (i) Section 20.4 (setting forth in such certificate the value
of the ratio provided for in such Section as at the end of eachi quarter of
such Financial Year) and ii) Section 20.7 (or setting forth the extent of
non-compliance at such time (if any) and the actions taken and being taken
to remedy such non-compliance), and has made all deposits “or
contributions (if any) required by the closure management component of
the Company’s approved EMP.

Each year’s financial statements shall be accompanied by a listing of all
transactions with Affiliates and Related Persons of the Company reflected
in such financial statements, identifying the amount of the transaction, the
Affiliate or Related Person involved, and the nature of the transaction,
certified by the chief financial officer of the Company as being correct and
complete. Transactions of the same type with the same entity that are
individually immaterial may be aggregated rather than separately listed.
The Company shall maintain contemporaneous documentation of each
sucn transaction with any such Affiliate or Related Person evidencing the
pricing of the transaction, including all documentation required by the
Revenue Code or any regulations issued thereunder.

Each year’s financial statements shall be accompanied by certificate of the
chief financial officer of the Company to the effect that (i) with respect to
goods or services covered by any Pricing Agreement in effect during the
relevant period, the Company’s transfer prices during such year were
computed in accordance with the requirements of such Pricing Agreement
and (ii) with respect to goods or services sold or provided in a transaction
between the Company and an Affiliate or a Related Person of the
Company which are net covered by such Pricing Agreement, the prices
thereof imposed during the relevant period were computed in accordance
with Section 20.7.

17.5

18.2

163) (f the Minister of Finance determines that it is necessary for it to cause an
independent review or audit the Company’s records or books, the
Company will cooperate to provide the Government with copies of the
information, books and records needed to complete the review or audit. If
the Government nonetheless deems it necessary for any part of such audit
to be performed outside of Liberia, the cost of associated travel will be
borne by the Government except to the extent that the Company is unable
to provide or procure the provisions of the information, books or records
needed to complete the audit in Liberia, in which case the Company shall
bear both the reasonable travel cost of a reasonable number of auditors
selected by the Minister of Finance to travel to the place where such
information, books and records may be obtained and their accommodation
costs for a reasonable amount of time necessary to complete their review.
The Government agrees that its requests for inspection of information,
books or records outside of Liberia shail be reasonable and the justification
thereof well-documented.

(g} Sections 6.1(i) and I1.1(c) of the Exploration Regulations or any
equivalent provision under applicable Law shall not apply to the
Company, which shall be entitled to keep consolidated books and records
in respect of its operations regardless of the number of Exploration
Licenses or Mining Licenses it has in effect,

Compliance with LEITL

The Company shall comply with requirements of the Liberian. Extractive
Industries Transparency Initiative with respect to all payments to be made by it to
the Government,

SECTION 18 INCIDENTAL RIGHTS AND OTHER MATTERS

Imports.
?

The Company may import and use direetly for Operations, and subsequently
export, any and all machinery, equipment, vehicles, supplies, consumable items,
fuels, petroleum products, explosives and any other thing whatsoever reasonably
required with respect to Operations. The Company shall at all times comply with
applicable Law regarding the safe use, sale, disposal and security of fuels,
petroleum products, and explosives.

Taxes on Resale of Imported Items.

The Company may sell, in Liberia, all imported items that are no longer needed
for Operations, except that the Company may not sell explosives, gasoline or
diesel within Liberia to third parties without the consent of the Government. If
such imported items were exempted in all or part from Taxes and Duties on
import into Liberia, then the Company shall upon their sale pay to the general
revenue account of the Government those Taxes and Duties payable on such items
under applicable Law in effect on the date of sale calculated on the basis of the
fair market value of such items on the date of sale as determined in accordance
with the Revenue Code and fulfill ail formalities required by Law in connection

Cos
Oh 79 \ d 7
18.3

18.4

1.1

19.2

19.3

Witt such sales; provided that the Company shall be entitled to export from
Liberia, exempt from all Taxes and Duties, any modules, plant, equipment,
construction material, machinery, and light and heavy vehicles, spare parts as well
as raw materials, intermediate inputs and consumables, including those items
referred to in Exhibit 7 to this Agreement, that were previously imported in
connection with the Operations which were exempt from any import tax.

Right to Export Minerals and Other Rights.

The Company (i) may, directly or through appropriate contractual arrangements,
market and sell (at arm’s length international market and competitive prices) the
roduct(s) obtained from Operations during the Term of the relevant Mining
License to any Person in any country or state, subject in all cases to the provisions
of this Agreement, and Gi) subject to its obligations to pay Royalty, Taxes and
Duties and other amounts due to the Government under this Agreement, may
receive all income and proceeds from such sales and deposit them in banks within
ziberia and outside of Liberia of its own choosing, provided that notice has been
given by the Company to the Central Bank of Liberia of its choice of external
bank and approval thereof by the Central Bank of Liberia has been obtained, if
such approval is required under applicable Law.

Dealership Licenses,

The Company is not entitled to acquire a dealership license under the Mining
Law. This restriction does not bar an Affiliate of the Company from acquiring
such’a license if the Affiliate does not purchase Minerals.or Products from the
Company.

SECTION 19 ADDITIONAL UNDERTAKINGS OF THE GOVERNMENT

Access to Information

The Company is entitled to obtain access to geological or other information
relating to the Exploration Area that is owned by or subject to the control of the
Government in the manner and- to the extent provided in the Exploration
Regulations.

Provision of Documents.

Subject to Section ti.1 and except to the extent any such Person may be
disqualified by applicable Law, the Government shall promptly furnish to each
officer, director, employee and consultant of the Company, or of its Affiliates,
contractors and subcontractors, who is not a citizen of Liberia, and to the spouse
and minor children of each such Person, alf documents and visas necessary to
enable such Person to enter and to leave, or travel within, the territory of Liberia.

Electricity Generation and Transmission.

{a) The Company shall provide in its Feasibility Report for the installation of
one or more Power Plants in order to meet the Company’s reasonable
needs for conducting Operations in Liberia and to comply with its

(b)

(d)

(e)

volgaions under Section 1¥3(b), and in connection with the Power
Plants, to construct necessary Infrastructure, provided that any proposed
installation of hydropower capacity by the Company shall have the prior
approval of the Minister and may not be approved unless sized to utilize
the optimal energy potential of the hydropower resources involved, as
reasonably determined by the Minister after consultation with
internationally recognized hydropower consultants. In all cases, the
Company will be subject to, and agrees to comply with, the requirements
of any applicable Law regulating the manner in which any such facilities
shall be constructed, operated, maintained, repaired or expanded for the
safety of the public or protection of the environment. Nothing herein shall
be deemed to authorize the Company to construct any Power Plant within
the Port or any new port constructed by the Company.

The parties acknowledge that, in the event the Company constructs a
Power Plant at any of its mining sites, such Power Plant shall be designed
to generate a quantity of electric energy in excess of the electric energy
required by the Company for Operations to supply third party users located
within a 10 kin radius thereof on a 7 days per week, 24 hours per days
basis in accordance wiih third party user demand from time to time,
provided that the Company shall not be required to build a Power Plant in
a manner that it generates an excess of more than 10% over the electric
energy required by it for Operations: and further provided, that the
Company shall only be obligated to provide the power at the. gates of-any
Power Plant and interconnection between the third’ party consumers and
the Power Plant and the distribution of the electricity shall be done on the
Government's infrastructure. The Company may charge third party users
rates at market price for their power usage. The Company shall provide
electric power free of charge to Government agencies in the 10 km radius
area surrounding any Power Plant; provided that the Government be
responsible for and pay the costs associated with interconnection and
distribution of from such Power Plant to such Government agencies.

To the extent that the electrical energy generated by a Power Plant is used
by the Company in connection with Operations or is (with respect to
excess energy only) sold to third parties in the manner provided in Section
19.3(b), the Company shalt have no liability for any franchise, license or
similar fees otherwise imposed by applicable Law on or in connection with
the generation or transmission of electricity. Al! sales to third parties will
be subject to any applicable taxes or fees imposed by applicable Law
relating to the sale of electricity, including any service tax, and the
Company shall be entitled to recover fram such third parties an amount
equal to the amount any such taxes or fees to the extent assessed against
the Company.

Any Power Plant shall also be designed and constructed so that it can be
expanded on a commercially feasible basis to have twice the electricity
generating capacity necessary to service Operations.

As an alternative to Company constructing a Power Plant, the Company
shall also provide in its Feasibility Report for the purchase of power from

the Government, including from one or more Government-owned
hydropower projects to be located on the St. Paul River, and any
Infrastructure necessary to interconnect the Company’s facilities with such
Government-owned power projects, which Infrastructure shall be
constructed by the Company. It is understood that the Company shall have
no responsibility to conduct or fund a feasibility study for development of
Government-owned hydropower project.

19.4 Communications Facilities, Systems and Frequencies.

19.5

19.6

The Government will use its reasonable efforts to facilitate:

(a)

(b)

the receipt by the Company from the Government of such rights, licenses,
registrations, permits and other authorizations as may be required by
applicable Law in connection with the possession, use, importation or
purchase of such communications systems as are necessary for internal
communications, including radio, telecommunications, electronic mail
systems, satellite networks, cellular systems, microwave devices and other
communications devices and systems subject to the compliance by the
Company with the requirements of applicable Law in connection with the
receipt of such rights, licenses, registrations, permits and other
authorizations; and

to the extent available from the Government, and as approved by the
Liberian ‘Felecommunications Authority (LTA), the obtaining by the
Company of the right to utilize, at generally available rates, of such
number of broadcast and communications frequencies for domestic and
international use as may reasonably be required for Operations; provided
that the frequencies used by the Company within the Port or any other port
shall be subject to approval by the National Port Authority to avoid
interference with other communications uses.

Right to Water.

The Company shall have the right to actess (including by means of extraction)
such water supplies as are reasonably required by it for the purposes of carrying
out its Operations subject to the payment by the Company of any charges required
by applicable Law for the use of water and provided that such access by the
Company does not affect the water supplics used by the surrounding population
or, to the extent it does so affect water supplies, the Company provides an
alternative source of water supply to the affected population.

Peaceful Enjoyment.

The Government hereby warrants and defends the Company’s title to, possession

and peaceful enjoyment of, all rights granted to i

by the Government under this

Agreement, including its right to all Land and property in Liberia in accordance
with applicable Law, provided, that the Government shall have no obligations
with respect to any claims thal may arise out of rights of third parties with respect
to Land as to which the Company has acquired rights pursuant to Section 7.! or
Section 7.3(a).

Cy \a a
19.7 Expropriation and Non-Discrimination,

19.8

Subject to Article 24 of the Constitution of Liberia, the Government undertakes
that it shall not, by direct or indirect means, nationalize or expropriate, except (a)
pursuant to a public purpose and under the process of law, (b) on a non-
discriminatory basis, and (c) upon payment of prompt, just and adequate
compensation based on fair market value:

(a) any Mining Plant, Infrastructure or other property of the Company to the
extent used in, connected with or affecting Operations; or

(b) any Minerals resulting from Operations, the Mining of which is authorized
under the Company’s Mining License(s), or the Product(s) derived
therefrom;

(c) any equity, shares or ownership interests of whatever nature held in or
issued by the Company,

The Government further undertakes not to adopt any provision of Law that
imposes a material financial or other burden solely on the Company or any of its
Affiliates, whether or not such provision specifically identifies the Company or
any of its Affiliates as the target thereof, provided that this provision shail not
apply to any Law reasonably intended to protect the safety, health, welfare or
security of the Government or citizens of Liberia or to fulfill the Government’s
international obligations. _

Use.of Existing Public Utilities and Facilities: Integration with Company
Infrastructure.

(a) The Company may purchase services from public utilities and other
facilities (such as toll bridges, airports and port facilities) operated or
provided by the Government, or by any other Person under license or
authority of the Government, to the extent adequate (after taking into
account the public use thereof and the Company’s obligations under
Sections 6.6, 6.7 and 19.3 as determined in the reasonable judgment of the
Government to meet the Company’s needs with respect to Operations.
The Government shall ensure that all charges for, and other terms and
conditions of, the use by the Company of public infrastructure are fair and
reasonable, taking into account the cost of providing such infrastructure
and the relative availability of alternatives to the Company and to other
users of such infrastructure, The Government may limit the access of the
Company to any such infrastructure to the extent necessary to meet the
demands of the general public, but in any such case of insufficient capacity
to provide for the needs of both the general public and the Company (and
users similarly situated with the Company), the Minister and the Company
{and such similarly situated users) shall in good faith consider how
additional capacity can be provided in a manner that fairly allocates the
additional costs of providing and operating capacity in excess of that
tequired by the general public to the Company (and others similarly
situated),

Jf ae
(0)

Yhe Government shall use its reasonable efforts to assist the Company to
integrate any item of Infrastructure acquired or constructed by the
Company under an approved Feasibility Report with similar existing
public utilities or facilities operated or provided by the Government, or by
any other Person under license or authority of the Government, to the
extent required by the Company and to the extent reasonable in connection
with Operations and consistent with the needs of the general public.

The Government reserves the right (either directly or through such state
owned or controlled corporations or entities as are permitted by applicable
Law to exercise such a tight), on reasonable notice to the Company, after
consultation with the Company and subject to the Company’s prior written
consent if, in the reasonable opinion of the Company, any of the following
actions are likely to substantially interfere with the efficient and economic
conduct of Operations, to construct roads, highways, railroads, power,
telegraph and telephone lines and other lines of communication within the
Exploration Area or the Production Areas if such action is in the public
interest. The Government will take account of the reasonable concerns of
the Company, and seek to minimize any disruption or interruption to the
conduct of Operations. In the event of unavoidable disruption or
interruption to Operations in a Production Area altributable to such
construction, the Company is entitled only to compensation for any
verifiable direct, out of pocket additional costs incurred by the Company
and attributable to such disruption or interruption. ‘fhe Government shali
indemnify and hold harmless the. Company from all claims by third parties
for damages attributable to the negligence or misconduct of the
Government or contractors retained by the Government in connection with
such construction.

19.9 Further Undertakings.

(a)

(b)

The Government undertakes that the contributions and payments set out in
Sections 8.2, 11.3, 16.1, 16.5, and 16.7 are the exclusive and only
payments to be made during the Term with respect to the matters
addressed in those Sections.

The Government undertakes that to the extent that there are any future
amendments, additions, revisions, modifications or other changes to any
Law applicable to the Company or its Affiliates in relation to Operations
that would have the effect of imposing an additional material obligation on
the Company or its Affiliates with respect to the matters addressed in this
Agrcement (which are not otherwise subject to Section 19.9(a)):

(i) the parties shall agree on appropriate transitional arrangements that
will apply to the Company and/or its Affiliates in relation to the
introduction of the relevant Law or changes to Law that will
provide the Company and/or its Affiliates with a reasonable period
of time for the purposes of ensuring compliance with such Law or
changes to Law; and
(c)

(i) ifthe relevant new Law or change in Law results in a delay of more
than 30 days in Operations as a consequence of the Company
ensuring compliance with such new Law or change in Law, the
Company shall notify the Government of such delay (giving
reasons for the delay and details of the work required to be
undertaken by the Company to ensure compliance with the new
Law or change in Law) and the period of time reasonably required
by the Company to ensure compliance. To the extent the Company
requires an extension to the period of time for Exploration, the time
for the designation of a Proposed Production Area or the time for
filing a Feasibility Report (as the case may be) it may request an
extension of time from the Government equivalent to the period of
delay resulting trom the work to be undertaken by the Company to
ensure compliance with the new Law or change in Law, and the
Governinent shall not unreasonably withhold its consent to such
extension. If Company believes that the Government has
unreasonably withheld its consent to an extension of time or the
parties cannot agree on the period of a required extension, the
matter shall be referred to a single arbitrator as provided by Section
27.4.

The Government undertakes that all of the funds that will be provided by
the Company under any provision of this Agreement will be used in
accordance. with applicable anti-corruption laws

19.10 Status of this Agreement.

(a)

(b)

Notwithstanding that this Agreement becomes Law following ratification
by the Legislature in accordance with Section 2, this Agreement is a
contract between the parties which may only be varied in accordance with
Section 33.3.

If there are any amendments to Law which arc stated not to apply to mine
developments agreements issued under the Mining Law then, unless it is
specified to the contrary, this Agreement shall be deemed for those
purposes to be a mine development agreement under the Mining Law.

SECTION 20 OTHER UNDERTAKINGS OF THE COMPANY

20.1 Indemnification of the Government by the Company.

)

The Company shall indemnify and hoid harmless the Government and its
officers and agents from all losses and Jiabilities incurred as a direct
consequence of death or injury to Persons or damage to property directly
resulting from the conduct by the Company, including for this purpose the
conduct of any contractor described in Section 6.3(f), of its Operations
provided that:

ie) the Government shall notify the Company promptly of any suit,
action, proceedings, claims, investigalions and negotiations made

gs

4
20.5

@)

(e)

{iv) all liabilities for borrowed money secured by any Lien (whether or
not the Company has assumed or otherwise become liable for such
liabilities);

(wv) all liabilities of the Company in respect of letters of credit or
instruments serving a similar function issued or accepted for its
account by banks and other financial institutioas representing or
supporting the payment of obligations referred to in clauses
(i) through (iv) hereof; and

(vi) any guarantee or similar undertaking of the Company with respect
to liabilitics of a type described in any of clauses (i) through
(v) hereof.

Indebtedness of the Company shall also include all obligations of the
Company of the character described in clauses (i) through (vi) to the extent
the Company remains legally liable im respect of such obligations
notwithslanding that any such obligation is deemed to be extinguished
under GAAP or IFRS, as applicable under Section 17.4(a).

“Restricted Payment” means (i) any dividends or other distributions or
payments on capital stock or other equity interest of the Company (except
distributions in such stock or other equity interest}; and the redemption or
acquisition of any stock or other equity interests in the Company or of
warrants, rights or other options to purchase such stock or other equity
interests (except when solely in exchange. for such stock or other equity
interests) unless made, contemporaneously, from the net proceeds of a sale
of such stock or other equity interests, including any such action resulting
in the acquisition by the Company of securities that would constitute
treasury stock, and (il) any payment, repayment, redemption, retirement,
repurchase or other acquisition, direct or indirect, by the Company of, on
account of, or in respect off the principal of any subordinated debt (or any
installment thereof) held by the Company, any shareholder of the
Company, any Affiliate of the Company, or any Affiliate of either.

The deductibility or other treatment of any interest payments by the
Company for purposes of Taxes and Duties shall be governed by the
Revenue Code and shall be unaffected by this Section 20.4.

Provision of Funds and Technical Capability.

The Company shall ensure:

(a)

that it has a prudent capital structure and is provided with adequate funds
as and when needed to ensure timely Development and performance of
Operations in accordance with and within the limits defined in the
approved Feasibility Report and compliance with the requirements of
Section 20.4; and

y,

’
(b)

ihat it nas directiy or indirectiy the technical skilis and experience to carry
out its obligations under this Agreement, the Exploration License and each
Mining License.

Guarantees.

(a)

(b)

(¢)

(d)

Prior to the Effective Date, the Company has delivered the fully executed
and effective Up-Front Payment Guarantee to the Government and the Up-
Front Payment Guarantee has not been revoked.

Prior to the Effective Date, the Company has delivered a fully executed
and effective guarantee (the “Parent Guarantee”), dated the date hereof,
from each of Sesa Goa, Bloom, and Elenilto (in such capacity, each a
“Parent Guarantor”), in the form attached as Exhibit 2A hereto, jointly
and severally guaranteeing the performance of the obligations of Bloom
and the Company hereunder, and the Parent Guarantee has not been
revoked. At all times the Sesa Goa, in its capacity as one of the Parent
Guarantors, shall have,a Net Worth (by reference to the Net Worth in its
latest balance sheet (which batance sheet shal] be certified by the chief
financial officer of such entity as being true and correct in all material
respects)) which is greater than or equal to US$]00,000,000.00 (the
“Parent Guarantor Net Worth Requirements”).

Within five Business Days following the Effective Date, the Company
shall provide the Government an executed guarantee (the “Exploration
Guarantee”), dated effective as of the Effective Dale, from Elenilto and
Sesa Goa (the “Exploration Guarantor”), in the form attached as Exhibit
2B hereto, guaranteeing the obligations of the Company under Section
10.1 of the Exploration Regulations. At all times Sesa Goa, in its capacity
as one of the Exploration Guarantors, shall have a Net Worth (by reference
to the Net Worth in its latest balance sheet (which balance sheet shall be

certified by the chief financial officer of such entity as being true and ,

correct in all material respects)) which is greater than or equal to
US$10,000,000.00 (the ‘Exploration Guarantor ___Net___ Worth
Requirements”). The Company represents that the Exploration Guarantor
is an entity that is duly formed and validly cxisting under the Laws of the
jurisdiction of its formation and that, as of the date of the execution of this
Agreement, Sesa Goa has a Net Worth in excess of US$1,000,000,000.

As a condition to the grant to the Company of a Class A mining license as
described in Section 5.5, the Company shalt provide the Government an
executed guarantee (the “Mining Guarantee”) from Elenilto and Sesa Goa
(the “Mining Guarantor”), which has a Net Worth (by reference to the Net
Worth in the relevant entity’s latest balance sheet (which balance sheet
shall be certified by the chief financial officer of such entity as being true
and correct in all material respects)) which is equal to or greater than
US$100,000,000 (the “Mining Guarantor Net Worth Requirements”), in
the form attached as Exhibit 2C hereto, guaranteeing the obligations of the
Company under the Environmental Restoration Obligations Funding
Agreement, if applicable, and Sections 6.1, 6.2 and 13.1, This provision

89

20.8

shall not preclude the Government from pursuing other remedies to which
it is entitled under this Agreement.

{e) Section 10.3 of ihe Exploration Regulations or any other provision under
applicable Law relating to the provision of security in connection with the
grant of an Exploration license or a Mining license shall not apply. To the
extent that there is any inconsistency between the Laws relating to the
matters sct out in this Section 20.6 (whether in effect at the Effective Date
or enacted thereafter) and this Agreement, this Agreement shall prevail.

(63) The Parent Guarantee, the Exploration Guarantee, the Environmental
Restoration Obligations Guarantee (if applicable) and the Mining
Guarantee (if applicable) shall remain in effect following termination of
this Agreement.

Transactions with Related Persons.

The Company will not enter into directly or indirectly any transaction or group of
related transactions (including the purchase, lease, sale or exchange of properties
of any kind or the rendering of any service) with any Affiliate or Related Person
of the Company or any Affiliate or Related Person of any shareholder of the
Company, except in the ordinary course and pursuant to the reasonable
requirements of the Company’s business and upon fair and reasonable terms no
less favorable to the Company than would be obtainable in a comparable arm’s
length transaction with a Person not-an Affiliate or a Related Person of the
Company or. such shareholder. Without limiting the generality of the foregoing,
() each transaction between the Company and an Affiliate or the Company or an
Affiliate of a Company shareholder involving Product(s) shall be on the basis of
the transfer prices determined pursuant to Section 15.3 and Exhibit 4 and (ii) each
transaction between the Company and one of its Affiliates or an Affiliate of a
Company shareholder involving items or services other than Product(s) and a
price or value in excess of US$500,000 shall be supported by an external transfer
pricing study prepared by one of the "Big Four" international accountancy and
professional services firms (a "Big Four Firm") or by another internationally-
recognized, independent transfer pricing expert approved in advance by the
Minister of Finance (a “Transfer Pricing Study”). All Tax returns of the Company
shall be prepared by, or reviewed prior to filing by, a Big Four Firm or by another
firm of national reputation in the United States or Europe and shall be prepared
and timely filed in accordance such transfer pricing studies. The Ministry of
Finance shall be entitled to review any such transfer pricing studies in connection
with any audit of any of the Company’s Tax returns.

The Company.

At ail times during the Term, (i) the Company shall be a corporation organized
under the laws of Liberia, (ii) none of the Affiliates, directors, officers or other
Persons described in Section 21.1(c) (whether or not listed on Schedule 3) may be
a Prohibited Person, (iii) the Company shall be an “Eligible Applicant” under the
Mining Law and (iv) no officer or director of the Company may be a Person
described in Sections 4.2(a), (d), (f) or (g) of the Mining Law.
21.1

SECTION 2) REPRESENTATIC

SAND WARRANTIES

Representations and Warranties of the Company.

The Company represents and warrants to the Government at the date of this
Agreement and on the Effective Date as follows:

(a)

(b)

(ce)

(dy

()

The Company is a corporation duly organized, validly existing and in good
standing under the laws of Liberia, and has the corporate power and
authority to execute, deliver and perform its obligations under this
Agreement,

This Agreement has been duly authorized by all necessary corporate action
on the part of the Company, and this Agreement constitutes a legal, valid
and binding obligation of the Company enforceable against the Company
in accordance with its terms, except as such enforceability may be limited
by () applicable bankruptcy, insolvency, reorganization, moratorium or
other similar laws affecting the enforcement of creditors’ rights generally
and (ii) general principles of equity (regardless of whether such
enforceability is considered in a proceeding in equity or at law).

Schedule 3 contains (except as otherwise noted) complete and correct lists
or tables setting forth:

(i) the Company's shareholders;

(ii) the Company’s Affiliates showing forth, in each case,- its
relationship to the Company and the jurisdiction in which it is
organized;

(iii) the directors and senior officers of the Company, each shareholder
of the Company, and each Person or Group deemed to Control the
Company, and ’

each Person or Group that is the ultimate beneficial owner of 5% or more
of (x) the voting rights ordinarily empowered to control the management
of the Company or (y) the rights to share in the profits of the Company,
and the chain through which such rights are exercised.

None of the Affiliates, directors, officers or other Persons identified in
Schedule 3 is a Prohibited Person. The Company is an “Eligible
Applicant” under the Mining Law and no officer or director of the
Company is a Person described in Sections 4.2(a), (d), (A) or (g) of the
Mining Law.

The execution, delivery and performance by the Company of this
Agreement will not (i) contravene, result in any breach of, or constitute a
default under, any agreement or instrument to which the Company is a
party or by which it or any of its propertics are bound or affected,
(it) conflict with or result in a breach of any of the terms, conditions or
provisions of any order, judgment, decree, or ruling of any court, arbitrator

\

Cn]

46
21.2

()

(3)

(h)

or governmental authority, applicable to the Company or (iii) violate any
provision of any statute or other rule or regulation of any governmental
authority applicable to the Company.

There are no actions, suits, investigations or proceedings pending or, to the
knowledge of the Company, threatened, against or affecting the Company
or any property of the Company in any court or before any arbitrator of
any kind or before or by any governmental authority that call into question
the right of the Company to enter into and perform its obligations under
this Agreement or that, if resolved against the Company, would materially
adversely affect its ability to perform its obligations under this Agreement.

Neither the Company, nor any of the Company’s Affiliates, has been
determined under any order, judgment, decree or ruling of any court,
arbitrator or governmental authority to be in material violation of (i) any
applicable Law, ordinance, rule or regulation relating to the protection of
the environment of any governmental authority or (ii) any agreement
pursuant to which it is entitled to extract Minerals or hydrocarbons under
the laws of any jurisdiction

The Company has the experience, finance, expertise, technical know-how
and systems required for the conduct of the activities contemplated by this
Agreement.

None of the Company, any Affiliate of the Company or any Person acting
on behalf of the Company or any Affiliaté.of the Company has made or
promised to make any payment or transfer of anything of value, directly or
indirectly, to or for the benefit of an Official or an Official’s family
member or to an intermediary for payment to or for the benefit of an
Official or an Official’s family member in connection with this Agreement
or the transactions contemplated hereby. (For the purposes of this
paragraph, “Official? means (i) any employee or officer of the
Government, including any regional or local department or agency or
instrumentality thereof, (ii) any employee or officer of any enterprise
owned or controlled by the Government, (iii) any official of a political
party in Liberia, (iv) any official or employee of a public international
organization, (v) any other person acting in an officia! capacity for, or on
behalf of, any of the entities described in clauses (i) through (iv), or (vi)
any candidate for political office in Liberia.)

For the avoidance of doubt, this Section 21.1 shall apply in substitution of Section
4.2(d) of the Exploration Regulations, which shall not apply to the Company.

Representations and Warranties of the Government,

The Government represents and warrants to the Company that on the Effective
Date, the execution, delivery and performance of this Agreement will have
received all necessary governmental approvals and authorizations and will
constitute the legal, valid and binding obligation of the Government.

\d < f
21.3 Represeniutions, Warranties, and Undertakings of the Shareholders and Sesa Goa.

(a) Elenilto represents and warrants to the Government at the date of this
Agreement and on the Effective Date as follows: (i) it is a limited liability
company, duly organized, validly existing and in good standing under the
laws of the State of Delaware, and has the limited liability company power
and authority lo execute, deliver and perform its obligations under this
Agreement; (ii) this Agreement has been duly authorized by all necessary
limited liability company action on the part of Elenilto, and this
Agreement constitutes a legal, valid and binding obligation of Elenilto
enforceable against it in accordance with its terms, except as such
enforceability may be limited by (A) applicable bankruptcy, insolvency,
reorganization, moratorium or other similar laws affecting the enforcement
of creditors’ rights generally and (B) general principles of equity
(regardless of whether such enforceability is considered in a proceeding in
equity or at law); (iii) the execution, delivery and performance by Elenilto
of this Agreement wilk not (A) contravene, result in any breach of, or
constitute a default under, any agreement or instrument to which it is a
party or by which it or any of its properties are bound or affected,
(B) conflict with or result in a breach of any of the terms, conditions or
provisions of any order, judgment, decree, or ruling of any court, arbitrator
or governmental authority, applicable to it or (C) violate any provision of
any statute or other rule or regulation of any governmental authority
applicable to it; (iv) there are no actions, suits... investigations . or
proceedings pending or, to the knowledge of Etenilto, threatened, against
or affecting it or any of its properties in any court or before any arbitrator
of any kind or before or by any governmental authority that call into
question the right of the Elenilto to enter into and perform its obligations
under this Agreement or that, if resolved against Elenilto, would materially
adversely affect its ability to perform its obligations under this Agreement;
(v) the representation and warranty of the Company set forth in Sections
21.1 {c) and (d) are true and correct; and (vi) none of Elenilto, its Affiliates
or any Person acting on behalf of Elenilto or its Affiliates has made or
promised to make any payment or transfer of anything of valuc, directly or
indirectly, to or for the benefit of an Official or an Official’s family
member or to an intermediary for payment to or for the benefit of an
Official or an Official’s family member in connection with this Agreement
or the transactions contemplated hereby.

(b) Bloom represents and warrants to the Government at the date of this
Agreement and on the Effective Date as follows: (i) it is a corporation,
duly organized, validly existing and in good standing under the laws of
Mauritius, and has the corporate power and authority to execute, deliver
and perform its obligations under this Agreement; (ii) this Agreement has
been duly authorized by all necessary corporate action on the part of
Bloom, and this Agreement constitutes a legal, valid and binding
obligation of Bloom enforceable against it in accordance with its terms,
except as such enforceability may be limited by (A) applicable bankruptcy,
insolvency, rcorganization, moratorium or other similar laws affecting the
enforcement of creditors’ rights generally and (B) general principles of

Oi Loos

3 Ant ”
equity (regardless of whether such enforceability is considered in a
proceeding in equity or at law); (iii) the execution, delivery and
performance by Bloom of this Agreement will not (A) contravene, result in
any breach of, or constitute a default under, any agreement or instrument
to which it is a party or by which it or any of its properties are bound or
affected, (B) conflict with or result in a breach of any of the terms,
conditions or provisions of any order, judgment, decree, or ruling of any
court, arbitrator or governmental authority, applicable to it or (C) violate
any provision of any statute or other rule or regulation of any
governmental authority applicable to it; (iv) there are no actions, suits,
investigations or proceedings pending or, to the nowledge of Bloom,
threatened, against or affecting it or any of its properties in any court or
before any arbitrator of any kind or before or by any governmental
authority that call into question the right of the Bloom to enter into and
perform its obligations under this Agreement or that, if resolved against
Bloom, would materially adverse ly affect its ability to perform its
obligations under this Agreement; (v) the representation and warranty of
the Company set forth in Sections 2 -1(c) and (d) are true and correct; and
(vi) none of Bloom, its Affiliates or any Person acting on behalf of Bloom
or its Affiliates has made or promised to make any payment or transfer of
anything of value, directly or indirectly, to or for the benefit of an Official
or an Official’s family member or to an intermediary for payment to or for
the benefit of an Official or an Official’s family member in connection
with this Agreement or the transactions contemplated hereby.

Sesa Goa represents and warrants to the Government at the date of this
Agreement and on the Effective Date as follows: (i) it is a company, duly
organized, validly existing and in good standing under the laws of India,
and has the corporate power and authority to execute, deliver and perform
its obligations under this Agreement; (ii) this Agreement has been duly
authorized by all necessary corporate action on the part of Sesa Goa, and
this Agreement constitutes a legal, valid and binding obligation of Sesa
Goa enforceable against it in accordance with its terms, except as such
enforceability may be limited by (A) applicable bankruptcy, insolvency,
reorganization, moratorium or other similar laws affecting the enforcement
of creditors’ rights generally and (B) general principles of equity
(regardless of whether such enforceability is considered in a proceeding in
equity or at law): (iii) the execution, delivery and performance by Sesa
Goa of this Agreement will not (A) contravene, result in any breach of, or
constitute a default under, any agreement or instrument to which it is a
party or by which it or any of its properties are bound or affected,
(B) conflict with or result in a breach of any of the terms, conditions or
provisions of any order, judgment, decree, or ruling of any court, arbitrator
or governmental authority, applicable to it or (C) violate any provision of
any statute or other rule or regulation of any governmental authority
applicable to it; (iv) there are no actions, suits, investigations or
proceedings pending or, to the knowledge of Sesa Goa, threatened, against
or affecting it or any of its properties in any court or before any arbitrator
of any kind or before or by any governmental authority that call into
question the right of the Sesa Goa to enter into and perform its obligations

Oo Ms
22.1

22.2

under this Agreement or that, if resolved against Sesa Goa, would
materially adversely affect its ability to perform its obligations under this
Agreement; (v) the representation and warranty of the Company set forth
in Sections 21.1(c) and (d) are true and correct; and (vi) none of Sesa Goa,
its Affiliates or any Person acting on behalf of Sesa Goa or its Affiliates
has made or promised to make any payment or transfer of anything of
value, directly or indirectly, to or for the benefit of an Official or an
Official’s family member or to an intermediary for payment to or for the
benefit of an Official or an Official’s family member in connection with
this Agreement or the transactions contemplated hereby.

(d) Without limitalion to its capacity as Guarantor, Elenilto, Bloom, and any
other Person that becomes a Shareholder and Sesa Goa shail be jointly and
severally liable for all obligations and liabilities of the Company under this
Agreement.

SECTION 22 CONFIDENTIALITY

The Agreement.

This Agreement is not confidential, and the Company is not entitled to
confidential treatment of information relating to this Agreement except as
expressly provided in the Exploration Regulations and set out in Section 22.2.
The Government or the Company may, and the Government expects to, make
public information -relating to the timing and amount of Royalties and other
payments specifically due or paid under the terms of this Agreement or of Taxes
and Duties payable or paid by the Company or the rates at which Royalties, Taxes
and Duties or other payments become due or are assessed,

Other Information.

(a) Subject to the limitations set out in Section 22.2(b) and subject to Section
22.1, for a period of three years from disclosure, each party agrees not to
divulge information designated in writing by the other party at the time of
delivery as confidential information or which relates to the Company’s
Products, Operations, processes, plans or intentions, Product information,
know-how, design rights, trade secrets, market opportunities and business
and financial affairs (“Confidential Information”) to any other Person
without the prior written consent of the designating party. By designation
of information as Confidential Information a party will be deemed to have
represented that after review of such information it has reasonably
determined that the release of such information to third parties would
materially adversely affect the party or its economic well-being.

(b) Confidential Information does not include information that:

(i) was publicly available or otherwise known to a party prior to the
time of disclosure to it and not subject to a confidentiality
obligation;

(it) subsequently becomes publicly known through no act or omission
by a party;

(ii) constitutes financial statements delivered to the Government under
Section 17.4 that are otherwise publicly available;

Gv) is of scientific rather than commercial value, such as geological
and geophysical data relating to areas in which the Company no
longer holds a valid Exploration License and has not designated as
a Proposed Production Area; or

() has been disclosed pursuant to generally applicable Law or a final
order of any court having jurisdiction that is not subject to appeal.

{c) Each party will maintain the confidentiality of Confidential Information
disctosed to it in a manner consistent with procedures adopted by such
party to protect its own confidential information, provided that such party
may deliver or disclose Confidential Information to:

{i) its Affiliates, and its Affiliates’ financial, legal and other
professional advisors of the party or its Affiliates (to the extent
such disclosure reasonably relates to the administration of this
Agreement), or

(il) any other Person to which such delivery or disclosure may be
necessary or appropriate (A) to effect compliance with any law,
rale, regulation or order applicable to such party, (B) in response to
any subpoena or other legal process, (C) in connection with any
litigation to which such party is a party if reasonably considered
necessary to protect such party’s position in such litigation or (D) if
an Event of Default has occurred and is continuing but only to the
extent such party reasonably determines such delivery and
disclosure to be necessary or appropriate in the enforcement or for
the protection of the rights and remedies under this Agreement.

SECTION 23 ASSIGNMENTS, TRANSFERS AND CHANGES OF
CONTROL

The restriction on Transfers contained in Section 23.1 and the restriction on Changes of
Control in Section 23.4 are to be independently applied.

23.1

General Transfer Rule

No Transfer of (1) this Agreement or a Mining License, or (2) any rights of the
Company in a Mine or any [mmovable Infrastructure (other than in the ordinary
course of renewal and replacement of its properties and other than Transfers of
Product(s) in the ordinary course of business) is permitted unless the Transfer (i)
has received the prior written consent of the Government, which consent may be
given or withheld in its sole discretion, or (ii) is otherwise permitted under the
terms of Section 23.2, 23.3 or 23.6. Unless the Company has received the prior
written consent of the Government, which consent may be given or withheld in its

¢ |
sole diserctton, ihe Company may not Transler any ixploration License relating
to the Exploration Area independently of a Transfer of this Agreement; any
Transfer by the Company of all of this Agreement shall be deemed to include a
Transfer of all rights of the Company under any such Exploration License.

Permitted Transfer to an Affiliate

(a)

A Transfer of (1) this Agreement and each Mining License or Exploration
License issued pursuant to this Agreement (if any), and (2) all rights of the
Company in the Mine, Mining Plant, Infrastructure (i) to an Affiliate or qi)
as a consequence of a merger or consolidation of the Company with an
Affiliate of the Company in which the Company is not the survivor, is
permitted if:

@)

Gi)
(iii)
(iv)

at the time of the consummation of such transaction the Company
has not been notified by the Government that it is in material
default in the performance of its obligations or the discharge of its
liabilities under this Agreement (other than any obligations that
have been waived by the Government or defaults that have been
cured by the Company to the reasonable satisfaction of the
Government) and no order suspending Work by the Company
issued under Section 24 of this Agreement or Section 16 of the
Exploration Regulations is outstanding and unresolved;

such transaction is not otherwise in violation of applicable Law;
such transaction does not result in a Change of Control; and

the survivor or transferee, as the case may be, is (x) a corporation
organized and validly subsisting under the laws of Liberia and (y)
an igible Applicant” under the Mining Law and a Permitted
Transleree under Section 23.8, and delivers 1o the Minister, the
Minister of Finance and the Chairman of the National Investment
Commission prior to the consummation of such Transfer:

(A) its agreement, in the form of a deed of adherence to this
Agreement or a novation of this Agreement, to assume and
perform or discharge all of the obligations and liabilities of
the Company under this Agreement and each Mining
License;

(B) its written representations and warranties to the effect set
forth in Section 21.1 stated to be true and correct as of a
time immediately after giving effect to such Transfer;

(C) the confirmation of the Company, if it continues to exist
following such transaction, that it remains liable for the
performance and discharge of its obligations and fiabilities
under this Agreement and each such Mining License, unless
otherwise agreed by the Minister; and

N
23.3

23.4

(b)

(Bj the confirmation of the Guarantors that the Guarantees
provided pursuant to Section 20.6, to the extent required, to
apply to the survivor or transferee, as the case may be.

Any failure by the Government to give notice to the Company in
accordance with clause (i) of Section 23.2(a) shall not affect the
Government’s rights and remedies under this Agreement to the extent the
Company was in default in a material respect in the performance of its
obligations or the discharge of its liabilities under this Agreement or under
the Exploration Regulations, which have not been cured to the reasonable
satisfaction of, or waived by, the Government.

Permitted Transfer to a Person not an Affitiate,

A Transfer of (1) this Agreement and cach Mining License issued pursuant to this
Agreement (if any), and (2) all rights of the Company in the Mine, Mining Plant,
Infrastructure {i) to a Person not an Affiliate of the Company or (ii) as-a
consequence of a merger or consolidation of the Company with a Person not an
Affiliate of the Company in which the Company is not the survivor, is permitted if
each of the requirements of Section 23.2(a) is satisfied other than clause (ili) of
Section 23.2(a) and clause (iv)(D) of Section 23.2(a) and in addition the survivor
or transferee, as the case may be,

(a)

(b)

has demonstrated to the satisfaction of the Government, acting reasonably,
that it has directly or indirectly the technical skills, experience and
financial resources necessary (of could be reasonably expected to obtain.
the financial resources necessary as evidenced by a viable financing plan,
which is supported by an appropriate commitment letter from any provider
of finance) to carry out ils obligations under this Agreement, each
Exploration License and each Mining License; and

has delivered to the Minister of Finance guarantees, to thg, extent required,
in the form and from an entity or entities required by Section 20.6
guaranteeing the specified obligations of the survivor or the transferee, as
the case may be. .

If the Government objects to any proposed survivor or transferee on the
basis that such proposed survivor or transferee does not satisfy the
requirements specified in Section 23.3(a), it shall notify in writing its
objection to the Company, giving reasons therefor, within one month from
the date it receives notification from the Company that it proposes to make
a permitted Transter in accordance with this Section 23.3. If the Company
has not received such notification from the Government within one month
from the date the Government received its notification of a proposed
permitted Transfer, the proposed survivor or transferee shall be treated as
having satisfied the requirements specified in Section 23,3(a).

General Change of Control Rule.

No Change of Contro! of the Company is permitted unless it has received the prior
written consent of the Government or is otherwise permitted under the terms of
mortgag

423.3 of 23.4. For the avoidance of doubt, the granting of any pledge,
©, charge or other encumbrance, which, if exercised would result in a

Change of Control, will not be treated as a Change of Control uatil exercised.

23.5 Permitted Changes of Control.

(a)

(b)

A Change of Control with respect to the Company is permitted if the
Change of Control occurs solely by operation of a Transfer otherwise
permitted under Section 23.3 or if:

@)

(ii)

(iii)

(iv)

(v)

at the time of the Change of Control the Company has not been
notified by the Government that it is in material default in the
performance of its obligations or the discharge of its Habilities
under this Agreement (other than any obligations that have been
waived by the Government or defaults that have been cured by the
Company to the reasonable satisfaction of the Government) and no
order suspending Work by the Company issued under Section 24 of
this Agreement or Section 16 of the Exploration Regulations is
outstanding and unresolved;

the Company delivers to the Government prior to the Change of
Control its written representations and warranties to the effect set
forth in Section 21.1 stated to be true and correct as of a time
immediately alter giving effect to such Change of Control;

ihe Company has demonstrated to the satisfaction of the
Government, acting teasonably, prior to the Change of Control that
alter giving effect to the Change of Control it will have directly or
indirectly the technical skills, experience and financial resources
necessary (or could be reasonably expected to obtain the financial
resources necessary as evidenced by a viable financing plan, which
is supported by an appropriate commitment letter from any
provider of finance) to carry out its obligations under this
Agreement, each Exploration License and each Mining License;
and :

prior to the Change of Control, either the Guarantors under the
Guarantees issued pursuant to Section 20.6 have confirmed to the
Minister of Finance in writing the continued effectiveness of the
Guarantees notwithstanding the Change of Control or the Company
has delivered to the Minister of Finance new Guarantees in the
form and from an entity or entities required by Section 20.6
guaranteeing the specified obligations of the Company under this
Agreement.

rior to the Change of Control, the withholding tax imposed
pursuant to Section 14,3 has been paid.

Uf the Government objects to any Changes of Control on the basis that
following such proposed Change of Control the Company would not
satisfy the requirements specified in clause (iii) of Section 23.5(a), it shall

WV \? op

99
nouly in writing its objection to the Company, giving reasons therefor,
within one month from the date it receives notification from the Company
that it proposes to make a permitted Change of Control in accordance with
this Section 23.5. If the Company has not received such notification from
the Government within one month from the date the Government received
its notification of a proposed permitted Change of Control, the Company
shall be treated as having satisfied the requirements specified in clause (iii)
of Section 23.5(a) following such Change of Control.

{c} Any failure by the Government to give notice to the Company in
accordance with clause (i) of Section 23.5(a) shall not affect the
Government’s rights and remedies under this Agreement to the extent the
Company was in default in a material respect in the performance of its
obligations or the discharge of its liabilities under this Agreement or under
the Exploration Regulations (as modified by this Agreement), which have
not been cured to the reasonable satisfaction of, or waived by, the
Government. ~

(d) Ifa Person who acquires Control is a wholly-owned subsidiary of a Person
who has Control and such acquiring Person continues to have Control after
such transaction then such transaction will not be treated as a Change of
Control.

Right to Encumber, and Related Transfers and Changes of Control,

The Company may mortgage, charge or otherwise encumber (collectively, a
“Mortgage”), in a single financing, all but not less than all of its interest under this
Agreement and each Mining License as security for an obligation or indebtedness
as contemplated by Section 9.18 of the Mining Law if such Mortgage also covers
all right, title and interest of the Company in the Mine, Mining Plant,
Infrastructure and related equipment (collectively with its rights under this
Agreement and each such Mining License, the “Mortgaped Property”) and the
holder of such Mortgage agrees in writing with the Minister prior to the granting
of such Mortgage that it will cause a foreclosure or other exercise of remedies
under such Mortgage against the rights of the Company in the Mortgaged Property
to occur only ift

(a) the exercise of remedies results in a Transfer of 100% of the interest of the
Company in the Mortgaged Property to a corporation other than the
Company organized and validly subsisting under the laws of Liberia:

{b) the transferee delivers to the Minister, the Minister of Finance and the
Chairman of the National Investment Commission prior to such Transfer

(i) its agreement, in form and substance reasonably satisfactory to the
Minister, the Minister of Finance and the Chairman of the National
Investment Commission to assume and perform or discharge all of
the obligations and liabilities of the Company under this
Agreement and each such Mining License;

— \ d OR
is)
is)

rer evidence that all required consents or approvais of the EPA and
any other agencies of the Government to the grant of such
Mortgage have been obtained; and

(ii) its written representations and warranties to the effect set forth in
Section 21.1 stated to be true and correct as of a time immediately
after giving effect to such Transfer;

{c} the transferee has demonstrated prior to such Transfer to the reasonable
satisfaction of the Minister, the Minister of Finance and the Chairman of
fhe National Investment Commission that it has the technical skills,
experience, and financial resources necessary to carry out its obligations
under this Agreement and, where relevant, each Mining License; and

(d) ail outstanding failures of the Company to make any payments due to the
Government under this Agreement have been cured at the time of such
Transfer (including a failure to pay royalties due but excluding any failure
to pay taxes due on income or profits), and the transferee has undertaken to
cure all other defaults of the Company then existing (to the extent they can
be cured by an entity other than the Company) within 270 days of the date
of the transfer.

Any exercise of remedies under a Mortgage in compliance by such holder in
ccordance with the requirements set forth in this Section 23.6 is both a permitted
Transfer and a permitted Change of Control.

If requested, the Minister, acting on behalf of the Government, will enter into an
agreement with any such holder embodying the terms of this Section 23.6 at the
time any such Mortgage is granted.

Notwithstanding the foregoing provisions of this Section 23.6, the Company may
grant purchase money security interests in any Movable property owned by it.
Any other partial assignment shall be subject to the Government's prior writtén
approval.

Reissue of Mining License in Name of Transferce; Mining License Invalid unless
Reissue Request Timely Received.

The Minister shall reissue in the name of the transferee any Mining License that is
the subject of a Transfer permitted under this Section 23 within 30 days after
receipt of a transfer request from the transferor or the transferee. A Mining
License becomes invalid 90 days after a Transfer otherwise permitted under this
Section 23 unless a request to reissue the Mining License in the name of the
transferee is received by the Minister within such 90-day period.

Permitted Transferee,

A “Permitted Transferee” is a Person permitted to hold a Mining License under
the Mining Law who (i) is not a Prohibited Person, does not have an officer or
director who is a Prohibited Person, and is not controlled by a Prohibited Person,
and (ii) as to which no Person or Persons holding in the aggregate (x) in excess of

{
i

101 \h é

ws,
nN
feed

54,

5% cf tie voliny rights ordinarily empowered to control the management of such
Person or (y) in excess of 5% of the rights to share in the profits of such Person is
or are Prohibited Persons. A “Prohibited Person” is a Person that has been (i)
identified as such in regulations issued under the authority of the Ministry of
Finance and the Ministry of Justice and applicable to the holders of licenses issued
under the Mining Law, (ii) has been identified as being subject to sanctions by any
member organization that Government is a member of, or with which Government
has entered into treaties or other agreements with, provided such person has been
provided due process under the law, or (iii) has been identified by Government as
a Person that would pose a serious risk to the national security, public health and
safety or the economic or political stability of Government. A “Prohibited Person”
also includes any Person that issues bearer shares or other instruments to evidence
ownership of such Person that do not permit the identification of the owners of
such Person.

It is the responsibility of the Company and its Controlling Persons to ensure that
Management Rights with respect to the Company are structured and held in such a
manner that transfers of such rights are made in compliance with the Change of
Control provisions of this Section 23.

Disclosure; Consents; Exceptions: Fees.

(a) if the Minister questions: whether a Transfer or a Change of Control
occurred without a required consent, the Company has the burden of
demonstrating that consent was not required

(b) A Transfer or a Change of Control does not comply with the requirements
of this Section 23 if any representations and warranties required to be
delivered in connection with such Transfer or Change of Control were not
true and correct in any material respect as of the date as of which they
were made.

{c} A Mining License the subject of a Transfer in violation of this Section 23
becomes invalid upon such Transfer. A Mining License the subject of a
Change of Control in violation of this Section 23 becomes invalid 30 days
after the occurrence of such Change of Control unless the transaction(s)
constituting such Change of Control are reversed within such 30-day
period and the Company within such 30-day period reports to the Minister
such occurrence and the steps taken to reverse it within five days after the
end of such 30-day period.

(d) A Ministerial or Governmental consent required under this Section 23 will
not be given prior to payment of the processing fee provided under Section

16.1(f).

(e) For the avoidance of doubt, this Section 23 shall apply in substitution of
Section 15 of the Exploration Regulations, which shall not apply to the
Company or its Affiliates, To the extent that there is eny inconsistency
between the Laws relating to the matters set out in this Section 23

N
23.11

24.1

(wiiewer ia elect a the Effestive Date or enacied thereafter) and this
Agreement, this Agreement shall prevail.

Terms used in Section 23,

For the purpose of this Section 23 a “Controlling Person” is a Person who
Controls the Company or who is a member of a Group that Controls the
Company; and if a trust or other entity holds the rights to share in the profits of a
Person, the beneficiaries of such trust are deemed to hold the rights to share in the
profits of that Person.

SECTION 24 SUSPENSION

Power of Minister to Suspend Work.

The Exploration Regulations govern the right to suspend Work during the term of
the Exploration License subject to the terms of this Agreement. After the issuance
of a Mining License pursuant to Section 5 the Minister may Order the suspension
of all or the relevant portion of any Operations being carried on by the Company
under the authority of this Agreement and such Mining License if any of the
following events or conditions relating to the Company has occurred and is
continuing:

{a} the Company did not pay a surface rent payment when due and the failure
is not cured within 15 days after the Company receives notice of the
failure from the Minister or the Minister of Finance; or

(b} the Minister bas determined that continuation of such Operations would
constitute a material continuing violation of Section 9.1 or would
otherwise pose significant risks to the health and safety of workers
engaged in or affected by such Operations or of individuals residing in or
near any Production Area or any other area in which the Company is
conducting Operations; or ?

{c} an environmental assessment and audit under Section 13 has demonstrated,
or the Minister or the EPA, as the case may be, has determined (acting
reasonably) that there exist material failures to comply with the approved
EMP and the Company has not remedied such failures to the satisfaction
of the Minister or the EPA (acting reasonably), as the case may be, within
90 days from notice to the Company from either of them as to the nature of
such failures; or

(d) the Company is in violation of Section 6.3(b) (other than an isolated
immaterial violation); or

(e) the Company is conducting Mining Operations outside of the Production
Area that is the subject of such Mining T.icense; or

() the Company is in breach of any its obligations under Section 20.4 or

Section 20.8 and has not cured such breach within 90 days after receiving
notice from the Minister of such breach; or

| 103 . ~
24.3

24.4

(ge) the Company is in material breach of any its obligations under Section
17.4 or Section 20.3 and has not cured such breach within 90 days after
receiving notice from the Minister of such breach; or

(h) the Company is in default of its obligation to pay Royalties under Section
15.1 in excess of US$100,000, and such default has not been cured within
30 days after notice from the Minister or the Minister of Finance.

Order Suspending Work.

Except as provided in the following sentence, a suspension order shall be in
writing and signed by the Minister, and will be effective the Business Day
following its receipt by the Company at its address for notices, or, if delivered to
the person in charge at a field office or other location at which the Operations to
be suspended are being performed, is effective on delivery. An order of
suspension based on a violation of Section 9.1 that has resulted in (or is
determined by the Minister 10 create a serious risk of resulting in) death or severe
personal injury may be given by telephone confirmed in writing within 24 hours,
and is effective immediately. Any suspension order (except a telephone order
under the preceding sentence) shalt set forth in a summary manner the facts relied
upon for the issuance of the order and the name, location and telephone number of
a responsible person at the Ministry (or the Ministry of Finance, as the case may
be) who may be contacted for additional information. Subject to Section 24.5,
neither the Company’s payment- obligations under nor the term of this Agreement
or’ the term of the relevant Mining License are suspended by an order of
suspension under this Section.

Compliance with Suspension Order,

The Company shatl comply with an order of suspension properly given under this
Section 24 until such order is withdrawn (or deemed withdrawn) pursuant to
Section 24.4 or is directed to be withdrawn pursuant to an administrative order in
a hearing held pursuant to the Administrative Procedure Act of Liberia, or an
order in a judicial proceeding, or pursuant to an arbitration under Section 27,

Resumption of Work,

The Company may at any time submit a request that a suspension order be
withdrawn, setting forth in reasonable detail the facts and circumstances retied
upon to demonstrate the elimination or correction of the event or condition that
supported the issuance of the order. The Minister shall withdraw the order if the
event or condition no longer exists or has been remedied to the satisfaction of the
Minister, acting reasonably. If within ten Business Days of receiving such
submission the Minister neither grants such request nor notifies the Company of
the reasons for not granting such request, the order involved will be deemed
withdrawn. If within five Business Days of receiving a resubmitted request for
withdrawal of the same order, the Minister does not either grant such request or
give notice to the Company setting forth reasons for not granting such request, the
order involved will be deemed withdrawn. The initial and each subsequent
resubmission (if any} shall be conspicuously marked to show all changes
(additions and deletions) from the previous submission.

y
24.5

25.2

Suspension Order Incorrectly Given.

In the event that the Government issues an order of suspension and the Company
disputes the existence of a breach or otherwise disputes the validity of such an
order, any dispute shall be resolved in the manner set out in Section 27. In the
event that an arbitral award determines that the suspension order was incorrectly
given, the Company shall, as the case may be, (i) obtain an extension of time
equivalent to the amount of time the suspension order was in effect in relation to
the time for Exploration, the time for the designation of a Proposed Production
Area and the time for filing a Feasibility Report or (ii) if it has been determined
that a Company Event of Default under Section 25.2(e) is directly attributable to
the incorrectly given order, be excused from such Company Event of Default for a
period reasonably necessary to cure such Company Event of Default.

SECTION 25 EVENTS OF DEFAULT; TERMINATION
Government Events of Defaylt.
A “Government Event of Default” shall exist:

(a) if (i) the Government shall have failed to comply with its material
obligations under this Agreement and such failure has had a Material
Adverse Effect on the Company, (ii) such failure is continuing for more
than 90 days after the Company notifies the Government cf such failure
and (iii) within such 90 day period the.Governménit has not cured the
adverse impact of such failure; or :

{b) any representation or warranty of the Government continued in
Section 21.2 proves to be false or incorrect in any material respect on the
date as of which made.

Company Events of Default.
7

A “Company Event of Default” shall have occurred if any of the following
conditions or events shall occur and be continuing:

{a} the Company shalt have failed to make any payment of surface rent and,
subject to Section 25.3, such failure not cured within 15 days of notice
from the Minister or the Minister of Finance; or

(b) the Company shal! have failed to make any other payment due under this
Agreement, the Exploration Regulations, any Mining License issued
pursuant to this Agreement or any undertaking of the Company provided
for in this Agreement and, subject to Section 25.3, such failure is not cured
within 30 days of notice from the Minister or the Minister of Finance; or

(c) Standard Chartered Bank shall revoke the Up-Front Payment Guarantee;
or

(d) any Parent Guarantor, the Exploration Guarantor or the Mining Guarantor
(if applicable) shall revoke the Parent Guarantee, the Exploration
Guarantee or the Mining Guarantee, as applicable, or the applicable

CO 105 \ 4
@

()

(g)

Guarantor shall no longer satisfy the applicable Guarantor Net Worth
Requirements, and the Company shall have failed to provide a replacement
Parent Guarantee, Exploration Guarantee or Mining Guarantee (if
applicable) provided by a Person which mects the applicable Guarantor
Net Worth Requirements within 90 days after receipt of notice thereof
from the Minister or the guarantor under Environmental Restoration
Obligations Guarantee is no longer an Acceptable Third Party Financial
Institution and the Company shall have failed to provide a replacement
guarantor in accordance with Section 5.7(c); or

any representation or warranty of the Company contained in Section 21.1
or Section 20.6(a) proves to have been false or incorrect in any material
respect on the date as of which made; or

the Company shali default in the performance of any other material
obligation of the Company..under this Agreement, any Mining License, the
Environmental Restoration Obligations Funding Agreement (if applicable)
or any undertaking of the Company provided for in this Agreement and
shal! have failed to cure such default within 60 days after notice thereof
from the Minister (from the Minister of Finance, in the case of a failure to
pay any Taxes and Duties within the grace period provided by applicable
Law); or

the Company shail (i) voluntarily make an assignment of all or
substantially all of its assets for the benefit of creditors other than an
assignment made to secure indebtedness incurred in the ordinary course of
business, (ii) file a petition or application to any tribunal for the
appointment of a trustee or receiver for all or any substantial part of its
assets, (iii) commence any proceedings for its bankruptcy, reorganization,
arrangement {other than a scheme of arrangement not involving an
insolvent company) or insolvency under any laws applicable it whether
now or hereafter in effect, or if any such petition or application is fited, or
any such proceedings are commenced against it, indicate its approval
thereof, consent thereto or acquiescence therein, or (iv) if any order is
entered appointing any such trustee or receiver, or adjudicating it bankrupt
or insolvent, or approving the petition in any such proceedings, permit
such order to remain in effect for more than 90 days.

Disputed Payments.

If the Company is notified by the Minister or the Minister of Finance in
accordance with Section 25.2 that is has failed to make any payment due under
this Agreement, the Exploration Regulations (as modified by this Agreement), any
Mining License issued pursuant to this Agreement or any undertaking of the
Company provided for in this Agreement (a “Payment Notice”), and the Company
disputes part or all of the amount which is the subject of the Payment Notice, it
shall, within ten Business Days of receipt of the Payment Notice, notify the
Minister or the Minister of Finance of that fact, giving reasons therefor. To the
extent the parties are unable the resolve the dispute within a reasonable period of
time (taking into account the subject matter of the dispute), the parties shall
resolve such dispute in accordance with Section 27. Nothing in this Section 25.3
25.4

shall relieve ihe Company trom being obliged to pay any undisputed amount
which is the subject of a Payment Notice within the time periods referred to in
Section 25.2.

Nature of Notice of Default.

Any notice of an alleged Event of Default by either party shall identify with
reasonable clarity the principal provision or provisions with respect to which the
default arises and the facts alleged to constitute such default.

Notice of Termination; Termination When a Mortgage Exists; Arbitration of

Disputes as fo Existence of Event of Default,

(a)

(b)

()

If an Event of Default with respect to a party has occurred and is
continuing, the other party may give the defaulting party notice of
termination (a “Termination Notice”). This Agreement and each

Exploration License or Mining License shall terminate 60 days after ~

receipt of the Termination Notice by the defaulting party (or at such later
time as may be provided in the Termination Notice), subject to Sections
25.5(b) and (c)..

If a Mortgage permitted under Section 23.6 exists, the Termination Notice
will not be effective so long as the Company, the holder of the Mortgage
and the responsible officer of any relevant tribunal referred to in Section
25.2(f) are diligently seeking to transfer the rights and obligations of the
Company under this Agreement, any Mining License, the Mine and
substantially all of the Mining Plant, Infrastructure and related property of
the Company to a transferee that would be permitted under Section 23 so
long as G) such a transfer is completed within 18 months from the
commencement of such proceedings, {ii} the operations of the Company
continue on a commercial scale throughout such period (subject to Force
Majeure) in substantial compliance with the requirements of this
Agreement and the relevant Mining License, and (iif) the Company
becomes and remains in compliance with its EMP and its payrnent
obligations under this Agreement.

Any dispute relating to the existence of an Event of Default, its remedy
and any purported termination in connection therewith pursuant to this
Section 25 shall be resolved in the manner set out in Section 28. Ifa party
asserts the existence of an Event of Default and the other party refers to
arbitration in accordance with Section 27 a dispute as :o the existence of
such Event of Default, termination of this Agreement may not take effect
other than after the finality of, and in accordance with, an arbitration award
upholding the existence of such Event of Default. In the event that an
arbitration award upholds the existence of such Event of Default, the party
in default shall be entitled to cure the default in accordance with the
relevant cure period specified in this Section 25. Failure to cure the
default within such period shall entitic the non-defaulting partly to
terminate this Agreement in accordance with Section 25.5(a). The
Company shall reimburse the Government for all expenses incurred by it
in connection with arbitration held pursuant to this Section 25.5(c) if the

Mt
CY 107 i

Government’s determination that a Company Event of Default exists is
upheld in the arbitration. The Government shall reimburse the Company
for all expenses incurred by it in connection with arbitration held pursuant
to this Section 25.5(c) if the Company’s determination that a Government
Event of Default exists ts upheld in the arbitration. For the avoidance of
doubt, Section 18 of the Exploration Regulations or any other equivalent
provision under applicable Law shall not apply.

25.6 Automatic Termination.

If, at any time during the Term:

(a)

(b)

(c)

(¢)

(e)

@

the Company has no remaining Exploration Licenses or Mining Licenses
and is not awaiting the issuance of a Mining License pursuant to Section
5.9(g); or

no Proposed Production Area has been designated by the Company
pursuant to Section 5.1(a} and there are no areas as to which the Company
has extended the time for designating Proposed Production Areas pursuant
to Section 5.3(a)(i) as to which the period for extension has not expired; or

no Feasibility Report has been submitted by the Company pursuant to
Section 5.2(a) and there are no Proposed Production Areas as to which the
Company has extended the time for filing a Feasibitity Report pursuant to
Section 5.3(a)(ii) or has received approval from the Government to deliver
a Feasibility Report pursuant to Section 5.4, in cach case as to which, if the
applicable Feasibility Report has not been filed, the applicable time for
filing has not expired; and

there are no other designated Proposed Production Areas as to which the
applicable deadline for filing a Feasibility Report has not expired; or

the deadline for Feasibility Report submission specified in Section 5.2(a)
has expired, there are no Proposed Production Areas as to which the
Company has extended the time for filing a Feasibility Report pursuant to
Section 5.3(a)(ii) or has received approval from the Government to deliver
a Feasibility Report pursuant to Section 5.4, in each case as to which, if the
applicable Feasibility Report has not been filed, the applicable time for
filing has not expired, and there are no Feasibility Reports, including any
amendments, modifications or supplements thereof, under review by the
Ministry; and

there are no Disapproved Feasibility Reports as to which the applicable
time periods set forth in Section 5.9(e) have nol expired,

this Agreement shall automatically terminate without requirement of action by the
Company or the Government and the Company and the Government shall have no
further obligations under this Agreement other than (i) with respect to the
Company, its closure management obligations as set out in its Approved Work
Program and Budget or its approved EMP (as applicable) and (ii) with respect to
both parties those matters thal survive pursuant to, and all other liabilities or
25.7

obligations described in, Scction 36.8; provided that this Agreement shall not
terminate pursuant to this Section 25.6 unless the Government has first provided
written notice of its determination that a condition or event under this Section 25.6
exists or has occurred (as the case may be) and the Company, within a period of
not more than sixty (60) days from receipt of such notice, has failed to present
evidence reasonably acceptable to the Government that such condition or event
does not exist or has not occurred (as the case may be).

Winding-up Commission.

{a)

(b)

(c)

@

Except as provided in Section 25.7(d), if a notice of termination has been
given, the parties hereto shal] set up a winding up commission (hereinafter
referred to as the “Commission”) which shal! consist of two directors of
the Company, two members appointed by the Government and a member
of an internationally recognized accounting or law firm selected by the
Government and reasonably acceptable to. the Company, who will be the
“Chairperson of the Winding Up Commission”. The fifth member may
not in the last ten years have represented the interests of the Government
or the Company and his or her firm may not in the past five years have
been regularly retained by the Government or the Company. The
Chairperson will be responsible for scheduling meetings, for establishing
the agenda of mcetings, and for keeping the record of meetings.

The Chairperson of the Winding Up Commission shall issue a notice and
agenda for the first-meeting of the Commission, which shall be held no
jJater than three weeks after the establishment of the Commission.
Thereafter, the Commission shall hold periodic meetings at least once a
calendar month.

The Company shall present to the Commission within 30 days of its
establishment a summary report, and within 60 days of its establishment a
detailed report, on the status of Operations as of the date of termination so
that the Commission will be able to make recommendations to the
Government as to whether the Commission and the Company should seek
to transfer the assets and operations of the Company to a third party, or
should establish plans for the full or partial cessaticn of operations
including the disposition of assets and their demolition or removal
according to Section 26 and the restoration of the areas environmentally
adversely affected by Operations to such condition as prescribed in the
closure management plan provided for in the EMP.

The operation of this Section 25.7 is suspended under the circumstances
contemplated by Section 25.5(b) or pending the final decision of an
arbitration challenging such termination commenced under Section 27.
The notice of arbitration is automatically terminated if a transfer
contemplated by Section 25.5(b) is timely completed or if a final decision
in an arbitration commenced under Section 27 determines that the notice
of termination is invalid or should be disregarded.

109
26.1

26.2

SECTION 26 DISPOSITION OF ASSETS
General Provision.

Prior to the termination of this Agreement, the Company shall have the right to
control all its Mining Plant, Infrastructure and other assets (other than any such
Infrastructure located in the Port or any other port where the Company may
conduct Operations), whether or not the same may revert to and become the
property of the Government upon such termination, and, to the extent no longer
required for Operations or for compliance with any specific provision of this
Agreement, to dispose of in the ordinary course of its business any such assets
(other than Land leased from the Government, Immovables or the Company’s
rights under any Exploration License or any Mining License).

Disposition of Asscts on Termination by the Government or Expiration of the
Term.

Upon the termination of this Agreement for any reason excluding termination by
the Company upon the occurrence and continuation of a Government Event of
Default, the following rules apply:

{a) The Company shall deliver to the Government, not more than 90 days after
the termination date a list (the “Property List”) describing in reasonable
detail and locating:

(i) all Mining Plant and Infrastructure constituting structures or
installations of any kind, including structures and installations and
other Infrastructure to which the Government has title (including
all Infrastructure located in the Port or any other port where the
Company may conduct Operations), and any Movable assets
required for the full use or operation of any such Mining Plant and
Infrastructure (such as, by way only of example, computers and
computer programs controlling the operation of Mine ventilation
systems and elevators), but exchiding other Movable assets,
identifying which assets could be used in continued Operations or
otherwise and which in the good faith judgment of the Company
have no further utility; and

(i) the Mine, any assets required for the fuil use or operation of the
Mince and all Mining Plant and Infrastructure constituting
improvements to the Land (including such things as roads,
earthworks, bridges and dams, but excluding any Movable assets).

The Property List shall also set forth the estimated fair market value of
each Movable asset contained on such list. Movable assets identified in
clause (i) of this Section 26.2(a) may be grouped for valuation purposes by
generic type of asset and physical location, so that, for example, all
Movable assets in a particular heavy equipment maintenance shop might
be classified for valuation purposes as “mine truck parts and supplies,”
“dragline and shovel parts and supplies” and “maintenance equipment”,
but such grouping for valuation purposes docs not excuse the Company

a) W boos
(b)

(da)

ff)

from the duty to describe such Movable assets in reasonable detail and the
Government may request that the price for specified items included on the
Property List be broken out from such aggregate valuation. The Property

List shall be accompanied by a certificate of the Chief Executive Officer of

the Company to the effect that such list is complete and correct in all
material respects.

The Company shall, as part of its closure responsibilities, remove all such
structures and installations described in the Property List pursuant to
clause (i) of Section 26.2(a) and to which the Company has title except
insofar as the Government, within 90 days of receipt of such list, has
directed the Company to transfer to the Government such structures or
installations, related rights to Land (in the case of any such assets not
located on Government Land), and any Movable assets which the
Government elects to purchase pursuant to Section 26.2(). The Company
shall transfer to the Government, without charge, all of its right title and
interest in each structure or installation (other than Movable items}
promptly following its receipt of such authorization or direction as to such
property, The Company shall also, as part of its closure responsibilities,
remove those structures and installations described in the Property List
pursuant 1o clause (i) of Section 26.2(a) and to which the Government has
title and those required Movable assets identified on the Property List and
to which the Government has title, in each case as to which the
Government, within 90 days of receipt of such list, has directed the
Company to remove.

The Company shall transfer to the Government, without charge, all of its
rights, title and interest in all Immovable property and {Infrastructure that is
Movable that is described pursuant to clauses (i) and (ii) of Section 26.2(a)
within 10 days of the delivery of the Property List.

If the Company wishes to sell to a third party (other than an Affiliate) any
Movable assets (except any Movable assets which are referred to in clause
(i) of Section 26.2(a) and ordinary office equipment, furnishings and
supplies and consumables reasonably expected to be consumed before the
Termination Date) and any other information required for the full use or
operation or such Movable assets, it shall include such assets and
information in the Property List. For the avoidance of doubt, the Company
shall be permitted to transfer any Movable assets (except any Movable
assets which are referred to in clause (i) of Section 26.2(a)) to any Affiliate
on any terms without first offering them to the Government pursuant to
this Section 26,2.

The Government shall have the first right of refusal to purchase the
Movable assets contained in the Property List in accordance with Section
26.2(f).

The delivery of the Property List shall constitute an offer by the Company
to sell to the Government or its designee any or all Movable assets
contained in the Property List at a purchase price equal to the lesser of the
fair market value or depreciated book value of cach such asset, on an “as is

G) Hi y i
(8)

(h)

@

and where is” basis. If the Government does not exercise such purchase
right as to any Movable asset included in the Property List by notice to the
Company within 60 days after delivery of the list, then the Company may
sell such asset to any Person for such price as it may be able to obtain
therefore or remove such assct from Liberia. If the Government exercises
its purchase right with respect to any Movable asset and related
information, it shall pay the purchase price within 90 days of the date upon
which such purchase price is established, against transfer by the Company
to the Government of all of its right title and interest in such Movable
asset.

The Government, by notice to the Company within a reasonable period but
not to exceed one year after any termination of this Agreement, may
requice the Company to dispose of in accordance with applicable Law any
Movable assets not sold to the Government that remain on Government
Land or in Mining Plant or Infrastructure that has been transferred to the
Government. If the Company doesnot reasonably dispose of or remove
such asset or assets within a reasonable period after said notice, the
Government may effect such reasonable disposal or removal at the
expense of the Company.

Except in accordance with Section 26.24) and (), no transfer to the
Government of any assets pursuant to this Section 26 with or without
compensation shall release the Company from any of its environmental
restoration or remediation obligations under this Agreement which exist as
al the date of termination of this Agreement.

Subject to Section 26.2(j) below, following the termination of this
Agreement and prior to the transfer of any assets to the Government in
accordance with this Section 26, the Company, the Government and the
EPA shall agree upon the nature and extent of the Company’s
environmental restopation or remediation obligations in accordance with
the agreed closure plan comprised in the EMP (as may have been updated
from time to time) (the “Final Closure Plan”), including such amounts
required to fund the Company’s obligations as set out in the Final Closure
Plan. Following the transfer of any assets pursuant to this Section 26 to
the Government, subject to its obligations in the Final Closure Plan, the
Company shall have no further liability in respect of any environmental
restoration or remediation other than as provided for in the Final Closure
Plan. Once the Company shall have completed the Final Closure Plan it
shall provide a certificate of the Chief Executive Officer to the
Government as to its completion. If either the Government confirms its
agreement in writing or fails to provide within 9 months of the date of such
certificate a notice setting out in writing the areas where it considers that
the Company has not satisfied the obligations in the Final Closure Plan
then the Company shall have no further liability in respect of any
environmental restoration or remediation. In the event that the
Government provides such a notice then once the Company has completed
the items (or any dispute in respect thereof has been settled) then the
Company shall be entitled to recommence the process.

(do x
26.3

26.4

g) If the Government arranges for a qualified replacement operator to acquire
all of the assets on the Property List and to continue the operations of the
Mine, it will retease the Company from its environmental restoration or
remediation obligations and amounts set aside for environmental
restoration and remediation shall be available to fund the environmental
restoration or remediation obligations of the replacement operator and the
Company shall have no further liability in respect of any environmental
restoration or remediation other than in respect of any obligations set out
in the Final Closure Plan save that the Company shall not be responsible
for any environmental restoration or remediation required as a result of the
continued operations of the Mine. In any such case, the Company shall at
the request of the Government transfer directly to such replacement
operator all assets otherwise to be transferred to the Government under this
Section 26.2, in the manner provided for in this Section 26.2, provided that
the Company is not obligated to transfer assets for which payment is
required under Section 26.2 except against payment of the purchase price
required by this Section 26.2.

{k) All right, title and interest in ali Feasibility Reports shall automatically
vest in the Government, subject to the Company being able to use such
Feasibility Reports in connection with any obligations which survive
termination or any other projects in Liberia.

Special Provisions for Public Use Infrastructure.

To the extent the Company has built and is operating under its Mining License or
this Agreement facilities required by Regulations, this Agrecrient or other
applicable Law to be made available for use by third parties (such facilities could
include, by way of example and not limitation, highways, railroads, port facilities,
water supplies, electrical supplies, hospitals or schools), unless the Government
agrees otherwise with the Company, the Government may, in lieu of the
procedures set forth in Section 26.2, require (by notice to the Company withjn 90
days after the delivery of the Property List) the Company to transfer all of its right
title and interest, in and to any such facility (including all Movable Assets
normally used in conjunction with any such facility and all other information
required for the full use or operation of such facility) to a Person designated by the
Government, in the case of Immovable assets, without charge or, in the case of
Movable assets, for the purchase price attributable to such Movable assets and
related information determined as provided in Section 26.2(f), as applicable, on an
“as is and where is” basis. If the Government so designates a facility for purchase
by a third party, the third party shall pay the relevant purchase price within 90
days of the later of the date upon which such purchase price is established and the
date such purchaser is designated.

Certain fnsurance and Maintenance Obligations of the Company.

The Company shalt insure in accordance with the requirements of this Agreement
and maintain (in accordance with the requirements of this Agreement) the Mine,
all Mining Plant and Infrastructure and all Movable assets until (i) title is
transferred to the Government by the Company, where transfer of the property is
required under this Section 26 without action by the Government, (ii) payment is

3 i)

sy
26.5

26.6

26.7

to be made for such property under this Section 26, where such transfer is to be
made againsi payment by the Government or a third party following election of
transfer by the Government, or (iii) at such time as the right of the Government
under this Section 26 to elect to require the transfer of such property to it or a third
party has expired, in the case of property the transfer of which is not required by
the Government in accordance with this Section 26.

Determination of Moyable Asset Fair Market Value.

Unless the Government notifies the Company that it disagrees with the
Company’s fair market value estimates for a Movable asset {and related
information) included in the Property List at or prior to the time it notifies the
Company of its desire to acquire such asset, the Company’s valuation shall be
final. If the Government does give notice of disagreement, fair market value shail
be determined by internationally recognized appraisal firm experienced in the
valuation of mining Movable assets. The firm will be selected by the
Government, but shall be from a list of three such firms selected by the Company
if the Company provides such list when it provides the Property List. The costs of
the appraiser in respect of each appraisal shall be allocated by the appraiser and
shall be borne by the Company unless the valuation placed on the asset by the
appraiser is at least 95% of the valuation placed on the asset by the Company, in
which case the cost of the appraiser shall be by the Government. If the Company
is unable or fails to provide for the transfer of any information required for the full
use or operation of any Movable asset (or if for any reason the Government or a
purchaser designated by ‘the government elects not to acquire and such
information), its fair market value shall be determined based on its value toa
Person who shall acquire in the marketplace the necessary information.

Disposition of Mining Plant and Infrastructure on Termination by the Company.

(a) Upon a termination of this Agreement by the Company upon the
occurrence and continuation of a Government Event of Default, afl Mining
Plant and Infrastructure or installations of any kind (other than any
Movable items or any information related thereto) become the property of
the Government except to the extent the Government clects to transfer the
relevant Land to the Company. The right is reserved for any Shareholder
or the Company to submit a claim to arbitration for appropriate relief and
remedy.

(b) All Movable assets (and information related to the use or operation of such
Movable assets) shall be and remain the property of the Company. The
Company shali remove all such property from Land not owned or leased
by the Government within two years of the date of termination.

Miscellaneous.

In connection with any transfer of rights in property pursuant to this Section 26,
the Company shall execute such instruments of transfer sufficient to transfer all
right, title and interest of the transferor as the transferee may reasonably request.

26.8

26.9

27.1

Liens.

Any transfer of property to the Government or a third party pursuant to this
Section 26 shall be free and clear of Liens or other charges and encumbrances of
any kind arising out of any action or inaction of the Company or any Person
claiming by, through or under the Company (other than any Liens granted
pursuant to and in accordance with Section 23.6).

Intellectual Property.

To the extent that any intellectual property is required for the full use or operation
of the Mine, Mining Plant and Infrastructure which is transferred to the
Government pursuant to this Section 26, to the extent the Company owns or has a
right to such intellectual property, so far as it is reasonably able to do so and
subject to any third party rights in relation to such intellectual property, the
Company shall grant a license or assign its rights to the intellectual property to the
Government. To the extent the terms on which the Compaay is granted the rights
to use such intellectual property prohibit its assignment without third party
consent, the Company shall use reasonable endeavors to obtain such consent on
behalf of the Government. “Intellectual property” includes trademarks, patent
licenses, copyrights, sofiware, electronically stored data and “know-how”.

SECTION 27 MEDIATION; ARBITRATION
Mediation.

(a) Where any dispute, controversy or claim between the Government and the
Company or any Shareholder or Sesa Goa (the Company, Sesa Goa, and
any Shareholder(s) together, the “Investor Part Ss”) arising out of or in
relation to or in connection with this Agreement, including any dispute as
to its existence, interpretation, construction, validity or termination, the
rights or liabilities of the parties, the enforceability, performance, expiry,
termination or breach of the Agreenfent whether based on contract, tort or
otherwise (a "Dispute"), the Government and the Investor Parties shall
altempt to reach an amicable settlement through mutual discussion. If,
notwithstanding the parties’ attempts, it is not possible to reach such a
settlement within 20 Business Days of one party giving the other parties
notice of the Dispute, the Dispute shall be first referred to a mediator to be
agreed upon by the Government and the Investor Parties. Mediation shall
commence by written notice from the complaining party or parties calling
for mediation, with a statement of its grievance, followed in 15 Business
Days after appointment of the mediator by a written response in writing
from the other party (or parties)stating its response to the grievance. The
complaining party may elect to file a reply within 15 days after receipt of
the response, but such reply shall be limited only to new facts raised in the
response. If the parties cannot agree upon a mediator within 30 Business
Days after service of the notice from the complaining party, the mediator
shall be appointed by the LCIA.

27.2

i)
_
ty

27.4

(bo) The mediator shall submit written nonbinding recommendation(s) to the
parties which shal! include, but not be limited to, terms on which the
dispute, controversy or claim may be resolved or settled.

(c) Within 10 Business Days of the submission of the mediator’s
recommendation(s), both the Government and the Investor Parties shall
submit to the other its written response to the recommendation(s), detailing
which items, if any, it accepts or rejects or which items, if any, it wishes
further direct negotiations within the context of the recommendation(s).
Where the mediator’s recommendation(s) are rejected by either of the
parties and it is evident that further direct negotiations will not resolve or
settle the dispute, controversy or claim, the matter shall be submitted to
arbitration pursuant to Section 27.2.

(d) No Dispute shall be submitted to arbitration before mediation has been
exhausted, The cost and expenses of the mediator shall.be equally borne
by Government and the Investor Parties.

Submission to UNCITRAL Arbitration.

(a) Any Dispute between the Government and the Company not settled
Pursuant to Section 27.1 shall be referred to and finally resolved by
arbitration conducted in accordance with the UNCITRAL Rules. Any
such arbitration shall be administered by the LCIA,

(b) Unless the Government and the Company agree that any matter subject to
arbitration under this Agreement shall be referred for resolution by a single
arbitrator, any arbitral tribunal constituted pursuant to Section 27.2(a) shall
consist of three arbitrators appointed in accordance with the UNCITRAL
Rules. The Government and the Company shall each appoint one
arbitrator and the two arbitrators so appointed shall appoint a third
arbitrator who shall act as president of the arbitral tribunal. Where cither
the Government or the Company fails to appoint an arbitrator within 45
Business Days of being called upon to do so by the other party or where
the party-appointed arbitrators have not appointed a third arbitrator within
20 Business Days after the appointment of the second of them, either party
may apply to the LCIA Court to appoint that arbitrator.

Seat of Arbitration.

The seat of any arbitration conducted pursuant to this Agreement shal! be London,
England and the proceedings shall be conducted in the English language. The
Government and the Company agree to submit irrevocably to-the jurisdiction of
the English courts for the limited purpose of enforcing this agreement to arbitrate.

Single Arbitrator,

To the extent permitted by law or applicable arbitration rules, where this
Agreement provides, or if the parties agree that any matter subject to arbitration
under this Agreement shall be referred for resolution by a single arbitrator, the
parties shall promptly appoint such an arbitrator by agreement between them. In
27.5

27.6

27.7

27.8

27.9

the absence of agreement as to the choice of arbitrator, an arbitrator shall be
appointed by the LCIA Court. The decision of the single arbitrator shall be final
and binding unless appealed by any party to a full panel of arbitrators appointed as
provided in this Section 27, who shall examine the single arbitrator’s decision
only as to manifest error of law, findings of fact that are not supported by any
credible evidence, and abuse of authority, misconduct or other unauthorized act by
the single arbitrator.

Single Claim; No Concurrent Proceedings.

Concurrent arbitration proceedings shall not be permitted and all matters relating
to a Dispute, whether initiated by the Government, the Company, Sesa Goa, or
any Shareholder(s), shail be decided in a single proceeding. Whenever an
arbitration has been initiated before LCIA with respect to a Dispute, any
subscquent arbitration initiated with respect to the same Dispute shal! be abated.

Special Provisions, -

Any decision of the arbitrator(s) shall be public. Any monetary award shall be
assessed and payable in Dollars (determined at the Prevailing Market Rate of
Exchange if the award involved an obligation expressed in any currency other
than Dollars). The arbitrators may not award specific performance or similar
equitable remedies against the Government. No party shall have any liability for
either consequential damages or exemplary or punitive damages. Enforcement of
any UNCITRAL award shall be in accordance .with the provisions of the New
York Convention.

clusive Remedy

Failing mediation, arbitration hereunder shall be the parties’ exclusive remedy and
no party to arbitration shall be required to exhaust any local administrative or
judicial remedy.

s
Severability
The provisions of this Section 27 shall be severable from the remainder of this
Agreement and shall remain in full force and effect notwithstanding any

cancellation or termination of this Agreement.

Shareholder Benefit and Appointment and Government Acknowledgement.

(a} Any Shareholder shall benefit from the rights conferred on the Company
under this Agreement, including but not limited to under this Section 27,
and shalt be entitled to be a party and to make claims in its own name in
any arbitration under this Agreement and to all the remedies that would be
available to the Company and the Government hereby acknowledges and
consents to any Shareholder having such rights. Whether advanced in the
name of any Shareholder or the Company, only a single claim may be
made with respect to any Dispute under this Agreement and any award
shall be limited by the amount that the Company could claim for breach of
this Agreement.

4

S?
28.1

28.2

(b) The Company hereby irrevocably appoints any Sharcholder(s), jointly (but
not severally), to act on its behalf with respect to all matters pursuant to
this Section 27. Such appointment shall include the right to initiate,
conduct, manage, and settle any and ail aspect of any arbitration pursuant
to such Section, and the Government hereby acknowledges and consents to
such appointment.

(c) Any Sharcholder may transfer its interest in the Company (including a
Controlling interest in the Company) in accordance with this Agreement,
in which case any new Shareholder shall enter into a deed of adherence to
this Agreement in the form set out in t8 and the Company and the
Government acknowledge and agree that any new Shareholder’s entry into
such a deed of adherence shall constitute a written arbitration agreement
between the new Shareholder, the Company and the Government on the
terms set out in this Section 27.

SECTION 28 NOTICES

Written Communications.

All orders, approvals, declarations and notices of any kind between the parties
(hereinafter each referred to as a “Communication”) shall be in writing and
delivered by hand, by fax, by electronic mail, by postage prepaid registered mail,
by. prepaid internationally recognized courier service, or by any other means of
communication agreed upon in writing by the parties. Communication by fax or
electronic mail is valid under this Agreement only to fax numbers or electronic
email addresses set forth below or identified as acceptable to a party by notice to
the other party pursuant to this Section 28. A Communication other than an
electronic mail shatl bear an original or facsimile reproduction of the signature of
a representative of the sending party responsible for such Communication and alt
Communications shall indicate the identity of such representative and state how
he or she may be reached by telephone and, if practical, electronic mail. A
Communication under this Agreement is not effective until delivery.

Delivery.

Subject to Section 28.5, delivery of a Communication to a party shall be deemed
to have occurred in any one of the following circumstances:

(a) Fax confirmation of receipt is electronically issued to the sender by the fax
receiving device.

{b) Electronic mail confirmation of receipt originated by the recipient is
received at the electronic mail address of the sender.

{c) Written confirmation of receipt is received by the postal or courier service
delivering the Communication.

(d) The recipient has otherwise directly or indirectly acknowledged receipt of
the Communication in writing.
28.3

(e} Verification of receipt of the Communication has been obtained in any
manner specifically agreed to in writing by the parties. Other confirmation
of receipt acceptable to the recipient is obtained by the sending party.

Addresses.

All Communications from the Government to the Company shall be addressed as
follows:

Project Director
Western Cluster Limited
HG Plaza Building
Sekou Toure Avenue
Mamba Point
Monrovia, Liberia

Email: amir@engelinvest.com and suresh.singh@vedanta.co.in

With a copy of all communications alleging or relating to any failure of a party to
this Agreement to comply with the terms of this Agreement to:

Pierre, Tweh & Associates

Suite 201, Palm Hotel Building

Broad & Randall Streets

ost Box 2536 i
Monrovia, Liberia

Email: PiecreTweh@hotmail.com

And
Email: alon@engelinvest.com and gal@csglaw.co.il

AU Communications from the Government to Elenilto shall be addressed as
follows:

60 Greentree Drive, Suite 101
Dover, Kent County
Delaware, US 19904
Attention: Company Secretary

Email: alon@engelinvest.com, Jacob@engelinvest.com, and
gal(@esglaw.co.il

With a copy of all communications alleging or relating to any failure of a parly to
this Agreement to comply with the terms of this Agreement to:

Pierre, Tweh & Associates
Suite 201, Palm Hotel Building
Broad & Randall Streets

st Box 2536

119
Monrovia, Liberia
Email: PierreTweh@hotmail.com

And

Email: alon@engelinvest.com and gal @e:

All Communications from the Government to Bloom shall be addressed as
follows:

Address: c/o Multiconsult Ltd.,

Ragers House,

5 President John Kennedy Street,

Port Louis,

Mauritius

Fax number: +230 212 5265

Attention: Akhtar Janally / Lovy Bundho
Email:Akhtar Janally@cimglobalbusiness.com/
Lovy Bundhoo@cimglobalbusiness.com

With a Copy to Sesa Goa at the address and details mentioned below
All Communications from the Government to Sesa Goa shall be addressed as
follows:

Address: Sesa Ghor,
Patto, Panjim,
Goa, India 403 001
Fax number: +91 832 246 0816
Attention: Mr. P.K, Mukherjee
Email: pkm@vedanta.co.in and sushil.gupta@)vedanta.co.in
All Communications from the Company, Sesa Goa, and/or any Sharcholder to the
Government shall be addressed as follows:

The Minister of Lands, Mines and Energy
Ministry of Lands, Mines and Energy
Capitol Hill

Monrovia, Liberia

And
The Minister of Finance
Ministry of Finance

Broad Street
Monrovia, Liberia

yal
AW a
28.4

28.5

29.1

And

The Chairman, National Investment Commission
National Investment Commission

12th Street Sinker

Monrovia, Liberia

With a.copy of all communications alleging or relating to any failure of a
party to this Agreement to comply with the terms of this Agreement to:

The Minister of Justice
Ministry of Justice
Ashmun & Center Street
Monrovia, Liberia

Change of Address.

Any party may, upon prior notice to the other party, at any time change the
designation of a Person named to receive Communications under this Agreement,
or the address or fax number of the office in Liberia or elscwhere authorized to
receive such Communications.

Quantities.

All notices, rcports,.applications, feasibility reports and related plans and
documents, financial statements and similar materials furnished to the
Government by the Company under this Agreement shall be delivered to each
Government addressee provided for under Section 28.3 or Section 28.4 (but not
more than live addressees at any one time) in duplicate paper copies, and, if more
than six pages long, shall be accompanied by a reproducible electronic copy in
Microsoft Word or Adobe PDF format that is compatible with versions of such
program that have been readily available in Monrovia for at least 36 months. The
Government may change the required electronic data format for such documents
to any other readily available format on at least 60 days prior notice to the
Company. . .

SECTION 29 FORCE MAJEURE

Application.

In the event of a party being rendered unable, in whole or in part, by Force
Majeure to carry out any obligation under this Agreement, other than an
obligation of the Company to make payments of money to the Government, the
party shall give notice and the particulars of such Force Majeure in writing to the
other party as soon as practicable after the occurrence of the cause relied on.
‘Thereafter, any obligation of the party giving such notice that such party is unable
to carry out because of such Force Majeure shall be suspended during the
continuance of any such inability so caused, but for no longer period. The party
giving such notice shal! take all reasonable steps to mitigate such disability with
all reasonable dispatch. All time periods specified in this Agreement for the
performance of obligations or the enjoyment of rights that are affected by Force

121 \ -

&/
29.2

293

29.4

30.1

Majeure, other than obligations for the payment of money, shall be extended until
the effect of such Force Majeure is remedied as above provided or otherwise
ceases. However, the Term and all Mining Terms shall be extended as a result of
an event of Force Majeure if and only if such event causes the stoppage of
substantially all of a material part of Operations.

Definition.

The term “Force Majeure” as used in this Agreement shall mean acts of God,
accidents, wars, acts of war, invasions, acts of public enemies, hostilities (whether
war is declared or not), restrictions on trade or other activities imposed by any
sovereign nation or state, embargoes, blockades, revolutions, riots, civil
commotions, acts of terrorism, sabotage, strikes and/or other industrial, labor or
employer-employee disputes (if not cured for a period of more than two months),
fires, explosions, carthquakes or any other natural disasters, expropriation of
facilities or goods, epidemics, public health emergencies and any similar cause,
provided any such cause was not within the reasonable control of the party
claiming the benefit of Force Majeure and could not have been avoided or
overcome by such party through the exercise of due diligence.

No Required Settlement.
Nothing in Sections 29.1 and 29.2 above shall, in and of itself, be construed to
require the Company to settle any strike, lockout or other labor or industrial

dispute.

Termination As a Result of Force Majeure.

The Company shall be entitled to terminate this Agreement and shal! have no
further obligations under this Agreement if the circumstances giving risc to a
Force Majeure event are continuing for a period of more than 360 days, provided
that the Company has notified the Minister of such fagt, following which the
Agreement shall terminate 180 days following such notification being sent to the
Minister.

SECTION 30 GOVERNING LAW

Applicability of Liberian Law.

Except as explicitly provided in this Agreement and the Revenue Code, the
Company shal! be subject to aif of the internal laws of Liberia as in effect from
time to time, including with respect to labor, environmental, health and safety,
customs and tax matters.

Construction and Interpretation.

This Agreement and the rights, obligations and duties of the parties hereunder
shall be construed and interpreted in accordance with Liberian law.

31.1

33.1

SECTION 31 PERIODIC REVIEW

Profound Change in Circumstances,

For the purpose of considering Profound Changes in Circumstances from those
existing on the Effective Date or on the date of the most recent review of this
Agreement pursuant to this Section 31.1, the Government on the one hand and the
Company on the other hand, shall meet once every five (5) years after the date
hereof or earlier, if one party reasonably considers a Profound Changes in
Circumstances to have occurred, to establish whether or not a Profound Changes
in Circumstances has occurred. To the extent that a Profound Changes in
Circumstances has occurred the parties shall enter into good faith discussions to
consider such modifications to this Agreement as they may in good faith agree are
necessary, The parties shall effect such modifications to this Agreement that the
parties agree are necessary.

Other Consultation.

In addition to the consultation and review provided by Section 31.1, each party
may at any time request a consultation with the other party with respect to any
matter affecting the rights and obligations of the parties pursuant to this
Agreement or any matter relating to Operations. The parties shall meet to review
in good faith the matter raised as soon after such request as is reasonably
convenient for them both. Subsequent to such consultation, the parties shall take
such action, if any, that is mutually agreed to address the matter, subject to the
requirements of Section 33.3.

SECTION 32 WAIVER OF SOVEREIGN IMMUNITY

The Government hereby irrevocably waives, in relation to any dispute arising in
connection with this Agreement, whether relating to acts of a sovereign or
governmental nature or otherwise, all claims of immunity from the jurisdiction of,
and from the enforcement of any arbitral award rendered by, an arbitral tribunal
constituted pursuant to this Agreement as well as all claims of immunity from the
service of process or the jurisdiction of any court situated in any state, country or
nation in aid of the jurisdiction of such arbitral tribunal or in connection with the
enforcement of any such award.

SECTION 33 MISCELLANEOUS

Where Payments to Government are Made.

Unless this Agreement expressly provides otherwise, al] amounts payable by the
Company to the Government under this Agreement shall be paid to the Ministry
of Finance for deposit in the general revenues account of the Government against
delivery of a receipt or other official document evidencing payment of the amount
and the purpose for which paid.

ME

123

$2.
33.2

33.3

33.4

33.5

Entire Agreement,

This Agreement, including the Schedules and Exhibits attached to it, represents
(he entire agreement between the parties and shall with effect from the Effective
Date, supersede all previous oral and written negotiations and agreements between
the parties.

Amendment and Interpretations.

Any modification or amendment of this Agreement shall be by the mutual written
agreement of the parties (with the Minister, the Minister of Finance, Minister of
Justice and the Chairperson of the National Investment Commission, or such other
persons as may be notified by the Government to the Company, acting for the
Government) and shall not become effective until (i) approved by the President of
the Republic and (ii) (except for non-material modifications and amendments),
approved by the Legislature. Interpretations of this Agreement agreed to by the
parties which affect the determination of amounts due under this Agreement are
not valid and do not bind the Government unless the Minister of Justice and
Minister of Finance have consented thereto in writing.

Limitation of Liability.

Neither party shall have any liability under this Agreement for consequential
damages or any form of exemplary or punitive damages.

Non- Waiver of Rights.

Either party may (i) extend the time for the performance of any of the obligations
of the other party, (ii) waive any inaccuracies in the representations and warranties
contained herein or in any document delivered pursuant hereto, or (iii) waive any
non-compliance by the other party with, or default by the other party under, any
provision of this Agreement, provided that such extension or waiver shall be in
writing. In the case of the Government, any such extension or waiver shall be
executed by the Minister, the Minister of Finance, Minister of: Justice, and the
Chairperson of the National Investment Commission, or such other persons as
may be notified by the Government to the Company, provided that, save as
expressly set out in this Agreement, any such extension or waiver that, if given
effect, would modify any provision of applicable statutory Law (other than this
Agreement), shall not become effective until, in addition, it is approved by the
Legislature. The non-exercise or partial exercise by one or the other of the parties
of any of its rights under the terms of this Agreement shall not in any case
constitute a waiver of that right. Without prejudice to the generality of the
foregoing sentence, the failure of the Government to make any inspection
described in this Agreement or provided for under applicable Law or ascertain in
any such inspection the existence of any breach by the Company of any of its
obligations under this-Agreement, any plan described in Sections 5.4 through 5.6
or applicable Lawashall. not affect the ability of the Government to require full
compliance by Ye Company with such obligations.
33.6

33.7

33.9

33.10

Third Party Beneficiary

Apart from the Government, the Company, Sesa Goa, and the Shareholders, as
provided in Section 27.9, no Person shall have any rights under this Agreement.

Assignment and Succession,

The terms and conditions of this Agreement shall inure to the benefit of and be
binding upon the successors by operation of law and permitted assignees of the
parties including in the case of the Government, all future manifestations or forms
of public power exercising sovereign authority over all or part of the present
territory of Liberia,

Survival.

Notwithstanding termination of this Agreement by any party or for any reason,
including a termination due to a finding that this Agreement or a portion thereof is
void, invalid, or unenforceable, Section 1, the final sentence of Section 19.8{c),
Sections 20.1, 20.5, 20.6, 22, 25.7, 26, 27, 28, 30, 32, and this Section 33, all
liabilitics of either party accruing prior to such termination and all closure
management and environmental remediation, restoration or reforestation
obligations of the Company under this Agreement or each EMP shall survive such
termination. Moreover, any such termination shall be without prejudice to rights,
duties and obligations of either party that have accrued prior to termination and,
notwithstanding such termination, such provisions of this Agreement as are
reasonably necessary for the full enjoyment and enforcement of such accrued
tights, duties and obligations shall survive such termination for the period
necessary.

Severability.

Should any Section of this Agreement, or any provision or term of any Section, be
found, pursuant to Section 27, to be void, invalid or unenforceable, in whole or in
part, then the remaining Sections, and those unaffected provisions or terms of any
other Sections which contain some void; invalid or unenforceable provisions or
terms, shal} nevertheless remain valid and subsisting and shall be construed as if
this Agreement had been executed without such void, invalid or unenforceable
Sections, provisions or terms. Any otherwise void, invalid or unenforceable
Section, term or provision of this Agreement shall be so construed, or reformed, as
to alter, amend or change any such term, provision or condition to the extent
necessary to render it valid, lawful and enforceable, while also giving maximum
effect to the parties’ originally intended purpose or result, short of creating any
void, invalid or unenforceable provision, term or condition,

Publication.

The Government shall make public this Agreement and any amendments or
written interpretations of this Agreement.

125
33.11 Counterparts.

This Agreement may be signed in any number of counterparts, each of which shall
be an original, with the same effect as if the signatures thereto and hereto were
upon the same instrument.

ON
IN WITNESS WHEREOF, the parties have. signed this Agreement, through their
respective duly authorized representatives, on the day, month and year indicated below.

Signed in ten (10) originals on the 34 day of August, 2011.

FOR THE GOVERNMENT OF THE REPUBLIC

OF LIBERIA
ee ee eee
By: a ) :

THE MINISTER OF LANDS, MINES AND

ENERGY

By:
Pe. THE MINISTER OF FINANCE

LN ‘ | Lox = )
By:
THE RAIRMAN OF THE NATIONAL

INVESTMENT COMMISSION

ATYESTED BY:

OVD ah

THE MINISTER OF JUSTICE

FOR THE COMPANY:

4
By: MR. AMIR NAGA’
DULY AUTHORISED REPRESENTATIVE

FOR ELENILTO:

By: MR. JACOB ENGEL
DULY AUTHORISED REPRESENTATIVE

by
FOR BLOOM:

pees Cee

By: MR. P. K. MUKHERJEE
DULY AUTHORISED REPRESENTATIVE

FOR SESA GOA:

eee vee )

By: MR. P. K. MUKHERJEE
DULY AUTHORISED REPRESENTATIVE

neh . zn
Approved on this JX day of 4) Layee , A.D. 2011.

‘HE: Bilent Johnson Sirleaf
PRESIDENT
REPUBLIC OF LIBERIA
Schedule |
Schedule 2
Schedule 3

Exhibit lA
Exhibit 1B
Exhibit 2A
Exhibit 2B
Exhibit 2C
Exhibit 3

Exhibit 4

Exhibit 5
Exhibit 6
Exhibit 7
Exhibit 8
Exhibit 9

SCHEDULES AND EXHIBITS

Description of Exploration Area
Description of Pre-Feasibility Study Activitics
Sharcholders, Affiliates and Related Matters

Form of Mining License

Form of Mineral Exploration License
Parent Guarantee

Form of Exploration Guarantee
Form of Mining Guarantee

Other Approved Fiscal Provisions

Yhe Pricing Agreement (To be attached after Effective Date
pursuant to Section 15.3(c)

[RESERVED]
Principles Relating to Community Funding
Intermediate Inputs and Consumabies
Form of Deed of Adherence

Port Lease (including map of leased area in Port) (To be provided
after Effective Date when Port Lease is negotiated and executed.
See Section 6.7(j)

Map of Railroad Corridor to Monrovia Port

Map of Road Corridor to Monrovia Port (To be prepared by the
MOPW and attached to this Agreement as an exhibit when it has
been approved by the MOP W pursuant to Scction 6.7(b))

Form of Bscrow Release Notice

Form of Document Release Notice

a]
7

&

\ -
dl
FSeseet— eeeatt

i

i
i

zea
vonwaaia

vidzEl 40 Dendy _——
AQUANS 8 ‘S3NIN'SGNV1 JO AULSININ =—na

JOATY CURIA] pus UTEUNO|] vag ‘SI]IH TWoOg Jo deut (2) :smorjoy se ore seary uoRelo[dxy ayy,

VaNV NOILLVAOTIXY AO NOLLaROSAg
1 aING@aHOS
(b) map of 2" exploration area at Mano River

The d

etails of the Additional Exploration Areas in Mano River are as follows:

PLOT OF THE WESERN CLUSTER AREAS

wee

ear ae

Couend
© veces
eee
~ tear . {
paar 98
— sapere pa ed
sa ned oe on
‘Loiivesten cxcserTenta areas {
et Chm ae aa Ae hs «1587 a

Coordinates tr Mieatem Cluster Additonal Area
Vertices | Easting | Northing
364550 | 804983
2eo007_{ 804946
259970 | 806556,
264516 | 810003
[264000 | 807000
264952 [06968

en pan |e fa inte] ©

264990 | 304983
ra

Freparedoy Oueeail ue
De eer 18,2008

(

1
SCHEDULE 2
DESCRIPTION OF PRE-FEASIBELITY STUDY ACTIVITIES

This section comprises a summary of the exploration / PFS work programme envisaged by
the Company, It is intended to illustrate works planned and should not be interpreted as
exhaustive or comprehensive.

1d Description of Exploration Activities Planned:

The exploration work programme described in this section 1 comprises one key component
of a Pre-Feasibility Study on the Western Cluster iron ore project, leading to the generation
of a CRIRSCO-compliant Indicated Resource estimate.

The PFS report for the Bomi and Mano River Deposits will be completed in the 1* phase and
a copy will be provided to the government no later than the second anniversary of the
Effective Date, while the PFS for the Bea Mountain Deposits will be completed and a copy
provided to the Government no later than the third anniversary of the effective date. PFS
studies typically allow the project owner to evaluate and select the most economically and
technically viable option for project development, with 5-15% of engineering completed,
project specific cost estimates with an accuracy of 420% and 15-20% Contingency. A
detailed description of the scope of work for the generation of the resource estimate and for
the remainder of the PFS is presented at section 2.

the primary objective of the exploration work programme presented in this section, is to
generate CRIRSCO-standard Indicated Resource estimates at Bomi, Mano River and Bea
Mountain Deposits. -

12 Drilling:

Detailed work program will be developed and estimation of the drilling required to establish
Indicated Resources according to the definitions in the CRIRSCO reporting Template will be
made. The number of holes and proposed drilled meterage by area will be recorded. Holes
will be drilled via a combination of diamond drilling (DD) and reverse circulation (RC)
drilling.

13 Airborne Magnetic Survey:

Company plans to engage magnetic survey over the deposit area to identify potential iron
bearing zone for planning of detailed exploration drilling program. The objectives of this
survey are i) to provide high resolution geomagnetic imagery to Locate the outcrop of
Mineralization in the deposit area more accurately ii) to provide rigorous geomagnetic data
for regional geological interpretation iii) to generate a digital elevation model, corrected for
forest cover and iv) to generate aerial photographic imagery for use in environmental and
social baseline studies.

1.4 Ground Magnetic Survey:

Company plans to conduct limited ground magnetic survey at Deposit Locations with the
objective of providing information to assist with the Jocation of drill-hole collars prior to the
receipt of airborne magnetic data, as well as providing information to assist interpretation of
the depth extent of the mineralisation at Deposits.

QO %
1.5 Metallurgica} ‘Testing:

Company plans to conduct orientation mineralogical analysis of samples from drill cores.
This analysis will include i) quantitative X-ray analysis of mineral content (XRD), ii)
petrographic analysis, iii) mineralographic analysis, iv) optic-gcometrical analysis, v)
Spectroscopic analysis, and vi) Méssbauer Spectroscopy. The results of this orientation
mineralogical study will provide guidance for the detailed design of the follow-up optical
mineralogy studies planned during subsequent metallurgical testing. Bench-scale
metallurgical testing will be completed on large (c. 400 kg) samples.

1.6 Analytical Works:

The sample preparation and analytical methodology will be based on input from international
consultants. Davis Tube Recovery (DTR) methodology will be used to ensure the
methodology facilitates extraction of maximum: information from Deposit samples. The
sample preparation and analytical methodology witl comprise of i) sample preparation, with
different approaches used for different ore type samples, ii) major element geochemical
analysis, iii} DTR testing of samples, and iv) deleterious trace element determination on DTR
concentrate composites.

1.7 Exploration Infrastructure:

Proper-Exploration infrastructure will be created to operate an exploration camp comprising
i) diesel fuel storage facility, ii) light vehicle workshop, iti) wells and pumps, iv) site
security infrastructure, v) senior staff accommodation, vi) junior staff accommodation, vii)
office block-building, viii) kitchen / mess block building, ix) VSAT communications
equipment, x) core shed for core cutting, sample preparation and core storage, xi)
containerised water treatment plant, xii) containerised sewage treatment plant, xiii)
incinerator, and xiv) over 600 kVA of diesel generating capacity. Company will provide
laundry, room cleaning and 3 meals / day for camp residents, as well as a casual meals
service for temporary labourers recruited from the surrounding villages, and also provide
office cleaning services and operate a camp shop and cash bar.

2, Scope of Work for PFS, Including Evaluation of processing, transportation and
export of iron ore from free port of Monrovia

Company intends to evaluate the Western Cluster iron ore project in two stages:

i) A Prefeasibility Study (PFS) which shall satisfy the requirements of this Agreement, and
during which all alternative project concepts are assessed in sufficient thoroughness that
company can commit to a single project option that provides a viable, low risk business case,
for which further information would need to be gathered and assessed during a DFS.

u)} A Definitive Feasibility Study (DFS) which shall satisfy the requirements of this
Agreement, and during which the project is assessed in sufficient thoroughness that company
could subsequently commit to the project, subject to it meeting company’s investment and
other criteria. This DFS should be completed to the standard expected by international
financial institutions and their technical advisers.

In this section is described a typical PFS scope of work for an iron ore project in Liberia,
which is likely to be applied to the Western Cluster iron ore project. ‘This description is not

presented as being cither exhaustive in scupe or complete i ii. It should also be read
in conjunction with section 1 above, which outlines the exploration works planned by
company to generate data for a CRIRSCO-compliant indicated mineral resource estimate,
which is a key component of the PFS.

2.4 Scope of Pre Feasibility Study

The manner of execution of the pre feasibility and feasibility stages of a project and their
scope extent can have a profound impact on the successful outcome of the project.

Adequate investment in these phases is necessary to ensure success. A PFS typically
addresses the following factors relating to the development of a mining Project i.e. 1) strategy
and market analysis, ii) assessment of the likely technical and Economic viability of a set of
alternative mining, process, location, capacity and project configuration alternatives to
determine the preferred alternative for a DFS, iii) determination of the material risks, key
value drivers and risk/reward profile, iv) a description of the alternatives and final
recommendation, and v) development of a work plan, schedule, cost, resources and services
requirements necessary to undertake project development through the feasibility study to
implementation. The PFS report will typically contain the chapters described in the following
sections plus an executive summary that clearly summarises the content of the study report in
a concise manner and presents the project strategy and recommended project configuration to
be studied further in the DFS stage.

2.2 Market Analysis

The objective of this work is to support Company’s PFS with an overview of the current and
projected global iron ore industry — its products, suppliers, customers and cost drivers and
the positioning of Western Cluster iron ore products in that competitive environment. This
overview will include i) industry competitors, ii) market overview and iii) industry cost
drivers. The data presented will be drawn together and some concluding remarks offered
which detail both the historical and future attractiveness of the iron ore industry with
particular focus on the dynamics of the Atlantic Basin. A marketing and pricing strategy for
the Western Cluster iron ore products will be presented.

2.3 Geology and Mineral Resources ,

Company will continue to load and maintain a comprehensive electronic database that
contains records of numerous attributes of geological samples, as well as results of tests to
establish the quality (accuracy and precision) of the geological data, and metadata recording
test methods, batch numbers, limits of detection, etc. The contents of the geological database
will be reviewed against original survey records, geological logs, and laboratory reports to
establish the reliability of the information within the database. The geological data will then
be interpreted and the sequence subdivided into rock units that are meaningful to mining and/
or mineral processing, and are as mineralogically and grade homogenous as possible. The
spatial distribution of these rock units will be interpreted, and samples assigned to these units.
The data from samples within each unit would then be assessed to establish the characteristics
of the unit, and the distance over which grades are statistically related within each unit (i.e.
geostatistics),

A digital cellular resource model will be created that contains estimates of rock type, grades
of mineralisation, and density of all rocks, for ail rock units in the proposed volume to be
mined. This resource model wi!l be the basis for estimates of Mineral Resources, and mine
design leading to estimates of Mineral Reserves. The estimates of Mineral Resources will be
classified according to definitions in the CRIRSCO reporting template,
2.4 Mining

The PFS will investigate and report on a number of alternative scenarios to generate
preliminary mine development plans to exploit the Western Cluster iron ore resource. The
aim is to narrow down the process and productivity alternatives into a single business case,
The level of detail required in the study must be sufficient to ensure the alternatives are
correctly ranked and the one selected scenario will deliver the best possible outcome.

The mine planning activities undertaken as part of the PFS will include provision of i) an
overall description of the site layout, ii) a summary description of the key issues in describing
the geological resource, including a description of the geological block model, material
characteristics and resource estimate, iii) the key geotechnical parameters and hydro
geological considerations including wall stability, surface and groundwater conditions etc. iv)
an understanding of the main environmental and cultural considerations, and v) a summary
description of the assumptions used to generate a mine design to a high level of confidence
(basis of design document), including the main economic criteria to be applied to the project,
Process recovery and marketing. The mining methods being considered will be then be
discussed and defined. The first task in the execution stage of the PFS will be to generate a
mineable resource model, taking into account such factors as cut-off grade, ore dilution and
ore recovery. This mode! will be used as the basis for the pit optimisation strategic study. The
assessment of the model and project requirements will assist in the definition of the mine
production rate for each of the alternative options. The preliminary definition of ore and
waste will follow. Based on reference to physical and economic parameters, a high level pit
optimisation assessment will be undertaken. Once the optimum pit shells (including cut-back
Sequence) have been selected, a strategic approach to pit development will follow. An
indicative pit design with mineral inventory statement will be created. Scheduling of the mine
will provide a practical mine production sequence for the development of the deposit. The
PFS will also investigate the waste and overburden removal strategy and stockpile and dump
designs. The task then is to investigate the material handling alternatives to establish truck
fleet or other material handling configurations. The operating and capital costs will then be
estimated and will include high Jevel manning and infrastructure requirements. A summary
list of the mine equipment requirements will be made for each alternative, to suit the
production constraints and mining method.

The alternative scenarios will then be tabulated and assessed with trade-off studies to arrive at
a single “go forward” recommendation from the study. Technical risks associated with the
mining aspects of the operation wil! then be discussed. A future work Program will then be
defined to further evaluate the recommended alternative.

2.5 Mineral Processing

The PFS will investigate and report on the various alternatives considered and the decision
making process applied to determine the single, “go forward”, DFS case. The level of detail
and depth of study required must be sufficient to ensure that the selected DFS case will lead
to the most valuable outcome for Company giving full consideration of the risk vs. reward
context. .

A number of flow sheet options will be developed for the PFS. The study will examine alt of
these options and any others that might arise in sufficient detail to enable a decision to be
made as to which should become the base case for the DFS. In doing so the following factors,
amongst others, will be considered; ore characteristics, test work results, environmental
impacts, capital and operating costs,

In the initial stage of the PFS the process design team will liaise with geologists and mining
engineers to develop a preliminary product grade model to be used in pit optimisation
exercises. Using the preliminary basis for design document prepared from the metallurgical

test work programme as a starting point, the process design will be developed to provid+. for

each option, preliminary; design criteria, flow diagrams, mass balance, equipment set. :.:..as,
description and costs. The prediction and control of final product quality is a key element of
the design which involves close cooperation between mining and process enginesi:. the

planning of mine schedules, crushing campaigns, mine stockpiles and port stockpiles will be
conducted as an iterative exercise. The PFS report will contain a description uf the
development of the final recommended flow sheet clearly demonstrating how the flo.. sheet
was derived from metallurgical test work data, experience at other mines and financial
evaluation.

A review of available information will be undertaken by the PFS engineering contrictor to
identify key site information including i) geological setting, ii) climatic setting, iii)
Hydrological setting, iv) topographic data, and v) local and regional infrastructure. The
results of the review will be referenced in conjunction with project requiremc::ts and
constraints identified by company and the PFS engineering contractor to identify a preferred
Plant location and site layout.

A preliminary geotechnical investigation will be carried out to assist in the selec‘ion of
suitable locations for plant and infrastructure facilities and to provide preliminary data for
foundation and structural design.

Based on the process mass balances equipment selections and sizing will be determined for
each option and a mechanical layout prepared. Preliminary 3D models will be dev isped
including mechanical equipment layout and arrangement, structural elements and piping.
Material quantities derived from these models and from preliminary engineering designs will
be used in capital cost estimating. Preliminary power generation, distribution and control
designs will be prepared. The plant operating, manning and control: philosophies will be
agreed which provide input to the capital and operating cost estimates.

2.6 Railroad Infrastructure:

Rail road infrastructure, specifically road and rail access to the project site is a key
component of the project and will require assessment during the PFS. Work will include
surveying and mapping, geological and geotechnical, and bathymetry and coastal engineering.
Preliminary environmental and social impact statements.

All options for the ore transport from plant to port will be explored. The PFS engineering and
cost estimates will be developed to the extent that-a single preferred option can be identified.
The PFS scope of work for the railway will include i) a desktop review of existing
documentation and identification of route selection constraints including any cadastral,
geotechnical, hydrological, community and environmental issues, it) the assessment and
selection of preferred routes, including survey and measurement where necessary, tii)
conceptual civil design for the preferred routes, typical formation designs, hydrological
assessment of major creek crossings and preparation of drawings with typical bridge and
culvert details where required, iv) identification of track ballast source(s), v) calculations of
optimum train sets required including assessment of commercial viability of both bulk cargo
and passenger / non-bulk cargo services, vi) preliminary design of mine and port marshalling
yards and loading/unloading facilities and signalling, communications and control systems,
and vii) preliminary assessment of operations and maintenance requirements.

The PFS scope of work for the port facility will include i) a review of existing hydrological,
geological data and facilities available at the Monrovia Port iii) a review of the inlet channel
and a preliminary estimate of dredging requirements, iv) an optimised vessel size using the
port, and v) a preliminary design of the quays and jetty. Also the land area required for
handling, storage and ship loading facilities as required to support planned volumes of export.
The PFS scope of work nfastructure engineering will include evaluation of water
supply, storage and reticulation, ii) sewage collection and treatment, iti) a site layout plan, iv)
site earthworks and drainage, vi) tailings storage facility, vii) accommodation, _ viii)
industrial buildings, ix) power supply.

2.7 Human Resources

The PFS will include an examination, at a high level, of the Human Resources (HR) issues
associated with the operational philosophy and management strategies identified for the
project. Issues to be addressed include organisational philosophy and modél, cultural fit,
skills requirements, employee relations, recruitment and training and the statutory
environment. Cost estimates for initial recruitment and training and ongoing HR related
activities will be prepared and included in the financial evaluations.

2.8 Project Execution

The PFS will develop and describe a recommended project execution approach; it should
describe the alternatives considered and clearly explain why the recommended approach has
been selected. The preliminary project execution plan will address project scope, design
criteria, product specifications, quality controls and key safety, health, environmental and
security issues, A facility and package work breakdown structure will be developed as a basis
for engineering, estimating and cost contral, A recommendation will be made on the
approach to engineering and the standards to be applied. Execution methodologies and
contracting strategies will be examined and a preferred selection made which will form the
basis of the PFS and subsequent DFS, This will include procurement and contracting
strategies for execution, equipment and consumables. A high level project development
schedule showing major DFS, engineering, construction, conunissioning, start-up and ramp
up activities will be developed.

2.9 Operations Management

The PFS will address the establishment, commissioning, start up and operating needs of the
project in terms of the operating philosophy, owner or contractor, organisation and
consequent labour, industrial relations and logistical requirements. Specific issues to be
addressed include organisational structure, resources required and source,’ conditions of
employment, accommodation, transport logistics and administration.

2.10 Information Management

During the PFS stage the information management and technology requirements of the
project during both the execution and operating phases will need to be addressed.

Preliminary plans and systems will be developed for the capture, sharing and transfer, back-
up and security of data, information and knowledge.

2.11 Health, Safety, Environment and Community

For a PFS the role of the environmental and social impact team members is to better define i)
the environmental legislation and international guidelines the project will need to comply
with, ii) the environmental and social footprint for the project, iii) the key environmental and
social risks, and iv) finaily to communicate the findings and recommendations for
management measures to the project engineering design team. This will allow environmental
and social issues to be identified early and incorporated into environmental and social design
criteria and environmental and social management plans for the project.

At the PFS stage it will be important to gain a thorough understanding of the legislative
framework as it applies to environmental and social aspects of major projects such as this.
This will enable strategies/plans to be developed and implemented with respect to gaining
access and tenure to the required deposits and land and achieving government approval for
the project. In addition to meeting the environmental legislation requirements of the
Government of Liberia, it is considered best practice to also match the guidelines issued by
international agencies, in particular the World Bank’s (WB) Equator Principles and the
International Finance Corporatién’s (IFC) Performance Standards. The IFC requirements
must be complied with if finance is sought from an Equator Principles financial institution.
The PFS stage of a project is when information and data relating to the environmental

and social footprint of the project is collected. This information will be collected through
initial baseline studies, as well as through ongoing environmental monitoring of the project
activities. over the duration of the exploration phase of works. In order to fully assess the
environmental impacts of the project will be necessary to have data available that represents
the environmental baseline prior to commencement of development activities associated with
the project, It is anticipated that there is minimal environmental or biodiversity information
currently available at the required level of detail for the arcas that fall within the project
footprint. Jt will therefore be necessary to engage suitably qualified professionals to
undertake baseline studies. It will be important to commence these studies at an early stage in
the project lifecycle to allow sufficient time to collect data in both wet and dry seasons where
relevant. It will also be important to have the information available prior to the project design
being fixed because late design changes to mitigate environmental or social impacts can add
unnecessary cost and result in delays.
‘The Environmental and Social Impact Assessment (ESIA) Scoping Study will define the
baseline data required but it is envisaged that the following surveys/studies will be required
i) a review of the project areas: with respect to protected areas, ii) vegetation and fauna
surveys, of the areas impacted by the project, iii) background air quality survey, iv) surface
and groundwater studies, v) climate and noise surveys and vi} a marine survey at for the port.
In order to fully assess the social impact of the project on human communities likely to be
affected by the project, it will be necessary to collect baseline data in the following areas i)
social footprint of the project, ii) social and administrative structures within the region, iii)
demographic study, iv) education and health statistics, v) land use and tenure, vi) livelihood
activities & employment opportunities, vii) cultural heritage, public attitudes and perceptions
and infrastructure and public services. At the PES stage the social professionals on the project
team will also commence the compilation of a stakeholder register. The stakeholders will
include government agencies, non-government organisations (NGO’s) and key members of
the local communities. In addition a consultation strategy and a stakeholder engagement plan
will be developed and implementation of the consultation plan will also commence at this
stage. The information collected as a result of the studies outlined above will be collated,
summarised and presented as a report, or Project Brief, prepared pursuant to section 8 of the
Environment Protection Law, The Project Brief will enable a preliminary assessment of
potential environmentai and social impacts to be conducted. The project Brief will also be
used in later stages of the project such as the Environmental and Social Impact Assessment
process and in the preparation of environmental and social management plans. Preliminary
Environmental and Social Design Criteria (ESDC) will be prepared for the project. The
ESDC will be based on Liberian legislative requirements, World Bank guidelines, World
Health Organisation (WHO) guidelines, best practice guidelines and other appropriate
standards and limits together with company’s environmental and social objectives. Social
criteria will include the findings of the study of people’s perceptions and values. The criteria
will cover all aspects of the project. The ESDC is a document that will be used by the design
team to ensure the project achieves the required level of performance with respect to
environmental and social impacts. In order to achieve deve opment approval from the

(\

Governm fia it will be necessary to conduct an environmental and social impact
ASsessment piect, “The Scoping study for the ESIA will be developed during ihe a
and will in s of reference for the subsequent Environmental impart uc v The
Coping Stugflect the potential environmental and social footprint of t e pre tend
© based Ogquirements of the Government of Liberia (ie. section ; a
Environmen ion Law) and/or the World Bank/IFC as appropriate. The Scoping : ,
Will be issue, ernment agencies and other relevant stakeholders for comment prior

commencem he baseline data collection studies to ensure that it aligns with their

©XPectations

2.12 Cap; .
'Pital Estimates ; : :
© Capital C@timates prepared for each project alternative for the mines, processing

Plants, "ail roali allocated place at free port of Monrovia including IMC and loc bead
Tehabilitation PFS level will typically have an accuracy range of +25%, sufficient for
Tanking, rejec# and selection of alternatives. The estimates will be Prepared using @
Mixture of degd costing; budget quotes, database costs, preliminary engineering, et
factoreg COstingsing industry accepted experience factéts. A preliminary tisk analysis in
be applied to ch and schedule using probabilistic analysis techniques. This will assis o
Slermining thequantification of the project contingencies (capital and schedule) ané
8SSOciated Teseres o' tisk amounts that are congruent with the risk appetite of the project.

2.13 ©, eratin, t Estimates

The openaina ae estimates prepared for each project alternative at the PFS ,
'ypically have an accuracy range of +25%, sufficient for ranking, rejection and selection of
altermatives The estimates for consumables, labour, spares, administration, etc. will be
Prepared using a mixture of detailed costing; budget quotes, database costs, preliminary
engineering, and factored costing using industry accepted experience factors.

level will

2.14 Ownership, Legal and Contractual

This chapter of the PFS will address issues relating to ownership of the resource, royalties,
Ownership of land and surface rights and the status of any negotiations pertaining thereto. It
will also address Sovereign risk, the legal and regulatory systems applicable and taxation. At
the PFS stage the intended contractual strategies for sales and marketing, labour, major inputs
(electricity, water, etc.) and intellectual Property will be developed.

2.15 Financial Evaluations

options will be evaluated at a sufficient level of detail to select a preferred alternative for the
subsequent DFS. The economic analysis at this stage of development will be budgetary, to

project objectives, including target cost and schedule, iv) decide on whether to proceed to a
DFS (“go or no-go decision point”), and v) define the scope and work plan for a DES.

Discounted cash flow (DCF) analysis is a valuation method used to estimate the
attractiveness of an investment Opportunity using future free cash flow projections and
discounting them (using the weighted average cost of capital) to arrive at a present value,

\

which is used to evaluate the potential for investment. If the value arrived at through DCF
analysis is higher than the current cost of the investment, the opportunity may be a good one.
A DCF model wili be developed for Western Cluster, including the following key inputs i)
revenues and production rate will be based on projected throughput and iron ore prices taken
from the preliminary market study, ii) capital and operating cost estimates, iit) a preliminary
estimate of working capital requirements, iv) a proposed capital structure and proposed
financing, discussed and agreed with Company’s shareholders to determine the appropriate
cost of capital (preliminary at this stage), v) an allowance for taxes based on local regulations,
vi) foreign exchange rate assumptions taken from consensus forecasts, and vii) a list of risk
items not included in the capital cost estimate will be prepared, and an allowance made for
risk management and mitigation (based on experience and benchmarking).

The financial model wiil be used to evaluate, for each option being considered, i) project
internal rate of return (IRR), ii) net present value (NPV), ili) payback period, and iv)
sensitivity of NPV to variations to major input parameters, including product price, capital
cost, major operating cost inputs (diesel, labour, etc.), foreign exchange rate, and other
relevant variables, The results will be used to help determine the viability of the project, areas
of potential risk and opportunity and the best project option for the subsequent DFS.

2.16 Work Plan

As part of the PFS a work plan for the further development of the project will be prepared
which will include i) activities for commencing the DFS, ii) DFS activities, iii) pre-project
commitments required, iv) a detailed DFS schedule, v) a preliminary project schedule, and vi)
a DFS cost estimate and implementation plan etc.
SCHEDULE 3
SHAREHOLDERS, AFFILIATES AND RELATED MATTERS

. The following is the list of the related companies with respect to Bloom Fountain
Limited

Sr. | Company nane Country of Relationship
No | incorporation
I Sesa Goa Limited India _} Parent Company
2 Sesa Resources Limited India Related Compan:
3 Sesa Mining Corporation Limited India Related Company
4 Onclave PTC Limited Bahamas Related Company
BY Ani! Agarwal Discretionary Trust Bahamas Related Company |
6 Mr Anil Agarwal Related Party
7 Vedanta Resgurces Ple Great Britain Related Company
8 Vedanta Resources Holding Limited | Great Britain Related Company
9 Vedanta Resources Jersey Limited Jersey(CT) Related Company
10” | Vedanta Resources Jersey HLimited | Jersey(C) Related Company _|
it Vedanta Finance (Jersey) Limited Jersey(Cl) Related Company
12 Vedanta Resources Investments Great Britain

Limited Related Company
13 Vedanta Jersey Investments Limited Jersey(CI) Related Company
td Bharat Aluminium Company Limited [india Related Company
15 | Copper Mines, OF Tasmania Pty Australia

Limited Related Company |
16 Fujariah Gold UAE Related Compan:
17 Hindustan Zine Limited India Related Compan:
18 The Madras Aluminium Company India

Limited Related Company
19 Monte Cello BV Netherlands Related Company |
37 | Monte Cello Corporation NV Netherlands Related Company
21 | Konkola Copper Mines PLC Zambia Related Compaa
22 Sterlite Energy Limited India Related Company

p23 Sterlite Industries (India) Limited India Related Company _|

24 | Goa Maritime Private Limited India | Related Company
25 Sterlite Opportunities and Venture India

Limited Related Compam
26 Sterlite infra Limited India Related Company

{27 | Thalanga Copper Mines Pty Limited | Australia Related Company |

28 | Twin Star Holding Limited Mauritius Related Company
29 Vedanta Aluminium Limited India Related Compan:
30 Richter Holding Limited Cyprus Related Company
31 | Westglobe Limited Mauritius Related Company
32 Finsider International Company Great Britain

Limited Related Compan:
33 Vedanta Resources Finance Limited Great Britain Related Compan
34 Vedanta Resources Cyprus Limited Cyprus Related Company |
348 Welter Trading Limited Cyprus | Related Company

36 anmucko BY Netherlands Related Compan:
37 THE Zine Ventures Limited - Former | Mauritius

THL KCM Limited | Related Company
38 Twinstar Energy Holdings Limited - Mauritius

Former THL Aluminium Related Company |
39 THL Zinc Limited - Former KCM Mauritius

Holdings Limited j Related Compan
40 | Sterlite (USA) Inc. USA Related Company
41 Talwandi Sabo Power Limited India Related Company
42 Allied Port Services Pvt Ltd { India Related Company
43 Konkola Resources Ple Great Britain Related Compan:
44 | Vizag General Cargo Berth Pvt india

Limited Related Company |
45 ‘Twin Star Mauritius Holding Limited | Mauritius Related Company
46 Vedanta Namibia Holdings Limited Namibia Retated Compan’
47 Skorpion Zine (Pty) Limited Namibia Related Company
48 Namzine (Pty) Limited Namibia Related Company
49 | Skorpion Mining Company (Py) Namibia

Limited Related Company
50 Amica Guesthouse (Pty) Lid Namibia Related Company _|
Si | Rosh Pinah healthcare (Pty) Lid Namibia Related Company
52 Black Mountain Mining (Pty) Ltd South Africa Related Company
33 THL Zine Holding BV - Pormer Netherlands

Labaume BY Related Compan:
Sa Lisheen Mine Partnership hreland Related Compan
55 THL Zine Holding Cooperative Netherlands Related Company
56 | Pecvest 17 Pyt. Lid South Africa Related Company _|
57 Vedanta Lisheen Finance Limited Ireland Related Company
58 Vedanta Base Metals (Ireland) {reland

Limited Related Compan:
39 | Vedanta Lisheen Mining Limited Ireland Related Company |
60 Kifloran Lisheen Mining Linited Ireland Related Company
él Killoran Lisheen Finance Limited Ireland Related Company
62 Lisheen Milling Limited Iretand Related Compan
63 Killoran Concentrates Limited Ireland Related Company
64 | Killoran Lisheen Limited ireland Related Company
65 Killoran Lisheen Holdings Limited freland Related Compan
66 Azela Limited treland Related Compan:
67 | Paradip Port Services Pvt Limited India Related Company
68 MALCO Power Company Limited India Related Company
69 Malco Industries Limited India Related Company

B. The following is the list of the related companies with respect to Elenilto
Minerals & Mining LLC:

place of

Company name incorporated Relationship
1 Elenilto Minerals & Mining LLC Delaware parent company

iN
PRYN™ SOeSUDAUAWH

Elenilto Resources Lid Anguilla related company

Elenilto Investments Ltd Anguilla related company
Engelinvest Ltd Cyprus related company
Elenilto Investments Ltd Cyprus telated company
White sands Ltd Israel related company
Elenilto Israel Lid Israel related company
Elenilto TZ Ltd Tanzania related company
MEN Lid Israel related company
Venosa Ltd Cyprus related company
Engelinvestment Rus Lid Cyprus related company
Banderiac Ltd Cyprus related company
Rimon estate Ltd India related company
Engelinvest 38 Ltd Israel related company
Global Comprehensive Development GCD Itd Cyprus related company

C. The senior officer and the director of the Company is Mr. Amir Nagammy.

D. The Senior Officer and/or Directors of Bloom Fountain Limited
Minimax Limited Director
Mr Gyaneshwarnath Gowrea Representative of Minimax Limited

Mr Craig Thomas Downes : Representative of Minimax Limited

The Senior Officer and/or Directors of Vedanta Resources Ple

Mr Anil Agarwal Executive Chairman

Mr Navin Agarwal Deputy Executive Chairman
Mr MS Mehta Chief Executive Officer

Mr Naresh Chandra Non Executive Director

Mr Aman Mehta Non Executive Director

Mr Euan Macdonald Non Executive Director

The Senior Officer and/or Directors of Sesa Goa

Mr. Prasun K. Mukherjee Managing Director

Mr. Sushil Gupta Chief Financial Officer
Mr. Suresh Ch Singh Vice President

Mr, Amit Pradhan Whole Time Director
Mr, Pandurang G, Kakodkar Non Executive Director
Mr. Kuldip K. Kaura Non Executive Director
Mr. Gurudas D. Kamaz Non Executive Director
Mr. Ashok Kini Non Executive Director
Mr. Jagdish P. Singh Non Executive Director

E. Indirectly (through Elenilto Minerals & Mining LLC) Mr. Jacob Engel owns 40.4%.

F. Individual Shareholders with Shareholding above 10%

e ,

Sesa Goa Limited (as at June 2011)

| Finsider International Company Ltd 46.20
Westglobe Ltd 5.10
Twinstar Holdings Ltd 3.83
Total Vedanta Group 55.13

| Outside shareholders with >10% Shareholding NIL
Vedanta Resources Pie (As al June 2011)

Volcan Investments Ltd 62%
Outside shareholders with >10% Shareholding NIL,

EXHIBIT 1A

FORM OF CLASS A MINING LICENSE

This CLASS A MINING LICENSE (this “Mining License”) is dated [__], 2(...] and made
by and between the MINISTER OF LANDS, MINES & ENERGY OF THE REPUBLIC
OF LIBERIA (hercinafter referred to as the * MINISTER”), and WESTERN CLUSTER
LIMITED, a corporation organized under the laws of Liberia (hereinafter referred to as the
“CONCESSIONAIRE”),

Capitalized terms used but not defined herein shall have the meaning ascribed to them in the
Mineral Development Agreement, dated _ _. 2011 among the Government of the
Republic of Liberia, Western Cluster Limited and Elenilto Minerals & Mining Limited (the
“MDA”) or, if not defined therein, in the Minerals and Mining Law 2000 Part I, Title 23 of
the Liberian Code of Laws Revised (the “Minerals and Mining Law”), any regulations issued
under the Minerals and Mining Law (except to the extent provided in the MDA) or the
Exploration Regulations.

WITNESSETH:

WHEREAS, the Government and the CONCESSIONAIRE have concluded, and the
CONCESSIONAIRE is materially in compliance with, the provisions of the MDA relating to
the application for a Mining License:

WHEREAS, the CONCESSIONAIRE is an Eligible Applicant for a Mining License;

WHEREAS, the MINISTER has the power to grant the CONCESSIONAIRE a Mining
License as contemplated in the MDA, and to permit the CONCESSIONAIRE to conduct the
Operations as contemplated by the MDA;

NOW, THEREFORE, for and in consideration of the premises, the mutual promises made
by and between the Government and the CONCESSIONAIRE (hereinafter referred to as “the
Parties”), and the terms and conditions herein contained and in the MDA, it is hereby
irrevocably provided as follows:

Grant of Mining License

in The MINISTER hereby grants to the CONCESSIONAIRE a Mining License for the
Proposed Production Area, together with all related tights and privileges to allow the
CONCESSIONAIRE to conduct the Operations contemplated by the MDA. This
grant is subject to the provisions of the MDA. To the extent that there is any conflict
between the terms of this Mining License or any Regulations and the terms of the
MDA, the MDA shall prevail.

Term of License

2 The initial term of the Mining License shall commence on the date first above written
and shall be for twenty-five (25) years unless earlier terminated pursuant to any
Section of the MDA. The CONCESSIONAIRE shail have the right to renew the
Mining License, for consecutive additional terms not to exceed twenty-five (25) years
each subject to the provisions of the MDA.

Q _

ec
Discovery of Other Minerals

3. Subject to any prior rights of third parties arising as a result of exploration activities
of such third parties permitted under Section 4.5 of the MDA, if the Company
discovers other Minerals within a Production Area the Company may apply for an
amendment to this Mining License or for a new Mining License to cover the new
Minerals in accordance with this Mining License and the Agreement and the
Government shall not unreasonably withhold its approval of such amendment or grant
of a new Mining License provided that the Company has submitted to the
Government an amendment to the existing Feasibility Report or, at the Government's
discretion, a new Feasibility Report, for such other Minerals,

Additional Exploration within the Proposed Production Area

4. If the CONCESSIONAIRE wishes to carry out additional Exploration within the
Proposed Production Area it may do so in accordance with the MDA.

Surface Rights

5. Without prejudice to the generality of the rights provided in the MDA, the grant of the
Mining License shall, pursuant to the provisions of Section 6.7(d) of the Minerals and
Mining Law, carry the following surface rights:

(i) Erection of habitations, office buildings, mill buildings, engine houses, storehouses;

(it) Building of dumps, ditches for drainage; roads within the surface boundaries of the
Proposed Production Area;

(iit) Making trenches and open cuts, constructed for and necessary Mining Operation;

(iv) Cutting of timber only insofar as it is necessary to clear for buildings and such works
as are mentioned in (i) to (iit) above and to use in construction of the mining site: and

(vy) Use of water and other resources necessary for the execution of the work.
Rights to Dispose of Minerals

6. The CONCESSIONAIRE shall have the right to freely dispose of within Liberia all
Minerals extracted under the terms of this Mining License, and may export all such
Minerals in their original or changed form subject to the specific provisions of the
MDA.

Reports by the CONCESSIONAIRE

7. The CONCESSIONAIRE shail submit to the MINISTER reports in accordance with
the MDA.

Inspection of Mining Premises and Books

8. The MINISTER shall have the right in accordance with the terms of the MDA to
order an inspection at any time of the Proposed Production Area and of the books and
records of the CONCESSIONAIRE.

fN ni °
SECTION 704. ROYALTIES AND SURFACE RENT

{a} Rayalties. A royalty is due and payable to the Government of Liberia at the time of each shipment and in the

amount of the stated percent of the value of commercially shipped mineral, regardless of whether the shipment
is a sale or other disposition:

(4) Jron ore. 4.5 percent.
(2) Gold and other base metals. 3 percent.

(3) Counercial diamonds. 5 percent.

(b) Surface Rent. A producer who has a mineral exploration license or a Class A mining license shall pay an annual

surface rent.
(1) The surface rent is:
{A) Land within a mineral exploration license area. US $0.20 (Twenty United States Cents) per acre.
(B) Land within a mining license area.
(i) Year 1-10 US $5.00 per acre.
(ii) Year 14-25 US $10.00 per acre,

(2) Annual payments are due on or before the effective date of the agrecment and ou the agreement anniversary
date thereafter.

(3) Surface rent amounts stated in this section shalt be subject to inflationary adjustment in accordance with the
GDP {mplicit Price Deflator as published and revised from time to time to time by the U.S. Department of
Commerce, Bureau of Economic Analysis ("the deflator"). The inflation-adjusted rent shall be effective
January | of each calendar year based on the ratio of the value of the revised detlator for the second. quarter
of the immediately preceding calendar ycar to the value of the revised deflator for the second quarter of
2008,

SECTION 703. DETERMINATION OF TAXABLE INCOME OF MINING PROJECTS

(a) Gross Income. The gross income of a mining project includes—

(b

(1) All revenues resulting from production and other operations carried out under the project's mining license;

(2) Any other income that the project receives from business activity or investinent accruing in, derived from,
brought inta or received in L.iheria, including currency gains when realized (but not gains from hedging
transactions), less the deductions set forth in subsection (b).

Deductions Allowed from Gross Income. In accordance with the rules of Chapter 2, all expenditures incurred
during the tax period wholly, exclusively, and necessarily in connection with project operations (including non-
capital operating costs but excluding capital costs except to the extent of the annual allowance for depreciation),
are allowed as deductions, including but not limited to the following items:

(1) Royalties and surface rent (as specified in Section 704), and fees and rent paid for the privilege of a mining
exploration license or a Class A mining license in accordance with the Mining Law.

(2) An allowance for depreciation of mining plant and equipment in accordance with the depreciation rules of
Chapter 2, subject to the special rule of Section 706.

(3) A carryforward of net operating loss from a prior year to the extent permitted under Section 203(e} as
modified by Section 707.
(c) Form of Organization Disregarded. Regardless of the legal form of organization adopted by one or more
persons having an interest in a mining project, a producer's taxable income shall be determined separately for
each mining production project, anda person with an interest in more than one mining production project shall
not be permitted to consolidate income or loss of one mining production project with that of any other.

(1) For purposes of determining income tax, income from a mining project is considered to be income of a
resident legal person or of a Section 803 permanent establishment taxable according to the rules applicable
to a resident legal person. Taxable income and income tax liability are determined under provisions of the
regular income tax of Chapter 2 subject to special rules provided in this Chapter.

(2) In accordance with Section 10(2), a producer who holds a Class A mining license ("license") granted under
the Mining Law is considered to have an interest in the mining project that is the subject of the license and
is the taxpayer legally responsible for paying tax with respect to income of the project.

(3) The Chapter 9 filing and advance payment rules for the regular income tax apply to a producer with income
from a mining project.

® Mining Law, The Mining Law governs non-tax terms of extraction of minerals in Liberia, including licenses
and fees.

(ce) Valuation of Minerals. Extracted mincrals shall be valued for all purposes of this Code using the valuation
method described in Section 703

(f) US Dollar Accounting. Books and records of a mining project may be kept in Liberian or US Dollars, but a
mining project's tax and taxable income shall be determined in US Dollars.

(g) Consolidated Account. An amount that a producer is required to contribute to a development fund or other fund
specified in this Chapter, or a payment a producer is required to make under the Mining Law, is to be paid into
the consolidated account.

(h) Compliance, An amount due or amount in default under an agreement between a mining project producer and
the Government of Liberia is treated as a tax liability under this Code, and is subject to the same procedural
requirements (including penalties, fees, and interest).

SE

“TION 702. RATE OF TAX
(a) Rate, The rate of tax on taxable income froma mining project shall be 30 percent

(b) Surtax on Income from High-Yield Projects. Income ftom a high-yield mining project, as defined in Section
730, shall be subject to a higher marginal rate of income tax on taxable income under the conditions and using
the calculation method set out in that section.

SECTION 703, VALUATION

(a) General Rule. Minerals extracted by a mining project are valued for all purposes at fair market value f0.b.
Liberia without reduction for claims, counterclaims, discounts, commissions, or any other asserted offset or
deduction.

(b) Cross-Reference. The fair market value fo.b. Liberia is determined for the day of shipment in accordance with
Section 10(cc), and in the case of a product for which there is a reliable international price index, as specified in
regulations referencing that index

(c) Gold. The fair market value of gold f.0.b. Liberia is the London aftemecon gold price fixing ("London PM fix")
for the day the gold is shipped from Liberia.

(d) Advance Pricing Agreement. The Government of Liberia and a producer may agree to a transfer pricing
methodology in an advance pricing agreement in accordance with Section 18

\e
(4) Mining Project. The term "mining project” means mineral exploration, mineral development, or mining
carried out by a mining project producer within a mineral exploration license area or a mining license area.

(5) Mining Production Project. The term “mining production project” means mineral development, mining, or
related activities carried out by a mining project producer within a mining license area.

(5) Other Mining Activity. Mineral exploration, mining development, mining, or related activities carried out
under any category of license issued in accordance with the Mining Law other than a mining exploration
license or a Class A mining license is not a “mining project" and is taxable under the general rules of
Chapier 2 rather than as a "mining project" under this Chapter, except that the royalty rates of Section 704
apply to the sale or other disposition of mincrals mined under a license other than a Class A license.

eee)

(d) Capital Goods. For purposes of this Chapter, the term “capital goods" has the same meaning as in Section
1001(g)(5).

(e) Commercial Production,

(1) A mining or petroleum project begins “commercial production” on the date of the first shipment of mineral
or petroleum extracted from a mining license area or petroleum area as parbof a regular program of profit-
seeking activity.

(2) Commercial production ends on the last day of a tax period in which the number of shipments is less than
one-tenth of the average shipments during the first three years of commercial production.

(f) Exploration Expenditures.

(1) Mining. “Mineral exploration expenditures” are costs associated with exploration of a mineral exploration
license area to determine whether it is possible to develop the area for production of minerals.

(g) Development Expenditures.

(1) Mining. “Mining development expenditures” are costs associated with the development of a mining license
area, or a part thereof, to prepare it for commercial production.

(h) Attribution of Expenditures. Exploration, development, and capital goods expenditures incurred prior to a
project's first tax period are attributable to it for income tax purposes as folows—

(1) Mining Project. In the case of a mining project, expenditures incurred prior to the existence of any mining
production project within a mineral exploration license gyea are attributable co the first mining production
project established within the first mining ticense area within a mineral exploration license area
Subsequent expenditures in the mineral exploration license area after the date of the first Class A mining
license, but outside the first mining ficense area, are attributed to subsequent mining production projects
under subsequent Class A mining licenses issued for the mineral exploration license area. Exploration,
devetopment, and capital goods expenditures not attributable to a mining production project described in
this paragraph are not deductible in determining taxable income.

SUBCHAPTER A. MIN

SECTION 701. SCOPE OF SUBCHAPTER

(a) Income Taxation. In accordance with the provisions of Part HI (to the extent applicable) and as specifically
provided in this Chapter, income tax is imposed on taxable income from a mining project (as defined in Section
700). In case of inconsistency with other provisions of Part Il, the provisions of this subchapter are
determinative. -

(b) Rate of Tax. Taxable income from a mining project is subject to income tax at the rate stated in Section 702.

SX. | oS

w
must disclose the error or omission in its next-filed tax retum or other scheduled report (or sooner as.
specified in regulations).

{b) Guidelines. The term "Guidelines" means the guidelines established by the Organization for Economic
Cooperation and Development and by the United Nations with respect to transfer pricing.

(c) Obligations of the Parties. n negotiation of a TPM, the Ministry of Finance and the producer are required to
take the Guidelines into account.

CHAPTER 7. INCOME TAXATION OF NATURAL RESOURCES

Section 700. Definitions

Subchapter A. Mining

Section 701, Scope of Subchapter

Section 702. Rate of Tax

Section 703. Valuation

Section 704. Royalties and Surface Rent :

Section 705. Determination of Taxable Income of Mining Projects
Section 706. Special Rule for Depreciation

Section 707. Special Rule for Net Operating Loss Carryforward
Section 708. Special Rule for Interest Deduction

Section 709. Special Rule for Mining Exploration and Development Expenditures
Section 710. Special Rule for Decommissioning Expenses

Section 711. Treatment of Property Transfers

Section 712. Successor Agreement: Transfer of Interest in Project
Section 713. Transactions between Related Persons

Section 714. Partnerships and Joint Ventures

Sections 715-729. Reserved

Section 730. Surtax on Income from High-Yield Projects

Section 731. Determination of Expenditures for Section 730 Purposes
Section 732. Determination of Total Revenues for Section 730 Purposes
Sections 733-739. Reserved

SECTION 700. DEFINITIONS

{a) Producer. The term “producer” means a “mining project producer” or a “petroteum project producer” as
specified in subsections (b) and (c).

(b) Mining Project,

(1) Producer. A “mining project producer" (or the short form “producer,” used for convenience when the
context is clear) is a person who-—

(A) Carries out mineral exploration under a mineral exploration license issued under the Mining Law; or

(B) Carries out mineral exploration, development, or production activity under a mineral development
agreement or a Class A mining license issued in accordance with the Mining Law.

(2) Mineral Exploration License Area. A “mineral exploration license area" is the geographic area covered by
a minéral exploration license.

G) Mining License Area. A “mining license area" is the geographic area covered by a Class A mining license.
EXHIBIT 3

OTHER APPROVED FISCAL PROVISIONS

This Exhibit shall be read in conjunction with the Revenue Code. To the extent of

any conflict with the Revenue Code, this Exhibit shall govern to the extent that this Agreement
so provides.

SECTION 17, STABILITY OF FISCAL REGIME FOR MINING, PETROLEUM, AND RENEWABLE
RESOURCE PROJECTS

When entering into an agreement with a Chapter 6 contractor, or a Chapter 7 producer, the

Goverment of Liberia is permitted to accept a clause stabilizing the following aspects of taxation to the terms under
Cude provisions for a period not to exceed 15 years from the effective date of the agreement:

cars

a)
(2)
3)
(4
(5)
(6)
(7)
(8)

The income tax rate;

The rate of royalty;

The special rule for extended net operating loss carry forward;
The special rule for depreciation and other cost recovery;

The rate for withholding of tax on payments;

The exemption provided in Section 1001(e)(6) and 1001(g)(5);
The exemption provided in Section (708(b)}; and

The exemption provided in Section 2009).

Section 18. Advance Pricing Agreement

(a) General Rute. The term "advance pr icing agreement" (“APA”) means an agreement with the Goverritent of
Liberia establishing a transfer pricing methodology (“TPM”) intended to reflect transactions between related
parties as they would be if they had been between unrelated parties dealing at arm’s length. Ifa person who has
entered into an APA complies fully with its terms and conditions, the Ministry of Finance will not contest the
application of the TPM to the subject matter of the APA.

(1) In addition to the TPM, an APA may specify the related party transactions or transfers the agreement covers

(“covered transactions”), the APA term, operational and compliance provisions, appropriate adjustments,
critical assumptions regarding future events, mandatory recordkeeping, annual reporting responsibilities,
and other provisions that may be appropriate, necessary, or desirable.

(2) An APA is a supplement to administrative and judicial mechanisms for resolving transfer pricing issues,

(3) A person who has entered into an APA must maintain books and records sufficient to enable the Ministry of

Finance to examine whether the producer has complied with the APA.

(4) Both while an APA request is pending and after an APA is executed, a person who has entered into an APA

is under a continuing duty to sapplement material facts and information submitted in connection with the
person’s request for the APA. If, after an APA is executed, the person discovers that information provided
in connection with the APA request was false, incorrect, or incomplete in some material respect, the person.
IN WITNESS WHEREOF, the undersigned have executed and delivered this
Guarantee as of the date first above written.

ELENILTO MINERALS & MINING LLC
By:

Name:
Title:

SESA GOA LTD

By:
Name:
Title:

ACCEPTED AND AGREED: THE GOVERNMENT OF THE
REPUBLIC OF LIBERIA

By: MINISTER OF LANDS, MINES
AND ENERGY

By: MINISTER OF FINANCE

By: THE CHAIRMAN OF THE
NATIONAL INVESTMENT
COMMISSION

ATTESTED BY:

MINISTER OF JUSTICE
REPUBLIC OF LIBERIA

ye
34

35

has been brought in an inconvenient forum. Process in any such suit, action or proceeding
may be served on either Party anywhere in the world, whether within or without the
jurisdiction of any such court.

If any term or other provision of this Guarantee is invalid, illegal or incapable of being
enforced by any rule of law, or public policy, all other conditions and provisions of this
Guarantec shall nevertheless remain in full force and effect so long as the economic or
legal substance of the transactions contemplated hereby is not affected in any manner
materially adverse to any party; provided, however, that this Guarantee may not be
enforced without giving effect to the provisions of Section | hereof. No party hereto shall
assert, and each party shall cause its respective affiliates not to assert, that this Guarantee
or any part hereof is invalid, illegal or unenforceable. Upon such determination that any
term or other provision is invalid, illegal or incapable of being enforced, the parties hereto
shall negotiate in good faith to modify this Guarantee so as to effect the original intent of
the parties as closely as possible in a mutually acceptable manner in order that the
transactions contemplated hereby be consummated as originally contemplated to the fullest
extent possible.

This Guarantee may be executed and delivered (including by facsimile transmission) in
two (2) or more counterparts, and by the different partics hereto in separate counterparts,
each of which when executed and delivered shall be deemed to be an original but all of
which taken together shall constitute one and the same agreement.

Capitalized terms used but not defined herein shal! have the meaning assigned to them in
the MDA.

[Remainder of this page intentionally left blank: signature page follows.]

3k

32

With a copy to

The Minister of Justice
Ministry of Justice
Ashmun & Center Street
Monrovia, Liberia

If to Guarantor:
ELENILTO MINERALS & MINING LLC
Address: 160 Greentree Drive, Suite 101,
Dover, Kent Country,
Delaware 19904
Fax number: +972 3608 8455
Attention: Mr. Gal Chet
Email: gal@csplaw.co.ilalon@engelinvest.com,

jacob@engelinvest.com

SESA GOA LTD
Address: Sesa Ghor,

Patto, Panjim,

Goa 403 001
Fax number: +91 832 246 0816
Attention: Mr. P.K. Mukherjee
Email: pkm@Vvedanta.co.in

Beneficiary and Guarantor may designate by notice in writing a new address to which any
notice, demand, request or other communication may thereafter be so given, served or sent.
Each notice, demand, request, or other communication which shall be delivered in the
manner described above, shall be deemed sufficiently given, served, sent, received or
delivered for all purposes at such time as it is delivered to the addressee.

State of New York, without giving effect to the conflicts of laws principles thereof (other
than Section 5-1401 of the New York General Obligations Law).

long as one of such courts shal! have subject matter jurisdiction over such suit, action or
proceeding, and that any cause of action arising out of this Guarantee shall be deemed to

appropriate appellate courts therefrom) in any such suit, action or proceeding and
irrevocably waives, to the fullest extent permitted by law, any objection that it may now or
hereafter have to the laying of the venue of any such suit, action or proceeding in any such
court or any objection that any such suit, action or proceeding brought in any such court
28

29

30

Guarantee; and {iii} this Guarantee constitutes a legal, valid and binding obligation of
Guarantor, enforceable against Guarantor in accordance with its terms.

Within 120 days following the end of each financial year of Sesa Goa Ltd., Sesa Goa Ltd.
shall deliver to Beneficiary the financial statements and opinion regarding Sesa Goa (as
opposed to the Company) described in Sections 17.4 (a) and (b}, respectively, of the MDA.

This Guarantee shall remain in full force and effect and shall be binding on Guarantor,
jointly and severally, and their respective successors and permitted assigns unti] the
satisfaction in full of the Guaranteed Obligations.

All notices, demands, requests and other communications to Beneficiary or Guarantor
hereunder must be in writing and shall be deerned to have been given: (i) on the date of
personal delivery; or (ii) if sent by facsimile to the numbers shown below and followed
with a telephonic confirmation or copy sent by first class mail, on the date of such
facsimile transmission; or Gii) when properly deposited for delivery by commercial
overnight delivery service, prepaid, on the date delivered, as set forth in the records of such
delivery service; and shall be addressed as follows:

if to Beneficiary:

The Minister of Lands, Mines and Energy
Ministry of Lands, Mines and Energy
Capitol Hill

Monrovia,

Liberia

And

The Minister of Finance
Ministry of Finance
Broad Street

P.O. Box 10-9013
Monrovia, Liberia

And

The Chairman, National Investment Commission
National Investment Commission

12" Street Sinkor

P.O. Box 10-9043

Monrovia, Liberia
21

22

23

24

25

26

27

conditions thereof; it being the intention hereof that Guarantor shall remain liable as a
principal until all Guaranteed Obligations shall have been fully satisfied, or this Guarantee
is otherwise terminated under Section 12 hereof, notwithstanding any act, omission, or
thing which might otherwise operate as a legal or equitable discharge of Guarantor.

Guarantor’s obligations as guarantor shall not be impaired, modified, changed, released, or
limited in any manner whatsoever by any impairment, modification, change, release, or
limitation of the Hability of the Company or its estates in bankruptcy, resulting from the
operation of any present or future provision of the bankruptcy laws or other similar statute,
or from the decision of any court.

Beneficiary shall have the full right, in its discretion and without any notice to or consent
from Guarantor, from time to time and at any time and without affecting, impairing, or
discharging, in whole or in part, the liability of Guarantor hereunder: (a) to extend, in
whole or in part, by renewal or otherwise, and on one or any number of occasions, the time
for the performance of any term or condition of the MDA; (b) to settle, compromise,
release, substitute, surrender, modify, or impairsto enforce and exercise, or to fail or refuse
to enforce or exercise, any claims, rights, or remedies, of any kind or nature, which
Beneficiary may at any time have against the Company.

This Guarantee is an absolute, unconditional and continuing guarantee of performance and
not of collection. Guarantor hereby agrees that its obligations hereunder are irrevocable,
and are independent of the obligations of the Company; that a separate action or actions
may be brought and prosecuted against Guarantor regardless of whether any. action is
brought against the Company or whether the Company is joined in @ny such action or
actions; and Guarantor hereby waives the benefit of any statute of limitations affecting its
lability hereunder or the enforcement hereof.

In the event that Beneficiary retains or engages an attorney or attorneys to successfully
enforce this Guarantee Guarantor shall reimburse Beneficiary for all expenses incurred,
including attorneys! fees and disbursements in connection with such enforcement.

Guarantor shall have no right of subrogation whatsoever with respect to the Guaranteed
Obligations or to any collateral securing such obligations unless and until such obligations
have been paid in full. ;

Guarantor may not assign its obligations under this Guarantee to any Person without the
prior written consent of Beneficiary. Guarantor agrees that this Guarantee shall be binding
upon and enforceable against Guarantor and Guarantor’s successors or permitted assigns.

Guarantor hereby represents and warrants that: (i) the execution, delivery and performance
by Guarantor of this Guarantee and the fulfillment of and compliance with the terms and
provisions hereof have been duly authorized by Guarantor (with such authorization in full
force and effect), and do not and will not conflict with or violate any provision of its
formation or organizational documents or conflict with, or result in any breach of, or
constitute a default under, any agreement to which Guarantor is a party or by which
Guarantor is bound; (ii) no other action is necessary for Guarantor to enter into this
EXHIBIT 2C
FORM OF MINING GUARANTEE

THIS GUARANTEE (this “Guarantee”) is made as of {__], 2011 by ELENILTO
MINERALS & MINING LLC and SESA GOA LTD (“Guarantor”), to and for the benefit of the
Republic of Liberia (“Beneficiary”).

WITNESSETH:

A. By a Mineral Development Agreement, dated as of August 3, 2011, made by and among
Beneficiary, Western Cluster Limited (the “Company”) and Elenilto Minerals & Mining
LLC and SESA GOA LTD (as such agreement may be amended from time to time, the
“MDA”), the Company has agreed to execute and complete certain obligations upon the
terms, and subject to the conditions set forth in, the MDA.

B. _ The Company is directly or indirectly controlled by Guarantor or an Affiliate of the
Guarantor and Guarantor or one of its Affiliates will be considerably benefited by the
MDA.

Cc. At the request of Beneficiary, Guarantor has agreed to guarantee due performance of the
obligations of the Company as specified herein on the terms and subject to the conditions
set out herein.

NOW, THEREFORE, in consideration of the foregoing, and other good and valuable

consideration the receipt .of. which’ is hereby acknowledged and accepted, Guarantor hereby

agrees as follows:

18 Guarantor hereby irrevocably, unconditional ly and absolutely guarantees any obligation or
liability of the Company under, or undertaken in connection with Sections 6.2 and 20.5{a)
of the MDA, provided, that in no event shal Guarantor be obligated to expend more than
US$50 million (the “Guaranteed Obligations”), regardless of whether recovery on such
Guaranteed Obligations may be or hereafter become barred by any statute of limitations or
such Guaranteed Obligations may otherwise be or become unenforceable.

19 Guarantor agrees that this Guarantee. shall be deemed a continuing guarantee of those

20 Guarantor hereby irrevocably waives (i) diligence, presentment, protest, notice of dishonor,
demand, extension of time for payment, notice of non-payment, and indulgences and
notices of every kind, (ii) any lack of validity or enforceability of this Guarantee, the MDA
or any agreement or instrument relating thereto, and (iii) any other circumstance that might
otherwise constitute a defense available to, or a discharge of Guarantor under, applicable
law. Guarantor hereby consents to any and all forbearances and extensions of time of
payment in connection with the MDA, and to any and all changes in terms, covenants, and

) Va
IN WITNESS WHEREOF, the undersigned have executed and delivered this
Guarantee as of the date first above written.

ELENILTO MINERALS & MINING LLC
By:

Name:
Title:

SESA GOA LTD

By:
Name:
Title:

ACCEPTED AND AGREED: THE GOVERNMENT OF THE
REPUBLIC OF LIBERIA

By: MINISTER OF LANDS, MINES
AND ENERGY

By: MINISTER OF FINANCE

t
By: THE CHAIRMAN OF THE
NATIONAL INVESTMENT
COMMISSION

ATTESTED BY:

MINISTER OF JUSTICE
REPUBLIC OF LIBERIA
17

contemplated hereby, shall be brought in any federal court sitting in New York State, so
ong as one of such courts shall have subject matter jurisdiction over such suit, action or
roceeding, and that any cause of action arising out of this Guarantee shall be deemed to
have arisen from a transaction of business in the State of New York. Each of the parties
ereby irrevocably consents to the exclusive jurisdiction of such courts (and of the
appropriate appellate courts therefrom) in any such suit, action or proceeding and
irrevocably waives, to the fullest cxtent permitted by law, any objection that it may now or
hereafter have to the laying of the venue of any such suit, action or proceeding in any such
court or any objection that any such suit, action or proceeding brought in any such court
has been brought in an inconvenient forum. Process in any such suit, action or proceeding
may be served on either Party anywhere in the world, whether within or without the
jurisdiction of any such court.

f any term or other provision of this Guarantee is invalid, illegal or incapable of being
enforced by any rule of law, or public policy, all other conditions and provisions of this
Guarantee shall nevertheless remain in full force and effect so long as the economic or
egal substance of the transactions contemplated hereby is not affected in any manner
materially adverse to any party; provided, however, that this Guarantee may not be
enforced without giving effect to the provisions of Section 1 hereof. No party hereto shall
assert, and each party shall cause its respective affiliates not to assert, that this Guarantee
or any part hereof is invalid, illegal or unenforceable. Upon such determination that any
term or other provision is invalid, illegal or incapable of being enforced, the parties hereto
shall negotiate in good faith to modify this Guarantee so as to effect the original intent of
the parties as closely as possible in a mutually acceptable manner in order that the
transactions contemplated hereby be. consummated as originally contemplated to the fullest
extent possible.

This Guarantee may be executed and delivered (including by facsimile transmission) in
two (2) or more counterparts, and by the different parties hereto in separate counterparts,
each of which when executed and delivered shall be deemed to be an original but all of
which taken together shall constitute one and the same agreement.

,
Capitalized terms used but not defined herein shall have the meaning assigned to them in
the MDA.

[Remainder of this page intentionally left blank: signature page follows.}

15

And

The Chairman, National Investment Commission
National Investment Commission

12" Street Sinkor

P.O. Box 10-9043

Monrovia, Liberia

With a copy to

The Minister of Justice
Ministry of Justice
Ashmun & Center Street
Monrovia, Liberia

If to Guarantor:
ELENILTO MINERALS & MINING LLC
Address: 160 Greentree Drive, Suite 101,
Dover, Kent Country,
Delaware 19904
Fax number: + 972 3608 8455
Attention: Mr. Gal Chet
Email: gal@csplaw.co.ilalon@en; 2clinvest.coim,

jacob@engelinvest,com

SESA GOA LTD
Address: Sesa Ghor,

Patto, Panjim,

Goa 403 001
Fax number: +91 832 246 0816
Attention: Mr. P.K. Mukherjee
Email: pkm@vedanta.co.in

Beneficiary and Guarantor may designate by notice in writing a new address to which any
notice, demand, request or other communication may thereafter be so given, served or sent.
Each notice, demand, request, or other communication which shall be delivered in the
manner described above, shall be deemed sufficiently given, served, sent, received or
delivered for all purposes at such time as it is delivered to the addressee.

‘This Guarantee shall be governed by and construed in accordance with the laws of the
State of New York, without giving effect to the conflicts of laws principles thereof (other
than Section 5-1401 of the New York General Obligations Law).

The parties agree that any suit, action or proceeding seeking to enforce any provision of, or
based on any matter arising out of or in connection with this Guarantee, or the transactions

¥
13

formation or organizational documents or conflict with, or result in any breach of, or
constitute a default under, any agreement to which Guarantor is a party or by which
Guarantor is bound; (ii) no other action is necessary for Guarantor to enter into this
Guarantee; (iii) this Guarantee constitutes a legal, valid and binding obligation of
Guarantor, enforceable against Guarantor in accordance with its terms; and (iv) Exhibit A
attached hereto sets forth a true, correct and complete copy of the most recent balance
sheet of the Guarantor which balance sheet, has been prepared in accordance with GAAP
or IFRS and presents fairly in all material respects the financial position of Guarantor as of
the dates indicated therein.

Within 120 days following the end of each financial year of Sesa Goa Ltd., Sesa Goa Ltd.
shall deliver to Beneficiary the financial statements and opinion regarding Sesa Goa (as
opposed to the Company) described in Sections 17.4 (a) and (b), respectively, of the MDA.

This Guarantee shal! remain in full force and effect and shall be binding on Guarantor,
jointly and severally, and their respective successors and permitted assigns until the earliest
of: (i) satisfaction in full of the Guaranteed Obligations; (ii) the payment by the Guarantor
under this Guarantee of the maximum amount described in Section 1 hereof: and (iii) the
date which is one year after the termination of all the Exploration Licenses.

All notices, demands, requests and other communications to Beneficiary or Guarantor
hereunder must be in writing and shall be deemed to have been given: (i) on the date of
personal delivery; or (ii) if sent by facsimile to the numbers shown below and followed
with a telephonic confirmation or copy sent by first class mail, on the date of such
facsimile transmission; or (ii) when properly deposited for delivery by commercial
overnight delivery service, prepaid, on the date delivered, as set forth in the records of such
delivery service; and shall be addressed as follows:

if to Beneficiary:

The Minister of I.ands, Mines and Energy
Ministry of Lands, Mines and Energy
Capitol Hiil

Monrovia, Liberia

And

The Minister of Finance
Ministry of Finance
Broad Street

P.O. Box 10-9013
Monrovia, Liberia

QD

SN
otherwise constitute a defense available to, or a discharge of Guarantor under, applicable
law. Guarantor hereby consents to any and all forbearances and extensions of time of
payment in connection with the MDA, and to any and all changes in terms, covenants, and
conditions thereof, it being the intention hereof that Guarantor shall remain Hable as a
principal until all Guaranteed Obligations shall have been fu ly satisfied, or this Guarantee
is otherwise terminated under Section 12 hereof, notwithstanding any act, omission, or
thing which might otherwise operate as a legal or equitable discharge of Guarantor.

Guarantor’s obligations as guarantor shall not be impaired, modified, changed, released, or
limited in any manner whatsoever by any impairment, modification, change, release, or
limitation of the liability of the Company or its estates in bankruptey, resulting from the
operation of any present or future provision of the bankruptcy laws or other similar statute,
or from the decision of any court.

Beneficiary shail have the full right, in its discretion and without any notice to or consent
from Guarantor, from time to time and at any time and without affecting, impairing, or
discharging, in whole or in part, the liability of Guarantor hereunder: (a) to extend, in
whole or in part, by renewal or otherwise, and on one or any number of occasions, the time
for the performance of any term or condition of the MDA; (b) to settle, compromise,
release, substitute, surrender, modify, or impair, to enforce and exercise, or to fail or refuse
to enforce or exercise, any claims, rights, or remedies, of any kind or nature, which
Beneficiary may at any time have against the Company.

_ This Guarantee is an absolute, unconditional and continuing guarantee of performance and

not of collection. Guarantor hereby agrees that its obligations hereunder are irrevocable,
and are independent of: the obligations of the Company; that a separate action or actions
may be brought and prosecuted against Guarantor regardless of whether any action is
brought against the Company or whether the Company is joined in any such action or
actions; and Guarantor hereby waives the benefit of any statute of limitations affecting its
liability hereunder or the enforcement hereof.

In the event that Beneficiary retains or engages an attorney or attorneys to successfully
enforce this Guarantee, Guarantor shall reimburse Beneficiary for all expenses incurred,
including attorneys’ fees and disbursements in connection with such enforcement.

Guarantor shall have no right of subrogation whatsoever with respect to the Guaranteed
Obligations or to any collateral securing such obligations unless and until such obligations
have been paid in full.

Guarantor may not assign its obligations under this Guarantee to any Person without the
prior written consent of Beneficiary. Guarantor agrees that this Guarantee shall be binding
upon and enforceable against Guarantor and Guarantor’s successors or permitted assigns..

Guarantor hereby represents and warrants that: (i) the execution, delivery and performance
by Guarantor of this Guarantee and the fulfillment of and compliance with the terms and
provisions hereof have'been duly authorized by Guarantor (with such authorization in full
force and effect), and do not and will not conflict with or violate any provision of its

pz
EXHIBIT 2B
FORM OF EXPLORATION GUARANTEE

THIS GUARANTEE (this “Guarantee”) is made as of {__], 2011 by ELENILTO
MINERALS & MINING LLC and SESA GOA LTD, a Delaware and an Indian entities,
respectively (“Guarantor”), to and for the benefit of the Republic of Liberia (“Beneficiary”).

WITNESSETH:

A.

By 4 Mineral Development Agreement, dated as of August 3, 2011, made by and among
Beneficiary, Western Cluster [Limited (the “Company”) and Guarantor (as such
agreement may be amended from time to time, the “MDA”), the Company has agreed to
execute and complete certain obligations upon the terms, and subject to the conditions set
forth in, the MDA.

fhe Company is directly or indirectly controlled by Guarantor or an Affiliate of the
Guarantor and Guarantor or one of its Affiliates will be considerably benefited by the
MDA.

At the request of Beneficiary, Guarantor has agreed to guarantee due performance of the
obligations of the Company as specified herein on the terms and subject to the conditions
set out herein.

NOW, THEREFORE, in consideration of the foregoing, and other good and valuable
consideration the receipt of which is hereby ackftowledged and accepted, Guarantor hereby
agrees as follows:

1

Guarantor hereby irrevocably, unconditionally and absolutely guarantees any obligation or
liability of the Company under Section 10.1 of the Exploration Regulations with respect to
any Exploration conducted pursuant to the MDA, provided, that in no event shall
Guarantor be obligated to expend more than an amount in U.S. Dollars equal to 15% pf the
Approved Work Program pursuant to this Guarantee (the “Guaranteed Obligations”),
regardless of whether recovery on such Guaranteed Obligations may be or hereafter
become barred by any statute of limitations or such Guaranteed Obligations may otherwise
be or become unenforceable subject to clause 12.

Guarantor agrees that this Guarantee shall be deemed a continuing guarantee of those
Guaranteed Obligations. Guarantor hereby expressly acknowledges and agrees that,
notwithstanding anything to the contrary set forth in the MDA, for purposes of this
Guarantee, “Guaranteed Obligations” shall be deemed to include all the obligations and
liabilities of any Affiliate of the Company to which such rights and obligations under the
MDA have been assigned.

Guarantor hereby irrevocably waives (i) diligence, presentment, protest, notice of dishonor,
demand, extension of time for payment, notice of non-payment, and indulgences and
notices of every kind, (ii) any lack of validity or enforceability of this Guarantee, the MDA
or any agreement or instrument relating thereto, and (iii) any other circumstance that might

Koo e,
16 This Guarantee may be executed and delivered (including by facsimile transmission) in
two (2) or more counterparts, and by the different parties hereto in separate counterparts,
each of which when executed and delivered shall be deemed to be an original but all of
which taken together shall constitute one and the same agreement.

17 Capitalized terms used but not defined herein shall have the meaning assigned to them in
the MDA.

IN WITNESS WHEREOF, the parties have signed this Agreement, through their respective duly
authorized representatives, on the day, month and year indicated below.

Signed in ten (10) originals on the 3 day of August, 2011.

[y/rlnewese
Of thrsees-

FOR ELEN]

By: MAJJACOBENGEL
DULY AUTHORISED REPRESENTATIVE

FOR BLOOM:

Pa Qe

By: MR. P. K. MUKHERJEE
DULY AUTHORISED REPRESENTATIVE

FOR SESA GOA:

a , a eee

By: MR. P. K. MUKHERJEE
DULY AUTHORISED REPRESENTATIVE

14

If to Guarantor:

ELENILTO MINERALS & MINING LLC

Address: 160 Greentree Drive, Suite 101,
Dover, Kent Country,
Delaware 19904

Fax number: + 972 3608 8455

Attention: Mr. Gal Chet

Email: gal@csglaw.co.il, alon@engelinvest.com,
jacob(@engelinvest.com

BLOOM FOUNTAIN LIMITED

and
SESA GOA LTD
Address: Sesa Ghor,

Patto, Panjim,

Goa, India 403 00!
Fax number: +91 832 246 0816
Attention:
Email:

Beneficiary and Guarantor may designate by notice in writing a new address to which any
notice, demand, request or other communication may thereafter be so given, served or sent.
Each notice, demand, request, or other communication which shall be delivered in the
manner described above, shall be deemed sufficiently given, served, sent, received or
delivered tor all purposes at such time as it is delivered to the addressee.

This Guarantee shall be governed by and construed in accordance with the laws of England.

The parties agree that any suit, action or proceeding seeking to enforce any provision of, or
based on any matter arising out of or in connection with this Guarantee, or the transactions
contemplated hereby, shall be brought before the arbitration venue sel forth in the MDA
and the provisions regarding arbitration in the MDA shall apply to this Guarantee.

{f any term or other provision of this Guarantee is invalid, illegal or incapable of being
enforced by any rule of law, or public policy, all other conditions and provisions of this
Guarantee shall nevertheless remain in full force and effect so long as the economic or
legal substance of the transactions contemplated hereby is not affected in any manner
materially adverse to any party; provided, however, that this Guarantee may not be
enforced without giving effect to the provisions of Section | hereof. No party hercto shall
assert, and each party shall cause its respective affiliates not to assert, that this Guarantee
or any part hereof is invalid, illegal or unenforceable. Upon such determination that any
term or other provision is invalid, illegal or incapable of being enforced, the parties hereto
shall negotiate in good faith to modify this Guarantee so as to effect the original intent of
the parties as closely as possible in a mutually acceptable manner in order that the
transactions contemplated hereby be consummated as originally contemplated to the fullest
extent possible,

yo Wo
Guarantor is bound; (ii) no other action is necessary for Guarantor to enter into this
Guarantee; and (iii) this Guarantee constitutes a legal, valid and binding obligation of
Guarantor, enforceable against Guarantor in accordance with its terms.

This Guarantee shall remain in full force and effect and shal! be binding on Guarantor, its
successors and permitted assigns until the satisfaction in full of the Guaranteed Obligations.

All notices, demands, requests and other communications to Beneficiary or Guarantor
hereunder must be in writing and shall be deemed to have been given: (i) on the date of
personal delivery; or (ii) if sent by facsimile to the numbers shown below and followed
with a telephonic confirmation or copy sent by first class mail, on the date of such
facsimile transmission; or (iii) when properly deposited for delivery by commercial
overnight delivery service, prepaid, on the date delivered, as set forth in the records of such
delivery service; and shall be addressed as follows:

ifto Beneficiary:

The Minister of Lands, Mines and Energy
Ministry of Lands, Mines and Energy
Capitol Hill

Monrovia,

Liberia

And

The Minister of Finance
Ministry of Finance
Broad Street

P.O. Box 10-9013
Monrovia, Liberia

And

The Chairman, National Investment Commission
National Investment Commission

12" Street Sinkor

P.O. Box 10-9043

Monrovia, Liberia

With a copy to
The Minister of Justice
Ministry of Justice

Ashmun & Center Street
Monrovia, Liberia

vv

payment in connection with the MDA, and to any and all changes in terms, covenants, and
conditions thereof; it being the intention hereof that Guarantor shal! remain liable as a
principal until all Guaranteed Obligations shall have been fully satisfied, or this Guarantee
is otherwise terminated under Section 12 hereof, notwithstanding any act, omission, or
thing which might otherwise operate as a legal or equitable discharge of Guarantor.

Guarantor’s obligations as guarantor shall not be impaired, modified, changed, released, or
limited in any manner whatsoever by any impairment, modification, change, release, or
limitation of the liability of the Company or its estates in bankruptcy, resulting from the
operation of any present or future provision of the bankruptcy laws or other similar statute,
or from the decision of any court.

Beneficiary shall have the full right, in its discretion and without any notice to or consent
from Guarantor, from time to time and at any time and without affecting, impairing, or
discharging, in whole or in part, the liability of Guarantor hereunder: (a) to extend, in
whole or in part, by renewal or otherwise, and on one or any number of occasions, the time
for the performance of any term or condition of the MDA; (b) to settle, compromise,
release, substitute, surrender, modify, or impair, to enforce and exercise, or to fail or refuse
fo enforce or exercise, any claims, rights, or remedies, of any kind or nature, which
Beneficiary may at any time have against the Company.

This Guarantee is an absolute, unconditional and continuing guarantee of performance and
not of collection. Guarantor hereby agrees that its obligations hereunder are irrevocable,
and are independent of the obligations of the Company; that a separate action or actions
may be brought and prosecuted against Guarantor regardless of whether any action is
brought against the Company or whether the Company is joined in any such action or
actions; and Guarantor hereby waives the benefit of any statute of limitations affecting its
liability hereunder or the enforcement hereof.

In the event that Beneficiary retains or engages an attorney or attorneys to successfully
enforce this Guarantee Guarantor shall reimburse Beneficiary for all expenses incurred,
including attorneys' fees and disbursements in connection with such enforcement.

Guarantor shall have no right of subrogation whatsoever with respect to the Guaranteed
Obligations or to any collateral securing such obligations unless and until such obligations
have been paid in full.

Guarantor may not assign its obligations under this Guarantee to any Person without the
prior written consent of Beneficiary. Guarantor agrees that this Guarantee shalt be binding
upon and enforceable against Guarantor and Guarantor’s successors or permitted assigns.

Guarantor hereby represents and warrants that: (i) the execution, delivery and performance
by Guarantor of this Guarantee and the fulfillment of and compliance with the terms and
provisions hereof have been duly authorized by Guarantor (with such authorization in full
force and effect), and do not and will not conflict with or violate any provision of its
formation or organizational documents or conflict with, or result in any breach of, or
constitute a default under, any agreement to which Guarantor is a party or by which

wy O
FORM OF PARENT GUARANTEE

THIS GUARANTEE (this “Guarantee”) is made as of August 3, 2011 by ELENILTO
MINERALS & MINING LLC, BLOOM FOUNTAIN LIMITED, and SESA GOA LTD
(collectively, “Guarantor” and each a Guarantor Entity), to and for the benefit of the Republic of
Liberia (“Beneficiary”).

WITNESSETH:

A.

By a Mineral Development Agreement, dated as of August 3, 2011, made by and among
Beneficiary, Western Cluster Limited (the “Company”) and Elenilto Minerals & Mining
LLC, BLOOM FOUNTAIN LIMITED, and SESA GOA LTD {as such agreement may
be amended from time to time, the “MDA”), the Company has agreed to execute and
complete certain obligations upon the terms, and subject to the conditions set forth in, the
MDA. ”

The Company is directly or indirectly controlled by Guarantor or an Affiliate of the
Guarantor and Guarantor or one of its Afftliates will be considerably benefited by the
MDA.

Al the request of Beneficiary, Guarantorhas agreed to guarantee due performance of the
obligations of the Company as specified herein on the terms and subject to the conditions
set out herein. “

NOW, THEREFORE, in consideration of the foregoing, and other good and valuable
consideration the receipt of which is hereby acknawledged and accepted, each Guarantor Entity
hereby agrees, jointly and severally, as follows:

1

Guarantor hereby irrevocably, unconditionally and absolutely guarantees any obligation or
liability of the Company under, gr undertaken in connection with the MDA (the
“Guaranteed Obligations”), regardless of whether recovery on such Guaranteed
Obligations may be or hereafter become barred by any statute of limitations or such
Guaranteed Obligations may otherwise be or become unenforceable.

Guarantor agrees that this Guarantee shall be deemed a continuing guarantee of those
Guaranteed Obligations. Guarantor hereby expressly acknowledges and agrees that,
notwithstanding anything to the contrary set forth in the MDA, for purposes of this
Guarantee, “Guaranteed Obligations” shall be deemed to include af! the obligations and
liabilities of any Affiliate of the Company to which rights and obligations under the MDA
have been assigned.

Guarantor hereby irrevocably waives (i) diligence, presentment, protest, notice of dishonor,
demand, extension of time for payment, notice of non-payment, and indulgences and
notices of every kind, (ii) any lack of validity or enforceability of this Guarantee, the MDA
or any agreement or instrument relating thereto, and (iii) any other circumstance that might
otherwise constitute a defense available to, or a discharge of Guarantor under, applicable
law. Guarantor hereby consents to any and all forbearances and extensions of time of

yy oO .
(c) the Liberia Minerals and Mining Law of 2000 (the “Mining Law”), the Liberia
Revenue Code of 2000, the environmental laws and regulations of the Republic of
Liberia and all other applicable laws and regulations of the Republic of Liberia, as
such laws and regulations may from time to time be amended, modified or
supplemented (subject to the terms of the MDA).

4.2. The Licensee will be required under the exploration regulations to make detailed
quarterly reports of all field and sampling activities and results, and to make quarterly
deposits with the Ministry of all geological information and samples gained from its
exploration work in the Exploration Area, other than that position of the samples
subjected to destructive analysis or testing, in each case within specified periods after the
end of a quarter.

43. The term of this License is five years from the Effective Date, subject to any extension to
such term pursuant to and in accordance with the terms of the MDA and subject to the
earlier termination or relinquishment of this License pursuant to the terms of the MDA.

4.4. The address of the Licensee in Monrovia for notices relating to this License is as follows:
4

The Licensee may change this address to another address in Monrovia by notice to the
Minister at the principal office of the Ministry in Monrovia in the manner provided in
the Exploration Regulations.

4.5 If the Licensee discovers in the Exploration:Area exploitable deposits of the minerals
referred to in Section 1.2 of this License, subject to and in accordance with the terms of
the MDA and the Mining Law, the Licensee will bave the right to obtain a Class A
Mining License for the mining of such deposits in accordance with the MDA, the
Mining Law and the applicable regulations of the Ministry governing the issuance of
and operations under a Class A Mining license.

SECTION 5. LICENSE BINDING ON GOVERNMENT.

This License is duly issued and binding on the Government of Liberia when signed by the
Assistant Minister for Mineral Exploration and approved by the Minister.

Signed:
Assistant Minister for Mineral Exploration Ministry
of Lands, Mines and Energy

Approved:

Minister of Lands, Mines and Energy

DATE:

Insert address in Monrovia at which hand deliveries will be accepted during business hours

\n
EXHIBIT 1B
FORM OF MINERAL EXPLORATION LICENSE

This License is hereby granted by the Government of Liberia, through the Ministry of Lands,
Mines and Energy (the “Ministry”, to |

(the “Licenseg”).
SECTION 1. SCOPE OF LICENCE
1.1. This License entitles the Licensee to explore for the minerals identified in Section 1.2 of
this License in the exploration area defined in Section 3 of this License (the
“Exploration Area”) in order to ascertain the existence, location, quantity and quality or
commercial value of deposits in the Exploration Area of such minerals.
1.2. The minerals covered by this License are the following.’ ”

SECTION 2. EFFECTIVE DATE

‘The effective date of this License is

SECTION 3. EXPLORATION AREA

The Exploration Area, which covers approximately sq kim,’ is the area defined by the
UTM coordinates of SPATIAL REFERENCE (WGS84 UTM GRID ZONE 29N) set forth
below:

[insert table}

SECTION 4. CONCERNING THE LICENSE
,
4.1. This License and the rights of the Licensee hereunder are subject to

(a) the terms of the MDA,

(b) the exploration regulations issued by the Minister of Lands, Mines and Energy (the
“Minister’”’) pursuant to the authority granted the Minister under the Liberia Minerals
and Mining Law of 2000 (the “exploration regulations”) (subject to the terms of the
MDA), and

Insert full legal name of Licensee
Identify here the minerals or mineral groups covered by this License

Jnsert license area in square kilometres
ANNEX I to the MINING LICENSE
DEFINITION OF THE PROPOSED PRODUCTION AREA
The Proposed Production Area encloses approximately ... sq km.
The boundary of the Proposed Production Area is shown on drawing [__}

The area is defined by the UTM coordinates of SPATIAL REFERENCE (Jusert
reference) set forth below:

[ Vertices: Northing Easting |
l —
2
3
4
5 = |
6 —|

7
8

(See map on following page)
Made in Monrovia, this day of ,20_.

MINISTER OF LANDS, MINES & ENERGY

Name:

ACKNOWLEDGED AND AGREED:

By: WESTERN CLUSTER LIMITED.

Name:
Title:
3)

(4) Si00 Ray onichiccness ofthe mining project, and other (inancing cosis incurred in connection with
operations and paid to an affiliate or to a third party, for the tax period incurred, subject to the special rule

of Section 708.

(5) Exploration and development expenditures as specified in Section 709.

Payments to a Government-approved trust fund for mining reclamation, subject to the specific limitations
set out in Section 710.

(7) Any taxation amount determined under Section 730 and paid during the tax period.

(8) Subject to the provisions of Chapter 2, management fees paid, whether to an affiliate or to a third party, but
not the amount in excess of 2 percent of other operating expenses incurred for the tax period.

(9) Subject to the provisions of Section 203(c), the amount of bad debt incurred, so long as that amount was
subject to income taxation in a prior tax period.

(10) Charitable contributions made in Liberia to a qualifying organization within the meaning of section 205(b)
for educational or community development projects, social welfare, or medical purposes, or for the

provision of other social services,

(11) Expenses related directly to the mining project’s “other income" under subsection {a)(2), to the extent
otherwise allowable as a deduction under Chapter 2 and this Chapter.

Deductions Not Allowed. The following expenses are not allowed as a deduction from gross income:

(1) A payment to an expatriate employee as reimbursement for taxes and duties paid by the employee to the
Government,

(2) A loss From a hedging transaction.
(3) An incentive deduction allowed by Section 204(d).

(4) An amount otherwise allowable as a special tax incentive deduction by Section 16.

SECTION 706. SPECIAL RULE FOR DEPRECIATION

(a)

(by

Commencement of Period. For property placed in service before commercial production begins, the period for
depreciation of property described in Seetion 204(b) (the cost of which is attributable to a mining production
project) begins in the first tax period in which the mining production project’s commercial production begins.

(1) Up-front payments that are mandatory under a contract are treated as the gost of property placed in service
before commercial! production begins, and are to be amortized over a period of 10 years,

(2) The costs of community development contributions or social contributions that are mandatory under a
contract are deductible in the year incurred.

Tangible Moveable Property. The cost of tangible moveable property shall be recovered over the period and by
the method described iv Section 204(b) 1D).

(c} Five-Year Cost Recovery Period.

(1) In place of the 15-year period set oul in Section 264(b)(2) and (3) for recovering the cost of tangible fixed
Property and intangible property, a mining project is allowed to recover the cost of a mining production
asset on an asset-by-asset basis using the straight-line method over a fi c-year period at the rate of 20
percent per year

(2) The term “mining production asset” means-—

{A) Tangible fixed property used directly in the mining and quarrying of metallic and nonmetallic minerals
and the milling, beneficiation, and other primary preparation of minerals, but not equipment used to
smelt, reduce, refine, or process minerals or mineral ores; and

(1 Ws .

{B) Intangibles acquired to develop the site, for example the cost of ground-cover stripping, preparation of
waste dumps, emplacement of haulage roads, and similar pre-development expenditures.

(d) 15-Year Cost Recovery Period. A mining project’s other tangible fixed property and intangible property shall be
depreciated on an asset-by-assct basis over a 15-year period or the expected period of commercial production
(whichever is shorter) using the straight-line method.

(e) Termination of Project. if a mining project is terminated before the end of the cost recovery period, the
remaining unrecovered cost is treated as an expense deduction in determining taxable income for the tax period
in which the project is terminated.

SECTION 707. SPECIAL RULE FOR NET OPERATING LOSS CARRYFORWARD

For the purposes of determining taxable income of a mining project, the Section 203(e) period for
carryforward of net operating toss shall begin with the first tax period in which commercial production begins and
shall be seven years

SECTION 708. SPECIAL RULE FOR INTEREST DEDUCTION

(a) Interest incurred in a tax period and subject to the limitation of Section 203(d) may be carried
forward to the next tax period.

{b) The amount of the carryforward is treated as interest incurred in the subsequent period, and is
deductible to the extent permitted under Section 203(d).

{c) The interest carryforward allowed by this section does nol expire.

SECTION 709. SPECIAL RULE FOR MINING EXPLORATION AND DEVELOPMENT

EXPENDITURES

Mining exploration expenses and mining development expenses are attributable to a mining
production project under the rules of Section 700 and are deductible in the first tax petiod-in which commercial
production begins.

SECTION 710. SPECIAL RULE FOR DECOMMISSIONING EXPENSES

(a) Qualification. A mining project's payment for decommissioning cxpenses is deductible from gross income
under Section 705(b) only in the amount paid during the tax period—

(1) To defray reclamation or decommissioning expenses upon cessation of commercial production, and
yemedying damage caused to land used by the project or environmental damage the project may have
caused (including damage that extends beyond the mining license area), but not if drawn from a trust fund
described in paragraph (2); or

(2) To an approved trust fund established to defray future expenses of the type specified in paragraph (1),
subject to any limitations or requirements specified in regulations.

(b) Recaptere. An amount taken as a deduction under subsection (a) but not used for the specified purpose~—

(1) ff remaining after the tax period in which commercial production ends, shall be included in income for the
foliowing tax period; or

(2) If used for another purpose, shall be included in income in the tax period within which the amount is so.
used,

SECTION 711. TREATMENT OF PROPERTY TRANSFERS

(a) General Rule. Unless an exception applies under this Chapter, a mining project's gain or loss
on the transfer of depreciable property used by the project is treated in accordance with section 204, Transfer of non-
depreciable property used in die business, or transfer of property other than property connected with mining, is
determined in accordance with the property transfer rules of Section 207.

(b) Special Cases.

(1) Hedging. Uedging transactions by a mining project are taxable as a separate business activity, and hedging
B y & Proj g
gains and losses incurred are not includible or deductible in determining taxable income of the project or
for the purposes of Section 730.

(2} Investment Gain. Gain on property the project holds for investment is determined under Section 207 and
is includible in income of a project, except to the extent reduced by investment loss under the rule of
Section 203(b)(2).

SECTION 712, SUCCESSOR AGREEMENT; TRANSFER OF INTEREST IN MINING PROJECT

(a) Successor Agreement. If an agreement for a mining project (the “original agreement") is terminated and a new
agreement (the “successor agrcement") is entered into with the same producer for the same geographic area (the
“successor project"), the project's loss carryforward existing at the termination date of the development
agreement is deductible in the first tax period of the successor project under the successor agreement, provided;

(1) The whole of the geographic area covered by the contract area of the successor agreement is within the
contract area of the original agreement; and

(2) The successor agreement cntered into force within one month following the termination of the original
agreement

(b) Transfer of Interest. [f the holder of an interest in a mining project transters that interest—

(1) The taxable income of the project shall continue to be determined using the tax cost and other tax attributes
applicable at the date of the interest transfer; and

(2) The transferor of the interest shall determine gain or loss under Section 207, which also applies to
determine the transferce's tax cost in the interest.

(c) Contract Area. For the purposes of subsection (a), the term “contract area” means mineral! exploration license
area or mining license area, whichever is applicable.
SECTION 713. TRANSACTIONS BETWEEN RELATED PERSONS

(a) General Rule. A mining project's gain, loss, and other tax consequences in transactions with related persons are
determined in accordance with the definitions in Section 10 (in Part I, General Provisions), and the provisions
of this Part, especially Section 207, Property Transfers; Section 208, Related Persons; Section 209, Finance
Leasing; Section 210, Income Splitting, and Section 211, Transactions Between Related Persons.

(c) Disclosure, A mining project producer must—

(1) Disclose the existence of related-party transactions and contemporaneously document the manner in which
prices are set in transfers to related persons;

(2) Notarize an agreement goveming a related-party transaction in accordance with the law of the related
person's country of residence; and

(3) Upon request of the Ministry, provide copies of agreements and other documents substantiating the
existence of related-party (ransactions and the manner by which prices are set.

(d) Advance Pricing Agreement, The Government of Liberia and a producer may agree to a transfer pricing
methodology in an advance pricing agreement in accordance with Section 18.

(©) Regulations. The Minister is required to issue regulations clarifying, to the degree feasible, the reference prices,
comparables, and standards that will be used to evaluate transfer prices. Regulations are required to take into

account the Guidelines described in Section 18(b).
SECTION 714. PARTNERSHIPS AND JOINT VENTURES

{a) Pass-Through of Tax Attributes. If a mining project producer is organized as a partnership or similar form of
unincorporated joint venture, the mining project's income, expenses, loss, credits, and character of income or
loss shall be altributed to the partners in accordance with their interests (including the items specified in Section
705). for the purpose of determining taxable income, loss, credits, and tax liability separately for each partner.

(bh) Application of Other Rules. \£ subsection (a) applies-
(1) The provisions of this Chapter shall apply separately to each partner,

(2) Each partner shall be considered a taxpayer for purposes of this Part (Part H, Income Tax) and a mining
project producer for purposes of this Chapter, and shall he liable for income tax as determined under this
Chapter.

SECTIONS 715-729. RESERVED

SECTION 730. SURTAX ON INCOME FROM HIGH-YIELD PROJECTS

(a Purpose. This section applies to determine whether a mining project is sufficiently high-yield to be subject to
surtax and, if so, he amount of iax

(b) Definition of High-Yield. A mining project is considered high-yield and thus subject to surtax when the
project's pre-tax rate of return on total investment is greater than 22.5 percent, the threshold rate of retum for
application of this Section.

(c} Method to Calculate Yield. A mining project's accumulated negative net cash flow shall be determined by
applying an annual accumulation [actor of 1.225 to negative net cash flow carried forward from a prior tax
period. At the close of each tax period, accumulated negative net cash flow carried forward from the prior
period shall be increased by ctirrent negative net cash flow or offset by current positive net cash flow. A project
is not high-yield and subject to surtax unless its accumulated net cash flow at the close of a period is positive.

(dj

Surtax Rate, Positive net accumulated cash How at the close of a tax period is taxable at a rate of 20 percent,
and the amount of this lability is deductible from gross income for the tax period in accordance with Section
705(b).

(e) Re-Set Accumulation to Zero. Foliowing a tax period for which tax is due under this section, a mining project's
accumulated negative cash flow is re-set to zero and the method of subsection (d) is re-applied using zero as the
starting point for the succeeding tax period.

(1) Stes to Cateutate Yield, Beginning with the first tax period in which a mining project has a Class A mining
license and has begun construction, the following steps are used to calculate yield in accordance with subsection
(©).
(1) Cost. State the expenditures, as specified in Section 731, for the tax period. This is the project's cost

through the close of the period. Go to Step 2.

(2) Revenues. State the project's revenues, as specified in Section 732, for the tax period, including revenues,
if any, from the exploration period as defined in Section 700. This amount is the project's revenues
through the close of the period. Go to Step 3.

(3) Test Net Cash Flow.

(A) Determine net cash flow. Subtract from revermes the amount of cost to arrive at net cash flow (R - C=
NCF).

(B) Net cash flow zero er negative. If net cash flow is zero or negative, the project is not yet a high-yield
gi Bf proj y
project and the surtax does not apply. Multiply the negative net cash flow by 1.225 to arrive at the
project's accumulated negative net cash flow to be carried to the next tax period. Go to Step 4

(C) Net is positive. If net cash flow is positive, tax is determined under subsection (d), and this amount is
deductible in determining taxable income under Section 703. Accumulated negative net cash flow is
te-sct to zero In accordance with subsection (e}, Go to Step 4. -

(4) Reprise. Re-apply steps (1) through (3) for each succeeding tax period, beginning with the period after the
one tested under Step 3

(A) Add costs incurred in the succeeding period to any accumulated negative net cash flow carried from
the prior period (zero if re-set) as under Step L. Go to (B).

(B) State revenues for the succeeding period as under Step 2. Go to (C).

(C) Test net cash flow as under Step 3,

SECTION 731. DETERMINATION OF EXPENDITURES FOR SECTION 720 PURPOSES

(a) Expenditures Counted. For the purposes of determining cost uncer Section 730(g)(1), a mining
project's expenditures for a tax period is the sum of the following amounts incurred during the period, and
does not include the amount of any income tax paid:

a) Expenses deductible in computing taxable income, but not the allowance for
” depreciation or interest and finance charges or the surtax deduction under Section
7035(bX7);

(2) Capital expenditures to acquire or construct a tangible or intangible asset for use
in mining operations, but not an addition to {or reduction in) working capital; and

(3) Mining exploration expenditures, mining development expenditures, and capital

L goods expenditures as defined in Section 700. For a project's first tax period, include
expenditures for prior exptoration, development, and capital goods attributable to the
project under Section.700¢h).

(b) Transfer of interest. Consideration paid for transfer of an interest in a mining project is
disregarded in determining the project's total expenditures.

(c) Only Production Expenditures. \f an amount referred to in subsection {a) is related to
commercial production as well as to some other non-production activity of a mining project, only the
amount attributable to commercial production is included in determining the project's totat expenditures.

SECTION 732. DETERMINATION OF TOTAL REVENUES

(a) Revenues Counted. For purposes of Section 730(£)(2}, a mining project's total revenues for a tax period is the
sum of the following amounts:

(63) The project's gross income for income tax purposes for the tax period, including amounts
from hiring or leasing-out property or the granting of rights to use property (but not including
interest income);

Q) The project's consideration received for the tax period for the disposal, destruction, or
jass of any property (including materials, equipment, plant, facilities, and intellectual property or
rights) used in mining operations if the expenditure incurred in acquiring the property was
deducted in computing the project's net cash flow for any tax period;

G) Any amount received for the tax period for provision of information or data obtained
from any survey, appraisal, or study relating to mining operations, if the expenditure incurred in
undertaking the survey, appraisal, or study was previously deducted in computing the project's nel
cash flow for any tax period;
(4) Any other amount received for the tax period that is a reimbursement, refund, or other
recoupment of an amount previously deducted in computing the net cash flow of the project for
any tax period; and

(5) If property used in mining operations has been destroyed or lost, any compensation,
indemnity, or damages the project received in respect of the property under an insurance policy,
indemnity agreement, settlement, condemnation action, or judicial decision.

(0) Transfer of Interest. Consideration received for transfer of an interest in a mining project is not included in the

project's total revenues.

(c) Only Production Revenues. Uf an amount referred to in subsection (a) is related to commercial production as
well as to some other non-production activity of a mining project, only the amount attributable to commercial
production is included in determining the project's total revenues.

SECTIONS 733-739, RESERVED

SECTION 806, WITHHOLDING OF TAX ON PAYMENTS TO NONRESIDENTS

{a) Payments, A person listed in this subsection who makes a payment of the kind specified in this section is
required fo withhold tax at the rate specified in this section. The payor is treated as a withholding agent for all
purposes of this Code. This subsection applies to the following types of persons:

(1) a resident legal or natural person;
(2) a nonresident’s permanent establishment in Liberia;
(3) a government agency;

(4) unless expressly exempted by international agreement or treaty, a nongovemmental organization operating
in Liberia or a diplomatic mission to Liberia;

(5) A foreign corporation authorized to do business in Liberia.

(b) Interest, Dividends, Royatties, License Fees, And Similar Payments. A payor who makes a payment toa
nonresident of Liberia-source non-exempt interest, dividends, royalties, license fees, a payment in respect of
mineral rights, or other income (except rent) derived from rights in property (including any form of intellectual
property) is required to withhold tax at a rate of 15 percent of the amount of the payment,

(c) Gaming Winnings. A payor who makes a payment to a nonresident of winnings from gaming within Liberia is
required to withhold tax at a rate of 20 percent of the amount of the payment.

(a) Payers of Rent. A payor who makes a payment to a nonresident of Liberia-source rent is required to withhold tax
ata rate of 15 percent of the amount of each payment.

(&) Payments for Services Rendered, A payor who makes a payment to a nonresident for Liberian-source setvices
rendered is required to withhold tax at the rate of 15 percent of the amount of the payment if payment is of a
sort that, if made to a resident, would be includible in gross income under Section 201 (including Board fees,
management fees, commissions, and the like).

(D Spectat Rute for Payments by Mining Projects, Petroleum Projects, and Renewable Resource Projects. In licu
of the rates otherwise applicable under this section, in the case of the following types of Liberian-source
payments to a nonresident, which for the purpose hereof is considered a Liberian-source for the payee, made by
a mining project producer, petroleum project producer, or renewable resource project contract holder, the
withholding rates stated below shall apply to the following withholding obligations—

(1) Interest, 5 percent.
(2) Dividends, 5 percent.

(3) Payments for services, 6 percent

(g) Payments af Acquisition Price. Upon the payment to a nonresident of the acquisition price for an interest in an

Si) |
investment asset in Liberia, the payor is required to withhold tax at the rate of 15 percent of the amount of the
payment and pay it over to the Government of Liberia in accordance with the rules of subsection (hy.

(1) For purposes of this subsection, the term “investment asset” means a direct or indirect interest in real
property located in Liberia, shares of stock in a resident legal person, or an ownership interest or rights ina
partnership, joint venture, or similar arrangement that has significant operations, property, or property
rights in Liberia.

(2) This subsection does not apply if the investment asset is an ownership interest in a legal person described in
Section 801(b) or (c).

(h) Withholding Requirements, Remittance, Aud Statement. Within 10 days after the last day of a month, a payor
who has made a payment to a nonresident is required to remit to the tax authorities the total amount required to
be withheld during that month. Each remittance of tax under this section must be accompanied by a statement
specifying the name and address of each nonresident to whom a payment was made, the type and amount of each
payment, and the amount of tax withheld (and, if the Minister requests, underlying documentation in accordance
with Section 55, including contracts), {f the withholding agent is a resident, the place for remittance is the
withholding agent’s filing location (as designated in Section 50). If the withholding agent is a nonresident, the
place of remittance is the Ministry of Finance.

(1) lection. A nonresident subject to tax under this section may clect to file an income tax return by submitting it at
the time and in the manner required by Part I and Chapter 9 of this Code, and is t ereby required to pay the
amount of income tax on taxable income specified in Section 200 or Section 201. An amount of tax withheld
pursuant to Section 806 is creditable against income tax liability and refund of an overpayment may be available
as described in Section 72. A nonresident’s election to file an income tax return is effective for the tax period tor
which the election is made and for the next four succeeding tax periods.

() Payments by Government Agency. A government agency that makes a payment to a nonresident in circumstances
other than those governed by subsections (a) through (g) is required to withhold a portion of the payment as
specified in regulations, but not more than 4%.

SECTION 905. WITHHOLDING OF TAX ON PAYMENTS TO RESIDENTS

(a) Payments. A person listed in this subsection who makes a payment of the kind specified in this section is
required to withhold tax at the rate specified in this section. The payor is treated as a withholding agent for all
purposes of this Code. This subsection applies to the following types of persons

(1) a resident legal or natural person;

(2) a nonresident with a branch in Liberia or doing business in Liberia;

(3) a government agency; or

(4) untess expressly exempted by intemational agreement or trealy, a nongovernmental organization operating
in Liberia or a diplomatic mission to Liberia.

(b) Interest, Dividends, Royatties, License Fees, and Similar Payments. A payor who makes a payment to a
resident of non-exempt interest, dividends, royalties, license fees, or other income {except rent) derived from
rights in property (including any form of intellectual property), including a payment in respect of mineral rights,
is required to withhold tax at a rate of 15 percent of the amount of the payment.

(c) Gaming Winnings. A payor who makes a payment to a resident of winnings from gaming within Liberia is
required to withhold tax at a rate of 20 percent of the amount of the payment,

(d) Payers of Rent. A payor who makes a payment to a resident of rent is required to withhold tax at a rate of 10
percent of the amount of each payment if the total amount of rental payments made during a 12-month period is
expected to be $70,000 or more.

(c) Payments of Wages or Salary to Employees. A payor who makes a payment of wages or salaries to an employee
in an amount that during the tax year exceeds the standard deduction amount of Section 205(a) is required to
withhold tax from each payment. in accordance with the income tax rates specified in Section 200(a).
() Payments for Services Rendered,

(a) If a payor makes a payment to a resident for services rendered, and the services are not the subject of a contract

of employment, the payor is required to withhold tax at the rate of 10 percent of the amount of the payment.

(b) This subsection applies only if—

(1) the payment is of a sort inchidible in gross income under Section 201 (including Board fees, management
fees, commissions, and the like); and

(2) the payment is $100,000 or more (or of any amount if the total amount of payments made to the payee is (or
is expected to be) $1,000,000 or more for the payer's tax year).

{c) A payment for the acquisition of goods is not a payment for services rendered. [f the payment is for a mixture of

goods and services, withholding is required only on the portion of the payment that is allocable to the services.

(g) Payments of Acquisition Price. A payor who makes a payment to a resident representing all or part of the

acquisition price of an investment asset in Liberia is required to withhold tax at the rate of 10 percent of the
amount of the payment.

() For purposes of this subsection, the term “investment asset” means a direct or indirect interest in real
property located in Liberia, shares of stock in a resident legal person, or an ownership interest or rights ina
partnership, joint venture, or similar arrangement that has significant operations, property, or property
rights in Liberia.

(2) This subsection does not apply if the investment asset is an ownership interest im a legal person described in
Section 801(b) or (c}.

(h) Special Rule for Payments by Mining, Petroleum, and Renewable Resource Projects and Registered

{i}

GD

Manufacturers. In lieu of the rates otherwise applicable under this section, in the case of the following types of
payments made to a resident by a mining project producer, petroleum project producer, or renewable resource
project contract holder, the withholding rates stated below apply to the following withholding obligations—

(1) Interest, 5 percent.
(2) Dividends, 5 percent
(3) Payments for services, 6 percent.

Payments to High-Risk Suppliers. Ifa payor makes a payment to a high-risk supplier of goods, the payor must
withhold tax at the rate (not to exceed 20 percent) specified in regulations. The term “high-risk supplier” means
a person in a category of suppliers identified in regulations as presenting a high risk of tax avoidance

Withholding Requirements, Remittance, And Statement. Within 10 days after the last day ofa month, a payor
described in (a) is required to remit to the tax authorities the total amount required to be withheld during that
month. Each remittance of fax under this section must be accompanied by a statement specifying the name and
address of each resident to whom a payment was made, the type and amount of each payment, and the amount
of tax withheld (and, if the Minister requests, underlying documentation in accordance with Section 55,
inchiding contracts). The place for remittance is the payor’s filing location (designated in Section 50).

(k) Treatment Of Withholding. A person who has had tax withheld from a payment during a tax period may claim a

i)

credit against income tax due on the income tax returns for that period. A person not otherwise required to file an
income tax return may elect to file a return to establish entitlement to credit or refund. The rules of Section 72
apply to an overpayment of tax withheld under this sectton.

Information Reporting for Payments to Resident Legal Person. If a payor described in (ajmakes a payment
that would be subject to withholding under subsection (£) if made to a natural person, but is made to a resident
legal person, then the payor (while not required to withhold tax on such payments) is required to provide the tax

authorities with a statement setting out the name, address, and taxpayer identification number of each payee to
whom such payments were made, the amount of the payments, and related information requested on the form

specified by the Minster. ihe sisiemen. 1s due within 15 days after tie list way « the mouth in which a payment

is made. The place for filing the statement is the withholding agent’s filing location (designated in Section 50).

(m) Penalties. A person who has a withholding obligation under this section and fails to withhold and remit the
amount of tax required to be withheld is subject to the Section 52 penalty for late payment and failure to pay.
For the purpose of applying the Section 52 penaity to a failure to withhold and remit tax, references in Section
52 to the “payment due date” are to be understood as referring to the remittance due date under this section. A
person who fails to provide the tax authorities with a required statement under subsection (I) is subject to a fine
of $10,000 for each required statement not provided.

(u) Payments by Government Agency. A government agency that makes a payment to a resident in circumstances
other than those described in subsections (a) through (i) is required to withhold a portion of the payment as
specified in regulations, but not more than 4%.

SECTION 1001. TAXABLE SUPPLY

Pray

(e) Exempt Supply. The following supplies are exempt supplies—

4a

(6) Subject to subsection (1), 2 supply made to a registered manufacturer; 4 renewable resource conuactor
subject to Part H, Chapter 6 and in the business of agriculture; a mining project producer or petroleum
project producer subject to Part If, Chapter 7; or the holder of a Forestry Rescurce License engaged in the
business of forestry, if the supply is of —

(A) _ raw materials or other inputs for use directly in manufacturing;
(B) caw materials for use directly in forestry;
(C)  zaw materials for use directly in a renewable resource project described in Part ff, Chapter 65

(D) raw materials for use directly in a mining project or petroleum project described in Part II,
Chapter 7; and

(E) capital goods.
eee
(g) Definitions. In this Part, unless the context otherwise requires -
(5) Capital Goods. The term “capital goods" means—

(A) Plant or equipment (but not motor vehicles of-any kind), and spare parts for these goods, for use
exclusively and directly in manufacturing, agriculture, or forestry.

(B) The following goods for a producer's use exclusively and directly in a mining or petroleum project or
in mining or petroleum exploration or development

Gi) Plant or equipment (including four-wheel-drive motor vehicles but not motorcycles, sedans or
luxury vehicles as defined by regulation) and spare parts for these goods; and

(ii) From the inception of exploration until the date commercial! production begins, intermediate inputs
{including but not limited to explosives, drilling mud, grinding balls, tires for trucks used in
operations, and similar items specified in regulations).

SECTION 1702. IMPORT DUTIES

(a) Levy and Payment. Customs import duties shal] be levied on and paid by the importer in respect of goods
listed in this Chapter’s Schedule {, External Tariff Schedule at the rates specified sherein

(b) Exception. in the case of an import qualifying under Section 1708 for exemption ftom import duty, no duty is
payable. An exempt import is nonetheless subject to the Customs User Fee described in Section 1802.

SECTION 1708. EXEMPTION FROM IMPORT DUTIES

(b) Special Rule for Mining and Petroteunt Projects. During the period from the inception of exploration until the
date commercial production begins, a Chapter 7 mining project or petroleum project is allowed an import duty
exemption of the following goods
(1) Plant or equipment (including four-wheel-drive motor vehicles but not sedans or fuxury vehicles as defined

by regulation) and capital spare parts for these goods,

(2) Intermediate inputs (including but aot limited to explosives, drilling mud, grinding balls, tires for tracks
used in operations, and similar items specified in regulations); and

(3) Raw materials, except that no exemption is permitted from the 10 percent duty on gasotine and gas oil.

SECTION 1802, CUSTOMS USER FEE

(a) Minister's Authority to Set Fee. The Minister has the authority and obligation to fix just and reasonable fees to
be charged by the Bureau of Customs or on its behalf for issuing documents and performing other services in
connection with the operation of the Customs service, including pre-shipment inspection, that are not set forth
herein or in any other statute or regulation, and must do so by regulation and by widely circulated notice.

(b) Fee Limit on Imports. The Customs user fee for imports must not exceed 1.5 percent of the CIF Liberian Port
value of imported goods or US $10,000 per item, whichever is less.

(1) Except as specified in (2), the fee applies to all imports at all borders regardless of whether the goods are
exempt from import duty because it is intended to cover the cost of the inspection service for non-exempt
persons and the duty-free service for exempt persons.

(2) Petroleum products are exempt from the import Customs user fee.

(3) {fan import is entered solely for the purpose of transshipment out of Liberia, il is not subject to the fee in
this subsection (b) but is subject to the fee described in subsection {c).

(c) Fee Limit on Exports, No Customs user fee shall be levied on any export except for unprocessed exportables,
semi-processed exportables, and goods in transshipment. The fee for goods in transshipment or unprocessed
exportables must not exceed 2.5 percent of the FOB value. The fee for semi-processed exportubles must not
exceed 1.25 percent of the FOB value. The fee applies#egardless of whether the gocds are exempt from export
duty.

(d) Scunning Fee. The Minister is empowered to charge a fee directly related to the scanning of cargo containers.

The fee must be proportionate to the length of the container, and may not exceed US $7 per foot.

SECTION 2009. EXEMPTIONS
The following categories of rea! property shall be exempt from real property taxes:

(i) Real property within a mineral exploration license area, a mining license area, or a petrolcum area and used
for a mining project or petroleum project subject to Part 11, Chapter 7.

n \y oy

/)) ©
EXHIBIT 4

THE PRICING AGREEMENT

[To be attached after Effective Date pursuant to Section 1 S.3(e)]

EXHIBIT 6
PRINCIPLES RELATING TO COMMUNITY FUNDING

Geberal

Subject to the following paragraph, the Annual Social Contribution shell be deposited and held
in one or more separate segregated accounts as determined by the Government from time to time
for use in accordance with Section 8 and this Exhibit 6.

Where any audit conducted pursuant to Section 8.2(b) demonstrates a material discrepancy
between the actual disbursements or expenditures made pursuant to Section 8.2 and the budgeted
and/or reported disbursements or expenditures as determined by the Committee, the Company
shall be entitled to require that the monies be retained in an escrow account pending an
agreement between itself, the Government and the Committee regarding an alternative funding
mechanism be established for the purposes of managing the contributions and disbursements
made pursuant to Section 8 (for.exampie, through the establishment of a trust arrangement).

The following principles shall be applied to any particular project or activity within the Program:

Governance of the community development and infrastructure investments

. Selection of the community development and infrastructure projects shall be apolitical and
completely transparent.

* No direct payments to individuals will be made, save- for the purpose of paying for goods
or services duly’ rendered in the execution or oversight of one or more funded projects
which has been authorized by the Committee.

. The Company retains the right to independently audit (at its own expense) any
disbursement or expenditure made from the Annual Social Contribution or any project
supported with funds from the Annual Social Contribution.

. Other thary the obligations set forth in Section 8.2 of the Agreement, the Company will
have no further obligations with respect to any project supported with funds from the
Annual Social Contribution, including, but. not limited to, any on-going or periodic
maintenance and repair costs or other operational costs in connection with the projects
funded by the Program Budget.

Project Selection Criteria and Process

. Members of the Committee will work collaboratively to identify, prioritize, and select
appropriate community development and Infrastructure projects.

ee
4
EXHIBIT 7

INTERMEDIATE INPUTS AND CONSUMABLES

Type

Description

Examples

Capital

Mining Operations

Drill rigs, trucks, shovels, loaders, dozers,
scrapers, graders, geophysical logging vehicles,
excavators, compactors, etc.

Mine Infrastructure

Camp cquipment, pipes, power systems (incl.
transformers, switch gear, transmission lines,
substations), pit pumps, communications
equipment, etc.

Beneficiation and

Processing

Feeders, grinding mills, crushers, screens,
chutes, conveyors, flotation machines, spirals,
magnetic separators, filters, centfifuges, pumps,
piping & valves, reservoirs and tanks, electric
motors, process control equipment,
hydrocyciones, thickeners, samplers, online
analyzers, laboratory equipment, etc,

Stockpiling and Train

| Loading

Feeders, stackers, reclaimers, train loadout,
hoppers, bins, etc.

Miscellaneous Equipment

Bob cats, low loaders, cranes, forklifts, 4WD
and other vehicles (excluding luxury sedans),
buses, workshop equipment, tools, fuel trucks,
explosives trucks, mine Tescue vehicles.

equipment

Housing, medical and | All equipment, furniture, appliances, and other
offices fittings required in connection with the
construction of offices and other buildings,
portable accommodation facilities housing and
medical centers’ and furnishing of those

. buildings, etc. .
IY and communications | All- IT and electrical equipment, including

computers, printers, screens, projectors,
satellite, radio and other transmission and
reception equipment, ete.

Railway & Rolling stock

Rail wagons, loco’s, rail track, sleepers, ballast,
control and signaling equipment, etc,

Port & Maritime

Stockpiling yards, stacker, reclaimers,
conveyors, chutes, hoppers, ship loaders, tug
boats.

Consumables
: and
| Intermediate
items

Reagents

Floccuiants, flotation reagents, oil, grease,

Grinding Equipment

heavy media, lubricants, etc.
Grinding rods, grinding balls, lifters, liners,
| grinding media, etc.

pee
Description

Examples

Earthmoving Equipment

Engine parts, ground engaging implements,
tires, wheels, blades, tracks, buckets,
attachments, etc.

Mineral Exploration

Drilling consumables and spare __ parts,
exploration consumables and equipment,
analytical instruments, etc.

Processing Equipment

Screen frames, sub frames, screen panels,
sprays, underpans, centrifuge baskets, cyclone
nozzles, cyclone bodies, pipes, valves, hoses,
pump impellors, liners, agitators, pump casings,
belts, guards, conveyor belts, rollers, idlers,
scrapers, pulleys, etc.

Power

Coal, HFO, LPG, other hydrocarbons (except
diesel and gasoline), etc.

Social infrastructure

Consumables for use in the medical centers and
schools.

Misc

Explosives, equipment spare parts, vehicle
parts, tools, nuts and bolts, shovels, picks,
ropes, welding supplies, gas, electrical fittings
and components, IT and office supplies and
stationery, safety equipment (PPE etc), eto,

EXHIBIT 8
FORM OF DEED OF ADHERENCE

THIS DEED OF ADHERENCE is made
on : 201[*} and is SUPPLEMENTAL to a mineral
development agreement dated [_} [___], 2011 and made between The Government of the
Republic of Liberia, Western Cluster Limited, Eleninlto Minerals & Mining LLC, Sesa Goa Ltd
and Bloom Fountain Ltd, as amended from time to time (the “MDA”).

; WHEREAS:
vu

(A) By a transfer dated [+] 201+], [insert name and address of transferor] (the “Qid

Shareholder”) transferred to [insert name and address of transferee] (the “New
Shareholder”) Control in the Company.

(B) This Deed is entered into in compliance with the terms of Section 27.7 of
the MDA.

NOW THIS DEED WITNESSES AS FOLLOWS:

1 This Deed is made for the benefit of the original parties to the MDA and any other person
or persons who after the date of the MDA. (and whether or not prior to or after-the. date of
this Deed) adhere to the MDA. ‘

2 Save where the context otherwise requires, words and expressions defined in the MDA
have the same meanings when used herein.

3 The New Shareholder accepts the appointment in accordance with the provisions of
Section 27.9(c) of the MDA and agrees that this document shall constitute a written
arbitration agreement in tle terms set out in Section 27 of the MDA.

4 This Deed and the rights of the parties hereunder shall be construed and interpreted in
accordance with Liberian law and the provisions of the MDA shall apply mutatis mutandis
as if set out herein,

5 For the purposes of Section 28 (Notices) of the MDA, the name and address of the New
Shareholder are as set out below in this Deed:

[Insert notices details}

This Deed of Adherence has been executed as a deed and it has been delivered on
the date stated at the beginning of thts Deed of Adherence.

[Insert execution details]

EXHIBIT 9

PORT LEASE

(including map of leased area in Port)

[To be provided after Effective Date when Port Lease is negotiated and executed.
See Section 6.7()]
EXHIBIT 10A
RAILROAD CoRRIDOR TO Monrovia PORT

I2ene00
-L

269000

rs0000

Fe0009

Sent et Ural Taner atte 184
ip Gon wane tie tan re 2m.

¥
300000 350600 420000

EXHIBIT 10B
MAP OF ROAD CORRIDOR TO MONROVIA PORT

[TO BE PROVIDED]

EXHIBIT LIA
FORM OF ESCROW RELEASE NOTICE

| “ALID ESCROW RELEASE NOTICE

Escrow reference Bloarn Fountain / Elenilto Escrow Account’

[Date

[e}, 2011

We further declare and confirm that the MDA has been ratified by the National Legislature of the
Republic of Liberia on [¢} 2011.

Accordingly, based on the above declaration and under authority granted by the Depositor and the
Beneficiary, |, the Minister of Justice on behalf of the Republic of Liberia hereby inscruct the Escrow
Agent to release the Escrow Amount to-the Beneficiary and the Government of Liberia in the
amounts and such accounts as are specified below.

Bene! ry Account Cetails

Amount: $76,500,000

tn writing: United States Dollars Seventy Six Million Five
Hundred Thousand

Beneficiary Elentlta Minerals & Mining LLC

City Cover, Kent Country

State: Delaware

Country United States of America

Bank LLP. Morgan Chase Bank

Bank address , 125 London Wall, London, EC2Y SAI

SWIFT-code CHASGB2L

Iban GB94CHAS60924241167586

Account No. 41167536

i
ipanffe
29g 07 o1saqry fo ayqnday

2 fo joas popiffo ayz}

£ESMEOS

JD) sayy yUeg pesa1ey? psepueis

s O0/SEZTT/Toz/tO
y 000000 COBELTETO?TO TOEZ 18D TENW
XXXNNNINTEDS
snguine yy ‘auaq3
| *Aypaaqdg ‘EE “BUM Ya Yoory puzZ ‘esnay suaqz
paiva (sniuneyW) yueg Pasaieyo Puepues

snnunew

51N0] og ‘aauns Apauusy UYor IUApIseld ’s
parr] ulewnog Woo}e

EST-OOODE-SOZ*Z0
Osfi—qunosy savaray 709 :apLL oY
VWOSZZHISIUD
Yatung ‘essing pa
000-v£-088-60b0-SEERO
winds

eueqn
‘einoruay ‘199235 UasIeEM Wg 42129 ‘BbOZ XOHO'd
euagn Jo yurg jenus

eyaqn

PAOLO
e}segr yo UaWUIeAED BYL

puesnoys
POIPUNH BAL, VOMIWN UAaLeYL S12/}0G SazeIS PaUN
00'n0S"ETS

rayeQ
WEN

eHaqyT Jo onquday ‘sonsne Jo aise,

“INAINAT HOY MOUISA HSVD IHL HIM AISNOINY LIONS G31N93x3
ANZINISYOV MOYIS3 INAWNIOG FHL YAIGNA SNOILSNYLSNI 3SV372Y FHL O1 YasaY aSWaId

3ueg Wapuodsa.tioy Jo BpOd-LiLMAS
syeieq yue yuapuodsaiie)

“oN auNoDDY

veq

BPOD- LMS

ssouppe yucg
yes
Axuno

AND
Asejayjouag

Hleysd yanosay Taysodad

“mo}Dq

paylads se qunoase Yyons soysodag ays 03 uneWY MoJ9Sg ays UO pans2e \S9/9}U) aJNUA ay asealal
0} lUaBy Mo953 43 19NJASUI Aqasay eLsaq7 Jo andy stp Jo Jjeyaq UO aansNy jo JaISIUIW Bu ‘|

“on qunosay
OL upaid saying Jor

yueg lwapuadse109 Jo @P02-L4/MS
sleiog yueg qwapuedsazso9

“ON JUnODIy

202 L4IMS

ssousppe queg
yueg
Agunog

AD
Azpypueg

Bunya up
sjunowy

Copy to:

Mr. Gat Chet, Adv

Chet Sarid Sapir-Hen Lavron, Adv.
Azrieli Center, Square Tower, 24" floor,
Tel-Aviv 67025, Israel

Mr. PK. Mukherjee
Sesa Goa Limited

Sesa Ghor, Pato, Panjim,
Goa 403 004, India

EXHIBIT 11B
FORM OF DOCUMENT RELEASE NOTICE

FORMAT VALID RELEASE NOTICE TO RELEASE DOCUMENTS I TO THE
GOVERNMENT OF LIBERLA AND DOCUMENTS 2-5 TO THE DEPOSITOR

JP. Morgan Chase Bank, N_A., London Brauch
Address: 60 Victoria Embankment
London, EC4Y OFP-

Fi 244 (0) 26.7777 9411

Attention: Escrow Administration

Dear Sirs -
Western Cluster Share Eserow - Document Escrow Agreement dated [#] July 2011

We refer to a custody agreement (the “Document Escrow Agreement”) dated [6] July 2011
between Bloom Fountain Limited as Depositor and Elenilto Minerals & Mining LLC as
Beneficiary and } P, Morgan Chase Bank, N.A.. London Branch as Custodian related to the

Westen Cluster Share Escrow Account.

Capitatised terns defined in this letler have the same meaning given to them in the Docent

Escrow Agreement.

PLEASE REFER TO THE RELEASE CONDITIONS LINDER THE CASH ESCROW AGREEMENT
EXECUTED SIMULTANEOUSLY WITH THE DOCUMENT ESCROW AGREEMENT.

We hereby deeiae that the Mineral Development Agreement (*MD.A”) relating to the
Western Cluster iron-ore deposits has been executed between the Depositor, the Beneficiary.
Sesa Cio Limited, Western Cluster Lintited and the Goverment of Libetia. We farther
declare and confirm that te MDA has been ratified by the National Legislatne of the

Republic of Liberia on fe] 2011

Accordisy

1y, based on the above declaration and under authonty granted by the Depesitor
and Beneficiary. 1, the Minister of Justice. on behalf of the Government of Liberia, hereby

jnstrnet the Custodian:
to release Document | to the Governunent of Liberia at the following address: fa

Ministry of Finance, Republic of Liberia Entity Details:
Broad Sureet Address:

Monrovia

[=] {to be inserted] Postal Code and City:

Liberia Country:

Hon Augustine Kpche Ngaufan Contact Person:

to release Documents 2-5 io the Sesa Goa Limited at the following address; (b)
Sesa Goa Limited. Eality Details:

Sesa Ghor, Address:

Patio, Panjim,
Goa 403 001 Postal Code and City:

India Country:
Mr, PK. Mukherjee Contact Person:
Minister of Justice, Republic of Liberia
[The Official seat of he
Sa aca nnnR Republic of Liberia to be
Name: affixed
Date:

Mr Gal Chet, Adv Gc:

Chet Sarid Sapir-Hen Lavron, Adv.
Azieli Center, Square Tower, 24" floor,
Tel-Aviv 67025, Israel

Mz. P-K. Mukherjee (ii)
# Sesa Goa Limited

Sesa Ghor. Patto, Panjim,

Goa 403 001, India

Broad Street Adaress:

Monrovia

[4] [to he inserted] Postal Code and City.

Liberia Country:

Hon. Augustine Kpehe Nganfiun Contact Person:

to release Documents 2-5 fo the Sesa Goa Limited at the following address: (b)
Sesa Goa Limited Entity Details:

Sesa Ghor, Address:

Paito, Panjin,
Goa 403 001 Postal Code auc City:

India Country:
Mr. BK. Mukherjee Contact Persoa:
Minister of Justice, Republic of Liberia
(he Official seat af the
—— Republic of Liberia to be
Name affixed)
Date: -

Mr. Gal Chet, Adv @) co:
Chet Sarid Sapir-ten Lavron, Adv.
Azieli Center, Square Tower, 24" floor,

Tel-Aviv 67025, Israel

Mr P.K. Mukherjee (ii)
Sesa Goa Lumited

Sesa Ghor, Patto, Panjian,
Goa 403 001, India

Broad Street Address:

Monrovia
[¢] fo be inserted| Postal Code and City

Liberia Conntry:

Hon. Augustine Kpehe Nganfan Contact Person:

to release Documents 2-5 to the Sesa Goa Limited at the following address:

Sesa Goa Limited Entity Details:

Sesa Ghor, Address:

Patto, Panjim,

Goa 403 001 Postal Code and City:

India Country:

Mr. PK. Mukherjee Contact Person;

Minister of Justice, Repubtic of Liberia

Name
Date:

Mr.GalChet, Adv i) ce
Chet Sarid Sapir-Hen Lavron, Adv.
Azzicli Center, Square Tower, 24% oor,

Tel-Aviv 67025, Israci

Mr. PK. Mukherjee Gi)
Sesa Goa Linited

Sesa Gor, Pato, Panjim,
Goa 403 001, India

(by

{The Official seat of the
Republic of Liberia to be

affixed

wan
Broad Street Address:

Monrovia

[s] {fo be inserted} Postal Code and City:

Liberia Country:

Hon. Augustine Kpehe Nganfan Contact Person:

to release Documents 2-5 to the Sesa Goa Limited at the following address; )
Sesa Goa Limited Enlity Details:

Sesa Ghor, Address:

Patto, Panjim,
Goa 403 001 Postal Code and City:

India County:
Mr. PK. Mukherjee Contaet Person:
Minister of Justice, Repubile of Liberia
[The Official seal of the
a Republic of Liberia to be
Name: affixed
Date:

Mr. Gai Chet, Adv. -@) ce:

Chet Sarid Sapir-Hen Lavron, Adv.
Aatieli Center, Square Tower, 24" floor,
Tel-Aviv 67025, Israel

Mr, PK. Mukherjee (ii)
Sesa Goa Linited

Sesa Ghor. Patto, Panjim,
Goa 403 001, India

EXHIBIT 11B
FORM OF DOCUMENT RELEASE NOTICE

FORMAT VALID RELEASE NOTICE TO RELEASE DOCUMENTS I TO THE
GOVERNMENT OF LIBERIA AND DOCUMENTS 2-5 TO THE DEPOSITOR

JP. Morgan Chase Bank, N_A., London Branch
Address: 60 Victoria Embankment

London, ECAY OP
Fax: +44 (0} 20 7777 G41]

Attention: Escrow Adnuniswation

Dear Sirs =
Western Cluster Share Escrow - Document Escrow Agreement dated («) July 2011

We refer to a custody agreement (te "Document Escrow Agreement”) dated [+] July 2011
between Bloom Fountain Limited as Depositor and Elenilto Minerals & Mining LLC as
Beneficiary and J P. Morgan Chase Bank, N.A.. London Branch as Custodian related ta the

Western Cluster Share Escrow Account,

Capitalised terms defined in this ieter have the same meaning given. to them in the Document
Escrow Agreement

PLEASE REFER TO THE RELEASE CONDITIONS UNDER THE CASH ESCROW AGREEMENT
EXECUTED SIMULTANEOUSLY WITH THE DOCUMENT ESCROW AGREEMENT.

We hereby declare that the Mineral Development Agreement (“MDA”) relating to the
Wester Cluster iron-ore deposits has been executed between the Depositor, the Beneficiary,
Sesa Goa Limited, Westen Cluster Lintited and the Government of Libetia, We further
declare and confirm that the MDA has been ratified by Ihe Natiouat Legislature of the

Republic of Liberia on [#] 2011

Accordingly, based on the above declaration and under authority granted by the Depositar
and Beneficiary. I, the Minister of Justice. on behalf of the Government of Liberia, hereby

instruct the Cnstocian:
to release Docunwat | to the Government of Liberia at the following address: (ay

Ministry of Finance, Republic of Liberia Entity Details:
Copy to:

Mr. Gal Chet, Adv

Chet Sarid Sapty-Hen Lavron, Adv.
Azrieli Center, Square Tower, 24" floor,
Tel-Aviv 67025, Israel

Mr. P.K. Mukherjee

Sesa Goa Limited

Sesa Ghor, Pato, Panjim,
Goa 403 001, india

ied

I vawen
(poxiffeo
9g of ousaqiy fo 2yqaday

aya fo was joiaiffo 241]

BAM Jo aquday ‘sayisnp yo tarsquy

“INBIABSUSY MOWIS3 HSV2 BH HLM AISNOINVLINWIS O91993x3
ANFAR3USV MOWIST LNIANIOG IHL YIGNN SNOILINYLSNI 3SV314Y JH OL ua4au 3SWIId

eesniaos jug yuapuodsauay jo 8po>- 1415
{UOA many JuRG palayeyD paepuers sileieg yueg quapuodsasio3
é o0/9€£t/10%/t0 “oN aunoasy
000000 GOBELTELOZIO TOEz 189 TEN veg)
XXXMININTEDS POD LIIMS

snauneyy ‘auaqg
‘Aysiagho “ge ’Buum, 493 '100}4 pug ‘asnay auaqs ssauppe yueg
pawn (snarneyy) yueg pas9ye49 piepuers yueg
sngpneyy Anuno3
s1n07 log “anys ApaLUDY UYor UD>pIS934 ’5 AD
paqwn yjequneg woog Aueioyauag

Sessa punasay Topsodag

“molaq
Payroads se unoa9e Yons Joy{sodag Sys 0} JUNOWY MOIS] 3y3 UO Pansa5e ys|1a3U aInUD ay} aseajad
0} uafy M0233 947 J9N2}SUs Aqou|Y BAGH Jo JI1Gnday Sy) Jo yreyaq UO ao;Isnf Jo vaIsIU 243‘)

€ST-QO00E-S02-20 ‘ON aunony
OSN—junoosy anuarsy 109 :2]341 2/¥ OL Npaig sayying 402
VOBZZHISIHD 32g uapucdsasso3 Jo BPCI-LAIMS
yung ‘assing paz slag yueg juapuodsa.103
000-bE-p8B-6OR0-SEERO “on aunos3y
wii BPO
eyagn
‘aNOIUOW] SAAN UBHEM ABCD “REOZ XOG'O'd ssazppe yueg
Ryaq!i so yURg jenueD yueg
evagiy Anunoy
BIAQIUOY AD
eLaqr] Jo WAWUZBATD BYE Aepysueg
puesnoys,
PaupUny aay ayy Waar s1e]0G Sere paUN sBunum uf
000'00S'ETS nunowy
nen ——4

EXHIBIT 11A
FORM OF ESCROW RELEASE NOTICE

| vauip ESCROW RELEASE NOTICE

— no same - eer ac 7

—_
| Escrow reference i “Bloom Fountain / Elenilto Escrow Account’

| Date fs}, 2011

we hereby declare that the Mineral Development Agreement {’ MOA") relating to the Western
Cluster iron-ore deposits has been executed between the Depositor, the Beneficiary, Sesa Goa }
Limited, Western Cluster Limited and the Government of Liberia.

We further declare and confirm that the MDA has been ratified by the National Legislature of the
Republic of Liberia on (] 2011.

Accordingly, based on the above declaration and under authority granted by the Depositor and the
Beneficiary, |, the Minister of Justice on behaif of the Republic of Liberia hereby instruct the Escrow
Agent to release the Escrow Amount to-the Beneficiary and the Government of Liberia in the
amounts and such accounts as are specified below.

Beneficiary Account Details . i

Amount: $76,500,000 I

In writing United States Dollars Seventy Six Milion Five .
Hundred Thousand

Beneficiary Elenilto Minerals & Mining LLC {

City Dover, Kent Country ‘

State: Delaware

Country United States of America

Bank J.P. Morgan Chase Bank |

Bank address 325 London Wail, London, EC2Y SAN i

SWIFT-code CHASGB2L

Iban GB94CHASE0924241167585,

Account No. 41167536 |

Government of Liberia Account Details

2011 .

SIXTH . SESSION OF THE  FIFTY-SECOND
LEGISLATURE OF THE REPUBLIC OF LIBERIA

SENATE’S ENGROSSED BILL NO, 14 ENTITLED:

“AN ACT TO RATIFY THE CONCESSION
AGREEMENT AMONG THE GOVERNMENT OF THE
REPUBLIC OF LIBERIA, WESTERN CLUSTER
LIMITED, SESA GOA LIMITED, BLOOM FOUNTAIN
LIMITED AND ELENILTO MINERALS AND MINING
LLC.”

On motion, Bill read. On motion, the Bill was adopted on its
first reading and sent to Committee Room on Wednesday,
August 17, 2011 @ 12:30 G.M.T

On motion, Bill taken from the Committee Room for its second
reading. On motion, under the suspension of the tule, the
second reading of the Bill constituted the third reading and the
Bill was adopted, passed into the full force of law, and ordered
engrossed today, Friday, August 19, 2011 @ 15:20G.M.T

2011

SIXTH SESSION OF THE  FIFTY-SECOND
LEGISLATURE OF THE REPUBLIC OF LIBERIA

HOUSE’S ENDORSEMENT TO SENATE’S ENGROSSED BILL
NO. 14 ENTITLED

“AN ACT. TO RATIFY THE CONCESSION
AGREEMENT AMONG THE GOVERNMENT OF THE
REPUBLIC OF LIBERIA, WESTERN CLUSTER
LIMITED, SESA GOA LIMITED, BLOOM FOUNTAIN
LIMITED AND ELENILTO MINERALS AND MINING
LLG”

On motion, Bill read. On motion, the Bill was adopted on its
first reading and sent to Committee Room on Friday, August
19, 2011 @ 15:27 G.M.T.

On motion, the Bill was taken from Committee Room for its
second reading. On motion, under the suspension of the rule,
the second reading of the Bill constituted the third reading and
the Bill was adopted, passed into the full force of law, and
ordered engrossed today, Friday, August 19, 2011 @ 15:51

G.M.T.
Whidrod AD. Saute

CHIEF CLERK, HOUSE OF REPRESENTATIVES, RL

201i

ATTESTATION TO:

“AN ACT TO RATIFY THE CONCESSION AGREEMENT AMONG THE
GOVERNMENT OF THE REPUBLIC OF LIBERIA, WESTERN CLUSTER LIMITED,
SESA GOA LIMITED, BLOOM FOUNTAIN LIMITED AND ELENILTO MINERALS
AND MINING LLC.”

VICE PRESIDE THE SENATE

CHIEF Liebe HOUSE OF Aexen RL.
The Liberian Senate
CAPITOL BUILDING, AO CA MONROVIA, LIBERIA

Office of the Secretary
of the Senate

2011

SIXTH SESSION OF THE. FIFTY-SECOND LEGISLATURE OF THE
REPUBLIC OF LIBERIA

SCHEDULE OF SENATE’S ENROLLED BILL No. 14 ENTITLED:

“AN ACT TO RATIFY THE CONCESSION AGREEMENT AMONG THE
GOVERNMENT OF THE REPUBLIC OF LIBERIA, WESTERN CLUSTER LIMITED,
SESA GOA LIMITED, BLOOM FOUNTAIN LIMITED AND ELENILTO MINERALS
AND MINING LLC.”

PRESENTED TO THE PRESIDENT ‘OF THE REPUBLIC OF LIBERIA FOR
EXECUTIVE APPROVAL.

APPROVED THIS_@2* DAY OF Avgut AD. 2011

AT THE HOUR OF _(ft20 Aud:

be t OF THE REPUBLIC OF LIBERIA
